Exhibit 10.1



--------------------------------------------------------------------------------

EXECUTION VERSION




THIRD AMENDED AND RESTATED CREDIT AGREEMENT

Dated as of May 21, 2019
among
SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP,
as the Borrower,
CITIBANK, N.A.,
as Administrative Agent, Swing Line Lender
and
L/C Issuer,
and
The Other Lenders Party Hereto
CITIBANK, N.A.,
BOFA SECURITIES, INC.,
and
BMO CAPITAL MARKETS,
as
Joint Lead Arrangers,

CITIBANK, N.A.,
and
BOFA SECURITIES, INC.,
as
Joint Bookrunners
BANK OF AMERICA, N.A.
and
BANK OF MONTREAL,
as
Co-Syndication Agents,
and
FIFTH THIRD BANK, AN OHIO BANKING CORPORATION,
REGIONS BANK and RBC CAPITAL MARKETS*,
as
Co-Documentation Agents



--------------------------------------------------------------------------------

* RBC Capital Markets is a brand name for the capital markets business of Royal
Bank of Canada and its Affiliates.





--------------------------------------------------------------------------------







TABLE OF CONTENTS
Section
 
 
 
Page
 
 
ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS
 
 
1.01
 
Defined Terms
 
1


1.02
 
Other Interpretive Provisions
 
35


1.03
 
Accounting Terms
 
36


1.04
 
Rounding
 
36


1.05
 
Times of Day
 
36


1.06
 
Letter of Credit Amounts
 
36


 
 
 
 
 
 
 
ARTICLE II. THE COMMITMENTS AND CREDIT EXTENSIONS
 
 
2.01
 
Committed Revolving Loans; Term Loans
 
37


2.02
 
Borrowings, Conversions and Continuations of Committed Revolving Loans and Term
Loans
 
38


2.03
 
[Intentionally Omitted.]
 
40


2.04
 
Letters of Credit
 
41


2.05
 
Swing Line Loans
 
49


2.06
 
Prepayments
 
51


2.07
 
Termination or Reduction of Commitments
 
52


2.08
 
Repayment of Loans; Mandatory Conversions
 
53


2.09
 
Interest
 
53


2.10
 
Fees
 
54


2.11
 
Computation of Interest and Fees; Retroactive Adjustments of Applicable Rate
 
55


2.12
 
Evidence of Debt
 
56


2.13
 
Payments Generally; Administrative Agent's Clawback
 
56


2.14
 
Sharing of Payments by Lenders
 
57


2.15
 
Extension of Maturity Date
 
59


2.16
 
Increase in Commitments
 
59


2.17
 
Cash Collateral
 
63


2.18
 
Defaulting Lenders
 
64


2.19
 
Reallocation of Lender Pro Rata Shares; No Novation
 
66


 
 
ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY
 
 
3.01
 
Taxes
 
67


3.02
 
Illegality
 
71


3.03
 
Inability to Determine Rates
 
72


3.04
 
Increase Costs; Reserves on Eurodollar Rate Loans
 
73


3.05
 
Compensation for Losses
 
75


3.06
 
Mitigation Obligations; Replacement of Lenders
 
75


3.07
 
Survival
 
76


 
 
ARTICLE IV. UNENCUMBERED ASSETS
 
 
4.01
 
Initial Unencumbered Assets
 
76





i

--------------------------------------------------------------------------------




4.02
 
Changes in Maximum Available Amount Calculation
 
76


4.03
 
Requests for Designations of Unencumbered Assets
 
76


4.04
 
Eligibility
 
77


4.05
 
Approval of Unencumbered Assets
 
77


4.06
 
Liens on Unencumbered Assets
 
77


4.07
 
Notice of Admission of New Unencumbered Assets
 
77


4.08
 
Removal of Unencumbered Assets and Release of Guarantors
 
77


4.09
 
Exclusion Events
 
78


4.10
 
Documentation Required with Respect to Unencumbered Assets
 
79


 
 
ARTICLE V. CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
 
5.01
 
Conditions of Initial Credit Extension
 
79


5.02
 
Conditions to all Credit Extensions
 
82


 
 
ARTICLE VI. REPRESENTATIONS AND WARRANTIES
 
 
6.01
 
Existence, Qualification and Power
 
82


6.02
 
Authorization; No Contravention
 
83


6.03
 
Governmental Authorization; Other Consents
 
83


6.04
 
Binding Effect
 
83


6.05
 
Financial Statements; No Material Adverse Effect
 
83


6.06
 
Litigation
 
83


6.07
 
No Default
 
83


6.08
 
Ownership of Property; Liens
 
84


6.09
 
Environmental Compliance
 
84


6.10
 
Insurance
 
84


6.11
 
Taxes
 
84


6.12
 
ERISA Compliance
 
84


6.13
 
Subsidiaries; Equity Interests
 
85


6.14
 
Margin Regulations; Investment Company Act
 
85


6.15
 
Disclosure
 
85


6.16
 
Compliance with Laws; Sanctions
 
86


6.17
 
Taxpayer Identification Number
 
86


6.18
 
Solvency
 
86


6.19
 
Perfection and Priority of Security Interests
 
86


6.20
 
REIT Status; New York Stock Exchange Listing
 
86


6.21
 
EEA Financial Institution
 
86


6.22
 
Receivables Financing Transactions
 
86


6.23
 
Parent Indebtedness
 
86


 
 
ARTICLE VII. AFFIRMATIVE COVENANTS
 
 
7.01
 
Financial Statements
 
87


7.02
 
Certificates; Other Information
 
87


7.03
 
Notices
 
89









ii

--------------------------------------------------------------------------------




7.04
 
Payment of Obligations
 
90


7.05
 
Preservation of Existence, Etc.
 
90


7.06
 
Maintenance of Properties
 
90


7.07
 
Maintenance of Insurance
 
90


7.08
 
Compliance with Laws
 
90


7.09
 
Books and Records
 
91


7.10
 
Inspection Rights
 
91


7.11
 
Use of Proceeds
 
91


7.12
 
Unencumbered Assets
 
91


7.13
 
Subsidiary Guarantor Organization Documents
 
91


7.14
 
Additional Guarantors
 
92


7.15
 
Environmental Matters
 
92


7.16
 
REIT Status; New York Stock Exchange Listing
 
92


7.17
 
Compliance with Leases
 
92


7.18
 
OFAC
 
92


 
 
ARTICLE VIII. NEGATIVE COVENANTS
 
 
8.01
 
Liens
 
93


8.02
 
Parent as Holding Company
 
93


8.03
 
Fundamental Changes
 
94


8.04
 
Dispositions
 
95


8.05
 
Restricted Payments
 
95


8.06
 
Change in the Nature of Business
 
96


8.07
 
Transactions with Affiliates
 
96


8.08
 
Burdensome Agreements
 
96


8.09
 
Use of Proceeds
 
96


8.10
 
Unencumbered Assets
 
96


8.11
 
Amendments of Organization Documents
 
97


8.12
 
Accounting Changes
 
97


8.13
 
Negative Pledge; Indebtedness
 
97


8.14
 
Financial Covenants
 
97


8.15
 
OFAC
 
98


8.16
 
Receivables Financing Transactions
 
98


 
 
ARTICLE IX. EVENTS OF DEFAULT AND REMEDIES
 
 
9.01
 
Events of Default
 
98


9.02
 
Remedies Upon Event of Default
 
100


9.03
 
Application of Funds
 
101


 
 
ARTICLE X. ADMINISTRATIVE AGENT
 
 
10.01
 
Appointment and Authority
 
102


10.02
 
Rights as a Lender
 
102


10.03
 
Exculpatory Provisions
 
102











iii

--------------------------------------------------------------------------------




10.04
 
Reliance by Administrative Agent
 
103


10.05
 
Delegation of Duties
 
103


10.06
 
Resignation of Administrative Agent
 
103


10.07
 
Non-Reliance on Administrative Agent and Other Lenders
 
105


10.08
 
No Other Duties, Etc.
 
105


10.09
 
Administrative Agent May File Proofs of Claim
 
105


10.10
 
Collateral and Guaranty Matters
 
106


10.11
 
Relationship of Administrative Agent and Lenders
 
106


10.12
 
Certain ERISA Matters
 
106


 
 
ARTICLE XI. MISCELLANEOUS
 
 
11.01
 
Amendments, Etc.
 
107


11.02
 
Notices; Effectiveness; Electronic Communication
 
109


11.03
 
No Waiver; Cumulative Remedies; Enforcement
 
111


11.04
 
Expenses; Indemnity; Damage Waiver
 
111


11.05
 
Payments Set Aside
 
113


11.06
 
Successors and Assigns
 
114


11.07
 
Treatment of Certain Information; Confidentiality
 
118


11.08
 
Right of Setoff
 
119


11.09
 
Interest Rate Limitation
 
119


11.10
 
Counterparts; Integration; Effectiveness
 
119


11.11
 
Survival of Representations and Warranties
 
119


11.12
 
Severability
 
120


11.13
 
Replacement of Lenders
 
120


11.14
 
Governing Law; Jurisdiction; Etc.
 
121


11.15
 
WAIVER OF JURY TRIAL
 
122


11.16
 
No Advisory or Fiduciary Responsibility
 
122


11.17
 
Electronic Execution of Assignments and Certain Other Documents
 
123


11.18
 
USA PATRIOT Act; Beneficial Ownership
 
123


11.19
 
ENTIRE AGREEMENT
 
123


11.20
 
Acknowledgement and Consent to Bail-In of EEA Financial Institutions
 
124


11.21
 
Judgement Currency
 
124


11.22
 
Acknowledgement Regarding Any Supported QFCs.
 
125


11.23
 
Parent Liability.
 
126





SIGNATURES    S-1


iv

--------------------------------------------------------------------------------




SCHEDULES
1.01(A)
Commitments and Applicable Percentages

1.01(B)
[Intentionally Omitted]

1.01(C)
Existing Letters of Credit

1.01(D)
Guarantors

1.01(E)
SunChamp Collateral

1.01(F)
[Intentionally Omitted]

1.01(G)
[Intentionally Omitted]

1.01(H)
[Intentionally Omitted]

1.01(I)
SunChamp Collateral Assignments

1.01(J)
SunChamp Property Owner Entities

2.01
Existing Interest Periods

4.01
Unencumbered Assets

6.06
Litigation

6.09
Environmental Matters

6.13
Subsidiaries; Equity Interests

6.17
Loan Parties’ Taxpayer Identification Numbers

8.01
Existing Liens

11.02
Administrative Agent’s Office; Certain Addresses for Notices



EXHIBITS
A-1
Form of Committed Revolving Loan Notice

A-2
Form of Term Loan Notice

B
Form of Swing Line Loan Notice

C-1
Form of Note (Term Loan Facility)

C-2
Form of Note (U.S. Dollar Committed Revolving Loans)

C-3
Form of Note (AUD/USD Committed Revolving Loans)

D
Form of Compliance Certificate

E-1
Form of Assignment and Assumption

E-2
Form of Administrative Questionnaire

F-1
Opinion Matters (Michigan Counsel)

F-2
Opinion Matters (New York Counsel)

G
Unencumbered Assets Report

H
List of Competitors of the Borrower

I-1
Form of Notice of the Borrower (Removal of Unencumbered Asset)

I-2
Form of Officer’s Certificate (Removal of Unencumbered Asset)

J-1
Form of Guarantor Release

J-2
[Intentionally Omitted]

J-3
Form of Collateral Assignment Release









v

--------------------------------------------------------------------------------





THIRD AMENDED AND RESTATED CREDIT AGREEMENT
This THIRD AMENDED AND RESTATED CREDIT AGREEMENT (“Agreement”) is entered into
as of May 21, 2019 among SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP, a
Michigan limited partnership (the “Borrower”), each of the Loan Parties from
time to time party hereto, each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), CITIBANK, N.A., as
Administrative Agent, Swing Line Lender and L/C Issuer, CITIBANK, N.A., BOFA
SECURITIES, INC. and BMO CAPITAL MARKETS, as Joint Lead Arrangers, and CITIBANK,
N.A., and BOFA SECURITIES, INC., as Joint Bookrunners.
WITNESSETH THAT:
(1)    Pursuant to the Existing Credit Agreement (as defined below), the lenders
party thereto agreed to extend certain commitments to make certain credit
facilities available to the Borrower,
(2)    The Borrower, the Guarantors, the Administrative Agent, and the lenders
party to the Existing Credit Agreement desire to amend and restate the Existing
Credit Agreement to make certain amendments thereto.
NOW, THEREFORE, in consideration of the recitals set forth above, which by this
reference are incorporated into this Agreement set forth below, and for other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged and subject to the terms and conditions hereof and on the basis of
the representations and warranties herein set forth, the parties hereto hereby
agree to amend and restate the Existing Credit Agreement to read in its entirety
as follows:
Article I.DEFINITIONS AND ACCOUNTING TERMS
1.01    Defined Terms. As used in this Agreement, the following terms shall have
the meanings set forth below:
“Additional Term Loan Lender” has the meaning specified in Section
SECTION 1.01.(a)(a)(i).
“Adjusted EBITDA” means EBITDA for the Consolidated Group for the most recently
ended period of four fiscal quarters minus the aggregate Annual Capital
Expenditure Adjustment.
“Administrative Agent” means Citibank in its capacity as administrative agent
under any of the Loan Documents, or any successor administrative agent.
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
“Administrative Questionnaire” means an Administrative Questionnaire in
substantially the form of Exhibit E-2 or any other form approved by the
Administrative Agent.
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
“Agent’s Spot Rate of Exchange” means, in relation to any amount denominated in
any currency, and unless expressly provided otherwise, (a) the rate as
determined by OANDA Corporation and made


1

--------------------------------------------------------------------------------




available on its website at www.oanda.com/currency/converter/ or (b) if
customary in the relevant interbank market, the bid rate that appears on the
Reuters (Page AFX= or Screen ECB37, as applicable) screen page for cross
currency rates, in each case with respect to such currency on the applicable
date specified herein, provided that if such service or screen page ceases to be
available, the Administrative Agent shall use such other service or page quoting
cross currency rates as the Administrative Agent determines in its reasonable
discretion.
“Aggregate Commitments” means the Commitments of all the Lenders, including all
funded Commitments in respect of the Term Loan Facility and any Incremental Term
Loan Facility.
“Agreement” means this Third Amended and Restated Credit Agreement.
“Annual Capital Expenditure Adjustment” means for each Property, U.S.$50 per
Site.
“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower, the Parent or their Subsidiaries from
time to time concerning or relating to bribery, corruption or money laundering
including, without limitation, the United Kingdom Bribery Act of 2010 and the
United States Foreign Corrupt Practices Act of 1977, as amended.
“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the aggregate Commitments
represented by such Lender’s Commitment to a Tranche or a Facility at such time
(as the context requires), subject to adjustment as provided in Section 2.18.
For the purposes of the definition of “Fronting Exposure” and Sections 2.01(a),
2.04, 2.05, 2.06a), 2.16f), 2.18b) and 2.19, “Applicable Percentage” shall mean
with respect to any Lender at any time, the percentage (carried out to the ninth
decimal place) of the aggregate Commitments in respect of U.S. Dollar Committed
Revolving Loans represented by such Lender’s Commitment in respect of U.S.
Dollar Committed Revolving Loans at such time, subject to adjustment as provided
in Section 2.18. For the purposes of Sections 2.06(a), 2.10(b) and 2.18b),
“Applicable Percentage” shall mean with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the aggregate Commitments
in respect of Term Loans represented by such Lender’s Commitment in respect of
Term Loans at such time, subject to adjustment as provided in Section 2.18. If
the commitment of each Lender to make Loans and the obligation of each L/C
Issuer to make L/C Credit Extensions have been terminated pursuant to Section
9.02 or if the Aggregate Commitments have expired, then the Applicable
Percentage of each Lender shall be determined based on the Applicable Percentage
of such Lender most recently in effect, giving effect to any subsequent
assignments. The initial Applicable Percentage of each Lender is set forth
opposite the name of such Lender on Schedule 1.01(A) or in the Assignment and
Assumption pursuant to which such Lender becomes a party hereto, as applicable.
“Applicable Rate” means the following percentages per annum, based upon the
Leverage Ratio as set forth in the most recent Compliance Certificate received
by the Administrative Agent pursuant to Section 7.02(a):


2

--------------------------------------------------------------------------------




Level
Leverage Ratio
Applicable Rate for Eurodollar Rate Committed Revolving Loans/Australian Dollar
Committed Revolving Loans /Letter of Credit Fees
Applicable Rate for Base Rate Loans
Applicable Rate for Eurodollar Rate Term Loans
1
< 35%
1.20%
0.20%
1.20%
2
≥ 35% but < 40%
1.25%
0.25%
1.20%
3
≥ 40% but < 45%
1.35%
0.35%
1.25%
4
≥ 45% but < 50%
1.45%
0.45%
1.40%
5
≥ 50% but < 55%
1.60%
0.60%
1.55%
6
≥ 55% but < 60%
1.80%
0.80%
1.70%
7
≥ 60%
2.10%
1.10%
2.05%



Any increase or decrease in the Applicable Rate resulting from a change in the
Leverage Ratio shall become effective as of the first Business Day immediately
following the date a Compliance Certificate is delivered pursuant to Section
7.02(a); provided, however, that if a Compliance Certificate is not delivered
when due in accordance with such Section and such failure continues for five (5)
days, then, upon the request of the Required Lenders, Pricing Level 7 shall
apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered. The Applicable Rate
in effect as of the Closing Date shall be determined based upon the Leverage
Ratio indicated in the Compliance Certificate delivered on the Closing Date.
Notwithstanding the foregoing, and unless otherwise agreed pursuant to Sections
2.16 or 11.01, the interest rates per annum applicable to any Incremental Term
Loan Facility will also be determined based on the pricing grid set forth above.
“Applicable Screen Rate” means BBSY Rate or the Published Screen Rate, as the
context may require.
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
“Arranger” means, individually and collectively, as the context may require,
Citibank, N.A., in its capacity as a joint lead arranger and joint bookrunner,
BofA Securities, Inc., in its capacity as a joint lead arranger and joint
bookrunner, and BMO Capital Markets, in its capacity as a joint lead arranger.
“Arranger Commitment Letter” means the letter agreement, dated as of April 24,
2019, among the Borrower, the Administrative Agent and certain of the Arrangers.
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an assignee (with the consent of any party whose consent is required
by Section 11.06(b)), and accepted


3

--------------------------------------------------------------------------------




(such acceptance not to be unreasonably withheld) by the Administrative Agent,
in substantially the form of Exhibit E-1 or any other form approved by the
Administrative Agent.
“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized amount of
the remaining lease payments under the relevant lease that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP if
such lease were accounted for as a capital lease.
“AUD/USD Committed Revolving Loan” has the meaning specified in Section
2.01(a)(ii).
“AUD/USD Revolving Credit Commitment” means, (a) with respect to any Lender at
any time, the amount set forth opposite such Lender’s name on Schedule 1.01(A)
hereto under the caption “AUD/USD Revolving Credit Commitment” or (b) if such
Lender has entered into one or more Assignment and Acceptances, set forth for
such Lender in the Register maintained by the Administrative Agent pursuant to
Section 11.06(d) as such Lender’s “AUD/USD Revolving Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.07 or
increased pursuant to Section 2.16.
“AUD/USD Revolving Credit Tranche” means, at any time, the aggregate amount of
the Lenders’ AUD/USD Revolving Credit Commitments at such time.
“AUD/USD Revolving Lender” means any Person that is a Lender hereunder in
respect of the AUD/USD Revolving Credit Tranche in its capacity as a Lender in
respect of such Tranche.
“Audited Financial Statements” means the audited consolidated balance sheet of
the Parent and its Subsidiaries for the fiscal year ended December 31, 2018, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Parent and its Subsidiaries,
including the notes thereto.
“Australian Dollars” and the “A$” sign each means lawful currency of the
Commonwealth of Australia.
“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.07, and (c) the date of termination
of the commitment of each Lender to make Loans and of the obligation of each L/C
Issuer to make L/C Credit Extensions pursuant to Section 9.02.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.
“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) ½ of 1% per annum above the Federal Funds Rate, (b) the rate of interest
in effect for such day as publicly announced from time to time by Citibank in
New York, New York, as Citibank’s base rate, and (c) the one-month Eurodollar
Rate plus 1.00%. If the Base Rate is being used as an alternate rate of interest
pursuant to Section


4

--------------------------------------------------------------------------------




3.03(c), then the Base Rate shall be equal to the higher of clauses (a) and (b)
above and shall be determined without reference to clause (c) above.
“Base Rate Committed Revolving Loan” means a U.S. Dollar Committed Revolving
Loan that is a Base Rate Loan.
“Base Rate Loan” means a Loan denominated in U.S. Dollars that bears interest
based on the Base Rate.
“Base Rate Term Loan” means a Term Loan that is a Base Rate Loan.
“BBSY Rate” means, with respect to any BBSY Rate Committed Revolving Loan for
any Interest Period, on any date, the rate per cent per annum quoted as the
average bid rate displayed on the Thompson Reuters Monitoring System BBSY page
at or about 10:30 a.m., Sydney time, on the first day of such Interest Period
for a term having a tenor closest to such Interest Period. If such rate is not
available for any reason, the “BBSY Rate” will be the rate determined by the
Administrative Agent in good faith and notified to the Borrower on or prior to
the close of business of the first day of such Interest Period to be the
arithmetic mean (rounded upwards to four decimal places and expressed as a
percentage rate per annum) of the buying rates (for bills of exchange accepted
by leading Australian banks) which have a tenor closest to such Interest Period
quoted by three BBSY Reference Banks at or about such time on such date;
provided, however, that if any such rate is negative, the “BBSY Rate” will be
deemed to be zero percent (0.00%) per annum.
“BBSY Rate Committed Revolving Loan” means an AUD/USD Committed Revolving Loan
denominated in Australian Dollars.
“BBSY Reference Banks” means each of the Commonwealth Bank of Australia, Westpac
Banking Corporation, the Australia and New Zealand Banking Group Limited and the
National Australia Bank Limited.
“Beneficial Ownership Certification” means, if the Borrower qualifies as a
“legal entity customer” within the meaning of the Beneficial Ownership
Regulation, a certification of beneficial ownership as required by the
Beneficial Ownership Regulation.
“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“BHC Act Affiliate” has the meaning specified in Section 11.22.
“Borrower” has the meaning specified in the introductory paragraph hereto.
“Borrower Materials” has the meaning specified in Section 7.02.
“Borrowing” means a Committed Revolving Borrowing, a Term Loan Borrowing or a
Swing Line Borrowing, as the context may require.
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and, (i)
if such day relates to any Eurodollar Rate Loan, means any such day that is also
a London Banking Day and (ii) if such day relates to any BBSY Rate Committed
Revolving Loan, any such day on which dealings are carried on in the Australian
interbank market and banks are open for business in Sydney and Melbourne.


5

--------------------------------------------------------------------------------




“Capitalization Rate” means six percent (6.0%).
“Cash Collateralize” means to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, any L/C
Issuer or Swing Line Lender (as applicable) and the Lenders, as collateral for
L/C Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the L/C Issuer or Swing Line
Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the applicable
L/C Issuer or Swing Line Lender. “Cash Collateral” shall have a meaning
correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Cash Equivalents” means any of the following, to the extent owned by the
applicable Loan Party or any of its Subsidiaries free and clear of all Liens
(other than Liens, if any, created under the Loan Documents) and having a
maturity of not greater than 90 days from the date of issuance thereof: (a)
readily marketable direct obligations of the Government of the United States or
any agency or instrumentality thereof or obligations unconditionally guaranteed
by the full faith and credit of the Government of the United States, (b)
certificates of deposit of or time deposits with any commercial bank that is a
Lender or a member of the Federal Reserve System, issues (or the parent of which
issues) commercial paper rated as described in clause (c) below, is organized
under the laws of the United States or any State thereof and has combined
capital and surplus of at least $1,000,000,000 or (c) commercial paper in an
aggregate amount of not more than $50,000,000 per issuer outstanding at any
time, issued by any corporation organized under the laws of any State of the
United States and rated at least “Prime-1” (or the then equivalent grade) by
Moody’s or “A-1” (or the then equivalent grade) by S&P.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, shall in each case
be deemed to be a “Change in Law”, regardless of the date enacted, adopted,
issued or implemented.
“Change of Control” means an event or series of events by which:
(a)    during any period of 12 consecutive months, a majority of the members of
the board of directors or other equivalent governing body of the Parent cease to
be composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and (ii)
above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.


6

--------------------------------------------------------------------------------




(b)    the Parent fails at any time to own, directly or indirectly, at least 70%
of the Equity Interests of each other Loan Party, free and clear of all Liens
(other than any Liens in favor of the Administrative Agent, for the benefit of
the Lenders), or ceases to be the general partner of the Borrower or ceases to
Control all management and financial decisions of each Loan Party.
(c)    the Borrower fails at any time to own, directly or indirectly, at least
90% of the Equity Interests of each other Loan Party, free and clear of all
Liens (other than any Liens in favor of the Administrative Agent, for the
benefit of the Lenders).
“Citibank” means Citibank, N.A. and its successors.
“Closing Date” means May 21, 2019.
“Code” means the Internal Revenue Code of 1986.
“Collateral” means the SunChamp Collateral.
“Collateral Documents” means the SunChamp Collateral Assignments.
“Commitment” means (a) as to each L/C Issuer, its Letter of Credit Commitment,
(b) as to each Swing Line Lender, its Swing Line Commitment, (c) as to each
Lender, its Revolving Credit Commitment and (d) as to each Lender, its
obligation to make Term Loans to the Borrower pursuant to Section 2.01(b), in
each case in an aggregate principal amount at any one time outstanding not to
exceed the respective amounts set forth opposite such Lender’s name on Schedule
1.01(A) or in the Assignment and Assumption pursuant to which such Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement (including, without limitation,
Section 2.18).
“Commitment Increase” has the meaning specified in Section 2.16(f)(i).
“Committed Revolving Borrowing” means a borrowing consisting of simultaneous
Committed Revolving Loans of the same Type and denominated in the same currency,
and in the case of Floating Rate Loans, having the same Interest Period made by
each of the Lenders pursuant to Section 2.01(a).
“Committed Revolving Loan” means each U.S. Dollar Committed Revolving Loan and
each AUD/USD Committed Revolving Loan, individually or collectively, as the
context requires.
“Committed Revolving Loan Facility” means, at any time, the aggregate amount of
the Lenders’ Commitments in respect of Committed Revolving Loans at such time.
“Committed Revolving Loan Notice” means a notice of (a) a Committed Revolving
Borrowing, (b) a conversion of Committed Revolving Loans from one Type to the
other, or (c) a continuation of Floating Rate Committed Revolving Loans,
pursuant to Section 2.02(a), which shall be substantially in the form of Exhibit
A-1.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Competitor of Borrower” means any Person identified on Exhibit H attached
hereto and their respective Affiliates and successors.


7

--------------------------------------------------------------------------------




“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
“Consent Request Date” has the meaning specified in Section 11.01.
“Consolidated Group” means the Loan Parties and their consolidated Subsidiaries.
“Construction in Progress” means each formerly unimproved Real Property or
portion thereof at which new site improvements have commenced. Site improvements
include, but are not limited to, land development, installation of roads,
utilities, or other infrastructure developments and the development of new
homesites. A Real Property or portion thereof will cease to be classified as
“Construction in Progress” on the earlier to occur of (A) the time that such
Real Property or portion thereof has an occupancy rate of greater than
seventy-five percent (75%), (B) one hundred eighty (180) days after completion
of site improvements at such Real Property or portion thereof, or (C) such Real
Property or portion thereof has been classified as “Construction in Progress”
for more than eighteen (18) months, in which case, if such site improvements are
not completed, such Real Property or portion thereof will be classified as
unimproved land holdings.
“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
“Covered Entity” has the meaning specified in Section 11.22.
“Covered Party” has the meaning specified in Section 11.22.
“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.
“Customary Carve-out Agreement” has the meaning specified in the definition of
Guarantee.
“Daily Usage” means, as of any date, the quotient (expressed as a percentage) of
(a) the Total Revolving Loan Outstanding on such date, divided by (b) the
aggregate Commitments in respect of the Committed Revolving Loan Facility on
such date.
“Debtor Relief Laws” means the Bankruptcy Code of the United States, the
Bankruptcy and Insolvency Act (Canada), the Companies’ Creditors Arrangement Act
(Canada), and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States, Canada or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
“Default Rate” means (a) when used with respect to Obligations other than Letter
of Credit Fees, an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans plus (iii) 2% per annum;
provided, however, that with respect to a Floating Rate Loan, the Default Rate
shall be an interest rate equal to the interest rate (including any Applicable
Rate) otherwise applicable to such


8

--------------------------------------------------------------------------------




Loan plus 2% per annum, and (b) when used with respect to Letter of Credit Fees,
a rate equal to the Applicable Rate plus 2% per annum.
“Default Right” has the meaning specified in Section 11.22.
“Defaulting Lender” means, subject to Section 2.18(b), any Lender that, as
determined by the Administrative Agent, (a) has failed to perform any of its
funding obligations hereunder, including in respect of its Loans or
participations in respect of Letters of Credit or Swing Line Loans, within two
Business Days of the date required to be funded by it hereunder unless such
Lender notifies the Administrative Agent and the Borrower in writing that such
failure is the result of such Lender’s determination that one or more conditions
precedent to funding (each of which conditions precedent, together with any
applicable default, shall be specifically identified in such writing) has not
been satisfied, (b) has notified the Borrower, or the Administrative Agent that
it does not intend to comply with its funding obligations or has made a public
statement to that effect with respect to its funding obligations hereunder or
under other agreements in which it commits to extend credit (unless such writing
or public statement relates to such Lender’s obligation to fund a Loan hereunder
and states that such position is based on such Lender’s determination that a
condition precedent to funding (which condition precedent, together with any
applicable default, shall be specifically identified in such writing or public
statement) cannot be satisfied), (c) has failed, within three Business Days
after request by the Administrative Agent, to confirm in a manner satisfactory
to the Administrative Agent that it will comply with its funding obligations
(provided that such Lender shall cease to be a Defaulting Lender pursuant to
this clause (c) upon receipt of such written confirmation by the Administrative
Agent and the Borrower), or (d) has, or has a direct or indirect parent company
that has, (i) become the subject of a proceeding under any Debtor Relief Law,
(ii) become insolvent, or is generally unable to pay its debts as they become
due, or admits in writing its inability to pay its debts as they become due, or
makes a general assignment for the benefit of its creditors, (iii) had a
receiver, custodian, conservator, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or a custodian appointed for it, including the
Federal Deposit Insurance Corporation or any other state or federal regulatory
authority acting in such capacity, (iv) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment, or (v) become the subject of a Bail-In Action; provided that a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any equity interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender; provided that in each case, neither the
reallocation of funding obligations provided for in Section 2.18(a) as a result
of a Lender’s being a Defaulting Lender nor the performance by non-Defaulting
Lenders of such reallocated funding obligations will by themselves cause the
relevant Defaulting Lender to become a non-Defaulting Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any of
clauses (a) through (d) above will be conclusive and binding absent manifest
error, and such Lender will be deemed to be a Defaulting Lender (subject to
Section 2.18(b)) upon notification of such determination by the Administrative
Agent to the Borrower, the L/C Issuers, the Swing Line Lenders and the Lenders.
“Delayed Draw Period” has the meaning specified in Section 2.01(b).
“Delayed Draw Tranche” has the meaning specified in Section 2.01(b).
“Departing Lender” has the meaning specified in Section 11.13.


9

--------------------------------------------------------------------------------




“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
“Division” and “Divide” each refer to a division of a limited liability company
into two or more newly formed or existing limited liability companies pursuant a
plan of division or otherwise.
“Dollar” and “U.S.$” mean lawful money of the United States.
“EBITDA” means for the Consolidated Group, without duplication, the sum of (a)
Net Income of the Consolidated Group, in each case, excluding (i) any
non-recurring or extraordinary gains and losses for such period, (ii) any income
or gain and any loss in each case resulting from early extinguishment of
indebtedness and (iii) any net income or gain or any loss resulting from a swap
or other derivative contract (including by virtue of a termination thereof),
plus (b) an amount which, in the determination of Net Income for such period
pursuant to clause (a) above, has been deducted for or in connection with (i)
Interest Expense (plus, amortization of deferred financing costs, to the extent
included in the determination of Interest Expense per GAAP), (ii) income taxes,
and (iii) depreciation and amortization inclusive of intangibles, all determined
in accordance with GAAP for the prior four quarters, plus (c) the Consolidated
Group’s pro rata share of the above attributable to interests in Unconsolidated
Affiliates, plus (d) non-cash deferred compensation.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(a)(iii), and (v) (subject to such consents, if
any, as may be required under Section 11.06(b)(a)(iii)).
“Eligible Property” means Property reasonably acceptable to the Administrative
Agent that meets and continues to satisfy each of the following criteria:
(a)    Property types: manufactured home community or recreational vehicle
community.
(b)    The Loan Party that owns such Property must be wholly-owned, directly or
indirectly, by the Borrower (or be a subsidiary of the Borrower that is
controlled exclusively by the Borrower and/or one or more wholly-owned
Subsidiaries of the Borrower, including control over operating activities of
such Subsidiary and the ability of such Subsidiary to dispose of, pledge or
otherwise encumber assets, incur, repay and prepay debt, provide guarantees and
pay dividends and distributions in each case without any requirement for the
consent of any other party or entity).


10

--------------------------------------------------------------------------------




(c)    The Loan Party that owns such Property and the Property itself must be
located in the United States or in Canada.
(d)    The Property may not be subject to any Liens, negative pledges and/or
encumbrances or any restrictions on the ability of the applicable Loan Party to
transfer or encumber such Property or income therefrom or proceeds thereof
(other than certain permitted Liens, such as those permitted by Section 8.01,
Liens to secure the SunChamp Indebtedness).
(e)    There may not exist any Lien (other than to secure the Obligations and
other than certain permitted Liens such as those permitted by Section 8.01) on
any of the Collateral.
(f)    [Intentionally omitted.]
(g)    The Property may not be subject to title defects, survey defects,
environmental violations or other defects, which could reasonably be expected to
cause a Material Property Event.
(h)    The Loan Party that owns the Property may not incur or otherwise be
liable for any Indebtedness other than the Obligations and other Indebtedness
permitted to be incurred by Loan Parties hereunder, including the SunChamp
Indebtedness.
(i)    [Intentionally omitted.]
(j)    [Intentionally omitted.]
(k)    Such other reasonable criteria as reasonably determined by the
Administrative Agent upon further due diligence with respect to any Unencumbered
Asset, and consistent with recreational vehicle and manufactured home asset
class.
For any Property that does not satisfy all the above-listed criteria to be added
as an Unencumbered Asset after the Closing Date, the Required Lenders will have
ten (10) Business Days from the receipt of historical operating statements and
other Property level diligence materials (including without limitation surveys
and other third party reports) to approve/disapprove the designation of a
Property as an Unencumbered Asset, if any Lender fails to respond during the
10-day period, such Lender shall be deemed to have approved such designation.
Notwithstanding anything set forth above, the Real Property set forth on
Schedule 4.01 (which includes the Real Property included as Borrowing Base
Assets under and as defined in the Existing Credit Agreement immediately prior
to the effectiveness of this Agreement) shall be deemed Eligible Property and
Initial Unencumbered Assets for purposes of this Agreement without meeting all
qualifications for inclusion of such Real Property as Eligible Property on the
date hereof, provided that the ongoing inclusion of such Real Property as
Eligible Properties and Unencumbered Assets shall be contingent in each case
upon the applicable Loan Party not permitting any new or additional exceptions
of such Real Property to meet such criteria for qualification beyond those
exceptions that exist on the date hereof.
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions applicable to the Loan Parties, their Subsidiaries and their real
property and operations, relating to pollution and the protection of the
environment or the release of any materials into the environment, including
those related to hazardous substances or wastes, air emissions and discharges to
waste or public systems.


11

--------------------------------------------------------------------------------




“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor statute.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan;
(b) the withdrawal of the Borrower or any ERISA Affiliate from a Pension Plan
subject to Section 4063 of ERISA during a plan year in which such entity was a
“substantial employer” as defined in Section 4001(a)(2) of ERISA or a cessation
of operations that is treated as such a withdrawal under Section 4062(e) of
ERISA; (c) a complete or partial withdrawal by the Borrower or any ERISA
Affiliate from a Multiemployer Plan or notification that a Multiemployer Plan is
in reorganization; (d) the filing of a notice of intent to terminate, the
treatment of a Pension Plan amendment as a termination under Section 4041 or
4041A of ERISA; (e) the institution by the PBGC of proceedings to terminate a
Pension Plan; (f) any event or condition which constitutes grounds under
Section 4042 of ERISA for the termination of, or the appointment of a trustee to
administer, any Pension Plan; (g) the determination that any Pension Plan is
considered an at-risk plan or a plan in endangered or critical status within the
meaning of Sections 430, 431 and 432 of the Code or Sections 303, 304 and 305 of
ERISA; or (h) the imposition of any liability under Title IV of ERISA, other
than for PBGC premiums due but not delinquent under Section 4007 of ERISA, upon
the Borrower or any ERISA Affiliate.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.
“Eurocurrency Liabilities” has the meaning specified in Regulation D of the
Board of Governors of the Federal Reserve System, as in effect from time to
time.
“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, an interest rate per annum equal to the rate per annum obtained by
dividing (a) the Screen Rate determined as of approximately 11:00 a.m. (London
time) two Business Days prior to the first day of such Interest Period by (b) a
percentage equal to 100% minus the Eurodollar Rate Reserve Percentage for such
Interest Period, or, if for any reason the Screen Rate is not available at such
time, then the “Eurodollar Rate” for such Interest Period shall be the rate per
annum determined by the Administrative Agent to be the rate at which deposits


12

--------------------------------------------------------------------------------




in U.S. Dollars for delivery on the first day of such Interest Period in same
day funds in the approximate amount of the Eurodollar Rate Loan being made,
continued or converted by Citibank and with a term equivalent to such Interest
Period would be offered by Citibank’s London Branch (or other Citibank branch or
Affiliate) to major banks in the London or other offshore interbank market for
U.S. Dollars at their request at approximately 11:00 a.m. (London time) two
Business Days prior to the commencement of such Interest Period; provided,
however, that if at any time the Eurodollar Rate calculated as provided above
shall be lower than 0% per annum, the Eurodollar Rate shall be deemed to be 0%
per annum for the purposes of this Agreement. For purposes of determining the
Base Rate, the one-month Eurodollar Rate shall be calculated as set forth in
this paragraph utilizing the Screen Rate for a one-month period determined as of
approximately 11:00 a.m. (London time) on the applicable date of determination
(or on the previous Business Day if such date of determination is not a Business
Day).
“Eurodollar Rate Committed Revolving Loan” means a USD Revolving Loan that bears
interest at a rate based on the first sentence of the definition of “Eurodollar
Rate.”
“Eurodollar Rate Loan” means a Eurodollar Rate Committed Revolving Loan or a
Eurodollar Rate Term Loan.
“Eurodollar Rate Reserve Percentage” means, for any Interest Period with respect
to a Eurodollar Rate Loan, the reserve percentage applicable two Business Days
before the first day of such Interest Period under regulations issued from time
to time by the Board of Governors of the Federal Reserve System (or any
successor) for determining the maximum reserve requirement (including, without
limitation, any emergency, supplemental or other marginal reserve requirement)
for a member bank of the Federal Reserve System in New York City with respect to
liabilities or assets consisting of or including Eurocurrency Liabilities (or
with respect to any other category of liabilities that includes deposits by
reference to which the interest rate on Eurodollar Rate Loans is determined)
having a term equal to such Interest Period.
“Eurodollar Rate Term Loan” means a Term Loan that bears interest at a rate
based on clause (a) of the definition of “Eurodollar Rate.”
“Event of Default” has the meaning specified in Section 9.01.
“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guaranty thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason not to constitute
an “eligible contract participant” as defined in the Commodity Exchange Act at
the time the Guaranty of such Guarantor becomes effective with respect to such
related Swap Obligation.
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender,
any L/C Issuer or any other recipient of any payment to be made by or on account
of any obligation of the Borrower hereunder, (a) taxes imposed on or measured by
its overall net income (however denominated), and franchise taxes imposed on it
(in lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower is located, (c) any backup withholding tax that is required by the
Code to be withheld from amounts payable to a Lender that has failed to comply
with clause (A) of Section 3.01(e)(a)(iii), and (d) in the case of a Foreign
Lender (other than an assignee pursuant to a request by the Borrower under
Section 11.13), any United States withholding tax that


13

--------------------------------------------------------------------------------




(i) is required to be imposed on amounts payable to such Foreign Lender pursuant
to the Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Lending Office), including, without limitation, FATCA, or (ii)
is attributable to such Foreign Lender’s failure or inability (other than as a
result of a Change in Law) to comply with clause (B) of Section 3.01(e)(a)(iii),
except to the extent that such Foreign Lender (or its assignor, if any) was
entitled, at the time of designation of a new Lending Office (or assignment), to
receive additional amounts from the Borrower with respect to such withholding
tax pursuant to Section 3.01(a)(a)(ii) or (i).
“Exclusion Event” has the meaning specified in Section 4.09.
“Exclusion Notice” has the meaning specified in Section 4.09.
“Existing Credit Agreement” means that certain Second Amended and Restated
Credit Agreement dated as of April 25, 2017, as amended, among the Borrower,
Citibank, as administrative agent, and a syndicate of lenders.
“Existing L/C Issuer” means Citibank.
“Existing Letters of Credit” means those letters of credit described on Schedule
1.01(C).
“Existing Maturity Date” has the meaning specified in Section 2.15.
“Extension Option” has the meaning specified in Section 2.15.
“Facility” means the Committed Revolving Loan Facility and the Term Loan
Facility.
“Facility Exposure” means (a) with respect to each Tranche, at any date of
determination, the sum of the Outstanding Amount of all Committed Revolving
Loans relating to such Tranche and, in the case of the U.S. Dollar Revolving
Credit Tranche, such amount plus the sum of the Outstanding Amount of all L/C
Obligations and the Swing Line Exposure, and (b) with respect to the entire
Facility, at any date of determination, the sum of the Outstanding Amount of all
Loans and the Outstanding Amount of all L/C Obligations.
“Fair Market Value” means, with respect to a security listed on The NASDAQ Stock
Market’s National Market System or having trading privileges on the New York
Stock Exchange, the NYSE American, or the Australian Securities Exchange, the
price of such security as reported on such exchange or market by any widely
recognized reporting method customarily relied upon by financial institutions.
“FASB ASC” means the Accounting Standards Codification of the Financial
Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day; provided
that (a) if such day is not a Business Day, the Federal Funds Rate for such day
shall be such rate on such


14

--------------------------------------------------------------------------------




transactions on the next preceding Business Day as so published on the next
succeeding Business Day, and (b) if no such rate is so published on such next
succeeding Business Day, the Federal Funds Rate for such day shall be an
analogous rate determined by the Administrative Agent with reference to another
commercially available source or sources designated by the Administrative Agent.
Notwithstanding the foregoing, if at any time the Federal Funds Rate calculated
as provided above shall be lower than 0% per annum, the Federal Funds Rate shall
be deemed to be 0% per annum for the purposes of this Agreement.
“Fee Letters” means those certain Fee Letters dated as of April 24, 2019 between
certain of the Arrangers and the Borrower, as the same may be amended, restated
or replaced from time to time and any subsequent letter agreement executed and
delivered by the Borrower or an affiliate of the Borrower and to which the
Administrative Agent or an Arranger is a party, as the same may be amended,
restated or replaced from time to time.
“Fixed Charges” means for the Consolidated Group, without duplication, the sum
of (a) Interest Expense, plus (b) scheduled cash principal payments, exclusive
of balloon payments, plus (c) dividends and distributions on preferred stock, if
any (excluding dividends and distributions with respect to (i) preferred Equity
Interests in the Borrower to the extent such preferred Equity Interests are
treated as equity interests in accordance with GAAP, (ii) Series A-1 Preferred
Units (Kentland), (iii) Preferred Units (Aspen), (iv) Series A-3 Preferred Units
(Morgan), (v) Preferred Interests and Equity (Northgate), (vi) Series A-4
Preferred Units and Stock, (vii) Series C Preferred Units, and (viii) any
additional preferred units or stock issued in the future that are substantially
comparable to the excluded interests referred to in (ii) through (vii), but only
to the extent the holders of (ii), (iii), (iv), (v), (vi), (vii) and/or (viii)
do not currently, at the date of calculation, have the right to redeem for cash
or trigger a redemption for cash on such date), plus (d) the Consolidated
Group’s pro rata share of the above attributable to interests in Unconsolidated
Affiliates, all for the most recently ended period of four fiscal quarters.
“Floating Rate” means, (a) with respect to BBSY Rate Committed Revolving Loans,
the BBSY Rate and (b) with respect to Eurodollar Rate Committed Revolving Loans,
the Eurodollar Rate.
“Floating Rate Loan” means each Loan that is not a Base Rate Loan.
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes
(including such a Lender when acting in the capacity of an L/C Issuer). For
purposes of this definition, the United States, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to any L/C Issuer, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to any Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its activities.


15

--------------------------------------------------------------------------------




“Funds From Operations” means, with respect to the immediately prior twelve
month period, the Consolidated Group’s Net Income (or loss), plus depreciation
and amortization, inclusive of intangibles and after adjustments for
unconsolidated partnerships and joint ventures as hereafter provided. For
purposes hereof, (a) “Funds From Operations” shall include, and be adjusted to
take into account, the Borrower’s interests in unconsolidated partnerships and
joint ventures, on the same basis as consolidated partnerships and subsidiaries,
as provided in the “white paper” issued in April 2002 by the National
Association of Real Estate Investment Trusts, and (b) net income (or loss) shall
not include gains (or, if applicable, losses) resulting from or in connection
with (i) restructuring of indebtedness, (ii) sales of property, (iii) sales or
redemptions of preferred stock, (iv) non-cash charges, or (v) non-recurring
charges. For purposes hereof, Funds From Operations shall not include any
adjustments for below market ground leases.
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable the preparation of the
financial statements referred to in Section 6.05(a).
“Governmental Approval” shall mean any authorization, approval, consent,
license, concession, ruling, permit, tariff, rate, certification, order,
validation, exemption, waiver, variance, opinion of, or registration, filing or
recording with, any Governmental Authority.
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect, (i)
to purchase or pay (or advance or supply funds for the purchase or payment of)
such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien). The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the related primary obligation, or portion thereof, in respect of
which such Guarantee is made or, if not stated or determinable, the maximum
reasonably anticipated liability in respect thereof as determined by GAAP.
Notwithstanding anything contained herein to the contrary (and for the avoidance
of doubt), obligations under customary non-recourse carveout guaranties given in
connection with the incurrence of debt for borrowed money (each, a “Customary
Carve-out Agreement”) shall not be deemed to be Guarantees unless and until a
claim for payment has been made thereunder or a Responsible Officer has become
aware of any other event giving rise to recourse liability thereunder, at which
time such obligations shall be deemed


16

--------------------------------------------------------------------------------




a Guarantee in the amount of such claim or liability. The term “Guarantee” as a
verb has a corresponding meaning.
“Guaranties” means the Parent Guaranty and the Subsidiary Guaranty, and
“Guaranty” means any one of the Guaranties.
“Guarantors” means, collectively, the Parent and each Subsidiary Guarantor, and
“Guarantor” means any one of the Guarantors. The initial Guarantors are listed
on Schedule 1.01(D).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes, excessive
moisture, mildew, mold, microbial contamination, microbial growth or other
fungi, or biological agents that can or are known to produce mycotoxins or other
bioaerosols, such as antigens, bacteria, amoebae and microbial organic compounds
or other similar matter, in each case that poses a material risk to human health
or the environment, or negatively impacts the value of a Property in any
material respect, and all other substances or wastes of any nature regulated
pursuant to any Environmental Law.
“ICC” has the meaning specified in Section 2.04(g).
“ICC Rule” has the meaning specified in Section 2.04(g).
“Improved Land Holdings” means all vacant developed homesites owned by the
members of the Consolidated Group other than homesites classified as
Construction in Progress whose value shall be determined by taking (a)(1) the
net book value of all homesites owned by the members of the Consolidated Group
other than homesites classified as Construction in Progress divided by (2) the
total number of all homesites owned by the members of the Consolidated Group
other than homesites classified as Construction in Progress, multiplied by (b)
the total number of such vacant developed homesites other than homesites
classified as Construction in Progress.
“Incremental Term Loan Amendment” has the meaning specified in Section
2.16(g)(a)(iii).
“Incremental Term Loan Date” has the meaning specified in Section 2.16(a).
“Incremental Term Loan Facility” has the meaning specified in Section 2.16(a).
“Indebtedness” means, for the Consolidated Group, without duplication, all of
the following, whether or not included as indebtedness or liabilities in
accordance with GAAP:
(a)    all obligations for borrowed money and all obligations evidenced by
bonds, debentures, notes, loan agreements or other similar instruments;
(b)    all direct or contingent obligations under letters of credit (including
standby and commercial), bankers’ acceptances and similar instruments (including
bank guaranties and surety bonds) to the extent such instruments or agreements
support financial, rather than performance, obligations;
(c)    net obligations under any Swap Contract (exclusive of any obligations
secured by cash collateral and Excluded Swap Obligations);


17

--------------------------------------------------------------------------------




(d)    all obligations to pay the deferred purchase price of property or
services;
(e)    capital leases, Synthetic Lease Obligations and Synthetic Debt;
(f)    all obligations to purchase, redeem, retire, defease or otherwise make
any cash payment in respect of any Equity Interest, to the extent (i) the holder
of such Equity Interest has the right to cause such Equity Interest to be
purchased, redeemed, retired, or defeased for cash prior to the Maturity Date
(other than by reason of a put option or similar option triggered by a change of
control) or (ii) such Equity Interest has a scheduled date prior to the Maturity
Date on which a purchase, redemption, retirement, or defeasance for cash must be
made, valued, in the case of a redeemable preferred interest, at the greater of
its voluntary or involuntary liquidation preference, plus accrued and unpaid
dividends, if any;
(g)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property (including indebtedness arising under conditional sales or other title
retention agreements) whether or not such indebtedness has been assumed by the
grantor of the Lien or is limited in recourse; and
(h)    all Guarantees in respect of any of the foregoing.
For all purposes hereof, Indebtedness shall include the Consolidated Group’s pro
rata share of the foregoing items and components attributable to Indebtedness of
Unconsolidated Affiliates, but shall not include (x) any Indebtedness due from
any entity which is included in the Consolidated Group to any other entity
included in the Consolidated Group and (y) Indebtedness attributable to certain
Unconsolidated Affiliates to the extent provided in the last sentence of the
definition of Total Asset Value (and in an amount not to exceed ten percent
(10%) of Total Asset Value at any time). The amount of any net obligation under
any Swap Contract on any date shall be deemed to be the Swap Termination Value
thereof as of such date. The amount of any capital lease or Synthetic Lease
Obligation as of any date shall be deemed to be the amount of Attributable
Indebtedness in respect thereof as of such date.
“Indemnified Taxes” means all Taxes other than Other Taxes and Excluded Taxes.
“Indemnitees” has the meaning specified in Section 11.04(b).
“Information” has the meaning specified in Section 11.07.
“Initial Unencumbered Assets” means the Properties listed on Schedule 4.01, and
“Initial Unencumbered Asset” means any one of the Initial Unencumbered Assets.
“Insufficiency” means, with respect to any Plan, the amount, if any, of its
unfunded benefit liabilities, as defined in Section 4001(a)(18) of ERISA.
“Interest Expense” means, without duplication, total cash interest expense of
the Consolidated Group determined in accordance with GAAP (including for the
avoidance of doubt capitalized interest and interest expense attributable to the
Consolidated Group’s ownership interests in Unconsolidated Affiliates), all for
the most recently ended period of four fiscal quarters.
“Interest Payment Date” means, (a) as to any Loan other than a Base Rate Loan,
the last day of each Interest Period applicable to such Loan and the Maturity
Date; provided, however, that if any Interest Period for a Eurodollar Rate Loan
exceeds three months, the respective dates that fall every three months after
the beginning of such Interest Period shall also be Interest Payment Dates; and
(b) as to any Base Rate Loan


18

--------------------------------------------------------------------------------




(including a Swing Line Loan), the first Business Day of each March, June,
September and December and the Maturity Date.
“Interest Period” means as to each Floating Rate Loan, the period commencing on
the date such Floating Rate Loan is disbursed or converted to or continued as a
Floating Rate Loan and ending on the date 7 days (for Eurodollar Rate Loans
only) or one, two, three, six or (if available from all Lenders) twelve months
thereafter, as selected by the Borrower in its Committed Revolving Loan Notice
or Term Loan Notice, as applicable:
(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless, in
the case of a Floating Rate Loan, such Business Day falls in another calendar
month, in which case such Interest Period shall end on the next preceding
Business Day;
(ii)    any Interest Period pertaining to a Floating Rate Loan that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and
(iii)    no Interest Period shall extend beyond the Maturity Date.
“Interpolated Rate” means, for the relevant Interest Period, the rate per annum
(rounded upward, if necessary, to the nearest 1/100 of 1%) which results from
interpolating on a linear basis between:
(i)    the applicable Published Screen Rate for the longest period (for which
that Published Screen Rate is available) which is less than the relevant
Interest Period; and
(ii)    the applicable Published Screen Rate for the shortest period (for which
that Published Screen Rate is available) which exceeds the relevant Interest
Period.
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit. For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
“IRS” means the United States Internal Revenue Service.
“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuer Documents” means with respect to any Letter of Credit, the Letter of
Credit Application, and any other document, agreement and instrument entered
into by any L/C Issuer and the Borrower (or any Subsidiary) or in favor of such
L/C Issuer and relating to such Letter of Credit.


19

--------------------------------------------------------------------------------




“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Advance” means, with respect to each Lender, such Lender’s funding of its
participation in any L/C Borrowing in accordance with its Applicable Percentage.
“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Committed Revolving Borrowing.
“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Issuer” means (a) the Existing L/C Issuer, (b) Bank of America, N.A., (c)
Bank of Montreal, (d) any successor issuer of Letters of Credit hereunder or (e)
any other Lender approved as an L/C Issuer by the Administrative Agent and the
Borrower.
“L/C Obligations” means, as of any date of determination, the aggregate amount
available to be drawn under all outstanding Letters of Credit plus the aggregate
of all Unreimbursed Amounts, including all L/C Borrowings. For purposes of
computing the amount available to be drawn under any Letter of Credit, the
amount of such Letter of Credit shall be determined in accordance with Section
1.06. For all purposes of this Agreement, if on any date of determination a
Letter of Credit has expired by its terms but any amount may still be drawn
thereunder by reason of the operation of Rule 3.14 of the ISP, such Letter of
Credit shall be deemed to be “outstanding” in the amount so remaining available
to be drawn.
“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swing Line Lenders.
“Lender Party” means any Lender, Swing Line Lender or L/C Issuer.
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
“Letter of Credit” means any standby letter of credit denominated in U.S.
Dollars issued hereunder and shall include the Existing Letters of Credit.
“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by any L/C Issuer.
“Letter of Credit Commitment” means, with respect to the any L/C Issuer at any
time, the amount set forth opposite the applicable L/C Issuer’s name on Schedule
1.01(A) hereto under the caption “Letter of Credit Commitment”, or, if such L/C
Issuer has entered into one or more Assignment and Assumptions, set forth for
such L/C Issuer in the Register maintained by the Administrative Agent pursuant
to Section 11.07(c) as such L/C Issuer’s “Letter of Credit Commitment”, as such
amount may be reduced at or prior to such time pursuant to Section 2.07.


20

--------------------------------------------------------------------------------




“Letter of Credit Expiration Date” means the day that is seven (7) days prior to
the Maturity Date then in effect (or, if such day is not a Business Day, the
next preceding Business Day), provided that if a Letter of Credit is Cash
Collateralized in accordance with Section 2.17 at least 30 days prior to the
Maturity Date the Letter of Credit Expiration Date may be up to one (1) year
after the Maturity Date.
“Letter of Credit Fee” has the meaning specified in Section 2.04(h).
“Letter of Credit Sublimit” means an amount equal to ten percent (10%) of the
aggregate Commitments of the Lenders in respect of the Committed Revolving
Loans. The Letter of Credit Sublimit is part of, and not in addition to, the
aggregate Commitments in respect of the Committed Revolving Loans.
“Leverage Ratio” means, as of any date of determination, the ratio of (a) Total
Indebtedness to (b) Total Asset Value.
“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
deposit arrangement, encumbrance, lien (statutory or other), charge, or
preference, priority or other security interest or preferential arrangement in
the nature of a security interest of any kind or nature whatsoever (including
any conditional sale or other title retention agreement, any easement, right of
way or other encumbrance on title to real property, and any financing lease
having substantially the same economic effect as any of the foregoing).
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Committed Revolving Loan, a Term Loan or a Swing Line Loan.
“Loan Documents” means this Agreement (including the schedules and exhibits
hereto), each Note, each Issuer Document, each Security Document, any agreement
creating or perfecting rights in Cash Collateral pursuant to the provisions of
Section 2.17 of this Agreement, the Arranger Commitment Letter, the Guaranties
and each other document or instrument now or hereafter executed and delivered by
a Loan Party in connection with, pursuant to or relating to this Agreement, in
each case, as amended.
“Loan Parties” means, collectively, the Borrower and each Guarantor.
“London Banking Day” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.
“Marketable Securities” means (a) common or preferred Equity Interests of
Persons located in, and formed under the laws of, any State of the United States
or America, the District of Columbia or the Commonwealth of Australia, which
Equity Interests are subject to price quotations (quoted at least daily) on The
NASDAQ Stock Market’s National Market System or have trading privileges on the
New York Stock Exchange, the NYSE American or the Australian Securities Exchange
and (b) convertible securities which can be converted at any time into common or
preferred Equity Interests of the type described in the immediately preceding
clause (a).
“Material Adverse Effect” means (A) a material adverse change in, or a material
adverse effect on, the operations, business, assets, properties, liabilities
(actual or contingent), or condition (financial or otherwise) of the Parent or
the Borrower, in each case with its respective Subsidiaries, taken as a whole;
(B) a material adverse effect on the rights and remedies of the Administrative
Agent or any Lender under any Loan Documents, or of the ability of the Loan
Parties taken as a whole to perform their obligations under any Loan Documents;
or (C) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Loan Party of any Loan Documents to which it is a
party.


21

--------------------------------------------------------------------------------




“Material Environmental Event” means, with respect to any Unencumbered Asset,
(a) a violation of any Environmental Law with respect to such Unencumbered
Asset, or (b) the presence of any Hazardous Materials on, about, or under such
Unencumbered Asset that, under or pursuant to any Environmental Law, would
require remediation, if in the case of either (a) or (b), such event or
circumstance could reasonably be expected to have a Material Property Event.
“Material Indebtedness” has the meaning specified in Section 9.01(e).
“Material Property Event” means, with respect to any Unencumbered Asset, the
occurrence of any event or circumstance occurring or arising after the date of
this Agreement that could reasonably be expected to have a (a) material adverse
effect with respect to the financial condition or the operations of such
Unencumbered Asset, (b) material adverse effect on the value of such
Unencumbered Asset, or (c) material adverse effect on the ownership of such
Unencumbered Asset.
“Maturity Date” means the later of (a) May 21, 2023 and (b) if maturity is
extended pursuant to Section 2.15, such extended maturity date as determined
pursuant to such Section; provided, however, that, in each case, if such date is
not a Business Day, the Maturity Date shall be the immediately preceding
Business Day.
“Maximum Available Amount” means, at any date of determination, with respect to
the making of any Loan or the issuance or renewal of any Letter of Credit, the
maximum principal amount available under the Facility equal to the lesser of (i)
the Aggregate Commitments, and (ii) the maximum principal amount under the
Facility that would permit the Borrower to maintain pro forma compliance with
all financial covenants in this Agreement immediately after the funding of the
applicable Loan or the issuance or renewal of the applicable Letter of Credit.
“MERS” means Mortgage Electronic Registration Systems, Inc., a Delaware stock
corporation.
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Multiple Employer Plan” means a Plan which has two or more contributing
sponsors (including the Borrower or any ERISA Affiliate) at least two of whom
are not under common control, as such a plan is described in Section 4064 of
ERISA.
“Net Income” means the net income (or loss) of the Consolidated Group for the
subject period; provided, however, that Net Income shall exclude (a)
extraordinary gains and extraordinary losses for such period, (b) the net income
of any Subsidiary of the Parent during such period to the extent that the
declaration or payment of dividends or similar distributions by such Subsidiary
of such income is not permitted by operation of the terms of its organization
documents or any agreement, instrument or law applicable to such Subsidiary
during such period, except that the Parent’s equity in any net loss of any such
Subsidiary for such period shall be included in determining Net Income, and (c)
any income (or loss) for such period of any Person if such Person is not a
Subsidiary of the Parent, except that the Parent’s equity in the net income of
any such Person for such period shall be included in Net Income up to the
aggregate amount of cash actually distributed by such Person during such period
to the Parent or a Subsidiary thereof as a dividend or other distribution (and
in the case of a dividend or other distribution to a Subsidiary of the Parent,
such Subsidiary is not precluded from further distributing such amount to the
Parent as described in clause (b) of this proviso).


22

--------------------------------------------------------------------------------




“Net Operating Income” means for any Real Property and rental units for any
period, an amount equal to (a) the aggregate gross revenues from the operations
of such Real Property and the rental of such rental units during such period
(including any expense reimbursements received from tenants of rental units),
minus (b) the sum of all expenses and other proper charges incurred in
connection with the operation of such Real Property and rental units during such
period (including accruals for real estate taxes and insurance, but excluding
any management fees actually paid in cash, debt service charges, income taxes,
state taxes, depreciation, amortization and other non-cash expenses), which
expenses and accruals shall be calculated in accordance with GAAP. For purposes
of calculating the aggregate Net Operating Income, no more than twenty percent
(20%) of the aggregate Net Operating Income for the Real Property and rental
units may be derived from rental units, with any excess over such limit being
deducted from the aggregate Net Operating Income.
“Non-Borrower Subsidiaries” means all of the Parent’s Subsidiaries (other than
the Borrower and any Subsidiary of the Borrower in which the Parent indirectly
holds Equity Interests through the Borrower).
“Non-Consenting Lender” has the meaning specified in Section 11.01.
“Non-Recourse Indebtedness” means, with respect to a Person, Indebtedness for
borrowed money in respect of which recourse for payment (except for customary
exceptions to nonrecourse liability, such as fraud, misapplication of funds and
environmental indemnities, and customary exceptions which trigger recourse for
payment of the entire indebtedness, such as bankruptcy, insolvency, receivership
or other similar events) is contractually limited to specific assets of such
Person encumbered by a Lien securing such Indebtedness.
“Northgate JV Agreement” means, that certain limited liability company agreement
of Sun NG RV Resorts LLC, a Delaware limited liability company, dated as of June
1, 2018, by and among Sun NG LLC, a Michigan limited liability Company and NG
Sun, LLC a Michigan limited liability company, as amended.
“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C-1
with respect to the Term Loan Facility, Exhibit C-2 with respect to U.S. Dollar
Committed Revolving Loans, and Exhibit C-3 with respect to AUD/USD Committed
Revolving Loans.
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan or Letter of Credit, or any Swap Contract
with a Swap Bank, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue after the
commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding; provided that in no event shall the Obligations of the Loan
Parties under the Loan Documents include any Excluded Swap Obligations.
“OFAC” has the meaning specified in Section 6.16.
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its


23

--------------------------------------------------------------------------------




formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.
“Original Currency” shall have the meaning assigned to such term in Section
11.21(a).
“Other Currency” shall have the meaning assigned to such term in Section
11.21(a).
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“Outstanding Amount” means (i) with respect to USD Revolving Loans, Term Loans
and Swing Line Loans on any date, the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such USD Revolving Loans, Term Loans and Swing Line Loans, as the case may be,
occurring on such date; (ii) with respect to BBSY Rate Committed Revolving
Loans, the U.S. Dollar Equivalent of the aggregate outstanding principal amount
thereof after giving effect to any borrowings and prepayments or repayments of
such BBSY Rate Committed Revolving Loans occurring on such date; and (iii) with
respect to any L/C Obligations on any date, the amount of such L/C Obligations
on such date after giving effect to any L/C Credit Extension occurring on such
date and any other changes in the aggregate amount of the L/C Obligations as of
such date, including as a result of any reimbursements by the Borrower of
Unreimbursed Amounts.
“Parent” means Sun Communities, Inc., a Maryland corporation.
“Parent Guaranty” means the Limited Payment Guaranty executed by the Parent in
favor of the Administrative Agent, for the benefit of the Lenders, in form and
substance acceptable to the Administrative Agent.
“Participant” has the meaning specified in Section 11.06(d).
“Patriot Act” means the USA Patriot Act (Title III of Pub. L. 107-56 (signed
into law October 26, 2001)), as amended.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Act” means the Pension Protection Act of 2006.
“Pension Funding Rules” means the rules of the Code and ERISA regarding minimum
required contributions (including any installment payment thereof) to Pension
Plans and set forth in, with respect to plan years ending prior to the effective
date of the Pension Act, Section 412 of the Code and Section 302 of ERISA, each
as in effect prior to the Pension Act and, thereafter, Section 412, 430, 431,
432 and 436 of the Code and Sections 302, 303, 304 and 305 of ERISA.
“Pension Plan” means any employee pension benefit plan (including a Multiple
Employer Plan or a Multiemployer Plan) that is maintained or is contributed to
by the Borrower and any ERISA Affiliate and is either covered by Title IV of
ERISA or is subject to the minimum funding standards under Section 412 of the
Code.


24

--------------------------------------------------------------------------------




“Permitted Distributions” means (a) for the Borrower for any fiscal year of the
Borrower, Restricted Payments in an amount not to exceed in the aggregate the
greater of (i) 95% of Funds From Operations, calculated on a trailing twelve
month basis, and (ii) the sum of (A) the amount of dividends and distributions
required to be paid by the Parent in order for it to (x) maintain its REIT
status for federal or state income tax purposes and (y) avoid the payment of
federal or state income or excise tax, plus (B) corresponding pro rata
distributions to the Limited Partners of the Borrower; provided, however, that
(1) during an Event of Default under Section 9.01(a), dividends and
distributions by the Borrower to the Parent, with corresponding pro rata
distributions to the Limited Partners of the Borrower, and by the Parent to its
shareholders, shall only be permitted up to the minimum amount needed to
maintain the REIT status as a REIT for federal and state income tax purposes,
and (2) notwithstanding the preceding clause (1), no Restricted Payments will be
permitted following acceleration of amounts owing hereunder or during the
existence of an Event of Default under Section 9.01(f).
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee benefit plan within the meaning of Section 3(3) of
ERISA (including a Pension Plan), maintained for employees of the Borrower or
any ERISA Affiliate or any such Plan to which the Borrower or any ERISA
Affiliate is required to contribute on behalf of any of its employees.
“Platform” has the meaning specified in Section 7.02.
“Preferred Interests and Equity (Northgate)” has the meaning ascribed to the
term “Preferred Interest” on Schedules 1 and 2 of the Northgate JV Agreement.
“Preferred Units (Aspen)” has the meaning ascribed to the term “Preferred OP
Units” in Article 1 of the Borrower’s Fourth Amended and Restated Limited
Partnership Agreement, as amended, which class of units was initially created by
the Borrower’s Second Amended and Restated Limited Partnership Agreement and the
terms of which have been subsequently modified by Amendments No. 146, 204 and
257 to the Borrower’s Second Amended and Restated Limited Partnership Agreement.
“Pro Rata Swing Line Share” means, with respect to each Swing Line Lender, the
ratio of such Swing Line Lender’s Swing Line Commitment to the total Swing Line
Commitments of all of the Swing Line Lenders.
“Property” means any Real Property which is owned, directly or indirectly, by a
Loan Party.
“Property Information” has the meaning specified in Section 4.03.
“Property Owners” means, collectively, each Subsidiary which owns an
Unencumbered Asset and “Property Owner” means any one of the Property Owners.
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.
“Public Lender” has the meaning specified in Section 7.02.
“Published Screen Rate” has the meaning set forth in the definition of “Screen
Rate”.
“Purchasing Lender” has the meaning specified in Section 2.16(f).


25

--------------------------------------------------------------------------------




“QFC” has the meaning specified in Section 11.22.
“QFC Credit Support” has the meaning specified in Section 11.22.
“RC Assigned Rights and Obligations” has the meaning specified in Section
2.19(a).
“RC Purchasing Bank” has the meaning specified in Section 2.19(a).
“RC Selling Bank” has the meaning specified in Section 2.19(a).
“Real Property” of any Person means all of the right, title, and interest of
such Person in and to land, improvements, and fixtures.
“Recourse Indebtedness” means Indebtedness for borrowed money other than
Non-Recourse Indebtedness.
“Register” has the meaning specified in Section 11.06(c).
“REIT” means a Person that is qualified to be treated for tax purposes as a real
estate investment trust under Sections 856-860 of the Internal Revenue Code.
“Related Collateral Deliverables” means, with respect to the SunChamp Collateral
Assignments, (1) the SunChamp Notes and allonges thereto executed in blank and
(2) collateral assignments of the SunChamp Collateral, together with UCC
financing statements for such assignments to be filed in all filing offices that
the Administrative Agent may reasonably require; in each case in form and
substance reasonably acceptable to the Administrative Agent.
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Replacement Lender” means an Eligible Assignee designated by the Borrower and
approved by the Administrative Agent (such approval not to be unreasonably
withheld).
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
“Request for Credit Extension” means (a) with respect to a Borrowing, conversion
or continuation of Committed Revolving Loans, a Committed Revolving Loan Notice,
(b) with respect to a Borrowing or continuation of Term Loans, a Term Loan
Notice, (c) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (d) with respect to a Swing Line Loan, a Swing Line Loan
Notice.
“Required AUD/USD Revolving Lenders” means, as of any date of determination,
Lenders having at least 50% of the AUD/USD Revolving Credit Commitments or, if
the commitment of each Lender to make AUD/USD Committed Revolving Loans has been
terminated pursuant to Section 9.02, Lenders holding in the aggregate at least
50% of the Outstanding Amount of the Facility Exposure for the AUD/USD Revolving
Credit Tranche; provided that the AUD/USD Revolving Credit Commitment of, and
the portion of the Facility Exposure for such Tranche held or of the deemed held
by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required AUD/USD Revolving Lenders.


26

--------------------------------------------------------------------------------




“Required Lenders” means, as of any date of determination, Lenders having at
least 50% of the Aggregate Commitments or, if the commitment of each Lender to
make Loans and the obligation of each L/C Issuer to make L/C Credit Extensions
have been terminated pursuant to Section 9.02, Lenders holding in the aggregate
at least 50% of the Total Outstandings (with the aggregate amount of each
Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition); provided that the Commitment of, and the portion of the Total
Outstandings held or deemed held by, any Defaulting Lender shall be excluded for
purposes of making a determination of Required Lenders.
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, senior vice president – finance, or vice president
– finance of a Loan Party, and solely for purposes of the delivery of incumbency
certificates pursuant to Section 5.01, the secretary or any assistant secretary
of a Loan Party. Any document delivered hereunder that is signed by a
Responsible Officer of a Loan Party shall be conclusively presumed to have been
authorized by all necessary corporate, partnership and/or other action on the
part of such Loan Party and such Responsible Officer shall be conclusively
presumed to have acted on behalf of such Loan Party.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof), including, in each case, by way of a Division.
“Revolving Credit Commitment” means, with respect to any Lender at any time, the
sum of such Lender’s (a) U.S. Dollar Revolving Credit Commitment and (b) AUD/USD
Revolving Credit Commitment, and “Revolving Credit Commitments” means the
aggregate principal amount of the Revolving Credit Commitments of all of the
Lenders, as such amount may be reduced at or prior to such time pursuant to
Section 2.07 or increased pursuant to Section 2.16. The aggregate Revolving
Credit Commitment as of the Closing Date shall equal $650,000,000.
“S&P” means S&P Global Ratings, a division of S&P Global Inc., and any successor
thereto.
“Sanctions” has the meaning specified in Section 6.16.
“Screen Rate” means, for any Interest Period, the rate per annum (rounded
upward, if necessary, to the nearest 1/100 of 1%) determined by the
Administrative Agent to be the ICE Benchmark Administration Limited LIBOR Rate
(“ICE LIBOR”) for deposits in U.S. Dollars (for delivery on the first day of
such Interest Period) for a term equivalent to such Interest Period as published
by Bloomberg or another commercially available source providing quotations of
ICE LIBOR as designated by the Administrative Agent from time to time in place
of Bloomberg (the “Published Screen Rate”); provided, however, that if the
Published Screen Rate is not available for a period corresponding to the
relevant Interest Period but is available for other periods, then “Screen Rate”
shall mean the Interpolated Rate.
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
“Secured Hedge Agreement” means any Swap Contract required or permitted under
Article VIII that is entered into by and between any Loan Party and any Swap
Bank.


27

--------------------------------------------------------------------------------




“Secured Indebtedness” means for any Person, Indebtedness of such Person that is
secured by a Lien.
“Secured Recourse Indebtedness” means for any Person, Recourse Indebtedness of
such Person that is secured by a Lien, which shall exclude collateralized
receivables (except to the extent that any recourse obligation in respect of
such collateralized receivables has been triggered and a demand for payment has
been made by the applicable third party lender).
“Securities Act” means the Securities Act of 1933, as amended to the date hereof
and from time to time hereafter, and any successor statute.
“Security Documents” means:
(a)    [intentionally omitted];
(b)    the SunChamp Collateral Assignments;
(c)    [intentionally omitted];
(d)    financing statements to be filed with the appropriate state and/or county
offices for the perfection of a security interest in any of the Collateral; and
(e)    all other agreements, documents, and instruments securing the Obligations
or any part thereof, as shall from time to time be executed and delivered by the
Borrower, Subsidiary Guarantors, or any other Person in favor of the
Administrative Agent, for the benefit of the Lenders.
“Selling Lender” has the meaning specified in Section 2.16(f).
“Series A-1 Preferred Units (Kentland)” has the meaning ascribed to the term
“Series A-1 Preferred Units” in Article 18 of the Borrower’s Fourth Amended and
Restated Limited Partnership Agreement, as amended, which series of units was
initially created by Amendment No. 275 to the Borrower’s Second Amended and
Restated Limited Partnership Agreement.
“Series A-3 Preferred Units (Morgan)” has the meaning ascribed to the term
“Series A-3 Preferred Units” in Article 20 of the Borrower’s Fourth Amended and
Restated Limited Partnership Agreement, as amended, which series of units was
initially created by Amendment No. 287 to the Borrower’s Second Amended and
Restated Limited Partnership Agreement.
“Series A-4 Preferred Stock” has the meaning ascribed to the term “6.50% Series
A-4 Cumulative Convertible Preferred Stock” in the Second paragraph of the
Articles Supplementary filed with the Maryland Department of Assessments and
Taxation on November 25, 2014.
“Series A-4 Preferred Units” has the meaning ascribed to the term “Series A-4
Preferred Units” in Article 21 of the Borrower’s Third Amended and Restated
Limited Partnership Agreement, as amended, which series of units was initially
created by No. 2 to the Borrower’s Third Amended and Restated Limited
Partnership Agreement.
“Series A-4 Preferred Units and Stock” means, (i) the Series A-4 Preferred Units
and (ii) the Series A-4 Preferred Stock.


28

--------------------------------------------------------------------------------




“Series C Preferred Units” has the meaning ascribed to the term “Series C
Preferred Units” in Article 22 of the Borrower’s Third Amended and Restated
Limited Partnership Agreement, as amended, which series of units was initially
created by No. 7 to the Borrower’s Third Amended and Restated Limited
Partnership Agreement.
“Site” means a pad leased or to be leased to an individual on which such
individual places a single manufactured home or recreational vehicle.
“Solvent” means, when used with respect to any Person, that (a) the fair value
and the fair salable value of its assets (excluding any Indebtedness due from
any affiliate of such Person) are each in excess of the fair valuation of its
total liabilities (including all contingent liabilities); (b) such Person is
able to pay its debts or other obligations in the ordinary course as they
mature; and (c) such Person has capital not unreasonably small to carry on its
business and all business in which it proposes to be engaged.
“Sublimit” means the L/C Sublimit and/or the Swing Line Sublimit, as the context
requires.
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned by such Person. Unless otherwise specified,
all references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of the Borrower.
“Subsidiary Guarantors” means, all Subsidiaries that execute the Subsidiary
Guaranty as of the date of this Agreement or pursuant to a counterpart signature
page or joinder to the Subsidiary Guaranty in the future in accordance with
Section 7.14 of this Agreement and “Subsidiary Guarantor” means any one of the
Subsidiary Guarantors.
“Subsidiary Guaranty” means the Guaranty executed by each Subsidiary Guarantor
in favor of the Administrative Agent, for the benefit of the Lenders, in form
and substance acceptable to the Administrative Agent.
“Substitute Rate” shall have the meaning assigned to such term in Section 3.04.
“Successor Rate Conforming Changes” means, with respect to any proposed
successor benchmark rate pursuant to clause (ii) of Section 3.03(c), any
conforming changes to (a) the definitions of Base Rate and Interest Period, (b)
timing and frequency of determining rates and making payments of interest and
(c) other administrative matters as may be appropriate, in the discretion of the
Administrative Agent, to (i) reflect the adoption of such successor benchmark
rate and (ii) permit the administration thereof by the Administrative Agent in a
manner substantially consistent with market practice (or, if the Administrative
Agent determines that adoption of any portion of such market practice is not
administratively feasible or that no market practice for the administration of
such successor benchmark rate exists, in such other manner of administration as
the Administrative Agent determines in consultation with the Borrower).
“SunChamp Collateral” means, at any time, the “Collateral” as defined in the
SunChamp Collateral Assignments, which shall include, without limitation, those
loan documents identified on Schedule 1.01(E).
“SunChamp Collateral Assignments” means those collateral assignments listed on
Schedule 1.01(I).
“SunChamp Indebtedness” means all indebtedness evidenced by the SunChamp
Collateral.


29

--------------------------------------------------------------------------------




“SunChamp Notes” means the original promissory notes evidencing the SunChamp
Indebtedness, or, in the case of any missing original promissory notes, lost
note indemnities.
“SunChamp Properties” means all Real Property owned by any of the SunChamp
Property Owner Entities.
“SunChamp Property Owner Entities” means each of the entities listed on Schedule
1.01(J).
“Swap Bank” means a Lender or an Affiliate of a Lender in its capacity as a
party to a Swap Contract with a Loan Party.
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.
“Swap Obligation” means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a “swap”
within the meaning of Section 1a(47) of the Commodity Exchange Act.
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
“Supported QFC” has the meaning specified in Section 11.22.
“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.05.
“Swing Line Commitment” means, with respect to any Swing Line Lender at any
time, the amount set forth opposite the applicable Swing Line Lender’s name on
Schedule 1.01(A) hereto under the caption “Swing Line Commitment”, or, if such
Swing Line Lender has entered into one or more Assignment and Assumptions, set
forth for such Swing Line Lender in the Register maintained by the
Administrative Agent pursuant to Section 11.07(c) as such Swing Line Lender’s
“Swing Line Commitment”, as such amount may be reduced at or prior to such time
pursuant to Section 2.07.
“Swing Line Exposure” means, at any time, the aggregate Outstanding Amount of
all Swing Line Loans.


30

--------------------------------------------------------------------------------




“Swing Line Lender” means each of Citibank, Bank of America, N.A. and Bank of
Montreal in its capacity as provider of Swing Line Loans, or any successor swing
line lender hereunder.
“Swing Line Loan” has the meaning specified in Section 2.05(a).
“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.05(b), which, if in writing, shall be substantially in the form of
Exhibit B.
“Swing Line Sublimit” means an amount equal to ten percent (10%) of the
aggregate Commitments of the Lenders in respect of the Committed Revolving
Loans. The Swing Line Sublimit is part of, and not in addition to, the aggregate
Commitments in respect of the Committed Revolving Loans.
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the definition of
“Indebtedness” or as a liability on the consolidated balance sheet of such
Person and its Subsidiaries in accordance with GAAP.
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property creating obligations that do not
appear on the balance sheet of such Person but which, upon the insolvency or
bankruptcy of such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
“Tangible Net Worth” means for the Consolidated Group as of any date of
determination, (a) total equity on a consolidated basis determined in accordance
with GAAP; plus (b) all redeemable, exchangeable and/or convertible preferred
units or preferred stock, provided, such redemption rights are exercisable with
respect to such securities after the Maturity Date; minus (c) all intangible
assets on a consolidated basis determined in accordance with GAAP (exclusive of
the intangible asset value attributable to in-place leases acquired in
connection with an acquisition which is shown on the balance sheet), plus (d)
all depreciation and amortization determined in accordance with GAAP.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“TL Assigned Rights and Obligations” has the meaning specified in Section
2.19(b).
“TL Purchasing Bank” has the meaning specified in Section 2.19(b).
“TL Selling Bank” has the meaning specified in Section 2.19(b).
“Term Loan” has the meaning specified in Section 2.01(b).
“Term Loan Borrowing” means a borrowing consisting of simultaneous Term Loans of
the same Type and, in the case of Eurodollar Rate Term Loans, having the same
Interest Period made by each of the Lenders pursuant to Section 2.01(b).
“Term Loan Facility” means, at any time, the aggregate amount of the Lenders’
Commitments in respect of Term Loans at such time, including each Incremental
Term Loan Facility.


31

--------------------------------------------------------------------------------




“Term Loan Notice” means a notice of (a) a Term Loan Borrowing, (b) a conversion
of Term Loans from one Type to the other, or (c) a continuation of Eurodollar
Rate Term Loans, pursuant to Section 2.02(a), which shall be substantially in
the form of Exhibit A-2.
“Term Loan Prepayment” has the meaning specified in Section 2.01(b).
“Ticking Fee” has the meaning specified in Section 2.10(b).
“Ticking Fee Accrual Date” has the meaning specified in Section 2.10(b).
“Total Asset Value” means at any time for the Consolidated Group, without
duplication, the sum of the following: (a) for all Real Property assets and
rental units owned by the Consolidated Group for the entire most recently ended
period of four fiscal quarters (other than Construction in Progress), an amount
equal to (x) Net Operating Income for the most recently ended period of four
fiscal quarters for such Real Property assets and rental units, divided by (y)
the Capitalization Rate, plus (b) for all Real Property assets and rental units
owned by the Consolidated Group for less than the entire most recently ended
period of four fiscal quarters (other than Construction in Progress), an amount
equal to (x) the greater of (1) the aggregate acquisition cost of such assets
and rental units and (2) Net Operating Income of such assets and rental units
for the most recently ended fiscal quarter times four, divided by (y) the
Capitalization Rate, plus (c) the aggregate book value of all Improved Land
Holdings and unimproved land holdings, other than Construction in Progress, plus
(d) for all rental units owned by the Consolidated Group that are being held for
sale or lease and which would have no value attributed to them on account of
clauses (a) through (c) above, an amount equal to the aggregate book value of
such rental units, plus (e) the aggregate book value of mortgage or mezzanine
loans, notes receivable and/or Construction in Progress owned by the
Consolidated Group, plus (f) the Consolidated Group’s pro rata share of the
foregoing items and components attributable to interests in Unconsolidated
Affiliates, plus (g) unrestricted cash and Cash Equivalents, plus (h) the Fair
Market Value of all Marketable Securities owned by the Borrower and its
Subsidiaries; provided, however, that the portion of Total Asset Value
attributable to (i)(v) unimproved land holdings, (w) Construction in Progress
holdings, (x) Unconsolidated Affiliates and non-wholly owned Subsidiaries, (y)
Real Property assets that are not manufactured home communities or recreational
vehicle communities properties, and (z) mortgages, mezzanine loans and notes
receivable (provided that all collateralized receivables (within the meaning of
GAAP) shall be subject to the limitation set forth in clause (ii) below) shall
not exceed in the aggregate twenty percent (20%) of Total Asset Value, (ii)
unrestricted cash and Cash Equivalents shall not exceed in the aggregate
U.S.$25,000,000, and (iii) all collateralized receivables (within the meaning of
GAAP) shall not exceed twenty percent (20%) of Total Asset Value, with any
excess in each case excluded from such calculation. For the avoidance of doubt,
Net Operating Income attributable to all such Real Property assets and rental
units that were sold or otherwise disposed of during any period of calculation
shall be excluded from the calculation of Total Asset Value. Notwithstanding the
foregoing, the Borrower may elect to exclude from Total Asset Value that portion
of Total Asset Value attributable to certain Unconsolidated Affiliates so long
as such exclusion does not exceed ten percent (10%) of Total Asset Value at any
time. In such event, the Indebtedness attributable to such Unconsolidated
Affiliates may also be excluded from Indebtedness.
“Total Indebtedness” means all Indebtedness of the Consolidated Group determined
on a consolidated basis.
“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.
“Total Revolving Loan Outstanding” means the aggregate Outstanding Amount of all
Loans and all L/C Obligations in respect of the Committed Revolving Loan
Facility.


32

--------------------------------------------------------------------------------




“Total Secured Indebtedness” means all Secured Indebtedness of the Consolidated
Group determined on a consolidated basis.
“Total Unencumbered Cash Flow” means at any time, the Unencumbered Pool NOI for
all Unencumbered Assets, minus an amount equal to the paid management fees in
respect of all Unencumbered Assets annualized.
“Total Unsecured Indebtedness” means all Indebtedness of the Consolidated Group
(other than Total Secured Indebtedness) determined on a consolidated basis.
“Trading with the Enemy Act” means the Trading with the Enemy Act, as amended,
and each of the foreign assets control regulations of the United States Treasury
Department (31 CFR, Subtitle B, Chapter V, as amended), and any other enabling
legislation or executive order relating thereto.
“Tranche” means each of the U.S. Dollar Revolving Credit Tranche and the AUD/USD
Revolving Credit Tranche.
“Type” means (i) for Loans denominated in U.S. Dollars, its character as a Base
Rate Loan or a Eurodollar Rate Loan, and (ii) for Loans denominated in
Australian Dollars, BBSY Rate Committed Revolving Loans.
“UCP” has the meaning specified in Section 2.04(g).
“UCP 600” has the meaning specified in Section 2.04(g).
“Unconsolidated Affiliate” means an affiliate of the Borrower whose financial
statements are not required to be consolidated with the financial statements of
the Borrower in accordance with GAAP.
“Unencumbered Asset” means a Property or a SunChamp Property that is designated
as an Unencumbered Asset by the Borrower and is an Eligible Property.
“Unencumbered Asset Report” means a report in substantially the form of Exhibit
G (or such other form approved by the Administrative Agent) certified by a
Responsible Officer of the Borrower.
“Unencumbered Debt Yield” means, at any time, the aggregate Total Unencumbered
Cash Flow divided by the Total Unsecured Indebtedness.
“Unencumbered Pool NOI” means, at any time with respect to any Real Property
asset owned by any Person or rental unit owned by any Person and located on a
Real Property asset that is an Unencumbered Asset, (i) if owned for at least
twelve (12) months, the Net Operating Income derived from such Real Property
asset or rental unit for the trailing twelve months; (ii) if owned for at least
one fiscal quarter but less than twelve months (and the Borrower has not made
the election set forth in clause (iv) of this paragraph), the Net Operating
Income derived from such Real Property asset or rental unit for the most recent
fiscal quarter times four; (iii) if owned for less than one fiscal quarter (and
Borrower has not made the election set forth in clause (iv) of this paragraph),
the Net Operating Income derived from such Real Property asset or rental unit
for most recent quarter of historical financials times four; and (iv) if owned
for less than twelve (12) months, at the Borrower’s election (absent which
election clause (ii) or (iii) shall apply, as applicable), the Net Operating
Income derived from such real property asset or rental unit for the trailing
twelve (12) months.  For the avoidance of doubt, the Net Operating Income of a
real property asset or rental unit that is sold by a Person within the trailing
twelve months will be excluded in calculating Unencumbered Pool NOI.  In no


33

--------------------------------------------------------------------------------




event shall the Unencumbered Pool NOI for any Unencumbered Asset or rental unit
be less than zero.  For the purposes of calculating Unencumbered Pool NOI:
(a)    no single Unencumbered Asset may account for greater than twenty percent
(20%) of the aggregate Unencumbered Pool NOI, with any excess over such limit
being deducted from the aggregate Unencumbered Pool NOI;
(b)    no more than thirty-five percent (35%) of the aggregate Unencumbered Pool
NOI may be in respect of Unencumbered Assets that are located in any one
metropolitan statistical area as defined by the U.S. Office of Management and
Budget or any one census metropolitan area as defined by Statistics Canada, with
any excess over such limit being deducted from the aggregate Unencumbered Pool
NOI;
(c)    no more than fifty percent (50%) of the aggregate Unencumbered Pool NOI
may be from Net Operating Income derived from recreational vehicle sites with
any excess over such limit being deducted from the aggregate Unencumbered Pool
NOI;
(d)    no more than twenty percent (20%) of the aggregate Unencumbered Pool NOI
may be from Net Operating Income derived from rental units with any excess Net
Operating Income derived from rental units over such limit being deducted from
the aggregate Unencumbered Pool NOI; and
(e)    no more than ten percent (10%) of the aggregate Unencumbered Pool NOI may
be from Net Operating Income derived from properties located in Canada with any
excess Net Operating Income derived from such properties over such limit being
deducted from the aggregate Unencumbered Pool NOI.
“United States” and “U.S.” mean the United States of America.
“Unreimbursed Amount” has the meaning specified in Section 2.04(c)(i).
“Unused AUD/USD Revolving Credit Commitment” means, with respect to any Lender
with an AUD/USD Revolving Credit Commitment at any time, (a) such Lender’s
AUD/USD Revolving Credit Commitment at such time minus (b) the aggregate
Outstanding Amount of all AUD/USD Committed Revolving Loans made by such Lender
(in its capacity as a Lender).
“Unused Delayed Draw Tranche Portion” has the meaning specified in Section
2.10(b).
“Unused U.S. Dollar Revolving Credit Commitment” means, with respect to any
Lender at any time, (a) such Lender’s U.S. Dollar Revolving Credit Commitment at
such time, minus (b) the sum of (i) the aggregate Outstanding Amount of all U.S.
Dollar Committed Revolving Loans made by such Lender (in its capacity as a
Lender), plus (ii) such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus (iii) such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans.
“Unused Rate” means the following percentages per annum based upon the Daily
Usage as set forth below:


34

--------------------------------------------------------------------------------




Daily Usage
Unused Rate
<50%
0.25%
>50%
0.20%



“USD Revolving Loans” means U.S. Dollar Committed Revolving Loans and/or AUD/USD
Committed Revolving Loans denominated in U.S. Dollars, as the context requires.
“U.S. Dollar Committed Revolving Loan” has the meaning specified in Section
2.01(a)(i).
“U.S. Dollar Committed Revolving Loan Facility” means, at any time, the
aggregate amount of the Lenders’ Commitments in respect of U.S. Dollar Committed
Revolving Loans at such time.
“U.S. Dollar Equivalent” means, in relation to an amount denominated or
expressed in Australian Dollars (a) the equivalent thereof in U.S. Dollars
converted at the Agent’s Spot Rate of Exchange as of the date of determination
or (b) if such amount has been hedged in accordance with the terms of a Swap
Contract, the equivalent thereof in U.S. Dollars converted in accordance with
such Swap Contract.
“U.S. Dollar Revolving Credit Commitment” means, (a) with respect to any Lender
at any time, the amount set forth opposite such Lender’s name on Schedule
1.01(A) hereto under the caption “U.S. Dollar Revolving Credit Commitment” or
(b) if such Lender has entered into one or more Assignment and Acceptances, set
forth for such Lender in the Register maintained by the Administrative Agent
pursuant to Section 11.06(d) as such Lender’s “U.S. Dollar Revolving Credit
Commitment”, as such amount may be reduced at or prior to such time pursuant to
Section 2.07 or increased pursuant to Section 2.16.
“U.S. Dollar Revolving Credit Tranche” means, at any time, the aggregate amount
of the Lenders’ U.S. Dollar Revolving Credit Commitments at such time.
“U.S. Dollar Revolving Lender” means any Person that is a Lender hereunder in
respect of the U.S. Dollar Revolving Credit Tranche in its capacity as a Lender
in respect of such Tranche.
“U.S. Dollars” or “U.S.$” means the lawful currency on the date hereof of the
United States of America.
“U.S. Special Resolution Regimes” has the meaning specified in Section 11.22.
“Withdrawal Liability” has the meaning specified in Part I of Subtitle E of
Title IV of ERISA.
“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.
1.02    Other Interpretive Provisions. With reference to this Agreement and each
other Loan Document, unless otherwise specified herein or in such other Loan
Document:
(a)    The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect


35

--------------------------------------------------------------------------------




as the word “shall.” Unless the context requires otherwise, (i) any definition
of or reference to any agreement, instrument or other document (including any
Organization Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “hereto,” “herein,” “hereof” and
“hereunder,” and words of similar import when used in any Loan Document, shall
be construed to refer to such Loan Document in its entirety and not to any
particular provision thereof, (iv) all references in a Loan Document to
Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.
(b)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
1.03    Accounting Terms. All accounting terms not specifically or completely
defined herein and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with GAAP as applied in a manner consistent with
that used in preparing the Audited Financial Statements notwithstanding any
subsequent changes in GAAP. Notwithstanding the foregoing, for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Borrower and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 on financial liabilities shall
be disregarded.
1.04    Rounding. Any financial ratios required to be maintained by the Borrower
pursuant to this Agreement shall be calculated by dividing the appropriate
component by the other component, carrying the result to one place more than the
number of places by which such ratio is expressed herein and rounding the result
up or down to the nearest number (with a rounding-up if there is no nearest
number).
1.05    Times of Day. Unless otherwise specified, all references herein to times
of day shall be references to Eastern time (daylight or standard, as
applicable).
1.06    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms or the terms of any Issuer
Document related thereto, provides for one or more automatic increases in the
stated amount thereof, the amount of such Letter of Credit shall be deemed to be
the maximum stated amount of such Letter of Credit after giving effect to all
such increases, whether or not such maximum stated amount is in effect at such
time.
ARTICLE II.    THE COMMITMENTS AND CREDIT EXTENSIONS


36

--------------------------------------------------------------------------------




2.01    Committed Revolving Loans; Term Loans. (a) (i) U.S. Dollar Committed
Revolving Loans. Each Lender with a U.S. Dollar Revolving Credit Commitment
severally agrees, on the terms and conditions set forth herein, to make
revolving loans (each such loan, a “U.S. Dollar Committed Revolving Loan”) in
U.S. Dollars to the Borrower from time to time on any Business Day during the
Availability Period, in an amount for each such U.S. Dollar Committed Revolving
Loan not to exceed such Lender’s Unused U.S. Dollar Revolving Credit Commitment
at such time, provided that the aggregate amount of the U.S. Dollar Revolving
Credit Commitments of the U.S. Dollar Revolving Lenders shall be deemed used
from time to time to the extent of the Swing Line Loans and the Outstanding
Amount of L/C Obligations. The Facility Exposure with respect to the U.S. Dollar
Revolving Credit Tranche shall not at any time exceed the aggregate U.S. Dollar
Revolving Credit Commitments. Within the limits of each Lender’s Unused U.S.
Dollar Revolving Credit Commitment in effect from time to time and during the
Availability Period, the Borrower may borrow under this Section 2.01(a)(i),
prepay under Section 2.06 and reborrow under this Section 2.01(a)(i).
(ii)    AUD/USD Revolving Credit Loans. Each Lender with an AUD/USD Revolving
Credit Commitment severally agrees, on the terms and conditions set forth
herein, to make revolving loans (each such loan an “AUD/USD Committed Revolving
Loan”) in U.S. Dollars or in Australian Dollars to the Borrower from time to
time on any Business Day during the Availability Period in an amount for each
such AUD/USD Committed Revolving Loan not to exceed such Lender’s Unused AUD/USD
Revolving Credit Commitment at such time, provided, that AUD/USD Committed
Revolving Loans denominated in Australian Dollars shall be available only as
BBSY Rate Committed Revolving Loans. The U.S. Dollar Equivalent of the portion
of the Facility Exposure with respect to the AUD/USD Revolving Credit Tranche
denominated in Australian Dollars plus the portion of the Facility Exposure with
respect to the AUD/USD Revolving Credit Tranche denominated in U.S. Dollars
shall not at any time exceed the aggregate AUD/USD Revolving Credit Commitments.
Within the limits of each Lender’s Unused AUD/USD Revolving Credit Commitment in
effect from time to time and during the Availability Period, the Borrower may
borrow under this Section 2.01(a)(ii), prepay under Section 2.06 and reborrow
under this Section 2.01(a)(ii).
Each Lender may, at its option, make any Committed Revolving Loan available to
the Borrower by causing any foreign or domestic branch or such Lender’s
Affiliate to make such Committed Revolving Loan; provided, however, that (i) any
exercise of such option shall not affect the obligation of the Borrower to repay
such Committed Revolving Loan in accordance with the terms of this Agreement,
(ii) nothing in this Section 2.01(a) shall be deemed to obligate any Lender to
obtain the funds for any Committed Revolving Loan in any particular place or
manner or to constitute a representation or warranty by any Lender that it has
obtained or will obtain the funds for any Committed Revolving Loan in any
particular place or manner, and (iii) any foreign or domestic branch or Lender’s
Affiliate making any such Committed Revolving Loan pursuant to this sentence
shall be treated, for all purposes of this Agreement, in the same manner as the
applicable Lender (in the case of a new lending office or branch), or in the
same manner as an assignee pursuant to Section 11.06(b) (in the case of a
Lender’s Affiliate), in respect of its acting as such hereunder, and, in each
case, shall be entitled to exercise each of the rights and shall be entitled to
each of the benefits of a Lender, and shall be subject to each of the
obligations of a Lender, under this Agreement with respect to any such Committed
Revolving Loan.
(b)    Subject to the terms and conditions set forth herein, each Lender
severally agrees to make a single loan in U.S. Dollars (each such loan, a “Term
Loan”) to the Borrower on the Closing Date in an amount not to exceed such
Lender’s Commitment in respect of Term Loans; provided, however, that a portion
of the Term Loan Facility in the amount of U.S.$100,000,000 (the “Delayed Draw
Tranche”) may be advanced to the Borrower following the Closing Date pursuant to
one or more requests for Term Loan Borrowings made in accordance with Section
2.02(a) of either (x) U.S.$5,000,000 or an integral multiple of U.S.$100,000


37

--------------------------------------------------------------------------------




in excess thereof or (y) if the undrawn amount of the Delayed Draw Tranche is at
such time less than U.S.$5,000,000, the remaining undrawn amount of the Delayed
Draw Tranche, which Delayed Draw Tranche shall be available until November 18,
2019 (the “Delayed Draw Period”); provided that (A) the conditions in Section
5.02 shall have been satisfied with respect to each Borrowing under the Delayed
Draw Tranche, (B) the aggregate Term Loan Borrowings shall not exceed the
Commitments of the Lenders in respect of the Term Loan Facility set forth in
Schedule 1.01(A), and (C) if at 11:59 p.m. on the last day of the Delayed Draw
Period there exists any unfunded portion of the Delayed Draw Tranche, such
unfunded portion of the Delayed Draw Tranche shall be deemed immediately
terminated and reduced to zero. For the avoidance of doubt, and without
limitation of the obligations of the Borrower pursuant to Section 11.04(a),
there shall be no upfront fees, origination fees, funding fees or similar fees
payable in connection with any Term Loan Borrowing under the Delayed Draw
Tranche. Each Term Loan Borrowing with respect to the Delayed Draw Tranche shall
be made simultaneously by the Lenders ratably according to their Commitments in
respect of the Term Loan Facility. Subject to the other terms and conditions
hereof, the Borrower may prepay Term Loans under Section 2.06. Term Loans may be
Base Rate Loans or Eurodollar Rate Loans, as further provided herein. No Term
Loan may be readvanced or reborrowed hereunder following its repayment or
prepayment.
(c)    Notwithstanding anything to the contrary contained in Sections 2.02(a) or
2.09, as of the Closing Date, each Loan referred to on Schedule 2.01 shall be a
Eurodollar Rate Loan bearing interest at the Eurodollar Rate in effect
immediately prior to the Closing Date plus the Applicable Rate (as defined
herein) and shall have an Interest Period ending on the applicable date set
forth in Schedule 2.01. From and after the applicable date set forth on Schedule
2.01, each such Loan may be a Base Rate Loan or a Eurodollar Rate Loan, as
further provided herein.
2.02    Borrowings, Conversions and Continuations of Committed Revolving Loans
and Term Loans.
(a)    Each Committed Revolving Borrowing, each Term Loan Borrowing, each
conversion of Committed Revolving Loans or Term Loans from one Type to another,
and each continuation of Floating Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by telephone.
Each such notice must be received by the Administrative Agent not later than (i)
with respect to a Committed Revolving Borrowing denominated in U.S. Dollars,
10:00 a.m. two Business Days prior to the requested date of any such Committed
Revolving Borrowing of, conversion to or continuation of Eurodollar Rate
Committed Revolving Loans or of any conversion of Eurodollar Rate Committed
Revolving Loans to Base Rate Committed Revolving Loans, (ii) with respect to a
Committed Revolving Borrowing denominated in Australian Dollars, 10:00 a.m. four
Business Days prior to the requested date of any such Committed Revolving
Borrowing or any continuation of BBSY Rate Committed Revolving Loans, (iii) with
respect to a Term Loan, 10:00 a.m. two Business Days prior to the requested date
of any such Term Loan Borrowing of, conversion to or continuation of Eurodollar
Rate Term Loans or of any conversion of Eurodollar Rate Term Loans to Base Rate
Term Loans or (iv) 12:00 p.m. on the requested date of any Borrowing of Base
Rate Loans. Each telephonic notice by the Borrower pursuant to this Section
2.02(a) must be confirmed promptly by delivery to the Administrative Agent of a
written Committed Revolving Loan Notice or Term Loan Notice, as applicable,
appropriately completed and signed by a Responsible Officer of the Borrower.
Each Borrowing of, conversion to or continuation of Eurodollar Rate Loans shall
be in a principal amount of (i) U.S.$500,000 or a whole multiple of U.S.$100,000
in excess thereof, in respect of Eurodollar Rate Committed Revolving Loans and
(ii) U.S.$25,000,000 or a whole multiple of U.S.$500,000 in excess thereof, in
respect of Term Loans, and shall consist of Eurodollar Rate Loans of the same
Type made simultaneously by the Lenders ratably according to their respective
applicable Commitments. Except as provided in Sections 2.01(e) and 2.05(c), each
such Borrowing of or conversion to Base Rate Loans shall be in a principal
amount of U.S.$100,000 or a whole multiple of U.S.$100,000 in excess thereof.
Each Borrowing or continuation of AUD/USD Committed Revolving Loans denominated


38

--------------------------------------------------------------------------------




in Australian Dollars shall be in a principal amount of A$500,000 or a whole
multiple of A$100,000 in excess thereof, and shall be made simultaneously by the
Lenders with AUD/USD Revolving Credit Commitments ratably according to their
AUD/USD Revolving Credit Commitments. Except as provided in Sections 2.04(c) and
2.05(c), each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of (i) U.S.$100,000 or a whole multiple of U.S.$100,000 in
excess thereof, in respect of Eurodollar Rate Committed Revolving Loans and (ii)
U.S.$25,000,000 or a whole multiple of U.S.$100,000 in excess thereof, in
respect of Term Loans.
(b)    Each Committed Revolving Loan Notice (whether telephonic or written)
shall specify (i) whether the Borrower is requesting a Committed Revolving
Borrowing, a conversion of U.S. Dollar Committed Revolving Loans from one Type
to the other, or a continuation of Floating Rate Committed Revolving Loans, (ii)
the Tranche under which such Borrowing is requested, (iii) in the case of a
Borrowing consisting of an AUD/USD Committed Revolving Loan, the currency of
such Loan, (iv) the requested date of the Borrowing, conversion or continuation,
as the case may be (which shall be a Business Day), (v) the principal amount of
Committed Revolving Loans to be borrowed, converted or continued, (vi) the Type
of Committed Revolving Loans to be borrowed or to which existing U.S. Dollar
Committed Revolving Loans are to be converted, and (vii) if applicable, the
duration of the Interest Period with respect thereto. Each Term Loan Notice
(whether telephonic or written) shall specify (A) whether the Borrower is
requesting a Term Loan Borrowing, a conversion of Term Loans from one Type to
the other, or a continuation of Eurodollar Rate Term Loans, (B) the requested
date of the Borrowing, conversion or continuation, as the case may be (which
shall be a Business Day), (C) the principal amount of Term Loans to be borrowed,
converted or continued, (D) the Type of Term Loans to be borrowed or to which
existing Term Loans are to be converted, and (E) if applicable, the duration of
the Interest Period with respect thereto. If, with respect to Loans denominated
in U.S. Dollars, the Borrower fails to specify a Type of Loan in a Committed
Revolving Loan Notice or Term Loan Notice or if the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made as, or converted to, Base Rate Loans. Any such automatic
conversion to Base Rate Loans shall be effective as of the last day of the
Interest Period then in effect with respect to the applicable Eurodollar Rate
Loans. If the Borrower (1) requests a Borrowing of, conversion to, or
continuation of Eurodollar Rate Loans in any such Committed Revolving Loan
Notice or Term Loan Notice, but fails to specify an Interest Period or (2)
requests a Borrowing or continuation of Australian Dollar Committed Revolving
Loans in any Committed Revolving Loan Notice, but fails to specify an Interest
Period, then in each case such Loan will be deemed to have specified an Interest
Period of one month. If the Interest Periods of two or more Floating Rate Loans
within a single Tranche and in the same currency end on the same date, those
Floating Rate Loans will be consolidated into, and treated as, a single Floating
Rate Loan on the last day of the Interest Period.
(c)    Following receipt of a Committed Revolving Loan Notice or Term Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the Committed Revolving Loans or Term Loans, as
applicable, and if no timely notice of a conversion or continuation is provided
by the Borrower, the Administrative Agent shall notify each Lender of the
details of any automatic conversion to Base Rate Loans described in the
preceding subsection (a) for Loans denominated in U.S. Dollars. In the case of a
Committed Revolving Borrowing or Term Loan Borrowing, each Lender shall make the
amount of its Committed Revolving Loan or Term Loan, as applicable, available to
the Administrative Agent in immediately available funds at the Administrative
Agent’s Office not later than 1:00 p.m. on the Business Day specified in the
applicable Committed Revolving Loan Notice or Term Loan Notice, as applicable.
Upon satisfaction of the applicable conditions set forth in Section 5.02 (and,
if such Borrowing is the initial Credit Extension, Section 5.01), the
Administrative Agent shall make all funds so received available to the Borrower
in like funds as received by the Administrative Agent on the requested date of
Borrowing as set forth in the Committed Revolving Loan Notice or Term Loan
Notice, as applicable,


39

--------------------------------------------------------------------------------




either by (i) crediting the account of the Borrower on the books of the
Administrative Agent with the amount of such funds or (ii) wire transfer of such
funds, in each case in accordance with instructions provided to (and reasonably
acceptable to) the Administrative Agent by the Borrower; provided, however, that
if, on the date the Committed Revolving Loan Notice or Term Loan Notice with
respect to such Borrowing is given by the Borrower, there are L/C Borrowings
outstanding, then the proceeds of such Borrowing, first, shall be applied to the
payment in full of any such L/C Borrowings, and second, shall be made available
to the Borrower as provided above.
(d)    Except as otherwise provided herein, a Eurodollar Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurodollar Rate Loan and a BBSY Rate Committed Revolving Loan may only be
continued on the last day of an Interest Period for such BBSY Rate Committed
Revolving Loan. During the existence of a Default, no Loans may be requested as
Floating Rate Loans, converted to Eurodollar Rate Loans or continued as Floating
Rate Loans without the consent of the Required Lenders.
(e)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Floating Rate
Loans upon determination of such interest rate. At any time that Base Rate Loans
are outstanding, the Administrative Agent shall notify the Borrower and the
Lenders of any change in the rate publicly announced by Citibank as its base
rate used in determining the Base Rate promptly following the public
announcement of such change.
(f)    After giving effect to all Borrowings, all conversions of Loans
denominated in U.S. Dollars from one Type to the other, and all continuations of
Loans as the same Type, there shall not be more than twelve (12) Interest
Periods in effect with respect to Loans.
(g)    The Borrower irrevocably and for value authorizes each AUD/USD Revolving
Lender (at the option of such Lender) from time to time (i) to prepare
reliquification bills of exchange in relation to any BBSY Rate Committed
Revolving Loan and (ii) to sign them as drawer or endorser in the name of and on
behalf of the Borrower (provided that the Borrower's obligations as drawer or
endorser under any such reliquification bill is non-recourse). The total face
amount of reliquification bills prepared by any such Lender and outstanding in
relation to any such BBSY Rate Committed Revolving Loan must not at any time
exceed (A) such Lender's share of the principal amount of such Loan plus (B) the
total interest on that share over the relevant Interest Period. Reliquification
bills must mature on or before the last day of the relevant Interest Period.
Each such Lender may realize or deal with any reliquification bill prepared by
it as it thinks fit. Each such Lender shall indemnify the Borrower on demand
against all liabilities, costs and expenses incurred by the Borrower by reason
of it being a party to a reliquification bill prepared by such Lender. The
immediately preceding sentence shall not affect any obligation of the Borrower
under any Loan Document. In particular, the obligations of the Borrower to make
payments under the Loan Documents are not in any way affected by any liability
of any Lender, contingent or otherwise, under the indemnity in this Section
2.02(g). If a reliquification bill prepared by any such Lender is presented to
the Borrower and the Borrower discharges it by payment, the amount of that
payment will be deemed to have been applied against the moneys payable to such
Lender hereunder. Only an AUD/USD Revolving Lender will have recourse to the
Borrower under any reliquification bill.
2.03    [Intentionally Omitted.]
2.04    Letters of Credit.


40

--------------------------------------------------------------------------------




(a)    The Letter of Credit Commitment.
(i)    Subject to the terms and conditions set forth herein, (A) each of the L/C
Issuers agrees, in reliance upon the agreements of the Lenders set forth in this
Section 2.04, (1) from time to time on any Business Day during the period from
the Closing Date until the Letter of Credit Expiration Date, to issue Letters of
Credit for the account of the Borrower in amounts not to exceed such L/C
Issuer’s Letter of Credit Commitment, and to amend or extend Letters of Credit
previously issued by it, in accordance with subsection (b) below, and (2) to
honor drawings under Letters of Credit issued by it; (B) the Existing L/C Issuer
shall act as the L/C Issuer in respect of the Existing Letters of Credit; and
(C) the Lenders severally agree to participate in Letters of Credit issued for
the account of the Borrower and any drawings thereunder; provided that after
giving effect to any L/C Credit Extension with respect to any Letter of Credit,
(x) the Total Outstandings shall not exceed the Maximum Available Amount, (y)
the aggregate Outstanding Amount of the U.S. Dollar Committed Revolving Loans of
any Lender, plus such Lender’s Applicable Percentage of the Outstanding Amount
of all L/C Obligations, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all Swing Line Loans shall not exceed such Lender’s U.S.
Dollar Revolving Credit Commitment, and (z) the Outstanding Amount of the L/C
Obligations shall not exceed the Letter of Credit Sublimit. Each request by the
Borrower for the issuance or amendment of a Letter of Credit shall be deemed to
be a representation by the Borrower that the L/C Credit Extension so requested
complies with the conditions set forth in the proviso to the preceding sentence.
Within the foregoing limits, and subject to the terms and conditions hereof, the
Borrower’s ability to obtain Letters of Credit shall be fully revolving, and
accordingly the Borrower may, during the foregoing period, obtain Letters of
Credit to replace Letters of Credit that have expired or that have been drawn
upon and reimbursed. All Existing Letters of Credit shall be deemed to have been
issued pursuant hereto, and from and after the Closing Date shall be subject to
and governed by the terms and conditions hereof.
(ii)    No L/C Issuer shall issue any Letter of Credit, if:
(A)    except as otherwise provided in Section 2.04(b)(iii) the expiry date of
the requested Letter of Credit would occur more than twelve months after the
date of issuance, unless the Required Lenders have approved such expiry date; or
(B)    the expiry date of the requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Lenders have approved such
expiry date.
(iii)    No L/C Issuer shall issue any Letter of Credit if:
(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
the Letter of Credit, or any Law applicable to such L/C Issuer or any request or
directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over such L/C Issuer shall prohibit, or request that
such L/C Issuer refrain from, the issuance of letters of credit generally or the
Letter of Credit in particular or shall impose upon such L/C Issuer with respect
to the Letter of Credit any restriction, reserve or capital requirement (for
which such L/C Issuer is not


41

--------------------------------------------------------------------------------




otherwise compensated hereunder) not in effect on the Closing Date, or shall
impose upon such L/C Issuer any unreimbursed loss, cost or expense which was not
applicable on the Closing Date and which such L/C Issuer in good faith deems
material to it;
(B)    the issuance of the Letter of Credit would violate one or more policies
of such L/C Issuer applicable to letters of credit generally;
(C)    the Letter of Credit is requested to be denominated in a currency other
than U.S. Dollars;
(D)    any Lender is at that time a Defaulting Lender, unless such L/C Issuer
has entered into arrangements, including the delivery of Cash Collateral,
satisfactory to such L/C Issuer (in its sole discretion) with the Borrower or
such Lender to eliminate such L/C Issuer’s actual or potential Fronting Exposure
(after giving effect to Section 2.18(a)(a)(iv)) with respect to the Defaulting
Lender arising from either the Letter of Credit then proposed to be issued or
that Letter of Credit and all other L/C Obligations as to which such L/C Issuer
has actual or potential Fronting Exposure, as it may elect in its sole
discretion, or
(E)    the Letter of Credit contains any provisions for automatic reinstatement
of the stated amount after any drawing thereunder.
(iv)    No L/C Issuer shall amend any Letter of Credit if such L/C Issuer would
not be permitted at such time to issue the Letter of Credit in its amended form
under the terms hereof.
(v)    No L/C Issuer shall be under any obligation to amend any Letter of Credit
if (A) such L/C Issuer would have no obligation at such time to issue the Letter
of Credit in its amended form under the terms hereof, or (B) the beneficiary of
the Letter of Credit does not accept the proposed amendment to the Letter of
Credit.
(vi)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article X with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and Issuer Documents pertaining to such Letters of
Credit as fully as if the term “Administrative Agent” as used in Article X
included such L/C Issuer with respect to such acts or omissions, and (B) as
additionally provided herein with respect to such L/C Issuer.
(b)    Procedures for Issuance and Amendment of Letters of Credit.
(i)    Each Letter of Credit shall be issued or amended, as the case may be,
upon the request of the Borrower delivered to an L/C Issuer (with a copy to the
Administrative Agent) in the form of a Letter of Credit Application,
appropriately completed and signed by a Responsible Officer of the Borrower.
Such Letter of Credit Application must be received by such L/C Issuer and the
Administrative Agent not later than 11:00 a.m. at least two Business Days (or
such later date and time as the Administrative Agent and such L/C Issuer may
agree in a particular instance in their sole discretion) prior to the proposed
issuance


42

--------------------------------------------------------------------------------




date or date of amendment, as the case may be. The Borrower shall have the right
to select the L/C Issuer for each Letter of Credit, subject to each L/C Issuer’s
Letter of Credit Commitment. In the case of a request for an initial issuance of
a Letter of Credit, such Letter of Credit Application shall specify in form and
detail satisfactory to such L/C Issuer: (A) the proposed issuance date of the
requested Letter of Credit (which shall be a Business Day); (B) the amount
thereof; (C) the expiry date thereof; (D) the name and address of the
beneficiary thereof; (E) the documents to be presented by such beneficiary in
case of any drawing thereunder; (F) the full text of any certificate to be
presented by such beneficiary in case of any drawing thereunder; (G) the purpose
and nature of the requested Letter of Credit; and (H) such other matters as such
L/C Issuer may require. In the case of a request for an amendment of any
outstanding Letter of Credit, such Letter of Credit Application shall specify in
form and detail satisfactory to such L/C Issuer (A) the Letter of Credit to be
amended; (B) the proposed date of amendment thereof (which shall be a Business
Day); (C) the nature of the proposed amendment; and (D) such other matters as
such L/C Issuer may require. Additionally, the Borrower shall furnish to such
L/C Issuer and the Administrative Agent such other documents and information
pertaining to such requested Letter of Credit issuance or amendment, including
any Issuer Documents, as such L/C Issuer or the Administrative Agent may
require.
(ii)    Promptly after receipt of any Letter of Credit Application, the
applicable L/C Issuer will confirm with the Administrative Agent (by telephone
or in writing) that the Administrative Agent has received a copy of such Letter
of Credit Application from the Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless such L/C Issuer has
received written notice from any Lender, the Administrative Agent or any Loan
Party, at least one Business Day prior to the requested date of issuance or
amendment of the applicable Letter of Credit, that one or more applicable
conditions contained in Article V shall not then be satisfied, then, subject to
the terms and conditions hereof, such L/C Issuer shall, on the requested date,
issue a Letter of Credit for the account of the Borrower or enter into the
applicable amendment, as the case may be, in each case in accordance with such
L/C Issuer’s usual and customary business practices, and such L/C Issuer shall
give the Administrative Agent and each Lender prompt notice thereof by telex,
telecopier or e-mail. Immediately upon the issuance of each Letter of Credit,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from such L/C Issuer a risk participation in such Letter of
Credit in an amount equal to the product of such Lender’s Applicable Percentage
times the amount of such Letter of Credit.
(iii)    If the Borrower so requests in any applicable Letter of Credit
Application, the applicable L/C Issuer shall issue a Letter of Credit that has
automatic extension provisions (each, an “Auto-Extension Letter of Credit”);
provided that any such Auto-Extension Letter of Credit must permit such L/C
Issuer to prevent any such extension at least once in each twelve-month period
(commencing with the date of issuance of such Letter of Credit) by giving prior
notice to the beneficiary thereof not later than a day (the “Non-Extension
Notice Date”) in each such twelve-month period to be agreed upon at the time
such Letter of Credit is issued. Once an Auto-Extension Letter of Credit has
been issued, the Lenders shall be deemed to have authorized (but may not
require) such L/C Issuer to permit the extension of such Letter of Credit at any
time to an expiry date not later than the Letter of Credit Expiration Date;
provided, however, that such L/C Issuer shall not permit any such extension if
an Event of Default is continuing hereunder.


43

--------------------------------------------------------------------------------




(iv)    Promptly after its delivery of any Letter of Credit or any amendment to
a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the Borrower
and the Administrative Agent a true and complete copy of such Letter of Credit
or amendment.
(c)    Drawings and Reimbursements; Funding of Participations.
(i)    Upon receipt from the beneficiary of any Letter of Credit of any notice
of a drawing under such Letter of Credit, the applicable L/C Issuer shall notify
the Borrower and the Administrative Agent thereof. Not later than 11:00 a.m. on
the date of any payment by such L/C Issuer under a Letter of Credit (each such
date, an “Honor Date”), the Borrower shall reimburse such L/C Issuer through the
Administrative Agent in an amount equal to the amount of such drawing. If the
Borrower fails to so reimburse such L/C Issuer by such time, the Administrative
Agent shall promptly notify each Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Lender’s Applicable Percentage thereof. In such event, the Borrower shall be
deemed to have requested a Committed Revolving Borrowing of Base Rate Loans to
be disbursed on the Honor Date in an amount equal to the Unreimbursed Amount,
without regard to the minimum and multiples specified in Section 2.02 for the
principal amount of Base Rate Loans, but subject to the Unused Revolving Credit
Commitments and the conditions set forth in Section 5.02 (other than the
delivery of a Committed Revolving Loan Notice). Any notice given by an L/C
Issuer or the Administrative Agent pursuant to this Section 2.04(c)(i) may be
given by telephone if immediately confirmed in writing; provided that the lack
of such an immediate confirmation shall not affect the conclusiveness or binding
effect of such notice.
(ii)    Each Lender shall upon any notice pursuant to Section 2.04(c)(i) make
funds available (and the Administrative Agent may apply Cash Collateral provided
for this purpose) for the account of an L/C Issuer at the Administrative Agent’s
Office in an amount equal to its Applicable Percentage of the Unreimbursed
Amount on (i) the Business Day on which demand therefor is made, provided that
notice of such demand is given not later than 11:00 a.m. (New York City time) on
such Business Day, or (ii) the first Business Day next succeeding such demand if
notice of such demand is given after such time, whereupon, subject to the
provisions of Section 2.04(c)(iii), each Lender that so makes funds available
shall be deemed to have made a Base Rate Committed Revolving Loan to the
Borrower in such amount. The Administrative Agent shall remit the funds so
received to such L/C Issuer.
(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Committed Revolving Borrowing of Base Rate Loans because the conditions set
forth in Section 5.02 cannot be satisfied or for any other reason, the Borrower
shall be deemed to have incurred from the applicable L/C Issuer an L/C Borrowing
in the amount of the Unreimbursed Amount that is not so refinanced, which L/C
Borrowing shall be due and payable on demand (together with interest) and shall
bear interest at the Default Rate. In such event, each Lender’s payment to the
Administrative Agent for the account of such L/C Issuer pursuant to Section
2.04(c)(ii) shall be deemed payment in respect of its participation in such L/C
Borrowing and shall constitute an L/C Advance from such Lender in satisfaction
of its participation obligation under this Section 2.04.


44

--------------------------------------------------------------------------------




(iv)    Until each Lender funds its Committed Revolving Loan or L/C Advance
pursuant to this Section 2.04(c) to reimburse any L/C Issuer for any amount
drawn under any Letter of Credit, interest in respect of such Lender’s
Applicable Percentage of such amount shall be solely for the account of such L/C
Issuer.
(v)    Each Lender’s obligation to make Committed Revolving Loans or L/C
Advances to reimburse any L/C Issuer for amounts drawn under Letters of Credit,
as contemplated by this Section 2.04(c), shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right which such Lender may have
against any L/C Issuer, the Borrower or any other Person for any reason
whatsoever; (B) the occurrence or continuance of a Default, or (C) any other
occurrence, event or condition, whether or not similar to any of the foregoing;
provided, however, that each Lender’s obligation to make Committed Revolving
Loans pursuant to this Section 2.04(c) is subject to the conditions set forth in
Section 5.02 (other than delivery by the Borrower of a Committed Revolving Loan
Notice). No such making of an L/C Advance shall relieve or otherwise impair the
obligation of the Borrower to reimburse any L/C Issuer for the amount of any
payment made by such L/C Issuer under any Letter of Credit, together with
interest as provided herein.
(vi)    If any Lender fails to make available to the Administrative Agent for
the account of any L/C Issuer any amount required to be paid by such Lender
pursuant to the foregoing provisions of this Section 2.04(c) by the time
specified in Section 2.04(c)(ii), then, without limiting the other provisions of
this Agreement, such L/C Issuer shall be entitled to recover from such Lender
(acting through the Administrative Agent), on demand, such amount with interest
thereon for the period from the date such payment is required to the date on
which such payment is immediately available to such L/C Issuer at a rate per
annum equal to the Federal Funds Rate. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Committed Revolving Loan included in the relevant Committed Revolving
Borrowing or L/C Advance in respect of the relevant L/C Borrowing, as the case
may be. A certificate of any L/C Issuer submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause (vi)
shall be conclusive absent manifest error.
(d)    Repayment of Participations.
(i)    At any time after any L/C Issuer has made a payment under any Letter of
Credit and has received from any Lender such Lender’s L/C Advance in respect of
such payment in accordance with Section 2.04(c), if the Administrative Agent
receives for the account of such L/C Issuer any payment in respect of the
related Unreimbursed Amount or interest thereon (whether directly from the
Borrower or otherwise, including proceeds of Cash Collateral applied thereto by
the Administrative Agent), the Administrative Agent will distribute to such
Lender its Applicable Percentage thereof in the same funds as those received by
the Administrative Agent.
(ii)    If any payment received by the Administrative Agent for the account of
any L/C Issuer pursuant to Section 2.04(c)(i) is required to be returned and is
returned under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by such L/C Issuer in its reasonable
discretion), each Lender shall pay to the Administrative Agent for the account
of such L/C Issuer its Applicable Percentage thereof


45

--------------------------------------------------------------------------------




on demand of the Administrative Agent, plus interest thereon from the date of
such demand to the date such amount is returned by such Lender, at a rate per
annum equal to the Federal Funds Rate from time to time in effect. The
obligations of the Lenders under this clause (ii) shall survive the payment in
full of the Obligations and the termination of this Agreement.
(e)    Obligations Absolute. The obligation of the Borrower to reimburse the L/C
Issuers for each drawing under each Letter of Credit and to repay each L/C
Borrowing shall be absolute, unconditional and irrevocable, and shall be paid
strictly in accordance with the terms of this Agreement under all circumstances,
including the following:
(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, any other Loan Document, or any other agreement or instrument
relating thereto (all of the foregoing being, collectively, the “L/C Related
Documents”);
(ii)    any change in the time, manner or place of payment of, or in any other
term of, all or any of the Obligations of the Borrower in respect of any L/C
Related Document or any other amendment or waiver of or any consent to departure
from all or any of the L/C Related Documents;
(iii)    the existence of any claim, counterclaim, setoff, defense or other
right that the Borrower or any Subsidiary may have at any time against any
beneficiary or any transferee of such Letter of Credit (or any Person for whom
any such beneficiary or any such transferee may be acting), any L/C Issuer or
any other Person, whether in connection with this Agreement, the transactions
contemplated hereby or by such Letter of Credit or any agreement or instrument
relating thereto, or any unrelated transaction;
(iv)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;
(v)    any payment by any L/C Issuer under such Letter of Credit against
presentation of a draft or certificate that does not strictly comply with the
terms of such Letter of Credit; or any payment made by any L/C Issuer under such
Letter of Credit to any Person purporting to be a trustee in bankruptcy,
debtor-in-possession, assignee for the benefit of creditors, liquidator,
receiver or other representative of or successor to any beneficiary or any
transferee of such Letter of Credit, including any arising in connection with
any proceeding under any Debtor Relief Law;
(vi)    any exchange, release or non-perfection of any Collateral or other
collateral, or any release or amendment or waiver of or consent to departure
from the Guaranties or any other guarantee, for all or any of the Obligations of
the Borrower in respect of the L/C Related Documents; or
(vii)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, the Borrower or any
Subsidiary.


46

--------------------------------------------------------------------------------




The Borrower shall promptly examine a copy of each Letter of Credit and each
amendment thereto that is delivered to it and, in the event of any claim of
noncompliance with the Borrower’s instructions or other irregularity, the
Borrower will immediately notify the applicable L/C Issuer. The Borrower shall
be conclusively deemed to have waived any such claim against such L/C Issuer and
its correspondents unless such notice is given as aforesaid. Notwithstanding the
foregoing, the Borrower shall not be precluded from asserting any claim for
direct damages suffered by the Borrower in determining whether a request
presented under any Letter of Credit issued by it complied with the terms of
such Letter of Credit, provided any liability of such L/C Issuer shall be
subject to the determination by a court of competent jurisdiction by final and
nonappealable judgment that such direct damages resulted from the gross
negligence or willful misconduct of such L/C Issuer.
(f)    Role of the L/C Issuers. Each Lender and the Borrower agree that, in
paying any drawing under a Letter of Credit, the L/C Issuers shall not have any
responsibility to obtain any document (other than any sight draft, certificates
and documents expressly required by the Letter of Credit) or to ascertain or
inquire as to the validity or accuracy of any such document or the authority of
the Person executing or delivering any such document. None of the Administrative
Agent, any L/C Issuer, any of their respective Related Parties nor any
correspondent, participant or assignee of any L/C Issuer shall be liable to any
Lender for (i) any action taken or omitted in connection herewith at the request
or with the approval of the Lenders or the Required Lenders, as applicable; (ii)
any action taken or omitted in the absence of gross negligence or willful
misconduct; or (iii) the due execution, effectiveness, validity or
enforceability of any document or instrument related to any Letter of Credit or
Issuer Document. The Borrower hereby assumes all risks of the acts or omissions
of any beneficiary or transferee with respect to its use of any Letter of
Credit; provided, however, that this assumption is not intended to, and shall
not, preclude the Borrower’s pursuing such rights and remedies as it may have
against the beneficiary or transferee at law or under any other agreement. None
of the Administrative Agent, any L/C Issuer, any of their respective Related
Parties nor any correspondent, participant or assignee of any L/C Issuer shall
be liable or responsible for any of the matters described in clauses (i) through
(v) of Section 2.04(e); provided, however, that anything in such clauses to the
contrary notwithstanding, the Borrower may have a claim against an L/C Issuer,
and such L/C Issuer may be liable to the Borrower, to the extent, but only to
the extent, of any direct, as opposed to consequential or exemplary, damages
suffered by the Borrower which the Borrower proves were caused by such L/C
Issuer’s willful misconduct or gross negligence or such L/C Issuer’s willful
failure to pay under any Letter of Credit after the presentation to it by the
beneficiary of a sight draft and certificate(s) strictly complying with the
terms and conditions of a Letter of Credit. In furtherance and not in limitation
of the foregoing, any L/C Issuer may accept documents that appear on their face
to be in order, without responsibility for further investigation, regardless of
any notice or information to the contrary, and such L/C Issuer shall not be
responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.
(g)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued
(including any such agreement applicable to an Existing Letter of Credit), the
Borrower agrees that each Letter of Credit shall be governed by the Uniform
Customs and Practice for Documentary Credits, International Chamber of Commerce
(“ICC”) Publication No. 600 (2007 Revision) (the “UCP 600”) or, at such L/C
Issuer’s option, such later revision thereof in effect at the time of issuance
of the Letter of Credit (as so chosen for the Credit, the “UCP”) or the
International Standby Practices 1998, ICC Publication No. 590 or, at such L/C
Issuer’s option, such later revision thereof in effect at the time of issuance
of the Letter of Credit (as so chosen for the Letter of Credit, the “ISP”, and
each of the UCP and the ISP, an “ICC Rule”). The L/C Issuers’ privileges, rights
and remedies under such ICC Rules shall be in addition to, and not in limitation
of, its privileges, rights and remedies expressly


47

--------------------------------------------------------------------------------




provided for herein. The UCP and the ISP (or such later revision of either)
shall serve, in the absence of proof to the contrary, as evidence of general
banking usage with respect to the subject matter thereof. The Borrower agrees
that for matters not addressed by the chosen ICC Rule, the Letter of Credit
shall be subject to and governed by the laws of the State of New York and
applicable United States Federal laws. If, at the Borrower’s request, the Letter
of Credit expressly chooses a state or country law other than New York State law
and United States Federal law or is silent with respect to the choice of an ICC
Rule or a governing law, no L/C Issuer shall be liable for any payment, cost,
expense or loss resulting from any action or inaction taken by such L/C Issuer
if such action or inaction is or would be justified under an ICC Rule, New York
law, applicable United States Federal law or the law governing the Letter of
Credit.
(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of each Lender in accordance with its Applicable Percentage a
Letter of Credit fee (the “Letter of Credit Fee”) for each Letter of Credit
equal to the Applicable Rate for Eurodollar Rate Committed Revolving Loans times
the daily amount available to be drawn under such Letter of Credit; provided,
however, any Letter of Credit Fees otherwise payable for the account of a
Defaulting Lender with respect to any Letter of Credit as to which such
Defaulting Lender has not provided Cash Collateral satisfactory to the
applicable L/C Issuer pursuant to this Section 2.04 shall be payable, to the
maximum extent permitted by applicable Law, to the other Lenders in accordance
with the upward adjustments in their respective Applicable Percentages allocable
to such Letter of Credit pursuant to Section 2.18(a)(a)(iv), with the balance of
such fee, if any, payable to such L/C Issuer for its own account. For purposes
of computing the daily amount available to be drawn under any Letter of Credit,
the amount of such Letter of Credit shall be determined in accordance with
Section 1.06. Letter of Credit Fees shall be (i) due and payable on the first
Business Day after the end of each March, June, September and December,
commencing with the first such date to occur after the issuance of such Letter
of Credit, on the Letter of Credit Expiration Date and thereafter on demand and
(ii) computed on a quarterly basis in arrears. If there is any change in the
Applicable Rate during any quarter, the daily amount available to be drawn under
each Letter of Credit shall be computed and multiplied by the Applicable Rate
separately for each period during such quarter that such Applicable Rate was in
effect. Notwithstanding anything to the contrary contained herein, upon the
request of the Required Lenders, while any Event of Default exists, all Letter
of Credit Fees shall accrue at the Default Rate.
(i)    Documentary and Processing Charges Payable to L/C Issuer. The Borrower
shall pay directly to the applicable L/C Issuer for its own account the
customary issuance, presentation, amendment and other processing fees, and other
standard costs and charges, of such L/C Issuer relating to letters of credit as
from time to time in effect. Such customary fees and standard costs and charges
are due and payable on demand and are nonrefundable.
(j)    Conflict with Issuer Documents. In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.
(k)    Independence. The Borrower acknowledges that the rights and obligations
of any L/C Issuer under each Letter of Credit issued by it are independent of
the existence, performance or nonperformance of any contract or arrangement
underlying the Letter of Credit, including contracts or arrangements between
such L/C Issuer and the Borrower and between the Borrower and the beneficiary of
the Letter of Credit. No L/C Issuer shall have any duty to notify the Borrower
of its receipt of a demand or a draft, certificate or other document presented
under a Letter of Credit or of its decision to honor such demand. Such L/C
Issuer may, without incurring any liability to the Borrower or impairing its
entitlement to reimbursement under this Agreement, honor a demand under a Letter
of Credit despite notice from the Borrower of, and without any duty to inquire
into, any defense to payment or any adverse claims or other rights against the
beneficiary of the Letter of Credit or any other Person. No L/C Issuer shall
have any duty to request or require the presentation


48

--------------------------------------------------------------------------------




of any document, including any default certificate, not required to be presented
under the terms and conditions of a Letter of Credit. No L/C Issuer shall have
any duty to seek any waiver of discrepancies from the Borrower, or any duty to
grant any waiver of discrepancies that the Borrower approves or requests. Except
to the extent provided in the applicable Letter of Credit, no L/C Issuer shall
have any duty to extend the expiration date or term of a Letter of Credit or to
issue a replacement Letter of Credit on or before the expiration date of a
Letter of Credit or the end of such term.
2.05    Swing Line Loans.
(a)    The Swing Line. Subject to the terms and conditions set forth herein,
each of the Swing Line Lenders may, in reliance upon the agreements of the other
Lenders set forth in this Section 2.05 and in its sole discretion, make its Pro
Rata Swing Line Share of loans (each such loan, a “Swing Line Loan”) to the
Borrower, from time to time on any Business Day during the Availability Period,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Applicable Percentage of the Outstanding Amount of U.S. Dollar Committed
Revolving Loans and L/C Obligations of the Lender acting as Swing Line Lender,
may exceed the amount of such Lender’s Commitment in respect of U.S. Dollar
Committed Revolving Loans; provided, however, that after giving effect to any
Swing Line Loan, (i) the Total Outstandings shall not exceed the Aggregate
Commitments, (ii) the aggregate Outstanding Amount of Swing Line Loans made by
such Swing Line Lender shall not exceed such Swing Line Lender’s Swing Line
Commitment, (iii) the Swing Line Exposure shall not exceed the Swing Line
Sublimit and (iv) the aggregate Outstanding Amount of the U.S. Dollar Committed
Revolving Loans of any Lender, plus such Lender’s Applicable Percentage of the
Outstanding Amount of all L/C Obligations, plus such Lender’s Applicable
Percentage of the Outstanding Amount of all Swing Line Loans shall not exceed
such Lender’s U.S. Dollar Revolving Credit Commitment, and provided, further,
that the Borrower shall not use the proceeds of any Swing Line Loan to refinance
any outstanding Swing Line Loan. Within the foregoing limits, and subject to the
other terms and conditions hereof, the Borrower may borrow under this Section
2.05, prepay under Section 2.06, and reborrow under this Section 2.05. Each
Swing Line Loan shall be a Base Rate Loan. Immediately upon the making of a
Swing Line Loan, each Lender shall be deemed to, and hereby irrevocably and
unconditionally agrees to, purchase from each Swing Line Lender a risk
participation in such Swing Line Loan in an amount equal to the product of such
Lender’s Applicable Percentage times the amount of such Swing Line Loan.
(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to each of the Swing Line Lenders and the
Administrative Agent, which may be given by telephone. Each such notice must be
received by each of the Swing Line Lenders and the Administrative Agent not
later than 1:00 p.m. on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of U.S.$100,000, and (ii) the
requested borrowing date, which shall be a Business Day. Each such telephonic
notice must be confirmed promptly by delivery to the Swing Line Lenders and the
Administrative Agent of a written Swing Line Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Promptly after
receipt by a Swing Line Lender of any telephonic Swing Line Loan Notice, such
Swing Line Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swing Line Loan
Notice and, if not, the Swing Line Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof. Unless each of the Swing
Line Lenders have received notice (by telephone or in writing) from the
Administrative Agent (including at the request of any Lender) prior to 2:00 p.m.
on the date of the proposed Swing Line Borrowing (A) directing the Swing Line
Lenders not to make such Swing Line Loan as a result of the limitations set
forth in the first proviso to the first sentence of Section 2.05(a), or (B) that
one or more of the applicable conditions specified in Article V is not then
satisfied, then, subject to the terms and conditions hereof, each of the Swing
Line Lenders will, not later than 3:00 p.m. on the borrowing date specified in
such Swing Line Loan Notice, make its Pro Rata Swing Line Share of the requested
Swing Line


49

--------------------------------------------------------------------------------




Loan available to the Borrower at its office by crediting the account of the
Borrower on the books of the Swing Line Lender in immediately available funds.
If such notice is received after 1:00 p.m. on the requested borrowing date, then
each Swing Line Lender shall use best efforts to make its Pro Rata Swing Line
Share of the requested Swing Line Loan available to the Borrower by 10:00 a.m.
on the following Business Day, to be disbursed in the manner set forth above.
(c)    Refinancing of Swing Line Loans.
(i)    Each of the Swing Line Lenders at any time in its sole discretion may
request, on behalf of the Borrower (which hereby irrevocably authorizes the
Swing Line Lenders to so request on its behalf), that each Lender make a Base
Rate Committed Revolving Loan in an amount equal to such Lender’s Applicable
Percentage of the amount of Swing Line Loans then outstanding. Such request
shall be made in writing (which written request shall be deemed to be a
Committed Revolving Loan Notice for purposes hereof) and in accordance with the
requirements of Section 2.02, without regard to the minimum and multiples
specified therein for the principal amount of Base Rate Loans, but subject to
the unutilized portion of the aggregate Commitments in respect of Committed
Revolving Loans and the conditions set forth in Section 5.02. The applicable
Swing Line Lender shall furnish the Borrower with a copy of the applicable
Committed Revolving Loan Notice promptly after delivering such notice to the
Administrative Agent. Each Lender shall make an amount equal to its Applicable
Percentage of the amount specified in such Committed Revolving Loan Notice
available to the Administrative Agent in immediately available funds (and the
Administrative Agent may apply Cash Collateral available with respect to the
applicable Swing Line Loan) for the accounts of the Swing Line Lenders at the
Administrative Agent’s Office not later than 1:00 p.m. on the day specified in
such Committed Revolving Loan Notice, whereupon, subject to Section 2.05(c)(ii),
each Lender that so makes funds available shall be deemed to have made a Base
Rate Committed Revolving Loan to the Borrower in such amount. The Administrative
Agent shall remit the funds so received to the Swing Line Lenders according to
each Swing Line Lender’s Pro Rata Swing Line Share.
(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Committed Revolving Borrowing in accordance with Section 2.05(c)(i), the request
for Base Rate Committed Revolving Loans submitted by a Swing Line Lender as set
forth herein shall be deemed to be a request by such Swing Line Lender that each
of the Lenders fund its risk participation in the relevant Swing Line Loan and
each Lender’s payment to the Administrative Agent for the account of the Swing
Line Lender pursuant to Section 2.05(c)(i) shall be deemed payment in respect of
such participation.
(iii)    If any Lender fails to make available to the Administrative Agent for
the accounts of the Swing Line Lenders any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 2.05(c) by the time
specified in Section 2.05(c)(i), the Swing Line Lenders shall be entitled to
recover from such Lender (acting through the Administrative Agent), on demand,
such amount with interest thereon for the period from the date such payment is
required to the date on which such payment is immediately available to the Swing
Line Lender at a rate per annum equal to the Federal Funds Rate. If such Lender
pays such amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Committed Revolving Loan included in the relevant
Committed Revolving Borrowing or funded participation in the relevant Swing Line
Loan, as the case may be. A certificate of a Swing Line Lender submitted to any
Lender (through the


50

--------------------------------------------------------------------------------




Administrative Agent) with respect to any amounts owing under this clause (iii)
shall be conclusive absent manifest error.
(iv)    Each Lender’s obligation to make Committed Revolving Loans or to
purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.05(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against any Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided, however, that each
Lender’s obligation to make Committed Revolving Loans pursuant to this Section
2.05(c) is subject to the conditions set forth in Section 5.02. No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.
(d)    Repayment of Participations.
(i)    At any time after any Lender has purchased and funded a risk
participation in a Swing Line Loan, if a Swing Line Lender receives any payment
on account of such Swing Line Loan, such Swing Line Lender will distribute to
such Lender its Applicable Percentage thereof in the same funds as those
received by such Swing Line Lender.
(ii)    If any payment received by a Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by such Swing Line
Lender under any of the circumstances described in Section 11.05 (including
pursuant to any settlement entered into by such Swing Line Lender in its
discretion), each Lender shall pay to the such Swing Line Lender its Applicable
Percentage thereof on demand of the Administrative Agent, plus interest thereon
from the date of such demand to the date such amount is returned, at a rate per
annum equal to the Federal Funds Rate. The Administrative Agent will make such
demand upon the request of any Swing Line Lender. The obligations of the Lenders
under this clause (ii) shall survive the payment in full of the Obligations and
the termination of this Agreement.
(e)    Interest for Account of Swing Line Lenders. Each Swing Line Lender shall
be responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Lender funds its Base Rate Committed Revolving Loan or risk
participation pursuant to this Section 2.05 to refinance such Lender’s
Applicable Percentage of any Swing Line Loan, interest in respect of such
Applicable Percentage shall be solely for the account of the applicable Swing
Line Lender.
(f)    Payments Directly to Swing Line Lenders. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lenders in accordance with each Swing Line Lender’s Pro Rata
Swing Line Share of the Swing Line Loans.
2.06    Prepayments.
(a)    The Borrower may, upon notice to the Administrative Agent, at any time or
from time to time voluntarily prepay Committed Revolving Loans or Term Loans in
whole or in part (without premium or penalty); provided that (i) such notice
must be received by the Administrative Agent not later than 11:00 a.m. (A) three
Business Days prior to any date of prepayment of Floating Rate Loans and (B) on
the date of prepayment of Base Rate Loans; (ii) any prepayment of Eurodollar
Rate Loans shall be in a principal amount


51

--------------------------------------------------------------------------------




of U.S.$2,000,000 or a whole multiple of U.S.$500,000 in excess thereof; and
(iii) any prepayment of BBSY Rate Committed Revolving Loans shall be in a
principal amount of A$2,000,000 or a whole multiple of A$500,000 in excess
thereof; and (iv) any prepayment of Base Rate Loans shall be in a principal
amount of U.S.$100,000 or a whole multiple of U.S.$100,000 in excess thereof or,
in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment and the
Type(s) of Loans to be prepaid and, if Floating Rate Loans are to be prepaid,
the Interest Period(s) of such Loans. The Administrative Agent will promptly
notify each Lender of its receipt of each such notice, and of the amount of such
Lender’s Applicable Percentage, in respect of Committed Revolving Loans or Term
Loans, as applicable, of such prepayment. Unless the Borrower revokes such
notice at least one (1) Business Day prior to the specified prepayment date, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein. Any prepayment of
a Floating Rate Loan shall be accompanied by all accrued interest on the amount
prepaid, together with any additional amounts required pursuant to Section 3.05.
Subject to Section 2.18, each such prepayment shall be applied to the Loans of
the Lenders in accordance with their respective Applicable Percentages in
respect of U.S. Dollar Committed Revolving Loans, Australian Dollar Committed
Revolving Loans or Term Loans, as applicable.
(b)    The Borrower may, upon notice to the Swing Line Lenders (with a copy to
the Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Swing Line Lenders and the
Administrative Agent not later than 1:00 p.m. on the date of the prepayment, and
(ii) any such prepayment shall be in a minimum principal amount of U.S.$100,000.
Each such notice shall specify the date and amount of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.
(c)    If for any reason the Total Outstandings at any time exceed the Maximum
Available Amount then in effect, the Borrower shall within three (3) Business
Days after notice from the Administrative Agent (i) prepay Loans and/or Cash
Collateralize the L/C Obligations in an aggregate amount equal to such excess;
provided, however, that the Borrower shall not be required to Cash Collateralize
the L/C Obligations pursuant to this Section 2.06(c) unless after the prepayment
in full of the Loans the Total Outstandings exceed the Maximum Available Amount
then in effect and/or (ii) comply with the requirements described in Article IV
to add one or more additional Unencumbered Assets in accordance with Article IV
such that Total Outstandings no longer exceed the Maximum Available Amount then
in effect.
(d)    If the Facility Exposure under the AUD/USD Revolving Credit Tranche shall
at any time exceed 105% of the AUD/USD Revolving Credit Tranche Limit, the
Borrower shall, within five Business Days after written notice thereof shall
have been given to the Borrower by the Administrative Agent, prepay an aggregate
principal amount of the BBSY Rate Committed Revolving Loans in an amount equal
to the amount by which the Facility Exposure attributable to the AUD/USD
Revolving Credit Tranche following such prepayment shall not exceed the
aggregate AUD/USD Revolving Credit Commitments.
2.07    Termination or Reduction of Commitments.
(a)    Optional. The Borrower may, upon notice to the Administrative Agent,
terminate the Aggregate Commitments, or from time to time permanently reduce the
Aggregate Commitments; provided that (i) any such notice shall be received by
the Administrative Agent not later than 11:00 a.m. five Business Days prior to
the date of termination or reduction, provided, however, the Borrower may revoke
such notice prior to the scheduled date of termination or reduction, (ii) such
notice shall state whether the termination or reduction relates to Committed
Revolving Loans or the Delayed Draw Tranche, (iii) any such partial


52

--------------------------------------------------------------------------------




reduction shall be in an aggregate amount of U.S.$10,000,000 or any whole
multiple of U.S.$1,000,000 in excess thereof, (iv) the Borrower shall not
terminate or reduce the Aggregate Commitments if, after giving effect thereto
and to any concurrent prepayments hereunder, the Total Outstandings would exceed
the Aggregate Commitments, and (v) if, after giving effect to any reduction of
the aggregate Commitments in respect of Committed Revolving Loans, the Letter of
Credit Sublimit or the Swing Line Sublimit exceeds the amount of the aggregate
Commitments in respect of Committed Revolving Loans, such Sublimit shall be
automatically reduced by the amount of such excess. The Administrative Agent
will promptly notify the Lenders of any such notice of termination or reduction
of the Aggregate Commitments. Any reduction of the Aggregate Commitments shall
be applied to the Commitment of each Lender according to its Applicable
Percentage in respect of Committed Revolving Loans or Term Loans, as applicable.
All fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.
(b)    Mandatory. (i)(x) Upon the funding of the Term Loan on the Closing Date
and/or (y) upon the funding of the Delayed Draw Tranche during the Delayed Draw
Period, the Commitments of the Lenders in respect of the Term Loan Facility
shall be automatically and permanently reduced, on a pro rata basis, by the
amount of the applicable funding and (ii) at 11:59 p.m. on the last day of the
Delayed Draw Period, the aggregate Commitments of the Lenders in respect of the
Term Loan Facility shall be deemed permanently reduced to zero.
2.08    Repayment of Loans; Mandatory Conversions.
(a)    The Borrower shall repay to the Lenders on the Maturity Date the
aggregate principal amount of Loans outstanding on such date.
(b)    The Borrower shall repay each Swing Line Loan on the earlier to occur of
(i) the date seven (7) Business Days after such Loan is made and (ii) the
Maturity Date.
(c)    Notwithstanding anything herein to the contrary, (x) under the
circumstances described in Section 3.03(c) and (y) upon the occurrence and
during the continuance of any Event of Default, (i) each Floating Rate Loan will
automatically, on the last day of the then existing Interest Period therefor,
convert into a Base Rate Loan and (ii) the obligation of the Lenders to make, or
to convert Loans into, Floating Rate Loans, shall be suspended.
2.09    Interest.
(a)    Subject to the provisions of subsection (i) below, (i) each Floating Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the applicable Floating Rate for
such Interest Period plus the Applicable Rate; (ii) each Base Rate Loan shall
bear interest on the outstanding principal amount thereof from the applicable
borrowing date at a rate per annum equal to the Base Rate plus the Applicable
Rate; and (iii) each Swing Line Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date at a rate per annum
equal to the Base Rate plus the Applicable Rate.
(b)    (i)    If any amount of principal of any Loan is not paid when due
(subject to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, such amount shall thereafter bear interest at a
fluctuating interest rate per annum at all times equal to the Default Rate to
the fullest extent permitted by applicable Laws.


53

--------------------------------------------------------------------------------




(ii)    If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (subject to any applicable grace
periods), whether at stated maturity, by acceleration or otherwise, then upon
the request of the Required Lenders, such amount shall thereafter bear interest
at a fluctuating interest rate per annum at all times equal to the Default Rate
to the fullest extent permitted by applicable Laws.
(iii)    While any Event of Default exists pursuant to Section 9.01(a)(i) or
9.01f), the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(iv)    Upon the request of the Required Lenders, while any other Event of
Default exists, the Borrower shall pay interest on the principal amount of all
outstanding Obligations hereunder at a fluctuating interest rate per annum at
all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.
(v)    Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.
2.10    Fees. In addition to certain fees described in subsections (h) and (i)
of Section 2.04:
(a)    Unused Fee. The Borrower shall pay to the Administrative Agent for the
account of each Lender in accordance with its Applicable Percentage in respect
of the Committed Revolving Loan Facility, an unused fee equal to the applicable
Unused Rate times the actual daily amount by which the aggregate Commitments in
respect of the Committed Revolving Loan Facility exceed the sum of (i) the
Outstanding Amount of Committed Revolving Loans, (ii) the Swing Line Exposure
and (iii) the Outstanding Amount of L/C Obligations, subject to adjustment as
provided in Section 2.18. The unused fees shall accrue at all times during the
Availability Period, including at any time during which one or more of the
conditions in Article V is not met, and shall be due and payable quarterly in
arrears on the last Business Day of each March, June, September and December,
commencing with the first such date to occur after the Closing Date, and on the
last day of the Availability Period. The unused fees shall be calculated
quarterly in arrears, and if there is any change in the Daily Usage during any
quarter, the actual daily amount shall be computed and multiplied by the Unused
Rate separately for each period during such quarter that such Unused Rate was in
effect.
(b)    Ticking Fee. With respect to the Delayed Draw Tranche, a non-refundable
ticking fee (the “Ticking Fee”) will accrue from and after August 19, 2019 until
the earliest of (i) the last day of the Delayed Draw Period, (ii) the date on
which the full amount of the Delayed Draw Tranche is advanced to the Borrower
pursuant to Section 2.01(b), or (iii) the date on which the Borrower terminates
the entire unfunded portion of the Commitments to the Delayed Draw Tranche (the
“Unused Delayed Draw Tranche Portion”) pursuant to Section 2.07(a) (such earlier
date, the “Ticking Fee Accrual Date”), in an amount equal to (a) 0.25% per annum
of the Unused Delayed Draw Tranche Portion if such unfunded portion equals or
exceeds U.S.$50,000,000, or (b) 0.20% per annum of the Unused Delayed Draw
Tranche Portion if such unfunded portion is less than U.S.$50,000,000. The
Ticking Fee shall be calculated in arrears based on the daily Unused Delayed
Draw Tranche Portion, and if there is any change in the Unused Delayed Draw
Tranche Portion prior to the Ticking Fee Accrual Date, the respective actual
daily amounts shall be computed for each


54

--------------------------------------------------------------------------------




applicable accrual period. The Ticking Fee will be payable by the Borrower in
full to the Administrative Agent, within five (5) days after the Borrower’s
receipt of an invoice for such amount following the Ticking Fee Accrual Date,
for the account of each Lender with a Commitment to the Delayed Draw Tranche
(other than any Defaulting Lenders) on a pro rata basis in accordance with their
respective Commitments to the Delayed Draw Tranche on the Ticking Fee Accrual
Date but, for the avoidance of doubt, the Ticking Fee shall be calculated
immediately prior to any termination of such Commitments on the Ticking Fee
Accrual Date. No Ticking Fee shall be due and owing if the Borrower draws the
entire Delayed Draw Tranche on or prior to August 19, 2019.
(c)    Other Fees.
(i)    The Borrower shall pay to the Arrangers, the Lenders and the
Administrative Agent for their own respective accounts fees in the amounts and
at the times specified in the Arranger Commitment Letter and the Fee Letters.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
(ii)    The Borrower shall pay to the Lenders such fees as shall have been
separately agreed upon in writing in the amounts and at the times so specified.
Such fees shall be fully earned when paid and shall not be refundable for any
reason whatsoever.
2.11    Computation of Interest and Fees; Retroactive Adjustments of Applicable
Rate.
(a)    All computations of interest for Base Rate Loans (including Base Rate
Loans determined by reference to the Eurodollar Rate) shall be made on the basis
of a year of 365 or 366 days, as the case may be, and actual days elapsed. All
other computations of fees and interest shall be made on the basis of a 360-day
year and actual days elapsed (which results in more fees or interest, as
applicable, being paid than if computed on the basis of a 365-day year).
Interest shall accrue on each Loan for the day on which the Loan is made, and
shall not accrue on a Loan, or any portion thereof, for the day on which the
Loan or such portion is paid, provided that any Loan that is repaid on the same
day on which it is made shall, subject to Section 2.13(a), bear interest for one
day. Each determination by the Administrative Agent of an interest rate or fee
hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(b)    If, as a result of any restatement of or other adjustment to the
financial statements of the Borrower or for any other reason, the Borrower or
the Lenders determine that (i) the Leverage Ratio as calculated by the Borrower
as of any applicable date was inaccurate and (ii) a proper calculation of the
Leverage Ratio would have resulted in higher pricing for such period, the
Borrower shall immediately and retroactively be obligated to pay to the
Administrative Agent for the account of the applicable Lenders or the L/C
Issuers, as the case may be, promptly on demand by the Administrative Agent (or,
after the occurrence of an actual or deemed entry of an order for relief with
respect to the Borrower under the Debtor Relief Laws, automatically and without
further action by the Administrative Agent, any Lender or any L/C Issuer), an
amount equal to the excess of the amount of interest and fees that should have
been paid for such period over the amount of interest and fees actually paid for
such period. If any Lender becomes entitled to claim any additional amounts
pursuant to this Section 2.11(b), such Lender shall provide the Borrower with
written notice specifying in reasonable detail the additional amount required to
fully compensate such Lender for such additional amounts. A certificate as to
any additional amounts payable pursuant to the foregoing sentence submitted by
such Lender to the Borrower shall be conclusive absent manifest error. This
paragraph shall not limit the rights of the Administrative Agent, any Lender or
any L/C Issuer, as the case may be, under Section 2.04(c)(iii), 2.04h) or
2.09b)i) or under Article IX. The Borrower’s obligations under this paragraph


55

--------------------------------------------------------------------------------




shall survive the termination of the Aggregate Commitments and the repayment of
all other Obligations hereunder.
2.12    Evidence of Debt.
(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and by the Administrative
Agent in the ordinary course of business. The accounts or records maintained by
the Administrative Agent and each Lender shall be conclusive absent manifest
error of the amount of the Credit Extensions made by the Lenders to the Borrower
and the interest and payments thereon. Any failure to so record or any error in
doing so shall not, however, limit or otherwise affect the obligation of the
Borrower hereunder to pay any amount owing with respect to the Obligations. In
the event of any conflict between the accounts and records maintained by any
Lender and the accounts and records of the Administrative Agent in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error. Upon the request of any Lender made through
the Administrative Agent, the Borrower shall execute and deliver to such Lender
(through the Administrative Agent) a Note, which shall evidence such Lender’s
Loans in addition to such accounts or records. Each Lender may attach schedules
to its Note and endorse thereon the date, Type (if applicable), amount and
maturity of its Loans and payments with respect thereto.
(b)    In addition to the accounts and records referred to in subsection (a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records evidencing the purchases and sales by such
Lender of participations in Letters of Credit and Swing Line Loans. In the event
of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.
2.13    Payments Generally; Administrative Agent’s Clawback.
(a)    General. All payments to be made by the Borrower shall be made without
condition or deduction for any counterclaim, defense, recoupment or setoff.
Except as otherwise expressly provided herein, all payments by the Borrower
hereunder shall be made to the Administrative Agent, for the account of the
respective Lenders to which such payment is owed, at the Administrative Agent’s
Office in U.S. Dollars or Australian Dollars, as applicable, and in immediately
available funds not later than 2:00 p.m. on the date specified herein. The
Administrative Agent will promptly distribute to each Lender its Applicable
Percentage (or other applicable share as provided herein) of such payment in
like funds as received by wire transfer to such Lender’s Lending Office. All
payments received by the Administrative Agent after 2:00 p.m. shall be deemed
received on the next succeeding Business Day and any applicable interest or fee
shall continue to accrue. If any payment to be made by the Borrower shall come
due on a day other than a Business Day, payment shall be made on the next
following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.
(b)    (i) Funding by Lenders; Presumption by Administrative Agent. Unless the
Administrative Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing of Floating Rate Loans (or, in the case of any
Borrowing of Base Rate Loans, prior to 12:00 noon on the date of such Borrowing)
that such Lender will not make available to the Administrative Agent such
Lender’s share of such Borrowing, the Administrative Agent may assume that such
Lender has made such share available on such date in accordance with Section
2.02 (or, in the case of a Borrowing of Base Rate Loans, that such Lender has
made such share available in accordance with and at the time required by Section
2.02) and may, in reliance upon such assumption, but shall not be required to,
make available to the Borrower a corresponding


56

--------------------------------------------------------------------------------




amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the Federal Funds Rate, and (B) in the case of a payment to be made by the
Borrower, the interest rate applicable to Base Rate Loans. If the Borrower and
such Lender shall pay such interest to the Administrative Agent for the same or
an overlapping period, the Administrative Agent shall promptly remit to the
Borrower the amount of such interest paid by the Borrower for such period. If
such Lender pays its share of the applicable Borrowing to the Administrative
Agent, then the amount so paid shall constitute such Lender’s Loan included in
such Borrowing. Any payment by the Borrower shall be without prejudice to any
claim the Borrower may have against a Lender that shall have failed to make such
payment to the Administrative Agent.
(ii)    Payments by Borrower; Presumptions by Administrative Agent. Unless the
Administrative Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Administrative Agent for the account of
the Lenders or any L/C Issuer hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, but shall not be required to, distribute to the Lenders or any L/C
Issuer, as the case may be, the amount due. In such event, if the Borrower has
not in fact made such payment, then each of the Lenders or the applicable L/C
Issuer, as the case may be, severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender or such L/C
Issuer, in immediately available funds with interest thereon, for each day from
and including the date such amount is distributed to it to but excluding the
date of payment to the Administrative Agent, at the Federal Funds Rate.
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (i) shall be conclusive, absent
manifest error.
(c)    Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the foregoing provisions of this Article II, and such funds are not
made available to the Borrower by the Administrative Agent because the
conditions to the applicable Credit Extension set forth in Article V are not
satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
(d)    Obligations of Lenders Several. The obligations of the Lenders hereunder
to make Loans, to fund participations in Letters of Credit and Swing Line Loans
and to make payments pursuant to Section 11.04(c) are several and not joint. The
failure of any Lender to make any Loan, to fund any such participation or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan, to purchase its participation or to make its payment under
Section 11.04(c).
(e)    Funding Source. Nothing herein shall be deemed to obligate any Lender to
obtain the funds for any Loan in any particular place or manner or to constitute
a representation by any Lender that it has obtained or will obtain the funds for
any Loan in any particular place or manner.


57

--------------------------------------------------------------------------------




2.14    Sharing of Payments by Lenders. (a) If, prior to the occurrence and
continuation of an Event of Default, any Lender shall, by exercising any right
of setoff or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of the Loans made by it, or the participations
in L/C Obligations or in Swing Line Loans held by it resulting in such Lender’s
receiving payment of a proportion of the aggregate amount of such Loans or
participations and accrued interest thereon greater than its pro rata share
thereof as provided herein in respect of the applicable Facility, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans, if any,
of the other Lenders in the same Facility, or make such other adjustments as
shall be equitable, so that the benefit of all such payments shall be shared by
the Lenders in the same Facility ratably in accordance with the aggregate amount
of principal of and accrued interest on their respective Loans and other amounts
owing them in respect of such Facility, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of a participation in any of its
Loans or subparticipations in L/C Obligations or Swing Line Loans to any
assignee or participant, other than an assignment to any member of the
Consolidated Group (as to which the provisions of this Section shall apply).
(b)    If, following the occurrence and during the continuation of an Event of
Default, any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
the Loans made by it, or the participations in L/C Obligations or in Swing Line
Loans held by it resulting in such Lender’s receiving payment of a proportion of
the aggregate amount of such Loans or participations and accrued interest
thereon greater than its Applicable Percentage as provided herein, then the
Lender receiving such greater proportion shall (a) notify the Administrative
Agent of such fact, and (b) purchase (for cash at face value) participations in
the Loans and subparticipations in L/C Obligations and Swing Line Loans, if any,
of the other Lenders, or make such other adjustments as shall be equitable, so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on all
of their respective Loans and other amounts owing them, provided that:
(i)    if any such participations or subparticipations are purchased and all or
any portion of the payment giving rise thereto is recovered, such participations
or subparticipations shall be rescinded and the purchase price restored to the
extent of such recovery, without interest; and
(ii)    the provisions of this Section shall not be construed to apply to (x)
any payment made by or on behalf of the Borrower pursuant to and in accordance
with the express terms of this Agreement (including the application of funds
arising from the existence of a Defaulting Lender), (y) the application of Cash
Collateral provided for in Section 2.17, or (z) any payment obtained by a Lender
as consideration for the assignment of or sale of


58

--------------------------------------------------------------------------------




a participation in any of its Loans or subparticipations in L/C Obligations or
Swing Line Loans to any assignee or participant, other than an assignment to any
member of the Consolidated Group (as to which the provisions of this Section
shall apply).
(c)    Each Loan Party consents to Sections 2.14(a) and (b) and agrees, to the
extent it may effectively do so under applicable law, that any Lender acquiring
a participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
2.15    Extension of Maturity Date. Subject to the provisions of this Section
2.15, the Borrower shall have the option to extend the Maturity Date then in
effect hereunder (the “Existing Maturity Date”), for up to two 6-month periods
from the Existing Maturity Date (each, an “Extension Option”), subject to the
satisfaction of each of the following conditions:
(a)    At least thirty (30) days and not more than ninety (90) days prior to the
Existing Maturity Date the Borrower shall notify the Administrative Agent of its
exercise of the applicable Extension Option;
(b)    As of the date of the Borrower’s request to exercise the applicable
Extension Option and as of the Existing Maturity Date no Default shall have
occurred and be continuing;
(c)    The Borrower shall deliver to the Administrative Agent a certificate of
each Loan Party dated as of the Existing Maturity Date signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such extension and (ii) in the
case of the Borrower, certifying that, before and after giving effect to such
extension, (A) the representations and warranties contained in Article VI and
the other Loan Documents are true and correct in all material respects (unless
qualified as to materiality or Material Adverse Effect, in which case such
representations and warranties shall be true and correct in all respects) on and
as of the Existing Maturity Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct in all material respects (unless qualified as to materiality or
Material Adverse Effect, in which case such representations and warranties shall
be true and correct in all respects) as of such earlier date, and except that
for purposes of this Section 2.15, the representations and warranties contained
in subsections (a) and (b) of Section 6.05 shall be deemed to refer to the most
recent statements furnished pursuant to subsections (a) and (b), respectively,
of Section 7.01, and (B) no Default exists;
(d)    In respect of the second Extension Option, the Borrower shall have timely
exercised the first Extension Option in accordance with this Section 2.15;
(e)    No later than the Existing Maturity Date the Borrower shall have paid to
the Administrative Agent (for the pro rata benefit of the Lenders) an extension
fee in the amount of 0.0625% of the then Aggregate Commitments; and
(f)    The Borrower shall have paid all reasonable out-of-pocket costs and
expenses incurred by the Administrative Agent and all reasonable fees and
expenses paid to third party consultants (including reasonable attorneys’ fees
and expenses) incurred by the Administrative Agent in connection with such
extension.
The Administrative Agent shall promptly notify each Lender of such extension
request.


59

--------------------------------------------------------------------------------




2.16    Increase in Commitments.
(a)    Request for Increase. Provided there exists no Default, upon notice to
the Administrative Agent (which shall promptly notify the Lenders), the
Administrative Agent and the Lenders agree that the Borrower may from time to
time, request an increase to the Commitments by an amount (for all such
requests) not exceeding a U.S. Dollar Equivalent of U.S.$350,000,000 in the
aggregate; provided that (i) in no event shall the aggregate amount of the
Commitments at any time exceed a U.S. Dollar Equivalent of U.S.$1,100,000,000,
(ii) in no event shall the AUD/USD Revolving Credit Commitments exceed the U.S.
Dollar Equivalent of U.S.$150,000,000, (iii) any such request for an increase
shall be in a minimum amount of U.S.$10,000,000 or A$10,000,000, as applicable,
and (iv) the Borrower may request (but not more than once) that a portion of the
available increase in Commitments be structured as a single incremental term
loan in U.S. Dollars (the “Incremental Term Loan Facility”) as provided in
Section SECTION 1.01.(a)(a)(i) to be effective as of a date that is at least one
(1) year prior to the Existing Maturity Date then in effect (the “Incremental
Term Loan Date”) as specified in the related notice to the Administrative Agent.
At the time of sending such notice, the Borrower (in consultation with the
Administrative Agent) shall specify the time period within which each Lender is
requested to respond (which shall in no event be less than ten (10) Business
Days from the date of delivery of such notice to the Lenders).
(b)    Lender Elections to Increase. Each Lender shall notify the Administrative
Agent within such time period whether or not such Lender agrees, in its sole
discretion, to increase its Commitment and, if so, whether by an amount equal
to, greater than, or less than its Applicable Percentage of such requested
increase. Any Lender not responding within such time period shall be deemed to
have declined to increase its Commitment. In no event shall any Lender be
required to increase its Commitment in respect of Committed Revolving Loans or
to participate in an Incremental Term Loan Facility.
(c)    Notification by Administrative Agent; Additional Lenders. The
Administrative Agent shall notify the Borrower and each Lender of the Lenders’
responses to each request made hereunder. To achieve the full amount of a
requested increase and subject to the approval of the Administrative Agent, the
L/C Issuers and the Swing Line Lenders (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.
(d)    Effective Date and Allocations. If the Aggregate Commitments are
increased in accordance with this Section, the Administrative Agent and the
Borrower shall determine the effective date (the “Increase Effective Date”) and
the final allocation of such increase. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the final allocation of such increase and
the Increase Effective Date and provide a revised Schedule 1.01(A).
(e)    Conditions to Effectiveness of Increase. As a condition precedent to such
increase, the Borrower shall deliver to the Administrative Agent a certificate
of each Loan Party dated as of the Increase Effective Date (in sufficient copies
for each Lender) signed by a Responsible Officer of such Loan Party (x)
certifying and attaching the resolutions adopted by such Loan Party approving or
consenting to such increase, and (y) in the case of the Borrower, certifying
that, before and after giving effect to such increase, (A) the representations
and warranties contained in Article V and the other Loan Documents are true and
correct in all material respects (unless qualified as to materiality or Material
Adverse Effect, in which case such representations and warranties shall be true
and correct in all respects) on and as of the Increase Effective Date, except to
the extent that such representations and warranties specifically refer to an
earlier date, in which case they are true and correct in all material respects
(unless qualified as to materiality or Material Adverse Effect, in which case
such representations and warranties shall be true and correct in all respects)


60

--------------------------------------------------------------------------------




as of such earlier date, and except that for purposes of this Section 2.16, the
representations and warranties contained in subsections (a) and (b) of Section
6.05 shall be deemed to refer to the most recent statements furnished pursuant
to clauses (a) and (b), respectively, of Section 7.01, and (B) no Default
exists.
(f)    On the Increase Effective Date, to the extent the Committed Revolving
Loans then outstanding and owed to any Lender immediately prior to the
effectiveness of the increase in the Aggregate Commitments (the "Commitment
Increase") shall be less than such Lender's Applicable Percentage (calculated
immediately following the effectiveness of such Commitment Increase) of all
Committed Revolving Loans then outstanding and owed to all Lenders (each such
Lender, including any additional Eligible Assignee that becomes a Lender
pursuant to a joinder agreement in accordance with clause (c) above, a
"Purchasing Lender"), then such Purchasing Lender, without executing an
Assignment and Assumption, shall be deemed to have purchased an assignment of a
pro rata portion of the Committed Revolving Loans then outstanding and owed to
each Lender that is not a Purchasing Lender (a "Selling Lender") in an amount
sufficient such that following the effectiveness of all such assignments the
Committed Revolving Loans outstanding and owed to each Lender shall equal such
Lender's Applicable Percentage (calculated immediately following the
effectiveness of the Commitment Increase on the Increase Effective Date) of all
Committed Revolving Loans then outstanding and owed to all Lenders. The
Administrative Agent shall calculate and notify each applicable Lender of the
net amount to be paid by each Purchasing Lender and received by each Selling
Lender in connection with the assignments effected hereunder on the Increase
Effective Date. Each Purchasing Lender shall make the amount of its required
payment available to the Administrative Agent, in same day funds, at the office
of the Administrative Agent not later than 12:00 p.m. (New York time) on the
Increase Effective Date. The Administrative Agent shall distribute on the
Increase Effective Date the proceeds of such amount to each of the Selling
Lenders entitled to receive such payments at its Lending Office. If in
connection with the transactions described in this Section 2.16(f) any Lender
shall incur any losses, costs or expenses of the type described in Section 3.05,
then the Borrower shall, upon demand by such Lender (with a copy of such demand
to the Administrative Agent), pay to the Administrative Agent for the account of
such Lender any amounts required to compensate such Lender for such losses,
costs or expenses reasonably incurred.
(g)    Incremental Term Loan Facility. (i) An Incremental Term Loan Facility
shall be on the terms and provisions set forth in Section 2.16(a) and this
Section SECTION 1.01.(a)(a)(i).
(ii)    The notice from the Borrower pursuant to Section 2.16(a) in respect of
an Incremental Term Loan Facility shall set forth the requested amount and
proposed terms of the Incremental Term Loan Facility, subject to the provisions
of Section 2.16(g)(iv). The Borrower (in consultation with the Administrative
Agent) may select any existing Lender (it being understood that no existing
Lender shall have any obligation to commit to fund any portion of the
Incremental Term Loan Facility unless it shall otherwise agree nor shall the
Borrower be obligated to offer any such Lender the opportunity to fund any
portion of the Incremental Term Loan Facility) or any other Person that is an
Eligible Assignee (any such other Person that is an Eligible Assignee being
called an “Additional Term Loan Lender”) to make the Incremental Term Loan
Facility.
(iii)    Commitments in respect of the Incremental Term Loan Facility shall
become Commitments under this Agreement pursuant to an amendment (the
“Incremental Term Loan Amendment”) to this Agreement and, as appropriate, the
other Loan Documents, executed by the Borrower, each Additional Term Loan Lender
and the Administrative Agent. The Incremental Term Loan Amendment may, without
the consent of any other Lenders, effect such amendments to this Agreement and
the other Loan Documents as may be


61

--------------------------------------------------------------------------------




necessary or appropriate, in the reasonable opinion of the Administrative Agent
and the Borrower, to effect the provisions of this Section
SECTION 1.01.(a)(a)(i). Subject to the provisions of this Section
SECTION 1.01.(a)(a)(i), no approval from the Required Lenders or all Lenders
will be required in connection with the implementation of the Incremental Term
Loan Facility and the Administrative Agent and the Additional Term Loan Lenders
providing the Incremental Term Loan Facility shall be permitted to enter into
such amendments to the Loan Documents as are necessary to give effect to the
Incremental Term Loan Facility.
(iv)    The effectiveness of the Incremental Term Loan Amendment shall be
subject to the satisfaction on the Incremental Term Loan Date of each of the
following conditions, and the Incremental Term Loan Facility shall be available
only so long as: (A) both at the time of any such request for the Incremental
Term Loan Facility and on the Incremental Term Loan Date (after giving effect
thereto), no Event of Default shall exist; (B) after giving effect thereto on a
pro forma basis and the use of proceeds therefrom, the Borrower shall be in
compliance with the financial covenants set forth in this Agreement; (C) the
representations and warranties contained herein and in the other Loan Documents
shall be correct in all material respects (unless qualified as to materiality or
Material Adverse Effect, in which case such representations and warranties shall
be true and correct in all respects) and on and as of the Incremental Term Loan
Date to the same extent as though made on and as of that date, except to the
extent such representations and warranties specifically relate to an earlier
date, in which case such representations and warranties shall have been correct
and complete in all material respects (unless qualified as to materiality or
Material Adverse Effect, in which case such representations and warranties shall
be true and correct in all respects) on and as of such earlier date; (D) the
Administrative Agent shall have received each of the following, each in form and
substance reasonably satisfactory to the Administrative Agent: (1) if not
previously delivered to the Administrative Agent, certified copies of (x) all
corporate or other necessary action taken by the Borrower to authorize the
Incremental Term Loan Facility and (y) all corporate, partnership, member, or
other necessary action taken by each Guarantor authorizing the guaranty of the
Incremental Term Loan Facility; and (2) a customary opinion of counsel to the
Borrower and the Guarantors (which may be in substantially the same form as
delivered on the Closing Date), and addressed to the Administrative Agent and
the Lenders; (E) the Borrower and the Administrative Agent shall have entered
into any documentation, including amendments of or supplements to the Security
Documents, as necessary to document and/or perfect the pari passu Liens securing
the Incremental Term Loan Facility, if any; (F) for the Incremental Term Loan
Facility and on the Incremental Term Loan Date, all applicable conditions set
forth in Section 5.02 other than those expressly set forth in this Section
2.16(g)(a)(iv) shall have been satisfied; and (G) the Borrower shall satisfy
such other conditions as the Administrative Agent may reasonably require or the
parties to such Incremental Term Loan Amendment shall agree, including, without
limitation, the provision of any other documentation reasonably necessary to
provide for, evidence or secure the Incremental Term Loan Facility.
(v)    The terms and provisions of the Incremental Term Loan Facility shall be
as follows: (A) the Borrower may use the proceeds of the Incremental Term Loan
Facility for any purpose not prohibited by Section 8.09 so long as the Borrower
continues to comply with all financial covenants set forth in this Agreement;
(B) in no event shall the amount of the Incremental Term Loan Facility be less
than U.S.$10,000,000 or greater than U.S.


62

--------------------------------------------------------------------------------




$350,000,000; (C) the Incremental Term Loan Facility maturity date shall be the
same as the Maturity Date; (D) the Incremental Term Loan Facility shall provide
for equivalent extension options as those available pursuant to Section 2.15;
(E) the Obligations of the Loan Parties in respect of the Incremental Term Loan
Facility shall be secured along with the Obligations of the Loan Parties in
respect of the Facility by pari passu Liens on the Collateral and shall not be
guaranteed by any Person that does not also guarantee the Obligations of the
Loan Parties in respect of the Facility, in each case on terms and pursuant to
documentation reasonably satisfactory to the Administrative Agent; (F) the
Incremental Term Loan Facility shall not have any scheduled amortization
payments; and (G) the terms and provisions of Incremental Term Loan Facility
shall be otherwise satisfactory to the Borrower, the Administrative Agent and
the Additional Term Loan Lenders.
(h)    Conflicting Provisions. This Section shall supersede any provisions in
Sections 2.14 or 11.01 to the contrary.
2.17    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or any L/C Issuer (i) if such L/C Issuer has honored any full or partial
drawing request under any Letter of Credit and such drawing has resulted in an
L/C Borrowing and a Committed Revolving Borrowing has not been made in
accordance with Section 2.04(c)(i), or (ii) if, as of the Letter of Credit
Expiration Date, any L/C Obligation for any reason remains outstanding, the
Borrower shall, in each case, immediately Cash Collateralize the then
Outstanding Amount of all L/C Obligations. At any time that there shall exist a
Defaulting Lender, immediately upon the request of the Administrative Agent, any
L/C Issuer or any Swing Line Lender, the Borrower shall deliver to the
Administrative Agent Cash Collateral in an amount sufficient to cover all
Fronting Exposure (after giving effect to Section 2.18(a)(a)(iv) and any Cash
Collateral provided by the Defaulting Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Citibank. The Borrower, and to
the extent provided by any Lender, such Lender, hereby grants to (and subjects
to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the L/C Issuers and the Lenders (including the Swing Line
Lenders), and agrees to maintain, a first priority security interest in all such
cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.17(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower will, promptly upon demand by the
Administrative Agent, pay or provide to the Administrative Agent additional Cash
Collateral in an amount sufficient to eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided under any of this Section 2.17 or Sections
2.04, 2.05, 2.06, 2.18 or 9.02 in respect of Letters of Credit or Swing Line
Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.


63

--------------------------------------------------------------------------------




(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released or reduced
promptly following (i) the elimination or reduction of the applicable Fronting
Exposure or other obligations giving rise thereto (including by the termination
of Defaulting Lender status of the applicable Lender (or, as appropriate, its
assignee following compliance with Section 11.06(b)(a)(vi))) or (ii) the
Administrative Agent’s good faith determination that there exists excess Cash
Collateral; provided, however, (x) that Cash Collateral furnished by or on
behalf of a Loan Party shall not be released during the continuance of a Default
or Event of Default (and following application as provided in this Section 2.17
may be otherwise applied in accordance with Section 9.03), and (y) the Person
providing Cash Collateral and the L/C Issuer or Swing Line Lender, as
applicable, may agree that Cash Collateral shall not be released but instead
held to support future anticipated Fronting Exposure or other obligations.
2.18    Defaulting Lenders.
(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 11.01.
(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article IX or otherwise, and including any amounts made available to the
Administrative Agent by that Defaulting Lender pursuant to Section 11.08), will
not be paid or distributed to such Defaulting Lender, but will instead be
retained by the Administrative Agent in a segregated non-interest bearing
account until (subject to Section 2.18(b)) the termination of the Commitments
and payment in full of all obligations of the Borrower hereunder and will be
applied at such time or times as may be determined by the Administrative Agent
as follows: first, to the payment of any amounts owing by that Defaulting Lender
to the Administrative Agent hereunder; second, to the payment on a pro rata
basis of any amounts owing by that Defaulting Lender to any L/C Issuer or Swing
Line Lender hereunder; third, if so determined by the Administrative Agent or
requested by any L/C Issuer or Swing Line Lender, to be held as Cash Collateral
for future funding obligations of that Defaulting Lender of any participation in
any Swing Line Loan or Letter of Credit; fourth, as the Borrower may request (so
long as no Default or Event of Default exists), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to (x) satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement and (y)
Cash Collateralize the applicable L/C Issuers’ future Fronting Exposure with
respect to such Defaulting Lender with respect to future Letters of Credit
issued under this Agreement; sixth, to the payment of any amounts owing to the
Lenders, the L/C Issuers or Swing Line Lenders as a result of any judgment of a
court of competent jurisdiction obtained by any Lender, any L/C Issuer or Swing
Line Lender against that Defaulting Lender as a result of that Defaulting
Lender’s breach of its obligations under this Agreement; seventh, so long as no
Default or Event of Default exists, to the payment of any amounts owing to the
Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower


64

--------------------------------------------------------------------------------




against that Defaulting Lender as a result of that Defaulting Lender’s breach of
its obligations under this Agreement; and eighth, to that Defaulting Lender or
as otherwise directed by a court of competent jurisdiction; provided that if (x)
such payment is a payment of the principal amount of any Loans or L/C Borrowings
in respect of which that Defaulting Lender has not fully funded its appropriate
share and (y) such Loans or L/C Borrowings were made at a time when the
conditions set forth in Section 5.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.18(a)(a)(ii) shall be deemed paid to
and redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.
(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any unused fee pursuant to Section 2.10(a) for any period during which
that Lender is a Defaulting Lender (and the Borrower shall not be required to
pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender) and the Borrower shall (A) be required to pay to the L/C
Issuers and the Swing Line Lenders, as applicable, the amount of such fee
allocable to its Fronting Exposure arising from that Defaulting Lender and (B)
not be required to pay the remaining amount of such fee that otherwise would
have been required to have been paid to that Defaulting Lender) and (y) shall be
limited in its right to receive Letter of Credit Fees as provided in Section
2.04(h).
(iv)    Reallocation of Applicable Percentages to Reduce Fronting Exposure.
During any period in which there is a Defaulting Lender, for purposes of
computing the amount of the obligation of each non-Defaulting Lender to acquire,
refinance or fund participations in Letters of Credit or Swing Line Loans
pursuant to Sections 2.04 and 2.05, the “Applicable Percentage” of each
non-Defaulting Lender shall be computed without giving effect to the Commitment
of that Defaulting Lender; provided, that, (i) each such reallocation shall be
given effect only if, at the date the applicable Lender becomes a Defaulting
Lender, no Default or Event of Default exists; and (ii) the aggregate obligation
of each non-Defaulting Lender to acquire, refinance or fund participations in
Letters of Credit and Swing Line Loans shall not exceed the positive difference,
if any, of (1) that non-Defaulting Lender’s U.S. Dollar Revolving Credit
Commitment minus (2) the aggregate Outstanding Amount of the U.S. Dollar
Committed Revolving Loans of that Lender.
(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lenders and the L/C Issuers agree in writing in their sole discretion that
a Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Loans and funded and unfunded
participations in Letters of Credit and Swing Line Loans to be held on a pro
rata basis by the Lenders in accordance with their Applicable Percentages in
respect of Committed Revolving Loans and Term Loans, as applicable (without
giving effect to Section 2.18(a)(a)(iv)), whereupon that Lender will cease to be
a Defaulting Lender; provided that no adjustments will be made retroactively
with respect to fees accrued or payments made by or on behalf of the Borrower
while that Lender was a Defaulting Lender; and provided, further, that except to
the extent


65

--------------------------------------------------------------------------------




otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender’s having been a Defaulting Lender.
(c)    Anything herein to the contrary notwithstanding, if at any time the
Required Lenders determine that the Person serving as the Administrative Agent
is (without taking into account any provision in the definition of “Defaulting
Lender” requiring notice from the Administrative Agent or any other party) a
Defaulting Lender pursuant to clause (d) of the definition thereof, the Required
Lenders (determined after giving effect to Section 11.01) may by notice to the
Borrower and such Person remove such Person as the Administrative Agent and, in
consultation with the Borrower, appoint a replacement Administrative Agent
hereunder. Such removal will, to the fullest extent permitted by applicable Law,
be effective on the earlier of (i) the date a replacement Administrative Agent
is appointed and (ii) the date thirty (30) days after the giving of such notice
by the Required Lenders (regardless of whether a replacement Administrative
Agent has been appointed).
(d)    The Borrower may terminate the unused amount of the Commitments of a
Defaulting Lender upon not less than thirty days’ prior notice to the
Administrative Agent (which will promptly notify the Lenders thereof), and in
such event the provisions of Section 2.18(a)(a)(ii) will apply to all amounts
thereafter paid by the Borrower for the account of such Defaulting Lender under
this Agreement (whether on account of principal, interest, fees, indemnity or
other amounts), provided that such termination will not be deemed to be a waiver
or release of any claim the Borrower, the Administrative Agent, any L/C Issuer,
any Swing Line Lender or any Lender may have against such Defaulting Lender.
2.19    Reallocation of Lender Pro Rata Shares; No Novation.
The Loans (as defined in the Existing Credit Agreement) made under the Existing
Credit Agreement shall be deemed to be made under this Agreement on the date
hereof, without executing any other documentation, and all such Loans currently
outstanding shall be reallocated among the Lenders as follows:
(a)    On the Closing Date, each Lender that will have a greater Applicable
Percentage of the U.S. Dollar Committed Revolving Loan Facility upon the Closing
Date than its Applicable Percentage (under and as defined in the Existing Credit
Agreement) of the Aggregate Commitments (under and as defined in the Existing
Credit Agreement) immediately prior to the Closing Date (each, a “RC Purchasing
Bank”), without executing an Assignment and Assumption, shall be deemed to have
purchased assignments pro rata from each Lender that will have a smaller
Applicable Percentage of the U.S. Dollar Committed Revolving Loan Facility upon
the Closing Date than its Applicable Percentage (under and as defined in the
Existing Credit Agreement) of the Aggregate Commitments (under and as defined in
the Existing Credit Agreement) immediately prior to the Closing Date (each, a
“RC Selling Bank”) in all such RC Selling Bank’s rights and obligations under
this Agreement and the other Loan Documents as a Lender with respect to the U.S.
Dollar Committed Revolving Loan Facility (collectively, the “RC Assigned Rights
and Obligations”) so that, after giving effect to such assignments, each Lender
shall have its respective U.S. Dollar Revolving Credit Commitment as set forth
in Schedule 1.01A and a corresponding Applicable Percentage of all U.S. Dollar
Committed Revolving Loans then outstanding under the U.S. Dollar Committed
Revolving Loan Facility. Each such purchase hereunder shall be at par for a
purchase price equal to the principal amount of the loans and without recourse,
representation or warranty, except that each RC Selling Bank shall be deemed to
represent and warrant to each RC Purchasing Bank that the RC Assigned Rights and
Obligations of such RC Selling Bank are not subject to any Liens created by that
RC Selling Bank. For the avoidance of doubt, in no event shall the aggregate
amount of each Lender’s U.S. Dollar Committed Revolving Loans outstanding at any
time exceed its U.S. Dollar Revolving Credit Commitment set forth in Schedule
1.01A.


66

--------------------------------------------------------------------------------




(b)    On the Closing Date, each Lender that will have a greater Applicable
Percentage of the Term Loan Facility upon the Closing Date than its Applicable
Percentage (under and as defined in the Existing Credit Agreement) of the Term
Loan Facility (under and as defined in the Existing Credit Agreement)
immediately prior to the Closing Date (each, a “TL Purchasing Bank”), without
executing an Assignment and Assumption, shall be deemed to have purchased
assignments pro rata from each Lender that will have a smaller Applicable
Percentage of the Term Loan Facility upon the Closing Date than its Applicable
Percentage (under and as defined in the Existing Credit Agreement) of the Term
Loan Facility (under and as defined in the Existing Credit Agreement)
immediately prior to the Closing Date (each, a “TL Selling Bank”) in all such TL
Selling Bank’s rights and obligations under this Agreement and the other Loan
Documents as a Lender with respect to the Term Loan Facility (collectively, the
“TL Assigned Rights and Obligations”) so that, after giving effect to such
assignments, each Lender shall have its respective Commitment in respect of Term
Loans as set forth in Schedule 1.01A and a corresponding Applicable Percentage
of all Term Loans then outstanding under the Term Loan Facility. Each such
purchase hereunder shall be at par for a purchase price equal to the principal
amount of the loans and without recourse, representation or warranty, except
that each TL Selling Bank shall be deemed to represent and warrant to each TL
Purchasing Bank that the TL Assigned Rights and Obligations of such TL Selling
Bank are not subject to any Liens created by that TL Selling Bank. For the
avoidance of doubt, in no event shall the aggregate amount of each Lender’s Term
Loans outstanding at any time exceed its Commitment in respect of Term Loans as
set forth in Schedule 1.01A.
(c)    Each RC Selling Bank and TL Selling Bank hereby waives any right to
request compensation from the Borrower pursuant to Section 3.05 for any loss,
cost or expense incurred by it as a result of the reallocations set forth in
this Section 2.19 in respect of Floating Rate Loans to the extent such
reallocations take place on a day other than the last day of the Interest Period
for such Floating Rate Loans.
(d)    The Administrative Agent shall calculate and notify the applicable
Lenders of the net amount to be paid or received by each Lender in connection
with the assignments effected hereunder on the Closing Date. Each Lender
required to make a payment pursuant to this Section 2.19 shall make the net
amount of its required payment available to the Administrative Agent, in same
day funds, at the office of the Administrative Agent not later than 12:00 p.m.
(New York time) on the Closing Date. The Administrative Agent shall distribute
on the Closing Date the proceeds of such amounts to the Lenders entitled to
receive payments pursuant to this Section 2.19, pro rata in proportion to the
amount each such Lender is entitled to receive at the primary address set forth
in Schedule 1.01A or at such other address as such Lender may request in writing
to the Administrative Agent.
(e)    Nothing in this Agreement shall be construed as a discharge,
extinguishment or novation of the Obligations of the Loan Parties outstanding
under the Existing Credit Agreement or any instruments securing the same, which
Obligations shall remain outstanding under this Agreement after the date hereof
as “Loans,” except as expressly modified hereby or by instruments executed
concurrently with this Agreement.
ARTICLE III.    TAXES, YIELD PROTECTION AND ILLEGALITY
3.01    Taxes.
(a)    Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes. (i) Any and all payments by or on account of any obligation of the
Borrower hereunder or under any other Loan Document shall to the extent
permitted by applicable Laws be made free and clear of and without reduction or
withholding for any Taxes. If, however, applicable Laws require the Borrower or
the Administrative


67

--------------------------------------------------------------------------------




Agent to withhold or deduct any Tax, such Tax shall be withheld or deducted in
accordance with such Laws as determined by the Borrower or the Administrative
Agent, as the case may be, upon the basis of the information and documentation
to be delivered pursuant to subsection (i) below.
(ii)    If the Borrower or the Administrative Agent shall be required by the
Code to withhold or deduct any Taxes, including both United States Federal
backup withholding and withholding taxes, from any payment, then (A) the
Administrative Agent shall withhold or make such deductions as are determined by
the Administrative Agent to be required based upon the information and
documentation it has received pursuant to subsection (i) below, (B) the
Administrative Agent shall timely pay the full amount withheld or deducted to
the relevant Governmental Authority in accordance with the Code, and (C) to the
extent that the withholding or deduction is made on account of Indemnified Taxes
or Other Taxes, the sum payable by the Borrower shall be increased as necessary
so that after any required withholding or the making of all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent, Lender or L/C Issuer, as the case may be, receives an
amount equal to the sum it would have received had no such withholding or
deduction been made.
(b)    Payment of Other Taxes by the Borrower. Without limiting the provisions
of subsection (i) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
(c)    Tax Indemnifications. (i) Without limiting the provisions of subsection
(i) or (b) above, the Borrower shall, and does hereby, indemnify the
Administrative Agent, each Lender and each L/C Issuer, and shall make payment in
respect thereof within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
withheld or deducted by the Borrower or the Administrative Agent or paid by the
Administrative Agent, such Lender or such L/C Issuer, as the case may be, and
any penalties, interest and reasonable expenses arising therefrom or with
respect thereto, whether or not such Indemnified Taxes or Other Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
The Borrower shall also, and does hereby, indemnify the Administrative Agent,
and shall make payment in respect thereof within 10 days after demand therefor,
for any amount which a Lender or an L/C Issuer for any reason fails to pay
indefeasibly to the Administrative Agent as required by clause (ii) of this
subsection (i). A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender or such L/C Issuer (with a copy to the
Administrative Agent), or by the Administrative Agent on its own behalf or on
behalf of a Lender or an L/C Issuer, shall be conclusive absent manifest error.
(ii)    Without limiting the provisions of subsection (i) or (b) above, each
Lender and each L/C Issuer shall, and does hereby, indemnify the Borrower and
the Administrative Agent, and shall make payment in respect thereof within 10
days after demand therefor, against any and all Taxes and any and all related
losses, claims, liabilities, penalties, interest and expenses (including the
fees, charges and disbursements of any counsel for the Borrower or the
Administrative Agent) incurred by or asserted against the Borrower or the
Administrative Agent by any Governmental Authority as a result of the failure by
such Lender or such L/C Issuer, as the case may be, to deliver, or as a result
of the inaccuracy, inadequacy or deficiency of, any documentation required to be
delivered by such Lender or such L/C Issuer, as the case may be, to the Borrower
or the Administrative Agent pursuant to subsection (i). Each Lender and such L/C
Issuer hereby authorizes the Administrative


68

--------------------------------------------------------------------------------




Agent to set off and apply any and all amounts at any time owing to such Lender
or such L/C Issuer, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii). The agreements in this Section 3.01(c)(a)(i) shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender or an L/C Issuer, the termination of the Aggregate
Commitments and the repayment, satisfaction or discharge of all other
Obligations.
(d)    Evidence of Payments. Upon request by the Borrower or the Administrative
Agent, as the case may be, after any payment of Taxes by the Borrower or by the
Administrative Agent to a Governmental Authority as provided in this Section
3.01, the Borrower shall deliver to the Administrative Agent or the
Administrative Agent shall deliver to the Borrower, as the case may be, the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by Laws to report such
payment or other evidence of such payment reasonably satisfactory to the
Borrower or the Administrative Agent, as the case may be.
(e)    Status of Lenders; Tax Documentation. (i) Each Lender shall deliver to
the Borrower and to the Administrative Agent, at the time or times prescribed by
applicable Laws or when reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
prescribed by applicable Laws or by the taxing authorities of any jurisdiction
and such other reasonably requested information as will permit the Borrower or
the Administrative Agent, as the case may be, to determine (A) whether or not
payments made hereunder or under any other Loan Document are subject to Taxes,
(B) if applicable, the required rate of withholding or deduction, and (C) such
Lender’s entitlement to any available exemption from, or reduction of,
applicable Taxes in respect of all payments to be made to such Lender by the
Borrower pursuant to this Agreement or otherwise to establish such Lender’s
status for withholding tax purposes in the applicable jurisdiction.
(ii)    Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States,
(A)    any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Code shall deliver to the Borrower and the Administrative
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Administrative Agent as will enable the
Borrower or the Administrative Agent, as the case may be, to determine whether
or not such Lender is subject to backup withholding or information reporting
requirements; and
(B)    each Foreign Lender that is entitled under the Code or any applicable
treaty to an exemption from or reduction of withholding tax with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and the Administrative Agent (in such number of copies as shall be
requested by the recipient) on or prior to the date on which such Foreign Lender
becomes a Lender under this Agreement (and from time to time thereafter upon the
request of the Borrower or the Administrative Agent, but only if such Foreign
Lender is legally entitled to do so), whichever of the following is applicable:


69

--------------------------------------------------------------------------------




(I)    executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,
(II)    executed originals of Internal Revenue Service Form W-8ECI,
(III)    executed originals of Internal Revenue Service Form W-8IMY and all
required supporting documentation,
(IV)    in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (x) a certificate to
the effect that such Foreign Lender is not (A) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (B) a “10 percent shareholder” of the Borrower
within the meaning of section 881(c)(3)(B) of the Code, or (C) a “controlled
foreign corporation” described in section 881(c)(3)(C) of the Code and (y)
executed originals of Internal Revenue Service Form W-8BEN or W-8BEN-E, or
(V)    executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States Federal
withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(iii)    Each Lender shall promptly (A) notify the Borrower and the
Administrative Agent of any change in circumstances which would modify or render
invalid any claimed exemption or reduction, and (B) take such steps as shall not
be materially disadvantageous to it, in the reasonable judgment of such Lender,
and as may be reasonably necessary (including the re-designation of its Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Administrative Agent make any withholding or deduction for taxes
from amounts payable to such Lender.
(iv)    If a payment made to a Lender under any Loan Document would be subject
to U.S. federal withholding tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. For purposes of determining
withholding Taxes imposed under FATCA, from and after the Closing Date, the
Borrower and the Administrative Agent shall treat (and the Lenders hereby
authorize the Administrative Agent to treat) this Agreement as not qualifying as
a “grandfathered obligation” within the meaning


70

--------------------------------------------------------------------------------




of Section 1471(b) or 1472(b). Solely for the purposes of this subsection (iv),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement. Each Lender shall promptly notify the Borrower and the Administrative
Agent of any change in circumstances that would modify or render invalid any
claimed exemption from or reduction of Taxes.
(f)    Treatment of Certain Refunds. Unless required by applicable Laws, at no
time shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender or an L/C Issuer, or have any obligation to pay to
any Lender or any L/C Issuer, any refund of Taxes withheld or deducted from
funds paid for the account of such Lender or such L/C Issuer, as the case may
be. If the Administrative Agent, any Lender or any L/C Issuer determines, in its
sole discretion, that it has received a refund of any Taxes or Other Taxes as to
which it has been indemnified by the Borrower or with respect to which the
Borrower has paid additional amounts pursuant to this Section, it shall pay to
the Borrower an amount equal to such refund (but only to the extent of indemnity
payments made, or additional amounts paid, by the Borrower under this Section
with respect to the Taxes or Other Taxes giving rise to such refund), net of all
out-of-pocket expenses incurred by the Administrative Agent, such Lender or such
L/C Issuer, as the case may be, and without interest (other than any interest
paid by the relevant Governmental Authority with respect to such refund),
provided that the Borrower, upon the request of the Administrative Agent, such
Lender or such L/C Issuer, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent, such Lender or such L/C
Issuer in the event the Administrative Agent, such Lender or such L/C Issuer is
required to repay such refund to such Governmental Authority. This subsection
(f) shall not be construed to require the Administrative Agent, any Lender or
any L/C Issuer to make available its tax returns (or any other information
relating to its taxes that it deems confidential) to the Borrower or any other
Person.
3.02    Illegality.
(a)    If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the Eurodollar Rate, or to determine or charge
interest rates based upon the Eurodollar Rate, or any Governmental Authority has
imposed material restrictions on the authority of such Lender to purchase or
sell, or to take deposits of, U.S. Dollars in the London interbank market, then,
on notice thereof by such Lender to the Borrower through the Administrative
Agent, (i) any obligation of such Lender to make or continue Eurodollar Rate
Loans or to convert Base Rate Loans to Eurodollar Rate Loans shall be suspended,
and (ii) if such notice asserts the illegality of such Lender making or
maintaining Base Rate Loans the interest rate on which is determined by
reference to the Eurodollar Rate component of the Base Rate, the interest rate
on which Base Rate Loans of such Lender shall, if necessary to avoid such
illegality, be determined by the Administrative Agent without reference to the
Eurodollar Rate component of the Base Rate, in each case until such Lender
notifies the Administrative Agent and the Borrower that the circumstances giving
rise to such determination no longer exist. Upon receipt of such notice, (x) the
Borrower shall, upon demand from such Lender (with a copy to the Administrative
Agent), prepay or, if applicable, convert all Eurodollar Rate Loans of such
Lender to Base Rate Loans (the interest rate on which Base Rate Loans of such
Lender shall, if necessary to avoid such illegality, be determined by the
Administrative Agent without reference to the Eurodollar Rate component of the
Base Rate), either on the last day of the Interest Period therefor, if such
Lender may lawfully continue to maintain such Eurodollar Rate Loans to such day,
or upon five (5) Business Days’ notice, if such Lender may not lawfully continue
to maintain such Eurodollar Rate Loans and (y) if such notice asserts the
illegality of such Lender determining or charging interest rates based upon the
Eurodollar Rate, the Administrative Agent shall during the period of such
suspension compute the Base Rate applicable to such Lender without reference to
the Eurodollar


71

--------------------------------------------------------------------------------




Rate component thereof until the Administrative Agent is advised in writing by
such Lender that it is no longer illegal for such Lender to determine or charge
interest rates based upon the Eurodollar Rate. Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.
(b)    If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Loans whose interest is
determined by reference to the BBSY Rate, or to determine or charge interest
rates based upon the BBSY Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Australian Dollars in the Australian bank bill market, then,
on notice thereof by such Lender to the Borrower through the Administrative
Agent, any obligation of such Lender to make or continue its Australian Dollar
Committed Revolving Loans shall be suspended until such Lender notifies the
Administrative Agent and the Borrower that the circumstances giving rise to such
determination no longer exist. Upon receipt of such notice, (x) the Borrower
shall, upon demand from such Lender (with a copy to the Administrative Agent),
prepay such Lender’s Australian Dollar Committed Revolving Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such BBSY Rate Committed Revolving Loans to such day, or
immediately, if such Lender may not lawfully continue to maintain its Australian
Dollar Committed Revolving Loans. Upon any such prepayment, the Borrower shall
also pay accrued interest on the amount so prepaid.
3.03    Inability to Determine Rates.
(a)    If the Required Lenders determine that for any reason in connection with
any request for a Eurodollar Rate Loan or a conversion to or continuation
thereof that (a) Dollar deposits are not being offered to banks in the London
interbank Eurodollar market for the applicable amount and Interest Period of
such Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan or in connection with an existing or proposed
Base Rate Loan, or (c) the Eurodollar Rate for any requested Interest Period
with respect to a proposed Eurodollar Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended, and (y) in the event of a determination described in the preceding
sentence with respect to the Eurodollar Rate component of the Base Rate, the
utilization of the Eurodollar Rate component in determining the Base Rate shall
be suspended, in each case until the Administrative Agent (upon the instruction
of the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of Eurodollar Rate Loans or, failing that, will be deemed to have
converted such request into a request for a Borrowing of Base Rate Loans in the
amount specified therein.
(b)    If the Required AUD/USD Revolving Lenders determine that for any reason
in connection with any request for a BBSY Rate Committed Revolving Loan or a
conversion to or continuation thereof that (a) Australian Dollar deposits are
not being offered to banks in the Australian bank bill market for the applicable
amount and Interest Period of such BBSY Rate Committed Revolving Loan, (b)
adequate and reasonable means do not exist for determining the BBSY Rate for any
requested Interest Period with respect to a proposed BBSY Rate Committed
Revolving Loan, or (c) the BBSY Rate for any requested Interest Period with
respect to a proposed BBSY Rate Committed Revolving Loan does not adequately and
fairly reflect the cost to such Lenders of funding such Loan, the Administrative
Agent will promptly so notify the Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain BBSY Rate Committed Revolving
Loans shall be suspended. Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing or continuation of BBSY Rate Committed
Revolving Loans.


72

--------------------------------------------------------------------------------




(c)    Notwithstanding clauses (a) or (b) of this Section 3.03 or any other
provision of this Agreement or any other Loan Document, if the Administrative
Agent reasonably determines (which determination shall be conclusive absent
manifest error) or the Required Lenders (or with respect to the BBSY Rate
Committed Revolving Loans, the Required AUD/USD Revolving Lenders) notify the
Administrative Agent (with, in the case of the Required Lenders or the Required
AUD/USD Revolving Lenders, a copy to the Borrower) that the Borrower, Required
Lenders or Required AUD/USD Revolving Lenders (as applicable) have determined,
that (i) adequate and reasonable means do not exist for ascertaining any
Applicable Screen Rate for any requested Interest Period, including because such
Applicable Screen Rate is not available or published on a current basis and such
circumstances are unlikely to be temporary or (ii) the supervisor for the
administrator of any Applicable Screen Rate or a governmental authority having
jurisdiction over the Administrative Agent has made a public statement
identifying a specific date after which an Applicable Screen Rate shall no
longer be made available, or be used for determining interest rates for loans
such as the Borrowings contemplated by this Agreement, then reasonably promptly
after such determination by the Administrative Agent or receipt by the
Administrative Agent of such notice, as applicable, the Administrative Agent and
the Borrower shall negotiate in good faith and endeavor to establish an
alternate rate of interest to such Applicable Screen Rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein) that gives due consideration to both the then prevailing market
convention for determining a rate of interest for similar syndicated loans
denominated in the applicable currencies in respect of such Applicable Screen
Rate at such time and the rate indicated by the Applicable Screen Rate
immediately prior to such determination by the Administrative Agent or the
Required Lenders, and shall, notwithstanding anything to the contrary in Section
11.01, enter into an amendment to this Agreement to reflect such alternate rate
of interest and any proposed Successor Rate Conforming Changes. Such amendment
shall become effective without any action or consent of any party to this
Agreement other than the Administrative Agent and the Borrower at 5:00 p.m. on
the fifth Business Day after the date that a copy of such amendment is provided
to the Lenders so long as the Administrative Agent shall not have received a
written notice from the Required Lenders stating that such Required Lenders
object to such amendment. Until an alternate rate of interest shall be
determined in accordance with this clause (b) (but, in the case of the
circumstances described in clause (ii) of the first sentence of this clause (b),
only to the extent the Applicable Screen Rate is not available or published at
such time on a current basis), each Floating Rate Loan using such Applicable
Screen Rate shall automatically, on the last day of its Interest Period, be
converted into a Base Rate Loan; provided, however, that any Australian Dollar
Committed Revolving Loan to be so converted will first be converted to a U.S.
Dollar Committed Revolving Loan based on the Agent’s Spot Rate of Exchange on
the last day of such Interest Period. Notwithstanding the foregoing, if any
alternate rate of interest established pursuant to this clause (c) shall be less
than 0.00% per annum, such rate shall be deemed to be 0.00% per annum for the
purposes of this Agreement.
3.04    Increased Costs; Reserves on Eurodollar Rate Loans.
(a)    Increased Costs Generally. If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement contemplated by Section 3.04(e)) or
any L/C Issuer;
(ii)    subject any Lender or any L/C Issuer to any tax of any kind whatsoever
with respect to this Agreement, any Letter of Credit, any participation in a
Letter of Credit or any Floating Rate Loan made by it, or change the basis of
taxation of payments to such Lender or such L/C Issuer in respect thereof
(except for Indemnified Taxes or Other Taxes


73

--------------------------------------------------------------------------------




covered by Section 3.01 and the imposition of, or any change in the rate of, any
Excluded Tax payable by such Lender or such L/C Issuer); or
(iii)    impose on any Lender or any L/C Issuer or the London interbank market
or the Australian bank bill market any other condition, cost or expense
affecting this Agreement or Floating Rate Loans made by such Lender or any
Letter of Credit or participation therein;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan the interest on which is determined by
reference to a Floating Rate (or of maintaining its obligation to make any such
Loan), or to increase the cost to such Lender or such L/C Issuer of
participating in, issuing or maintaining any Letter of Credit (or of maintaining
its obligation to participate in or to issue any Letter of Credit), or to reduce
the amount of any sum received or receivable by such Lender or such L/C Issuer
hereunder (whether of principal, interest or any other amount) then, upon
request of such Lender or such L/C Issuer, the Borrower will pay to such Lender
or such L/C Issuer, as the case may be, such additional amount or amounts as
will compensate such Lender or such L/C Issuer, as the case may be, for such
additional costs incurred or reduction suffered.
Notwithstanding the foregoing, in the case of Eurodollar Rate Loans affected by
the circumstances described in this Section, as promptly as practicable (but in
no event later than five (5) Business Days after the giving of the notice by the
Administrative Agent with respect to such circumstances), the Administrative
Agent (in consultation with the affected Lenders) shall negotiate with the
Borrower in good faith in order to ascertain whether a substitute interest rate
(a “Substitute Rate”) may be agreed upon for the maintaining of existing
Eurodollar Rate Loans. If a Substitute Rate is agreed upon by the Borrower and
any affected Lenders, such Substitute Rate shall apply with respect to such
affected Lenders. To the extent that a Substitute Rate is not so agreed upon by
the Borrower and any of the affected Lenders within such time, each Eurodollar
Rate Loan of such affected Lender shall thereafter bear interest at the Base
Rate.
(b)    Capital and Liquidity Requirements. If any Lender or any L/C Issuer
determines that any Change in Law affecting such Lender or such L/C Issuer or
any Lending Office of such Lender or such Lender’s or such L/C Issuer’s holding
company, if any, regarding capital or liquidity ratios or requirements has or
would have the effect of reducing the rate of return on such Lender’s or such
L/C Issuer’s capital or on the capital of such Lender’s or such L/C Issuer’s
holding company, if any, as a consequence of this Agreement, the Commitments of
such Lender or the Loans made by, or participations in Letters of Credit held
by, such Lender, or the Letters of Credit issued by such L/C Issuer, to a level
below that which such Lender or such L/C Issuer or such Lender’s or such L/C
Issuer’s holding company could have achieved but for such Change in Law (taking
into consideration such Lender’s or such L/C Issuer’s policies and the policies
of such Lender’s or such L/C Issuer’s holding company with respect to capital
adequacy), then from time to time the Borrower will pay to such Lender or such
L/C Issuer, as the case may be, such additional amount or amounts as will
compensate such Lender or such L/C Issuer or such Lender’s or such L/C Issuer’s
holding company for any such reduction suffered.
(c)    Certificates for Reimbursement. A certificate of a Lender or an L/C
Issuer setting forth the amount or amounts necessary to compensate such Lender
or such L/C Issuer or its holding company, as the case may be, as specified in
subsection (a) or (b) of this Section 3.04 and delivered to the Borrower shall
be conclusive absent manifest error. The Borrower shall pay such Lender or such
L/C Issuer, as the case may be, the amount shown as due on any such certificate
within 10 days after receipt thereof.


74

--------------------------------------------------------------------------------




(d)    Delay in Requests. Failure or delay on the part of any Lender or any L/C
Issuer to demand compensation pursuant to the foregoing provisions of this
Section shall not constitute a waiver of such Lender’s or such L/C Issuer’s
right to demand such compensation, provided that the Borrower shall not be
required to compensate a Lender or an L/C Issuer pursuant to the foregoing
provisions of this Section for any increased costs incurred or reductions
suffered more than nine months prior to the date that such Lender or such L/C
Issuer, as the case may be, notifies the Borrower of the Change in Law giving
rise to such increased costs or reductions and of such Lender’s or such L/C
Issuer’s intention to claim compensation therefor (except that, if the Change in
Law giving rise to such increased costs or reductions is retroactive, then the
nine-month period referred to above shall be extended to include the period of
retroactive effect thereof).
(e)    Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender,
as long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
the Borrower shall have received at least 10 days’ prior notice (with a copy to
the Administrative Agent) of such additional interest from such Lender. If a
Lender fails to give notice 10 days prior to the relevant Interest Payment Date,
such additional interest shall be due and payable 10 days from receipt of such
notice.
3.05    Compensation for Losses. Upon demand of any Lender (with a copy to the
Administrative Agent) from time to time, the Borrower shall promptly compensate
such Lender for and hold such Lender harmless from any loss, cost or expense
incurred by it as a result of:
(a)    any continuation, conversion, payment or prepayment of any Loan other
than a Base Rate Loan on a day other than the last day of the Interest Period
for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);
(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Loan other
than a Base Rate Loan on the date or in the amount notified by the Borrower; or
(c)    any assignment of a Floating Rate Loan on a day other than the last day
of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 11.13;
including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were obtained.
The Borrower shall also pay any customary administrative fees charged by such
Lender in connection with the foregoing.
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Floating Rate
Loan made by it at the Floating Rate for such Loan by a matching deposit or
other borrowing in the London interbank Eurodollar market or the Australian bank
bill market, as applicable, for a comparable amount and for a comparable period,
whether or not such Floating Rate Loan was in fact so funded.
3.06    Mitigation Obligations; Replacement of Lenders.


75

--------------------------------------------------------------------------------




(a)    Designation of a Different Lending Office. If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender, any L/C Issuer, or any Governmental Authority
for the account of any Lender or any L/C Issuer pursuant to Section 3.01, or if
any Lender gives a notice pursuant to Section 3.02, then such Lender or such L/C
Issuer shall, as applicable, use reasonable efforts to designate a different
Lending Office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender or such L/C Issuer, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Section 3.01 or 3.04, as the case may be, in the future, or eliminate the
need for the notice pursuant to Section 3.02, as applicable, and (ii) in each
case, would not subject such Lender or such L/C Issuer, as the case may be, to
any unreimbursed cost or expense and would not otherwise be disadvantageous to
such Lender or such L/C Issuer, as the case may be. The Borrower hereby agrees
to pay all reasonable costs and expenses incurred by any Lender or any L/C
Issuer in connection with any such designation or assignment. Each Lender may,
at its option, make any Loan available to the Borrower by causing any foreign or
domestic branch or Affiliate of such Lender to make such Loan; provided,
however, that (i) any exercise of such option shall not affect the obligation of
the Borrower in accordance with the terms of this Agreement and (ii) nothing in
this Section 3.06(a) shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
or warranty by any Lender that it has obtained or will obtain the funds for any
Loan in any particular place or manner.
(b)    Replacement of Lenders. If any Lender requests compensation under Section
3.04, or if the Borrower is required to pay any additional amount to any Lender
or any Governmental Authority for the account of any Lender pursuant to Section
3.01, or if any Lender is a Defaulting Lender or a Non-Consenting Lender, the
Borrower may replace such Lender in accordance with Section 11.13.
3.07    Survival. All of the Borrower’s obligations under this Article III shall
survive termination of the Aggregate Commitments, repayment of all other
Obligations hereunder, and resignation of the Administrative Agent.
ARTICLE IV.    UNENCUMBERED ASSETS
4.01    Initial Unencumbered Assets. As of the Closing Date, the Maximum
Available Amount shall be calculated based upon the inclusion of the Initial
Unencumbered Assets.
4.02    Changes in Maximum Available Amount Calculation. Each change in the
Maximum Available Amount shall be effective upon receipt of a new Unencumbered
Asset Report pursuant to Section 7.02(b) and a new Compliance Certificate
pursuant to Section 7.02(a); provided that any increase in the Maximum Available
Amount reflected in such Unencumbered Asset Report shall not become effective
until (a) the first (1st) Business Day following designation of any new
Unencumbered Asset, if applicable and (b) the fifth (5th) Business Day following
delivery of the new Unencumbered Asset Report and the new Compliance Certificate
in all other instances, and provided further, that any change in the Maximum
Available Amount as a result of the designation of an Unencumbered Asset
pursuant to Section 4.03 shall be effective upon the date that such Unencumbered
Asset is added for calculation of the Maximum Available Amount.
4.03    Requests for Designations of Unencumbered Assets. The Borrower shall
provide the Administrative Agent with a written request for a Property to be
designated as an Unencumbered Asset. Such request shall be accompanied by the
following information regarding such Property (the “Property Information”), in
each case reasonably acceptable to the Administrative Agent: (a) [intentionally
omitted]; (b) [intentionally omitted]; (c) if such Property is a SunChamp
Property, UCC searches related to the direct and indirect owners of such
SunChamp Property; (d) [intentionally omitted]; (e) the documents and


76

--------------------------------------------------------------------------------




information with respect to such Property listed in Section 4.10; (f) an
Unencumbered Asset Report (inclusive of such Property); (g) a Compliance
Certificate setting forth in reasonable detail the calculations required to show
that the Loan Parties will be in compliance with the terms of this Agreement
with the inclusion of such Property as an Unencumbered Asset; and (h) such other
customary information reasonably requested by the Administrative Agent as shall
be necessary in order for the Administrative Agent to determine whether such
Property is eligible to be an Unencumbered Asset.
4.04    Eligibility. In order for a Property to be eligible for designation as
an Unencumbered Asset, such Property must be an Eligible Property.
4.05    Approval of Unencumbered Assets. Each Property shall be subject to the
Administrative Agent’s reasonable approval for designation as an Unencumbered
Asset. The Administrative Agent hereby approves all Initial Unencumbered Assets
for inclusion in the calculation of the Maximum Available Amount.
4.06    Liens on Unencumbered Assets. (a) A Property shall not be designated and
included as an Unencumbered Asset until: (i) the Property Owner of such Property
shall have executed and delivered (or caused to be executed and delivered) a
Subsidiary Guaranty; (ii) with respect to the SunChamp Properties only, the
Borrower shall have executed and delivered (or caused to be executed and
delivered) the SunChamp Collateral Assignments and delivered (or cause to be
delivered) the original SunChamp Notes and allonge(s) thereto executed in blank
covering the SunChamp Indebtedness, (iii) [intentionally omitted], and (iv) the
Borrower shall have delivered to the Administrative Agent all of the Property
Information listed in Section 4.10.
(a)    Notwithstanding anything to the contrary contained herein, including but
not limited to Section 11.01, the parties hereto acknowledge that the
Administrative Agent shall, and the Lenders hereby authorize the Administrative
Agent, without further Lender approvals, to, at the Borrower’s request upon
receipt of evidence reasonably satisfactory to the Administrative Agent of the
simultaneous pay-off of or termination of any SunChamp Indebtedness,  (i)
release or terminate the corresponding SunChamp Collateral Assignment by
executing and delivering a release, partial release or termination, as
applicable, of the related collateral assignment thereof (which, in the case of
a full release, shall be substantially in the form of Exhibit J-3 attached
hereto), (ii) return to the Borrower the related SunChamp Notes, (iii) terminate
any existing UCC financings statements relating to the corresponding SunChamp
Collateral Assignments to the extent necessary to permit the simultaneous
repayment in full of the SunChamp Indebtedness and (iv) execute any other
document reasonably requested by the Borrower or necessary to evidence the
release of such security.
4.07    Notice of Admission of New Unencumbered Assets. If, after the date of
this Agreement, a Property meets all the requirements to be designated and
included as an Unencumbered Asset set forth in this Article IV, then the
Administrative Agent shall notify the Borrower and the Lenders in writing
(a) that such Property is designated as an Unencumbered Asset and is admitted
for inclusion as an Unencumbered Asset, and (b) of any changes to the Maximum
Available Amount as a result of the inclusion of such Property as an
Unencumbered Asset.
4.08    Removal of Unencumbered Assets and Release of Guarantors. Upon the
written request of the Borrower in the form of Exhibit I-1 in connection with a
sale, refinancing or other permanent disposition of an Unencumbered Asset, or
upon the designation of an Unencumbered Asset as a non-Unencumbered Asset, in
each case with the intention that such Unencumbered Asset, upon consummation of
such sale, refinancing, disposition or designation, shall no longer constitute
an Unencumbered Asset, the Administrative Agent shall remove such Unencumbered
Asset as an Unencumbered Asset and release any and all Liens on any SunChamp
Collateral Assignments with respect to such Unencumbered Asset, and, where
appropriate, release such


77

--------------------------------------------------------------------------------




Property Owner from the Subsidiary Guaranty by executing and delivering a
guarantor release substantially in the form of Exhibit J-1 attached hereto;
provided that (i) if at any time there are less than ten (10) Unencumbered
Assets (or after giving effect to any release, there would be less than ten (10)
Unencumbered Assets), the consent of the Required Lenders is obtained, (ii) no
Default exists before and after giving effect thereto (other than Defaults
solely with respect to such Unencumbered Asset that would no longer exist after
giving effect to the removal of such Unencumbered Asset as an Unencumbered
Asset), (iii) all representations and warranties set forth herein are true and
accurate in all material respects (unless qualified as to materiality or
Material Adverse Effect, in which case such representations and warranties shall
be true and correct in all respects) at the time of such release and immediately
after giving effect to such release, except to the extent that any such
representation or warranty relates to a specific earlier date or to the
Unencumbered Asset being removed as an Unencumbered Asset, and (iv) the Borrower
shall have delivered to the Administrative Agent (A) an updated Schedule 4.01
hereto listing each Unencumbered Asset as of the time immediately after giving
effect to the removal of such Unencumbered Asset as an Unencumbered Asset
hereunder and (B) an officer’s certificate executed by a Responsible Officer of
the Borrower in the form of Exhibit I-2; provided further, that the
Administrative Agent shall have no obligation to release any such Liens or
obligations without an Unencumbered Asset Report setting forth in reasonable
detail the calculations required to establish the Maximum Available Amount
without the inclusion of such Unencumbered Asset and a Compliance Certificate
setting forth in reasonable detail the calculations required to show that the
Loan Parties are in compliance with the terms of this Agreement without the
inclusion of such Unencumbered Asset and the various financial covenants set
forth herein, in each case as of the date of such release and after giving
effect to any such removal, and the Loan Parties shall have made a prepayment of
the Facility upon any such removal to the extent necessary to maintain pro forma
compliance with all such financial covenants. The form of the release of
SunChamp Collateral Assignment is attached hereto as Exhibit J-3. Upon the
written request of the Borrower, the Administrative Agent shall release a
Subsidiary Guarantor that is not a Property Owner from the Subsidiary Guaranty
by executing and delivering a guarantor release substantially in the form of
Exhibit J-1 hereto if any lender to such Subsidiary Guarantor requests that the
Subsidiary Guarantor be released from the Subsidiary Guaranty or prohibits the
Subsidiary Guarantor from guaranteeing debt of another, provided that no Event
of Default exists before and after giving effect thereto.
4.09    Exclusion Events. Each of the following events shall be an “Exclusion
Event” with respect to an Unencumbered Asset:
(a)    such Unencumbered Asset suffers a Material Environmental Event after the
date of this Agreement which the Administrative Agent determines, acting
reasonably and in good faith, materially impairs the value or marketability of
such Unencumbered Asset;
(b)    the Administrative Agent determines that such Unencumbered Asset has
suffered a Material Property Event after the date such Property was designated
and included as an Unencumbered Asset (or in the case of an uninsured casualty,
in respect of such Unencumbered Asset, is reasonably likely to become a Material
Property Event) which the Administrative Agent determines, acting reasonably and
in good faith, materially impairs the value or marketability of such
Unencumbered Asset; and
(c)    the improvements have been damaged (ordinary wear and tear excepted) and
not repaired or are the subject of any pending or, to any Loan Party’s
knowledge, threatened condemnation or adverse zoning proceeding, except as could
not reasonably be expected to cause a Material Property Event.


78

--------------------------------------------------------------------------------




After the occurrence of any Exclusion Event, the Administrative Agent, at the
direction of Required Lenders in their sole discretion, shall have the right at
any time and from time to time to notify the Borrower (the “Exclusion Notice”)
that, effective ten (10) Business Days after the giving of such notice and for
so long as such circumstance exists, such Property shall no longer be considered
an Unencumbered Asset for purposes of this Agreement. Unencumbered Assets which
have been subject to an Exclusion Event may, at Borrower’s request, be removed
as Unencumbered Assets; provided that such removal shall be subject to the
conditions for removal set forth in Section 4.08, except that the occurrence of
such Exclusion Event shall not be taken into consideration for the purposes of
calculating subsection (b) of the definition of Unencumbered Pool NOI or for the
purposes of compliance with Section 8.10(a)(e).
If the Administrative Agent delivers an Exclusion Notice and such Exclusion
Event no longer exists, then the Borrower may give the Administrative Agent
written notice thereof (together with reasonably detailed evidence of the cure
of such condition) and such Unencumbered Asset shall, effective with the
delivery by the Borrower of the next Unencumbered Asset Report, be considered an
Unencumbered Asset for purposes of this Agreement as long as such Unencumbered
Asset meets all the requirements in this Agreement to be included as an
Unencumbered Asset. Any Property that is removed as an Unencumbered Asset
pursuant to this Section 4.09 may subsequently be reinstated as an Unencumbered
Asset, even if an Exclusion Event exists, upon such terms and conditions as
Required Lenders may approve.
4.10    Documentation Required with Respect to Unencumbered Assets. The Borrower
shall deliver, or shall cause the applicable Property Owner to deliver, each of
the following with respect to each Property to be designated and included as an
Unencumbered Asset:
(a)    if such Property is a SunChamp Property, SunChamp Collateral Assignments
along with all Related Collateral Deliverables, which the Administrative Agent
acknowledges it has in its possession as of the Closing Date, which shall have
been furnished for filing in all filing offices that the Administrative Agent
may reasonably require with respect to the SunChamp Collateral;
(b)    [intentionally omitted];
(c)    all items required to be delivered under the definition of Eligible
Property; and
(d)    all items required to be delivered pursuant to Section 7.14.
ARTICLE V.    CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
5.01    Conditions of Initial Credit Extension. The obligation of each L/C
Issuer and each Lender to make its initial Credit Extension hereunder, and of
the Existing L/C Issuer to continue the Existing Letters of Credit hereunder, is
subject to satisfaction of the following conditions precedent:
(a)    The Administrative Agent’s receipt of the following, each of which shall
be originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party (if applicable), each dated the Closing Date (or, in the case of
certificates of governmental officials, a recent date before the Closing Date)
and each in form and substance reasonably satisfactory to the Administrative
Agent and each of the Lenders:
(i)    executed counterparts of this Agreement and the Guaranties, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;


79

--------------------------------------------------------------------------------




(ii)    a Request for Credit Extension relating to the initial Credit Extension
and dated and delivered to the Administrative Agent at least two Business Days
prior to the Closing Date;
(iii)    a Note (or Notes, as applicable) executed by the Borrower in favor of
each Lender requesting a Note (or Notes, as applicable);
(iv)    [intentionally omitted];
(v)    the SunChamp Collateral Assignments with respect to the SunChamp
Collateral, along with all Related Collateral Deliverables, which the
Administrative Agent acknowledges it has in its possession as of the Closing
Date;
(vi)    [intentionally omitted];
(vii)    such certificates of resolutions or other action, incumbency
certificates and/or other certificates of Responsible Officers of each Loan
Party as the Administrative Agent may require evidencing the identity, authority
and capacity of each Responsible Officer thereof authorized to act as a
Responsible Officer in connection with this Agreement and the other Loan
Documents to which such Loan Party is a party;
(viii)    such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and that each of the Borrower and Guarantors is validly existing, in good
standing and qualified to engage in business in each jurisdiction where its
ownership, lease or operation of properties or the conduct of its business
requires such qualification, except to the extent that failure to do so could
not reasonably be expected to have a Material Adverse Effect;
(ix)    a favorable opinion of Jaffe, Raitt, Heuer and Weiss, P.C., Michigan
counsel to the Loan Parties, addressed to the Administrative Agent and each
Lender, as to the matters set forth in Exhibit F-1 and such other matters
concerning the Loan Parties and the Loan Documents as the Required Lenders may
reasonably request;
(x)    a favorable opinion of Tuan Olona, LLP, New York counsel to the Loan
Parties, addressed to the Administrative Agent and each Lender, as to the
matters set forth in Exhibit F-2 and such other matters concerning the Loan
Parties and the Loan Documents as the Required Lenders may reasonably request;
(xi)    an opinion of Shearman & Sterling LLP, counsel for the Administrative
Agent, in form and substance satisfactory to the Administrative Agent;
(xii)    a certificate of a Responsible Officer of each Loan Party either (A)
attaching copies of all consents, licenses and approvals required in connection
with the execution, delivery and performance by such Loan Party and the validity
against such Loan Party of the Loan Documents to which it is a party, and such
consents, licenses and approvals shall be in full force and effect, or (B)
stating that no such consents, licenses or approvals are so required;
(xiii)    a certificate signed by a Responsible Officer of the Borrower
certifying (A) that the conditions specified in Sections 5.02(a) and (b) have
been satisfied, (B) that there


80

--------------------------------------------------------------------------------




has been no event or circumstance since the date of the Audited Financial
Statements that has had or could be reasonably expected to have, either
individually or in the aggregate, a Material Adverse Effect; and (C) a
calculation of the Leverage Ratio as of March 31, 2019;
(xiv)    a duly completed Compliance Certificate as of the last day of the
fiscal quarter of the Borrower ended on March 31, 2019, signed by a Responsible
Officer of the Borrower;
(xv)    evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;
(xvi)    evidence that the Existing Credit Agreement has been or concurrently
with the Closing Date is being terminated and all Liens securing obligations
under the Existing Credit Agreement have been or concurrently with the Closing
Date are being released;
(xvii)    a breakage indemnity letter agreement executed by the Borrower in form
and substance satisfactory to the Administrative Agent and the Borrower and
dated and delivered to the Administrative Agent at least two (2) Business Days
prior to the Closing Date;
(xviii)    the completion of due diligence with respect to any Initial
Unencumbered Assets that are not included in the Borrowing Base (as defined in
the Existing Credit Agreement) under the Existing Credit Agreement and the
respective Subsidiaries that own such Initial Unencumbered Assets in scope and
determination satisfactory to the Administrative Agent, the Arrangers and the
Lenders in their sole discretion;
(xix)    the documentation and other information reasonably requested by any
Lender at least ten Business Days prior to the Closing Date in connection with
applicable "know your customer" and Anti-Corruption Laws, including, without
limitation, the Patriot Act, the Trading with the Enemy Act and the Beneficial
Ownership Regulation, in each case in form and substance reasonably satisfactory
to such Lender and delivered at least five Business Days prior to the Closing
Date;
(xx)    completed requests for information dated a recent date, including UCC,
judgment, tax, litigation and bankruptcy searches with respect to each
applicable Loan Party, in each case except to the extent previously delivered to
the Administrative Agent; and
(xxi)    such other assurances, certificates, documents, consents or opinions as
the Administrative Agent, the L/C Issuers, the Swing Line Lenders or the
Required Lenders reasonably may require.
(b)    Any fees required to be paid on or before the Closing Date shall have
been paid.
(c)    Unless waived by the Administrative Agent, the Borrower shall have paid
all fees, charges and disbursements of counsel to the Administrative Agent
(directly to such counsel if requested by the Administrative Agent) to the
extent invoiced prior to or on the Closing Date, plus such additional amounts of
such fees, charges and disbursements as shall constitute its reasonable estimate
of such fees, charges and disbursements incurred or to be incurred by it through
the closing proceedings (provided that such estimate shall not thereafter
preclude a final settling of accounts between the Borrower and the
Administrative Agent).


81

--------------------------------------------------------------------------------




Without limiting the generality of the provisions of the last paragraph of
Section 10.03, for purposes of determining compliance with the conditions
specified in this Section 5.01, each Lender that has signed this Agreement shall
be deemed to have consented to, approved or accepted or to be satisfied with,
each document or other matter required thereunder to be consented to or approved
by or acceptable or satisfactory to a Lender unless the Administrative Agent
shall have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.
5.02    Conditions to all Credit Extensions. The obligation of each Lender to
honor any Request for Credit Extension (other than a Committed Revolving Loan
Notice or Term Loan Notice requesting only a conversion of Loans to the other
Type, or a continuation of Floating Rate Loans) is subject to the following
conditions precedent:
(a)    The representations and warranties of the Borrower and each other Loan
Party contained in Article VI or any other Loan Document, or which are contained
in any document furnished at any time under or in connection herewith or
therewith, shall be true and correct in all material respects (unless qualified
as to materiality or Material Adverse Effect, in which case such representations
and warranties shall be true and correct in all respects) on and as of the date
of such Credit Extension, except to the extent that such representations and
warranties specifically refer to an earlier date, in which case they shall be
true and correct as of such earlier date, and except that for purposes of this
Section 5.02, the representations and warranties contained in subsections (a)
and (b) of Section 6.05 shall be deemed to refer to the most recent statements
furnished pursuant to clauses (a) and (b), respectively, of Section 7.01.
(b)    No Default shall exist, or would result from such proposed Credit
Extension or from the application of the proceeds thereof.
(c)    The Administrative Agent and, if applicable, the L/C Issuers or the Swing
Line Lenders shall have received a Request for Credit Extension in accordance
with the requirements hereof.
Each Request for Credit Extension (other than a Committed Revolving Loan Notice
or Term Loan Notice requesting only a conversion of Loans to the other Type or a
continuation of Eurodollar Rate Loans) submitted by the Borrower shall be deemed
to be a representation and warranty that the conditions specified in Section
5.02(a) and (b) have been satisfied on and as of the date of the applicable
Credit Extension.
ARTICLE VI.    REPRESENTATIONS AND WARRANTIES
The Borrower represents and warrants to the Administrative Agent and the Lenders
that:
6.01    Existence, Qualification and Power. Each Loan Party (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation, formation or organization,
(b) has all requisite power and authority and all requisite governmental
licenses, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, and (c) is duly qualified and
is licensed and, as applicable, in good standing under the Laws of each
jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification or license; except in each
case referred to in clause (b)(i) or (c), to the extent that failure to do so
could not reasonably be expected to have a Material Adverse Effect.
6.02    Authorization; No Contravention. The execution, delivery and performance
by each Loan Party of each Loan Document to which such Person is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of such Person’s


82

--------------------------------------------------------------------------------




Organization Documents; (b) conflict with or result in any breach or
contravention of, or the creation of any Lien under, or require any payment to
be made under (i) any Contractual Obligation to which such Person is a party or
affecting such Person or the properties of such Person or any of its
Subsidiaries or (ii) any order, injunction, writ or decree of any Governmental
Authority or any arbitral award to which such Person or its property is subject;
or (c) violate any Law.
6.03    Governmental Authorization; Other Consents. No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, any Loan Party of this Agreement or any other Loan Document.
6.04    Binding Effect. This Agreement has been, and each other Loan Document,
when delivered hereunder, will have been, duly executed and delivered by each
Loan Party that is party thereto. This Agreement constitutes, and each other
Loan Document when so delivered will constitute, a legal, valid and binding
obligation of such Loan Party, enforceable against each Loan Party that is party
thereto in accordance with its terms.
6.05    Financial Statements; No Material Adverse Effect.
(a)    The Audited Financial Statements (i) were prepared in accordance with
GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present in all material respects
the financial condition of the Borrower and its Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein; and (iii) show all material
indebtedness and other liabilities, direct or contingent, of the Borrower and
its Subsidiaries as of the date thereof, including liabilities for taxes,
material commitments and Indebtedness.
(b)    [Intentionally omitted].
(c)    Since the date of the Audited Financial Statements, there has been no
event or circumstance, either individually or in the aggregate, that has had or
could reasonably be expected to have a Material Adverse Effect. Each of the
Parent and the Borrower is Solvent, and each of the Loan Parties and the other
Subsidiaries considered on a consolidated basis are Solvent.
6.06    Litigation. There are no actions, suits, proceedings, claims or disputes
pending or, to the knowledge of the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower or any of its
Subsidiaries or against any of their properties or revenues that (a) purport to
affect or pertain to this Agreement or any other Loan Document, or any of the
transactions contemplated hereby, or (b) except as specifically disclosed in
Schedule 6.06, either individually or in the aggregate, if determined adversely,
could reasonably be expected to have a Material Adverse Effect, and there has
been no material adverse change in the status, or financial effect on any Loan
Party or any Subsidiary thereof, of the matters described on Schedule 6.06.
6.07    No Default. Neither any Loan Party nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
6.08    Ownership of Property; Liens. Each of the Borrower and each Subsidiary
has good record and marketable title in fee simple to, or valid leasehold
interests in, all real property necessary or used in the


83

--------------------------------------------------------------------------------




ordinary conduct of its business, except for such defects in title as could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. The property of the Borrower and its Subsidiaries is subject to
no Liens, other than Liens permitted by Section 8.01.
6.09    Environmental Compliance. The Borrower and its Subsidiaries through the
conduct in the ordinary course of their business: (1) are not aware of any facts
constituting a violation of existing Environmental Laws; (2) are not aware of
any facts that would give rise to any Environmental Liability; and/or (3) have
not received any notices or any claims alleging that an Environmental Liability
exists, and as a result thereof, the Borrower has reasonably concluded that,
except as specifically disclosed in Schedule 6.09, such Environmental Laws and
claims could not, individually or in the aggregate, reasonably be expected to
have a Material Adverse Effect.
6.10    Insurance. The properties of the Loan Parties are insured with insurance
companies not Affiliates of the Borrower, which, to Borrower’s knowledge are
financially sound and reputable, in such amounts, with such deductibles and
covering such risks as are customarily carried by companies engaged in similar
businesses and owning similar properties in localities where the Borrower or the
applicable Loan Party operates.
6.11    Taxes. The Borrower and its Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable (taking into account any applicable
extensions), except those which are being contested in good faith by appropriate
proceedings diligently conducted and for which adequate reserves have been
provided in accordance with GAAP. There is no proposed tax assessment against
the Borrower or any Subsidiary that would, if made, have a Material Adverse
Effect.
6.12    ERISA Compliance.
(a)    Each Plan is in compliance in all material respects with the applicable
provisions of ERISA, the Code and other Federal or state laws, other than any
non-compliance that could not reasonably be expected to have a Material Adverse
Effect. Each Pension Plan that is intended to be a qualified plan under Section
401(a) of the Code has received a favorable determination letter from the
Internal Revenue Service to the effect that the form of such Plan is qualified
under Section 401(a) of the Code and the trust related thereto has been
determined by the Internal Revenue Service to be exempt from federal income tax
under Section 501(a) of the Code, or an application for such a letter is
currently being processed by the Internal Revenue Service. To the best knowledge
of the Borrower, nothing has occurred that would prevent or cause the loss of
such tax-qualified status.
(b)    There are no pending or, to the best knowledge of the Borrower,
threatened claims, actions or lawsuits, or action by any Governmental Authority,
with respect to any Plan that could reasonably be expected to have a Material
Adverse Effect. There has been no prohibited transaction or violation of the
fiduciary responsibility rules with respect to any Plan that has resulted or
could reasonably be expected to result in a Material Adverse Effect.
(c)    (i) No ERISA Event has occurred, and neither the Borrower nor any ERISA
Affiliate is aware of any fact, event or circumstance that could reasonably be
expected to constitute or result in an ERISA Event with respect to any Pension
Plan; (ii) the Borrower and each ERISA Affiliate has met all applicable
requirements under the Pension Funding Rules in respect of each Pension Plan,
and no waiver of the minimum funding standards under the Pension Funding Rules
has been applied for or obtained; (iii) as of the most recent valuation date for
any Pension Plan, the funding target attainment percentage (as defined in
Section


84

--------------------------------------------------------------------------------




430(d)(2) of the Code) is 60% or higher and neither the Borrower nor any ERISA
Affiliate knows of any facts or circumstances that could reasonably be expected
to cause the funding target attainment percentage for any such plan to drop
below 60% as of the most recent valuation date; (iv) neither the Borrower nor
any ERISA Affiliate has incurred any liability to the PBGC other than for the
payment of premiums, and there are no premium payments which have become due
that are unpaid; (v) neither the Borrower nor any ERISA Affiliate has engaged in
a transaction that could be subject to Section 4069 or Section 4212(c) of ERISA;
and (vi) no Pension Plan has been terminated by the plan administrator thereof
nor by the PBGC, and no event or circumstance has occurred or exists that could
reasonably be expected to cause the PBGC to institute proceedings under Title IV
of ERISA to terminate any Pension Plan.
6.13    Subsidiaries; Equity Interests. The Parent and the Borrower have no
Subsidiaries other than those specifically disclosed in Schedule 6.13, and all
of the outstanding Equity Interests in such Subsidiaries have been validly
issued, are fully paid and nonassessable and are owned free and clear of all
Liens other than, with respect to Subsidiaries which do not directly or
indirectly own Equity Interests in any Property Owners, liens granted in
connection with pledges of Equity Interests owned, directly or indirectly, by
Subsidiaries who own Property subject to Indebtedness not in violation of
Section 8.13 or 8.14. Neither the Parent nor the Borrower has any direct or
indirect Equity Interests in any other Person other than those specifically
disclosed in Schedule 6.13.
6.14    Margin Regulations; Investment Company Act.
(a)    None of the Loan Parties is engaged nor will engage, principally or as
one of its important activities, in the business of purchasing or carrying
margin stock (within the meaning of Regulation U issued by the FRB), or
extending credit for the purpose of purchasing or carrying margin stock.
(b)    None of the Loan Parties, any Person Controlling Borrower, or any other
Loan Party is or is required to be registered as an “investment company” under
the Investment Company Act of 1940.
6.15    Disclosure. The Loan Parties have disclosed (including through public
filings available on www.sec.gov) to the Administrative Agent and the Lenders
all agreements, instruments and corporate or other restrictions to which it or
any of their Subsidiaries is subject, and all other matters known to it, that,
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect. No written report, financial statement, certificate or
other information furnished by any Loan Party, or to Borrower’s knowledge, on
behalf of any Loan Party to the Administrative Agent or any Lender in connection
with the transactions contemplated hereby and the negotiation of this Agreement
or delivered hereunder or under any other Loan Document (in each case, as
modified or supplemented by other information so furnished) contains any
material misstatement of fact or omits to state any material fact necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.
6.16    Compliance with Laws; Sanctions. Each Loan Party and each Subsidiary
thereof is in compliance in all material respects with the requirements of all
Laws and all orders, writs, injunctions and decrees applicable to it or to its
properties, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith, either individually or in the aggregate, could not reasonably be
expected to have a Material Adverse Effect. None of the Parent, the Borrower,
any Guarantor, or any of their respective Subsidiaries or, to their knowledge,
any director, officer, employee or Affiliate thereof, is a Person that is, or is
owned or controlled by Persons that are: (A) the subject of any sanctions
administered or enforced by


85

--------------------------------------------------------------------------------




the U.S. Department of the Treasury’s Office of Foreign Assets Control (“OFAC”),
the U.S. Department of State, the United Nations Security Council, the European
Union, Her Majesty’s Treasury, the Australian Department of Foreign Affairs and
Trade or other relevant sanctions authority (collectively, “Sanctions”), or (B)
located, organized or resident in a country or territory that is, or whose
government is, the subject of Sanctions. None of the Parent, the Borrower, any
Guarantor, or any of their respective Subsidiaries or, to the knowledge of the
Parent, the Borrower and the Guarantors, any director, officer, employee or
Affiliate thereof, is in violation of any applicable Sanctions or
Anti-Corruption Laws.
6.17    Taxpayer Identification Number. Each Loan Party’s true and correct U.S.
taxpayer identification number is set forth on Schedule 6.17.
6.18    Solvency. Each Loan Party is, individually and together with its
Subsidiaries, Solvent.
6.19    Perfection and Priority of Security Interests. All filings and other
actions necessary to perfect and protect the security interest in the Collateral
created under the Collateral Documents have been duly made or taken and are in
full force and effect, and the Collateral Documents create in favor of the
Administrative Agent, for the benefit of the Lenders a valid and, together with
such filings and other actions, perfected first priority security interest in
the Collateral, securing the payment of the Obligations, and all filings and
other actions necessary or desirable to perfect and protect such security
interest have been duly taken.
6.20    REIT Status; New York Stock Exchange Listing. The Parent is a REIT, as
defined under the Code, and is a publicly traded company listed on the New York
Stock Exchange or another national stock exchange located in the United States.
6.21    EEA Financial Institution. Neither any Loan Party nor any of its
Subsidiaries nor any general partner or managing member of any Loan Party, as
applicable, is an EEA Financial Institution.
6.22    Receivables Financing Transactions. The aggregate value to the Loan
Parties and the Subsidiaries of the receivables financed under any warehouse
receivables financing facility (including the value of the manufactured housing
units securing such receivables) is equal to or exceeds the Loan Parties’ and
Subsidiaries’ associated aggregate repurchase liabilities under such warehouse
receivables financing facility.
6.23    Parent Indebtedness. The Parent has not incurred, assumed or otherwise
become obligated under any Indebtedness other than Obligations under the Loan
Documents and Customary Carve-Out Agreements.
ARTICLE VII.    AFFIRMATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall, and shall (except in the case
of the covenants set forth in Sections 7.01, 7.02, and 7.03) cause each
Subsidiary to:
7.01    Financial Statements. Deliver to the Administrative Agent and each
Lender, in form and detail as previously delivered to the Administrative Agent
in connection with the origination of the Loans or otherwise satisfactory to the
Administrative Agent and the Required Lenders:
(a)    as soon as available, but in any event within 90 days after the end of
each fiscal year of the Parent, a consolidated balance sheet of the Parent and
its Subsidiaries as at the end of such fiscal year, and the related consolidated
statements of income or operations, changes in shareholders’ equity, and cash
flows


86

--------------------------------------------------------------------------------




for such fiscal year, setting forth in each case in comparative form the figures
for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, such consolidated statements to be audited and accompanied
by a report and opinion of an independent certified public accountant of
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and shall not be subject to any
“going concern” or like qualification or exception or any qualification or
exception as to the scope of such audit; and
(b)    as soon as available, but in any event within 45 days after the end of
each of the first three fiscal quarters of each fiscal year of the Parent, a
consolidated balance sheet of the Parent and its Subsidiaries as at the end of
such fiscal quarter, the related consolidated statements of income or operations
for such fiscal quarter and for the portion of the Parent’s fiscal year then
ended, and the related consolidated statements of changes in shareholders’
equity, and cash flows for the portion of the Parent’s fiscal year then ended,
in each case setting forth in comparative form, as applicable, the figures for
the corresponding fiscal quarter of the previous fiscal year and the
corresponding portion of the previous fiscal year, all in reasonable detail,
such consolidated statements to be certified by the chief executive officer,
chief financial officer, treasurer or senior vice president of finance of the
Parent as fairly presenting the financial condition, results of operations,
shareholders’ equity and cash flows of the Parent and its Subsidiaries in
accordance with GAAP, subject only to normal year-end audit adjustments and the
absence of footnotes.
As to any information contained in materials furnished pursuant to Section
7.02(d), the Parent shall not be separately required to furnish such information
under clause (a) or (b) above, but the foregoing shall not be in derogation of
the obligation of the Borrower to furnish the information and materials
described in clauses (a) and (b) above at the times specified therein.
7.02    Certificates; Other Information. Deliver to the Administrative Agent and
each Lender, in form and detail satisfactory to the Administrative Agent and the
Required Lenders:
(a)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), a duly completed Compliance Certificate signed by the
chief executive officer, chief financial officer, treasurer or senior vice
president of finance of the Borrower (which delivery may, unless the
Administrative Agent, or a Lender requests executed originals, be by electronic
communication including fax or email and shall be deemed to be an original
authentic counterpart thereof for all purposes);
(b)    concurrently with the delivery of the financial statements referred to in
Sections 7.01(a) and (b), upon the inclusion of a Property as an Unencumbered
Asset, and upon the removal of any Property as an Unencumbered Asset, a duly
completed Unencumbered Asset Report signed by the chief executive officer, chief
financial officer, treasurer or senior vice president of finance of the Borrower
(which delivery may, unless the Administrative Agent or a Lender requests
executed originals, be by electronic communication including fax or email and
shall be deemed to be an original authentic counterpart thereof for all
purposes);
(c)    promptly after any request by the Administrative Agent or any Lender,
copies of any final management letters or recommendations submitted to the board
of directors (or the audit committee of the board of directors) of the Borrower
by independent accountants in connection with the accounts or books of the
Parent or any Subsidiary, or any audit of any of them;
(d)    other than with respect to publicly available information which is
addressed in the proviso below, promptly after the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Parent, and copies of all annual,
regular, periodic and special reports and registration statements which the
Parent may file or be required to file with the SEC under Section 13 or 15(d) of
the Securities Exchange Act of 1934, and not otherwise required to be delivered


87

--------------------------------------------------------------------------------




to the Administrative Agent pursuant hereto, provided that with respect to each
such report, proxy, financial statement, communication and registration
statement that is publicly available, the Borrower shall deliver such documents
promptly following the Administrative Agent’s written request therefor;
(e)    as soon as reasonably practicable, but in any event within ninety (90)
days after request by the Administrative Agent or any Lender, the annual budget
then in effect for the Borrower, on a consolidated basis prepared by the
Borrower in the ordinary course of its business provided, however, that the
annual budget for any given year will not be available until February 28 of such
year;
(f)    promptly after the furnishing thereof, copies of any statement or report
furnished to any holder of debt securities of the Parent or the Borrower
pursuant to the terms of any indenture, loan or credit or similar agreement and
not otherwise required to be furnished to the Lenders pursuant to Section 7.01
or any other clause of this Section 7.02;
(g)    promptly, and in any event within five (5) Business Days after receipt
thereof by the Parent or the Borrower, copies of each notice or other
correspondence received from the SEC (or comparable agency in any applicable
non-U.S. jurisdiction) concerning any material investigation or other material
inquiry by such agency regarding financial or other operational results of any
Loan Party, other than routine comment letters from the SEC with respect to
public filings unless restricted from doing so by such agency;
(h)    promptly, such additional information regarding the business, financial
or corporate affairs of the Parent or the Borrower or any Unencumbered Asset, or
compliance with the terms of the Loan Documents, as the Administrative Agent or
any Lender may from time to time reasonably request; and
(i)    as soon as reasonably practicable and in any event within 45 days after
the end of each of the first three fiscal quarters of each fiscal year of the
Parent, and 90 days after the end of each fiscal year of the Parent, a
spreadsheet showing the operating results (including, for the avoidance of
doubt, the Net Operating Income) for each Unencumbered Asset, in form and detail
satisfactory to the Administrative Agent.
Documents required to be delivered pursuant to Section 7.01(a) or (b) or Section
7.02(d) (to the extent any such documents are included in materials otherwise
filed with the SEC) may be delivered electronically and if so delivered, shall
be deemed to have been delivered on the date (i) on which the Borrower posts
such documents, or provides a link thereto on the Borrower’s website on the
Internet at the website address listed on Schedule 11.02; or (ii) on which such
documents are posted on the Borrower’s behalf on an Internet or intranet
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent). The Administrative Agent shall have no obligation to
request the delivery of or to maintain paper copies of the documents referred to
above, and in any event shall have no responsibility to monitor compliance by
the Borrower with any such request by a Lender for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
The Parent and the Borrower hereby acknowledge that (a) the Administrative Agent
and/or the Arrangers will make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of the Parent and the
Borrower hereunder (collectively, “Borrower Materials”) by posting Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders (each, a “Public Lender”) may have personnel who
do not wish to receive material non-public information with respect to the
Parent, the Borrower or their Affiliates, or the respective Equity Interests of
any of the foregoing, and who may be engaged in investment and other
market-related activities with respect to such Persons’ Equity Interests. The
Parent and the Borrower hereby agree that (w) all Borrower Materials that are to
be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which,


88

--------------------------------------------------------------------------------




at a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (x) by marking Borrower Materials “PUBLIC,” the Parent and
the Borrower shall be deemed to have authorized the Administrative Agent, the
Arrangers, the L/C Issuers and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Parent
and the Borrower or their Equity Interests for purposes of United States Federal
and state securities laws (provided that to the extent such Borrower Materials
constitute Information, they shall be treated as set forth in Section 11.07);
(y) all Borrower Materials marked “PUBLIC” are permitted to be made available
through a portion of the Platform designated “Public Side Information;” and
(z) the Administrative Agent and the Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information.”
7.03    Notices. Promptly notify the Administrative Agent and each Lender:
(a)    of the occurrence of any Default;
(b)    of any matter that has resulted or could reasonably be expected to result
in a Material Adverse Effect, including (to the extent any of same could
reasonably be expected to result in a Material Adverse Effect) (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;
(c)    of the occurrence of any ERISA Event;
(d)    of any material change in accounting policies or financial reporting
practices by the Borrower or any Subsidiary;
(e)    of any actual or threatened in writing condemnation of any portion of any
Unencumbered Asset, and which could reasonably be expected to have a Material
Adverse Effect;
(f)    of any material permit, license, certificate or approval required with
respect to any Unencumbered Asset lapses or ceases to be in full force and
effect or claim from any person that any Unencumbered Asset, or any use,
activity, operation or maintenance thereof or thereon, is not in compliance with
any Law except to the extent that the same would not result in a Material
Adverse Effect; and
(g)    of any material change in accounting policies or financial reporting
practices by any Loan Party.
Each notice pursuant to this Section 7.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto. Each notice pursuant to Section 7.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.
7.04    Payment of Obligations. Pay and discharge as the same shall become due
and payable, all its obligations and liabilities, including (a) all tax
liabilities, assessments and governmental charges or levies upon it or its
properties or assets, unless the same are being contested in good faith by
appropriate proceedings diligently conducted and adequate reserves in accordance
with GAAP are being maintained by the Parent or such Subsidiary; (b) all lawful
claims which, if unpaid, would by law become a Lien upon its property;


89

--------------------------------------------------------------------------------




and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
7.05    Preservation of Existence, Etc. (a) Preserve, renew and maintain in full
force and effect its legal existence and good standing under the Laws of the
jurisdiction of its organization except in a transaction permitted by Section
8.03 or 8.04; (b) take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and (c) preserve or renew all of its
registered patents, trademarks, trade names and service marks, the
non-preservation of which could reasonably be expected to have a Material
Adverse Effect.
7.06    Maintenance of Properties. (a) Maintain, preserve and protect all of its
material properties and equipment necessary in the operation of its business in
good working order and condition, ordinary wear and tear excepted; and (b) make
all necessary repairs thereto and renewals and replacements thereof except where
the failure to do so could not reasonably be expected to have a Material Adverse
Effect.
7.07    Maintenance of Insurance. Maintain with financially sound and reputable
insurance companies not Affiliates of the Borrower, insurance with respect to
its properties and business against loss or damage of the kinds customarily
insured against by Persons engaged in the same or similar business, of such
types and in such amounts as are customarily carried under similar circumstances
by such other Persons.
7.08    Compliance with Laws. Comply in all material respects with the
requirements of all Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted; or (b)
the failure to comply therewith could not reasonably be expected to have a
Material Adverse Effect.
7.09    Books and Records. (a) Maintain proper books of record and account, in
which full, true and correct entries in conformity with GAAP consistently
applied shall be made of all financial transactions and matters involving the
assets and business of the Borrower or such Subsidiary, as the case may be; and
(b) maintain such books of record and account in material conformity with all
applicable requirements of any Governmental Authority having regulatory
jurisdiction over the Borrower or such Subsidiary, as the case may be.
7.10    Inspection Rights. Subject to the confidentiality provisions of Section
11.07, permit representatives and independent contractors of the Administrative
Agent and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its designated
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, all upon at least 48 hours advance notice to the Borrower;
provided, however, that when an Event of Default exists the Administrative Agent
or any Lender (or any of their respective representatives or independent
contractors) may do any of the foregoing at the expense of the Borrower at any
time during normal business hours and without advance notice.
7.11    Use of Proceeds. Use the proceeds of the Credit Extensions for general
corporate purposes, including for working capital, capital expenditures and
acquisitions, and not in contravention of any Law or of any Loan Document.


90

--------------------------------------------------------------------------------




7.12    Unencumbered Assets.Except where the failure to comply with any of the
following would not have a Material Adverse Effect, each of the Parent and the
Borrower shall, and shall use commercially reasonable efforts to cause each
other Loan Party, to:
(a)    Pay all real estate and personal property taxes, assessments, water rates
or sewer rents, maintenance charges, impositions, and any other charges,
including vault charges and license fees for the use of vaults, chutes and
similar areas adjoining any Unencumbered Asset, now or hereafter levied or
assessed or imposed against any Unencumbered Asset or any part thereof (except
those which are being contested in good faith by appropriate proceedings
diligently conducted).
(b)    Promptly pay (or cause to be paid) before delinquent all bills and costs
for labor, materials, and specifically fabricated materials incurred in
connection with any Unencumbered Asset (except those which are being contested
in good faith by appropriate proceedings diligently conducted), and in any event
never permit to be created or exist in respect of any Unencumbered Asset or any
part thereof any other or additional Lien or security interest other than Liens
permitted by Section 8.01.
(c)    Operate the Unencumbered Assets in a good and workmanlike manner and in
all material respects in accordance with all Laws in accordance with such Loan
Party’s prudent business judgment.
(d)    Cause each other Loan Party to, to the extent owned and controlled by a
Loan Party, preserve, protect, renew, extend and retain all material rights and
privileges granted for or applicable to each Unencumbered Asset.
Notwithstanding the foregoing, to the extent that any of the foregoing causes a
Material Property Event with respect to any Unencumbered Asset, such event shall
be an Exclusion Event pursuant to Section 4.09.
7.13    Subsidiary Guarantor Organization Documents. Each of the Parent and the
Borrower shall, at its expense, maintain (or cause to be maintained) the
Organization Documents of each Subsidiary Guarantor in full force and effect,
without any cancellation, termination, amendment, supplement, or other
modification of such Organization Documents, except as explicitly required by
their terms (as in effect on the date hereof), except for amendments,
supplements, or other modifications that do not adversely affect the interests
of the Lenders under the Loan Documents in any material respect, and except for
Organization Documents in respect of Equity Interests of partnerships or limited
liability companies that have been released.
7.14    Additional Guarantors. Either (x) concurrently with the delivery of all
items required to be delivered under the definition of Eligible Property with
respect to a Property that the Borrower wishes to designate as an Unencumbered
Asset that is owned or leased by a Subsidiary of a Loan Party or (y) within
thirty (30) days after the formation or acquisition of any new direct or
indirect Subsidiary of a Loan Party (including by way of Division) that directly
owns or leases an Unencumbered Asset, cause each such Subsidiary that is a
direct owner of such Property to become a Guarantor by executing and delivering
to the Administrative Agent a counterpart of the Subsidiary Guaranty or such
other document as the Administrative Agent shall deem appropriate for such
purpose.
7.15    Environmental Matters. Comply and cause each other Loan Party and each
other Subsidiary to, comply with all Environmental Laws the failure with which
to comply could reasonably be expected to have a Material Adverse Effect. The
Loan Parties shall use, and shall cause each other Subsidiary to use,
commercially reasonable efforts to cause all other Persons occupying, using or
present on the Properties to comply, with all Environmental Laws in all material
respects. The Loan Parties shall, and shall cause each other and any Subsidiary
to, promptly take all actions and pay or arrange to pay all costs necessary for
it and for the Properties to comply in all material respects with all
Environmental Laws and all Governmental


91

--------------------------------------------------------------------------------




Approvals, including actions to treat, remove and dispose of, or otherwise
respond to, all Hazardous Materials and to clean up the Properties, each as
required and allowed under Environmental Laws, and in each case without
impairing the use of such Properties to the extent practicable. The Loan Parties
shall, and shall cause each other Subsidiary to, promptly take all actions
necessary to prevent the imposition of any Liens on any of their respective
properties arising out of or related to any Environmental Laws. Nothing in this
Section shall impose any obligation or liability whatsoever on the
Administrative Agent or any Lender.
7.16    REIT Status; New York Stock Exchange Listing. The Parent shall at all
times (i) maintain its status as a REIT, so long as REITs are recognized under
the Code, and (ii) remain a publicly traded company listed on the New York Stock
Exchange or another national stock exchange located in the United States.
7.17    Compliance with Leases. Make all payments and otherwise perform all
material obligations in respect of all material leases of real property to which
the Borrower or any of its Subsidiaries is a party, keep such leases in full
force and effect and not allow such leases to lapse or be terminated or any
rights to renew such leases to be forfeited or cancelled (except, if in the
reasonable business judgment of the relevant Loan Party or its Subsidiary it is
in its best economic interest not to maintain such lease or prevent such lapse,
termination, forfeiture or cancellation and such failure to maintain such lease
or prevent such lapse, termination, forfeiture or cancellation could not
otherwise reasonably be expected to result in a Material Adverse Effect).
7.18    OFAC. Provide to the Administrative Agent and the Lenders any
information that the Administrative Agent or any Lender deems reasonably
necessary from time to time in order to ensure compliance with all applicable
Sanctions and Anti-Corruption Laws.
ARTICLE VIII.    NEGATIVE COVENANTS
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, or any Letter of Credit
shall remain outstanding, the Loan Parties shall not, nor shall they permit any
Subsidiary to, directly or indirectly:
8.01    Liens. Create, incur, assume or suffer to exist any Lien on or with
respect to any of its assets of any character (including, without limitation,
accounts) whether now owned or hereafter acquired, except, in the case of the
Loan Parties (other than the Parent) and their respective Subsidiaries, the
following:
(a)    Liens pursuant to any Loan Document;
(b)    Liens existing on the date hereof and listed on Schedule 8.01;
(c)    Liens for taxes not yet delinquent or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(d)    carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s or
other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
(e)    pledges or deposits in the ordinary course of business in connection with
workers’ compensation, unemployment insurance and other social security
legislation, other than any Lien imposed by ERISA;


92

--------------------------------------------------------------------------------




(f)    deposits to secure the performance of bids, trade contracts and leases
(other than Indebtedness), statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
(g)    easements, rights-of-way, restrictions and other similar encumbrances
affecting real property, including easements to a governmental authority or
utility company which, in the aggregate, are not substantial in amount, and
which do not in any case materially detract from the value of the property
subject thereto or materially interfere with the ordinary conduct of the
business of the applicable Person;
(h)    Liens securing judgments for the payment of money not constituting an
Event of Default under Section 9.01(h); and
(i)    Liens, other than Liens described in subsections (a) through (h) above,
arising in connection with Indebtedness permitted hereunder to the extent such
Liens will not result in a Default or Event of Default (including for the
avoidance of doubt, with respect to Subsidiaries not directly or indirectly
owning Unencumbered Assets, Liens to secure Indebtedness which do not violate
Section 8.13 or 8.14).
8.02    Parent as Holding Company. The Parent will not enter into or conduct any
business, or engage in any activity other than (i) the ownership, acquisition
and disposition of any direct or indirect Equity Interests in the Borrower,
Subsidiaries of the Borrower in which the Parent holds and indirect Equity
Interest through the Borrower, and the Non-Borrower Subsidiaries, (ii) the
management of the business of the Borrower, and such activities as are
incidental thereto, all of which shall be solely in furtherance of the business
of the Borrower, the Borrower’s Subsidiaries and the Non-Borrower Subsidiaries,
(iii) the ownership of (A) assets that have been distributed to the Parent that
are held by the Parent for no more than 10 Business Days pending (x) further
distribution to equity holders of the Parent in amounts set forth in clause
(vii) below or (y) contribution of the same to the Borrower, (B) assets received
by the Parent from third parties (including the net cash proceeds from any
issuance and sale by the Parent of any of its Equity Interests), that are held
for no more than 10 Business Days pending contribution of the same to the
Borrower and (C) such bank accounts or similar instruments as the Parent
reasonably deems necessary to carry out its responsibilities under the
organizational documents of the Borrower, (iv) the maintenance of its legal
existence (including the ability to incur fees, costs, and expenses relating to
such maintenance), (v) the performance of its Obligations under the Loan
Documents, (vi) any public offering of any shares of its capital stock or any
other issuance or sale of Equity Interests in the Parent (provided that 100% of
the net cash proceeds or other consideration of such issuance or sale shall be
contributed to the Borrower within 10 Business Days of the Parent’s receipt
thereof), (vii) the payment of dividends to equity holders of the Parent in an
amount not to exceed, for any fiscal year, the greater of (A) 95% of Funds From
Operations, calculated on a trailing twelve month basis, and (B) the amount of
dividends and distributions required to be paid by the Parent in order for it to
(x) maintain its REIT status for federal or state income tax purposes and (y)
avoid the payment of federal or state income or excise tax, (viii) making
contributions to the capital of the Borrower, (ix) participating in tax,
accounting and other administrative matters pertaining to the Parent and the
Consolidated Group, (x) providing indemnification to its officers, managers and
directors and (xi) any activities incidental to compliance with the provisions
of the Securities Act of 1933, as amended, the Securities Exchange Act of 1934,
as amended, any rules and regulations promulgated thereunder, and the rules of
national securities exchanges, in each case, as applicable to the Parent, as
well as activities incidental to investor relations, shareholder meetings and
reports to shareholders or debt holders; provided, however, that in no event
shall the Parent (1) incur, assume or otherwise become obligated in respect of
any Indebtedness, other than Obligations under the Loan Documents and Customary
Carve-Out Agreements or (2) acquire any Equity Interests other than Equity
Interests in the Borrower and the Non-Borrower Subsidiaries.


93

--------------------------------------------------------------------------------




8.03    Fundamental Changes. Merge, dissolve, liquidate, consolidate with or
into another Person, or Dispose of (whether in one transaction or in a series of
transactions or through a Division) all or substantially all of its assets
(whether now owned or hereafter acquired) to or in favor of any Person, except
that, so long as no Event of Default has occurred and is continuing or would
result therefrom:
(a)     any Loan Party (other than the Parent or the Borrower) may merge with
(i) the Parent or the Borrower, provided that the Parent or the Borrower, as
applicable, shall be the continuing or surviving Person, or (ii) any other Loan
Party, or (iii) any other Person provided that, if it owns an Unencumbered Asset
and is not the surviving entity, then the Borrower has complied with Section
4.08 to remove such Unencumbered Asset as an Unencumbered Asset;
(b)    any Loan Party (other than the Parent or the Borrower) may Dispose of all
or substantially all of its assets (upon voluntary liquidation or otherwise) to
another Loan Party, provided that if any Loan Party that is an assignor under
any Security Document Disposes of any Collateral to any Loan Party, such Loan
Party shall assume and ratify all obligations of the disposing Loan Party under
the applicable Security Documents, including executing and delivering to the
Administrative Agent all documents reasonably requested by the Administrative
Agent in connection with such assumption and ratification;
(c)    any Loan Party may Dispose of a Property owned by such Loan Party in the
ordinary course of business and for fair value; provided that if such Property
is an Unencumbered Asset, then the Borrower shall have complied with Section
4.08; and
(d)    the Parent or the Borrower may merge or consolidate with another Person
so long as either the Parent or the Borrower, as the case may be, is the
surviving entity, shall remain in pro forma compliance with the covenants set
forth in Section 8.14 below after giving effect to such transaction, and the
Borrower obtains the prior written consent in writing of the Required Lenders in
their sole discretion.
Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or portions of Property in the ordinary course of business so long as
no Event of Default under any other provision of the Loan Documents would result
therefrom.
8.04    Dispositions. Make any Disposition or enter into any agreement to make
any Disposition, except:
(a)    Dispositions of obsolete or worn out property, whether now owned or
hereafter acquired, in the ordinary course of business;
(b)    Dispositions of inventory, manufactured homes and recreational vehicles
in the ordinary course of business; or
(c)    Any other Dispositions of Properties or SunChamp Properties or other
assets in an arm’s length transaction; provided that (i) if such property is an
Unencumbered Asset, then the Borrower shall have complied with Section 4.08 and
(ii) the Borrower and the Parent will remain in pro forma compliance with the
covenants set forth in Section 8.14 after giving effect to such transaction.
Nothing in this Section shall be deemed to prohibit the sale or leasing of
Property or SunChamp Property or portions of Property or SunChamp Property in
the ordinary course of business so long as no Event of Default under any other
provision of the Loan Documents would result therefrom.


94

--------------------------------------------------------------------------------




8.05    Restricted Payments. Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:
(a)    so long as no Default shall have occurred and be continuing at the time
of any action described below or would result therefrom, each Subsidiary may
make Restricted Payments to the Borrower, and any other Person that owns an
Equity Interest in the Borrower or any such Subsidiary, ratably according to
their respective holdings of the type of Equity Interest in respect of which
such Restricted Payment is being made;
(b)    so long as no Default shall have occurred and be continuing at the time
of any action described below or would result therefrom, any Loan Party may
declare and make dividend payments or other distributions payable with respect
to the Equity Interests of such Loan Party solely in the common Equity Interests
of such Loan Party including (i) “cashless exercises” of options granted under
any share option plan adopted by the Parent, (ii) distributions of rights or
equity securities under any rights plan adopted by the Borrower or the Parent,
and (iii) distributions (or effect stock splits or reverse stock splits) with
respect to its Equity Interests payable solely in additional shares of its
Equity Interests;
(c)    so long as no Default shall have occurred and be continuing at the time
of any action described below or would result therefrom, the Borrower, the
Parent and each Subsidiary may purchase, redeem or otherwise acquire Equity
Interests issued by it; and
(d)    the Borrower may make any Permitted Distributions, and the Parent may
distribute all proceeds received from such Permitted Distribution to any Person
that owns an Equity Interest in the Parent.
8.06    Change in Nature of Business. Engage in any material line of business
substantially different from those lines of business conducted by the Borrower
and its Subsidiaries on the date hereof.
8.07    Transactions with Affiliates. Enter into any transaction of any kind
with any Affiliate that is not a Subsidiary of a Loan Party, whether or not in
the ordinary course of business, other than on fair and reasonable terms
substantially as favorable to such Loan Party as would be obtainable by such
Loan Party at the time in a comparable arm’s length transaction with a Person
other than an Affiliate.
8.08    Burdensome Agreements. Enter into any Contractual Obligation (other than
this Agreement or any other Loan Document) that limits the ability (i) of any
Subsidiary to make Restricted Payments to the Borrower or any Guarantor or to
otherwise transfer property to the Borrower or any Guarantor, (ii) of any
Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens or
negative pledges on any Unencumbered Assets.
8.09    Use of Proceeds. Use the proceeds of any Credit Extension, whether
directly or indirectly, and whether immediately, incidentally or ultimately, to
purchase or carry margin stock (within the meaning of Regulation U of the FRB)
or to extend credit to others for the purpose of purchasing or carrying margin
stock or to refund indebtedness originally incurred for such purpose. The
Borrower will not directly or knowingly indirectly use the Letters of Credit or
the proceeds of the Loans, or lend, contribute or otherwise make available to
any Subsidiary, joint venture partner or other Person such extensions of credit
or proceeds, (A) to fund any activities or businesses of or with any Person, or
in any country or territory, that, at the time of such funding, is, or whose
government is, the subject of Sanctions, or (B) in any other manner that would


95

--------------------------------------------------------------------------------




result in a violation of Sanctions by any Person (including any Person
participating in the Facility, whether as underwriter, advisor, investor, or
otherwise) or any Anti-Corruption Laws.
8.10    Unencumbered Assets. Directly or indirectly:
(a)    use or occupy or conduct any activity on, or knowingly permit the use or
occupancy of or the conduct of any activity on any Unencumbered Assets by any
tenant, in any manner which violates any Law or which constitutes a public or
private nuisance in any manner which would have a Material Adverse Effect or
which makes void, voidable, or cancelable any insurance then in force with
respect thereto or makes the maintenance of insurance in accordance with Section
7.07 commercially unreasonable (including by way of increased premium);
(b)    without the prior written consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed), initiate or permit any
zoning reclassification of any Unencumbered Asset or use or knowingly permit the
use of any Unencumbered Asset in such a manner which would result in such use
becoming a nonconforming use under applicable zoning ordinances or other Laws to
the extent that any of the foregoing would result in a Material Property Event;
(c)    without the prior written consent of the Administrative Agent (which
consent shall not be unreasonably withheld or delayed), (i) impose any
restrictive covenant, or encumbrance upon any Unencumbered Asset, (ii) execute
or file any subdivision plat or condominium declaration affecting any
Unencumbered Asset, or (iii) consent to the annexation of any Unencumbered Asset
to any municipality to the extent that any of the foregoing could reasonably be
expected to result in a Material Property Event;
(d)    do any act, or suffer to be done any act by any Loan Party or any of its
Affiliates, which would reasonably be expected to materially decrease the value
of any Unencumbered Asset (including by way of negligent act); or
(e)    without the prior written consent of Required Lenders allow there to be
less than ten (10) Unencumbered Assets.
8.11    Amendments of Organization Documents. Amend, or permit any of its
Subsidiaries to amend, in each case in any material respect, its Organization
Documents or other constitutive documents, provided that any amendment to any
such Organization Document that would be adverse to any of the Lenders shall be
deemed “material” for purposes of this Section; and provided further that any
amendment to any such constitutive document that would designate such Subsidiary
as a “special purpose entity” or otherwise confirm such Subsidiary’s status as a
“special purpose entity” shall be deemed “not material” for purposes of this
Section; and provided still further that any Subsidiary that is not a Loan Party
may take any of the foregoing actions to the extent the same could not
reasonably be expected to result in a Material Adverse Effect.
8.12    Accounting Changes. Make or permit, or permit any of its Subsidiaries to
make or permit, any change in (i) accounting policies or reporting practices,
except as required or permitted by GAAP, or (ii) fiscal year.
8.13    Negative Pledge; Indebtedness. Permit:
(a)    Secured Recourse Indebtedness to exceed twenty percent (20%) of Total
Asset Value as of the last day of each fiscal quarter.


96

--------------------------------------------------------------------------------




(b)    The incurrence of any Indebtedness (other than the Credit Extensions)
secured by any Lien on any Collateral or any Unencumbered Asset or secured by
any Lien on any Equity Interests in a Property Owner or any direct or indirect
owner thereof.
8.14    Financial Covenants. Permit:
(a)    Maximum Leverage Ratio. Total Indebtedness, less unrestricted cash and
Cash Equivalents in excess of U.S.$25,000,000, to exceed sixty-five percent
(65%) of Total Asset Value as of the last day of each fiscal quarter.
(b)    Minimum Tangible Net Worth. Tangible Net Worth at any time to be less
than the sum of (i) seventy-five percent (75%) of the Tangible Net Worth on the
Closing Date plus (ii) an amount equal to seventy-five percent (75%) of net
equity proceeds received by the Parent after the Closing Date (other than
proceeds received in connection with any dividend reinvestment program).
(c)    Minimum Fixed Charge Coverage Ratio. The ratio of Adjusted EBITDA to
Fixed Charges to be less than 1.40 to 1.0 as of the last day of each fiscal
quarter.
(d)    Maximum Variable Rate Indebtedness. Indebtedness in an amount equal to
more than fifty percent (50%) of Total Asset Value (with respect to which only
the principal outstanding on the date of calculation shall be included) to
accrue interest at a variable rate (exclusive of any variable rate interest
obligation that is the subject of a Swap Contract).
(e)    Unencumbered Debt Yield. The Unencumbered Debt Yield to be less than nine
and seven tenths of a percent (9.70%).
(f)    Maximum Available Amount. At any time, the Total Outstandings to exceed
the Maximum Available Amount at such time.
(g)    Restricted Payments. The declaration or making, directly or indirectly,
of any Restricted Payment, except as permitted under Section 8.05.
8.15    OFAC. Knowingly engage in any dealings or transactions with any Person,
or in any country or territory, that at the time of the dealing or transaction
is, or whose government is, the subject of Sanctions.
8.16    Receivables Financing Transactions. Enter into or be liable under any
warehouse receivable financing facility for which the aggregate value to the
Loan Parties and the Subsidiaries of the receivables financed under such
warehouse receivables financing facility (including the value of the
manufactured housing units securing such receivables) is less than the Loan
Parties’ and Subsidiaries’ associated aggregate repurchase liabilities under
such warehouse receivables financing facility.
ARTICLE IX.    EVENTS OF DEFAULT AND REMEDIES
9.01    Events of Default. Any of the following shall constitute an Event of
Default (each, an “Event of Default”):
(a)    Non-Payment. The Borrower or any other Loan Party fails to pay (i) when
and as required to be paid herein, any amount of principal of any Loan or any
L/C Obligation, or (ii) within three Business Days after the same becomes due,
any interest on any Loan or on any L/C Obligation, or any fee due hereunder,


97

--------------------------------------------------------------------------------




or (iii) within five days after the same becomes due, any other amount payable
hereunder or under any other Loan Document; or
(b)    Specific Covenants. The Borrower fails to perform or observe any term,
covenant or agreement contained in any of Section 7.01, 7.02, 7.03, 7.05, 7.10,
7.11 or 7.16 or Article VIII; or
(c)    Other Defaults. The Borrower fails to perform or observe any other
covenant or agreement (not specified in subsection (a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for 30 days after the earlier of the date on which (i) a Responsible
Officer becomes aware of such failure or (ii) written notice thereof shall have
been given to the Borrower by the Administrative Agent or any Lender, or such
longer period of time as is reasonably necessary to cure such failure, provided
that the Loan Party has commenced and is diligently prosecuting the cure of such
failure and cures it within an additional 30 day period; or
(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
(e)    Cross-Default. (i) The Borrower, the Parent or any Subsidiary (A) fails
to make any payment prior to expiration of applicable grace or cure periods
(whether by scheduled maturity, required prepayment, acceleration, demand, or
otherwise) in respect of any (a) Recourse Indebtedness (other than Indebtedness
hereunder and Indebtedness under Swap Contracts) having an aggregate principal
amount (including undrawn committed or available amounts and including amounts
owing to all creditors under any combined or syndicated credit arrangement) of
more than U.S.$50,000,000 (or the equivalent thereof in any foreign currency),
provided, however, any default by a debtor under any collateralized receivable
shall not be deemed a default of Recourse Indebtedness, or (b) Non-Recourse
Indebtedness having an aggregate principal amount (including undrawn committed
or available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than U.S.$200,000,000,
provided that the failure to pay any such Indebtedness shall not constitute an
Event of Default so long as the Borrower or its Subsidiaries is diligently
contesting the payment of the same by appropriate legal proceedings and the
Borrower or its Subsidiaries have set aside, in a manner and amount reasonably
satisfactory to the Administrative Agent, for the purpose of covering an adverse
outcome, a sufficient reserve to repay accrued interest thereon and costs of
enforcement (the Indebtedness described in this subclause (A) being “Material
Indebtedness”), or (B) fails to observe or perform any other agreement or
condition relating to any Material Indebtedness or contained in any instrument
or agreement evidencing, securing or relating thereto beyond any applicable cure
period, or any other event occurs, the effect of which default or other event is
to cause, or to permit the holder or holders of such Material Indebtedness or,
if such material Indebtedness consists of a Guarantee, the beneficiary or
beneficiaries thereof (or a trustee or agent on behalf of such holder or holders
or beneficiary or beneficiaries) to cause, with the giving of notice if
required, such Material Indebtedness to be demanded or to become due or to be
repurchased, prepaid, defeased or redeemed (automatically or otherwise), or an
offer to repurchase, prepay, defease or redeem such Indebtedness to be made,
prior to its stated maturity, or such Guarantee to become payable or cash
collateral in respect thereof to be demanded, provided that with respect to
Non-Recourse Indebtedness the failure to observe or perform any other agreement
or condition shall not constitute an Event of Default so long as the Borrower or
its Subsidiaries is diligently contesting the same by appropriate legal
proceedings and the Borrower or its Subsidiaries have set aside, in a manner and
amount reasonably satisfactory to the Administrative Agent, for the purpose of
covering an adverse outcome, a sufficient reserve to repay accrued interest
thereon and costs of enforcement; or (ii) there occurs under any Swap Contract
an Early Termination Date (as defined in such Swap Contract) resulting from (A)


98

--------------------------------------------------------------------------------




any event of default and expiration of notice and grace periods under such Swap
Contract as to which the Borrower or any Subsidiary is the Defaulting Party (as
defined in such Swap Contract) or (B) any Termination Event (as so defined)
under such Swap Contract as to which the Borrower or any Subsidiary is an
Affected Party (as so defined) and, in either event, the Swap Termination Value
owed by the Borrower or such Subsidiary as a result thereof is greater than
U.S.$15,000,000; or
(f)    Insolvency Proceedings, Etc. Any Loan Party or any of its Subsidiaries
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer for it or for all or any material
part of its property; or any receiver, trustee, custodian, conservator,
liquidator, rehabilitator or similar officer is appointed without the
application or consent of such Person and the appointment continues undischarged
or unstayed for 60 calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for 60 calendar days, or an order for relief is entered in any such
proceeding; or
(g)    Inability to Pay Debts; Attachment. (i) The Borrower or any Subsidiary
becomes unable or admits in writing its inability or fails generally to pay its
debts as they become due, or (ii) any writ or warrant of attachment or execution
or similar process is issued or levied against all or any material part of the
property of any such Person and is not released, vacated or fully bonded within
30 days after its issue or levy; or
(h)    Judgments. There is entered against the Borrower or any Subsidiary (i)
one or more final judgments or orders for the payment of money in an aggregate
amount (as to all such judgments or orders) exceeding U.S.$25,000,000 (to the
extent not covered by independent third-party insurance as to which the insurer
does not dispute coverage), or (ii) any one or more non-monetary final judgments
that have, or could reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect and, in either case, (A) enforcement
proceedings are commenced by any creditor upon such judgment or order, or (B)
there is a period of 30 consecutive days during which a stay of enforcement of
such judgment, by reason of a pending appeal or otherwise, is not in effect; or
(i)    ERISA. Any ERISA Event shall have occurred with respect to a Plan and the
sum (determined as of the date of occurrence of such ERISA Event) of the
Insufficiency of such Plan and the Insufficiency of any and all other Plans with
respect to which an ERISA Event shall have occurred and then exist (or the
liability of the Loan Parties and the ERISA Affiliates related to such ERISA
Event) exceeds U.S.$10,000,000; or
(j)    Invalidity of Loan Documents. Any material provision of any material Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of any Loan Document; or any Loan Party denies that it has any or
further liability or obligation under any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
(k)    Change of Control. There occurs any Change of Control; or
(l)    REIT Status of Parent. The Parent ceases to be treated as a REIT so long
as REITs are recognized under the Code.


99

--------------------------------------------------------------------------------




9.02    Remedies Upon Event of Default. If any Event of Default occurs and is
continuing, the Administrative Agent shall, at the request of, or may, with the
consent of, the Required Lenders, take any or all of the following actions:
(a)    declare the Commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;
(b)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
(c)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and
(d)    exercise on behalf of itself, the Lenders and the L/C Issuers all rights
and remedies available to it, the Lenders and the L/C Issuers under the Loan
Documents;
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Debtor Relief Laws, the
obligation of each Lender to make Loans and any obligation of each L/C Issuer to
make L/C Credit Extensions shall automatically terminate, the unpaid principal
amount of all outstanding Loans and all interest and other amounts as aforesaid
shall automatically become due and payable, and the obligation of the Borrower
to Cash Collateralize the L/C Obligations as aforesaid shall automatically
become effective, in each case without further act of the Administrative Agent
or any Lender. Before any enforcement action is taken under any collateral
assignment of any mortgage, deed of trust or similar instrument granted to the
Administrative Agent for the benefit of the Lenders, each Lender shall be
provided a reasonable opportunity to complete its regulatory due diligence,
including with respect to flood insurance matters.
9.03    Application of Funds. After the exercise of remedies provided for in
Section 9.02 (or after the Loans have automatically become immediately due and
payable and the L/C Obligations have automatically been required to be Cash
Collateralized as set forth in the proviso to Section 9.02), (1) Loans
denominated in Australian Dollars will, at any time that the Administrative
Agent determines it necessary or desirable to calculate the pro rata share of
the Lenders on a Facility wide basis, be converted on a notional basis into the
U.S. Dollar Equivalent thereof solely for the purposes of making any allocations
required under this Section 9.03 and (2) any amounts received on account of the
Obligations shall, subject to the provisions of Sections 2.17 and 2.18, be
applied by the Administrative Agent in the following order:
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including fees, charges and
disbursements of counsel to the Administrative Agent and amounts payable under
Article III) payable to the Administrative Agent in its capacity as such;
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal, interest, Letter of Credit
Fees and any periodic swap or swap termination payments) payable to the Lenders,
the L/C Issuers and any Swap Bank (including fees, charges and disbursements of
counsel to the respective Lenders, the L/C Issuers and such Swap Bank and
amounts payable under Article III), ratably among them in proportion to the
respective amounts described in this clause Second payable to them;


100

--------------------------------------------------------------------------------




Third, to payment of that portion of the Obligations constituting accrued and
unpaid Letter of Credit Fees and interest on the Loans, L/C Borrowings and other
Obligations, and periodic swap payments, ratably among the Lenders, the L/C
Issuers and any Swap Bank in proportion to the respective amounts described in
this clause Third payable to them;
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, L/C Borrowings, and swap termination payments (mark to
market), in each case ratably among the Lenders, the L/C Issuers and the Swap
Bank in proportion to the respective amounts described in this clause Fourth
payable to them;
Fifth, to the Administrative Agent for the account of the L/C Issuer, to Cash
Collateralize that portion of L/C Obligations comprised of the aggregate undrawn
amount of Letters of Credit to the extent not otherwise Cash Collateralized by
the Borrower pursuant to Sections 2.04 and 2.17; and
Last, the balance, if any, after all of the Obligations have been indefeasibly
paid in full, to the Borrower or as otherwise required by Law.
Upon the occurrence and during the continuance of any Event of Default,
Australian Dollar Committed Revolving Loans will, at any time during the
continuance of such Event of Default that the Administrative Agent determines it
necessary or desirable to calculate the pro rata share of the Lenders on a
Facility-wide basis, be converted on a notional basis into the U.S. Dollar
Equivalent thereof solely for the purposes of making any allocations required
under this Section 9.03.
Subject to Sections 2.04(c) and 2.17, amounts used to Cash Collateralize the
aggregate undrawn amount of Letters of Credit pursuant to clause Fifth above
shall be applied to satisfy drawings under such Letters of Credit as they occur.
If any amount remains on deposit as Cash Collateral after all Letters of Credit
have either been fully drawn or expired, such remaining amount shall be applied
to the other Obligations, if any, in the order set forth above.
ARTICLE X.    ADMINISTRATIVE AGENT
10.01    Appointment and Authority. Each of the Lender Parties hereby
irrevocably appoints Citibank to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, and to
take any and all other actions as permitted pursuant to the term of this
Agreement, together with such actions and powers as are reasonably incidental
thereto. The provisions of this Article are solely for the benefit of the
Administrative Agent and the Lender Parties, and neither the Borrower nor any
other Loan Party shall have rights as a third party beneficiary of any of such
provisions.
10.02    Rights as a Lender. The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender
Party as any other Lender Party and may exercise the same as though it were not
the Administrative Agent and the term “Lender Party” or “Lender Parties” shall,
unless otherwise expressly indicated or unless the context otherwise requires,
include the Person serving as the Administrative Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the
Administrative Agent hereunder and without any duty to account therefor to the
Lenders.


101

--------------------------------------------------------------------------------




10.03    Exculpatory Provisions. The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents. Without limiting the generality of the foregoing, the
Administrative Agent:
(a)    shall not be subject to any fiduciary or other implied duties, regardless
of whether a Default has occurred and is continuing;
(b)    shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Administrative Agent
is required to exercise as directed in writing by the Required Lenders (or such
other number or percentage of the Lenders as shall be expressly provided for
herein or in the other Loan Documents), provided that the Administrative Agent
shall not be required to take any action that, in its reasonable opinion or the
reasonable opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
(c)    shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Parent or any of its Affiliates that
is communicated to or obtained by the Person serving as the Administrative Agent
or any of its Affiliates in any capacity.
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 9.02) or (ii) in the absence of
its own gross negligence or willful misconduct. The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender Party.
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the due
execution, validity, enforceability, effectiveness, genuineness, sufficiency or
value of, or the perfection or priority of any lien or security interest created
or purported to be created under or in connection with, this Agreement, any
other Loan Document or any other agreement, instrument or document or (v) the
satisfaction of any condition set forth in Article V or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Administrative Agent.
10.04    Reliance by Administrative Agent. The Administrative Agent shall be
entitled to rely upon, and shall not incur any liability for relying upon, any
notice, request, certificate, consent, statement, instrument, document or other
writing (including any electronic message, Internet or intranet website posting
or other distribution) believed by it to be genuine and to have been signed,
sent or otherwise authenticated by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to have been made by the proper Person, and shall not incur any liability
for relying thereon. In determining compliance with any condition hereunder to
the making of a Loan, or the issuance of a Letter of Credit, that by its terms
must be fulfilled to the satisfaction of a Lender or an L/C Issuer, the
Administrative Agent may presume that such condition is satisfactory to such
Lender or such L/C Issuer


102

--------------------------------------------------------------------------------




unless the Administrative Agent shall have received notice to the contrary from
such Lender or such L/C Issuer prior to the making of such Loan or the issuance
of such Letter of Credit. The Administrative Agent may consult with legal
counsel (who may be counsel for the Borrower), independent accountants and other
experts selected by it, and shall not be liable for any action taken or not
taken by it in accordance with the advice of any such counsel, accountants or
experts.
10.05    Delegation of Duties. The Administrative Agent may perform any and all
of its duties and exercise its rights and powers hereunder or under any other
Loan Document by or through any one or more sub‑agents appointed by the
Administrative Agent. The Administrative Agent and any such sub‑agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this
Article shall apply to any such sub‑agent and to the Related Parties of the
Administrative Agent and any such sub‑agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
10.06    Resignation of Administrative Agent. (a) The Administrative Agent may
at any time give notice of its resignation to the Lender Parties and the
Borrower and may be removed at any time by the Required Lenders for gross
negligence or willful misconduct or if the Administrative Agent becomes a
Defaulting Lender pursuant to clause (d) of the definition of “Defaulting
Lender”. Upon receipt of any such notice of resignation or removal, the Required
Lenders shall have the right to appoint a successor, which shall be a bank with
an office in the United States, or an Affiliate of any such bank with an office
in the United States, and, so long as no Event of Default has occurred and is
continuing, such successor to be subject to the approval of the Borrower (each
such consent not to be unreasonably withheld or delayed). If no such successor
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 days after the retiring Administrative Agent’s giving
of notice of its resignation or the Required Lenders’ removal of the retiring
Administrative Agent, then the retiring Administrative Agent may on behalf of
the Lender Parties, appoint a successor Administrative Agent meeting the
qualifications set forth above; provided that if the Administrative Agent shall
notify the Borrower and the Lender Parties that no qualifying Person has
accepted such appointment, then such resignation shall nonetheless become
effective in accordance with such notice and (1) the retiring Administrative
Agent shall be discharged from its duties and obligations hereunder and under
the other Loan Documents and (2) all payments, communications and determinations
provided to be made by, to or through the Administrative Agent shall instead be
made by or to each Lender Party directly, until such time as the Required
Lenders appoint a successor Administrative Agent as provided for above in this
Section. Upon the acceptance of a successor’s appointment as Administrative
Agent hereunder, such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring (or retired)
Administrative Agent, and the retiring Administrative Agent shall be discharged
from all of its duties and obligations hereunder or under the other Loan
Documents (if not already discharged therefrom as provided above in this
Section). The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor. After the retiring Administrative
Agent’s resignation or removal hereunder and under the other Loan Documents, the
provisions of this Article X and Section 11.04 shall continue in effect for the
benefit of such retiring Administrative Agent, its sub‑agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
(a)    Any resignation by, or removal of, Citibank as Administrative Agent
pursuant to this Section shall also constitute its resignation as L/C Issuer and
Swing Line Lender. Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer and Swing Line Lender, (b) the retiring L/C Issuer and Swing Line Lender
shall be discharged from all of their respective duties and


103

--------------------------------------------------------------------------------




obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit issued by such retiring L/C Issuer, if any, outstanding at the time of
such succession or make other arrangements satisfactory to the retiring L/C
Issuer to effectively assume the obligations of the retiring L/C Issuer with
respect to such Letters of Credit.
(b)    In addition to the foregoing, if a Lender becomes, and during the period
it remains, a Defaulting Lender, any L/C Issuer and/or any Swing Line Lender
may, upon prior written notice to the Borrower and the Administrative Agent,
resign as L/C Issuer or Swing Line Lender, respectively, effective at the close
of business New York time on a date specified in such notice (which date may not
be less than thirty (30) days after the date of such notice); provided that such
resignation by such L/C Issuer will have no effect on the validity or
enforceability of any Letter of Credit then outstanding or on the obligations of
the Borrower or any Lender under this Agreement with respect to any such
outstanding Letter of Credit or otherwise to such L/C Issuer; and provided
further that such resignation by a Swing Line Lender will have no effect on its
rights in respect of any outstanding Swing Line Loans or on the obligations of
the Borrower or any Lender under this Agreement with respect to any such
outstanding Swing Line Loan.
10.07    Non-Reliance on Administrative Agent and Other Lenders. Each Lender
Party acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other Lender Party or any of their Related Parties
and based on such documents and information as it has deemed appropriate, made
its own credit analysis and decision to enter into this Agreement. Each Lender
Party also acknowledges that it will, independently and without reliance upon
the Administrative Agent or any other Lender Party or any of their Related
Parties and based on such documents and information as it shall from time to
time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any other Loan Document or any
related agreement or any document furnished hereunder or thereunder. Nothing in
this Agreement or any other Loan Document shall require the Administrative Agent
or any of its directors, officers, agents or employees to carry out any “know
your customer” or other checks in relation to any Person on behalf of any Lender
Party and each Lender Party confirms to the Administrative Agent that it is
solely responsible for any such checks it is required to carry out and that it
may not rely on any statement in relation to such checks made by the
Administrative Agent or any of its directors, officers, agents or employees.
10.08    No Other Duties, Etc. Anything herein to the contrary notwithstanding,
none of the Joint Bookrunners, the Arrangers, the Co-Syndication Agents or the
Co-Documentation Agents listed on the cover page hereof shall have any powers,
duties or responsibilities under this Agreement or any of the other Loan
Documents, except in its capacity, as applicable, as the Administrative Agent, a
Lender or an L/C Issuer hereunder.
10.09    Administrative Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Administrative Agent (irrespective of whether
the principal of any Loan or L/C Obligation shall then be due and payable as
herein expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
(a)to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the L/C
Issuers and the Administrative Agent (including any claim for the reasonable
compensation, expenses, disbursements and advances of the Lenders, the L/C
Issuers and the


104

--------------------------------------------------------------------------------




Administrative Agent and their respective agents and counsel and all other
amounts due the Lenders, the L/C Issuers and the Administrative Agent under
Sections 2.04(i) and (j), 2.10, and 11.04) allowed in such judicial proceeding;
and
(b)to collect and receive any monies or other property payable or deliverable on
any such claims and to distribute the same in accordance with the terms and
conditions of this Agreement;
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Lender Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.10 and 11.04.
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender or any L/C
Issuer any plan of reorganization, arrangement, adjustment or composition
affecting the Obligations or the rights of any Lender or any L/C Issuer to
authorize the Administrative Agent to vote in respect of the claim of any Lender
or any L/C Issuer in any such proceeding.
10.10    Collateral and Guaranty Matters. The Lenders and the L/C Issuers
irrevocably authorize the Administrative Agent, at its option and in its
discretion,
(a)    to release any Lien on any property granted to or held by the
Administrative Agent under any Loan Document (i) upon termination of the
Aggregate Commitments and payment in full of all Obligations (other than
contingent indemnification obligations) and the expiration or termination of all
Letters of Credit (other than Letters of Credit as to which other arrangements
satisfactory to the Administrative Agent and the L/C Issuers shall have been
made), (ii) that is sold or to be sold as part of or in connection with any sale
permitted hereunder or under any other Loan Document, or (iii) subject to
Section 11.01, if approved, authorized or ratified in writing by the Required
Lenders;
(b)    to subordinate any Lien on any property granted to or held by the
Administrative Agent under any Loan Document to the holder of any Lien on such
property that is permitted by Section 8.01;
(c)    to release any Guarantor from its obligations under the Guaranty if such
Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder or pursuant to Section 4.08; and
(d)    to the extent permitted by Sections 4.06 and 4.08, release the Liens on
the SunChamp Collateral contemplated by Section 4.06 or Section 4.08, as
applicable.
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 10.10.
10.11    Relationship of Administrative Agent and Lenders. The relationship
between Administrative Agent and the Lenders, and the relationship among the
Lenders, is not intended by the parties to create, and shall not create, any
trust, joint venture or partnership relation between them.


105

--------------------------------------------------------------------------------




10.12    Certain ERISA Matters. (a) Each Lender (x) represents and warrants, as
of the date such Person became a Lender party hereto, and (y) covenants, from
the date such Person became a Lender party hereto to the date such Person ceases
being a Lender party hereto, for the benefit of the Administrative Agent, and
not, for the avoidance of doubt, to or for the benefit of the Borrower or any
other Loan Party, that at least one of the following is and will be true:
(i)    such Lender is not using “plan assets” (within the meaning of Section
3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Loans, the Letters of Credit, the Commitments or this Agreement,
(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Obligations of such Lender in respect of the Loans, the
Letters of Credit, the Commitments and this Agreement, or
(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the
Obligations of such Lender in respect of the Loans, the Letters of Credit, the
Commitments and this Agreement, (C) the entrance into, participation in,
administration of and performance of the Obligations of such Lender in respect
of the Loans, the Letters of Credit, the Commitments and this Agreement
satisfies the requirements of sub-sections (b) through (g) of Part I of PTE
84-14 and (D) to the best knowledge of such Lender, the requirements of
subsection (a) of Part I of PTE 84-14 are satisfied with respect to such
Lender’s entrance into, participation in, administration of and performance of
the Obligations of such Lender in respect of the Loans, the Letters of Credit,
the Commitments and this Agreement.
(b)    In addition, unless sub-clause (i) in the immediately preceding clause
(a) is true with respect to a Lender, such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of the
Administrative Agent, and not, for the avoidance of doubt, to or for the benefit
of the Borrower or any other Loan Party, that the Administrative Agent is not a
fiduciary with respect to the assets of such Lender involved in such Lender’s
entrance into, participation in, administration of and performance of the Loans,
the Letters of Credit, the Commitments and this Agreement (including in
connection with the reservation or exercise of any rights by any Agent under
this Agreement, any Loan Document or any documents related to hereto or
thereto).
ARTICLE XI.    MISCELLANEOUS


106

--------------------------------------------------------------------------------




11.01    Amendments, Etc. Except to the extent expressly provided in the Loan
Documents, no amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent to any departure by the Borrower or any
other Loan Party therefrom, shall be effective unless in writing signed by the
Required Lenders and the Borrower or the applicable Loan Party, as the case may
be, and acknowledged by the Administrative Agent, and each such waiver or
consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that (1) subject to clause (2)
below, terms relating to the rights or obligations of Lenders with respect to
the AUD/USD Revolving Credit Tranche, and not to Lenders of the U.S. Dollar
Revolving Credit Tranche, may be amended, and the performance or observance by
the Borrower or any other Loan Party may be waived with respect to the AUD/USD
Revolving Credit Tranche and not with respect to the U.S. Dollar Revolving
Credit Tranche (either generally or in a particular instance and either
retroactively or prospectively) with, and only with, the written consent of the
Required AUD/USD Revolving Lenders (and, in the case of an amendment to any Loan
Document, the written consent of each Loan Party which is a party thereto), and
(2) that no such amendment, waiver or consent shall:
(a)    waive any condition set forth in Section 5.01(a) without the written
consent of each Lender;
(b)    extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 9.02) without the written consent of
such Lender;
(c)    postpone any date fixed by this Agreement or any other Loan Document for
any payment or mandatory prepayment of principal, interest, fees or other
amounts due to the Lenders (or any of them) or any scheduled or mandatory
reduction of the Aggregate Commitments hereunder or under any other Loan
Document without the written consent of each Lender directly affected thereby;
(d)    reduce the principal of, or the rate of interest specified herein on, any
Loan or L/C Borrowing, or (subject to clause (iv) of the second proviso to this
Section 11.01) any fees or other amounts payable hereunder or under any other
Loan Document, or change the manner of computation of any financial ratio
(including any change in any applicable defined term) used in determining the
Applicable Rate that would result in a reduction of any interest rate on any
Loan or any fee payable hereunder without the written consent of each Lender
directly affected thereby; provided, however, that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest or Letter of Credit Fees
at the Default Rate;
(e)    change Section 9.03 or Section 2.14 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
(f)    change any provision of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
(g)    release all or substantially all of the value of the Collateral without
the written consent of each Lender, except to the extent the release of such
Collateral is permitted pursuant to Sections 4.06, 4.08 or 10.10 (in which case
such release may be made by the Administrative Agent acting alone);
(h)    release all or substantially all of the value of the Guaranty without the
written consent of each Lender, except to the extent the release of any
Guarantor is permitted pursuant to Section 10.10 (in which case such release may
be made by the Administrative Agent acting alone); or


107

--------------------------------------------------------------------------------




(i)     extend the Delayed Draw Period without the written consent of each
Lender directly affected thereby;
and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the L/C Issuers in addition to the Lenders required above,
affect the rights or duties of the L/C Issuers under this Agreement or any
Issuer Document relating to any Letter of Credit issued or to be issued by it;
(ii) no amendment, waiver or consent shall, unless in writing and signed by the
Swing Line Lenders in addition to the Lenders required above, affect the rights
or duties of the Swing Line Lenders under this Agreement; (iii) no amendment,
waiver or consent shall, unless in writing and signed by the Administrative
Agent in addition to the Lenders required above, affect the rights or duties of
the Administrative Agent under this Agreement or any other Loan Document; and
(iv) the Arranger Commitment Letter may be amended, or rights or privileges
thereunder waived, in a writing executed only by the parties thereto.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have
any right to approve or disapprove any amendment, waiver or consent hereunder
(and any amendment, waiver or consent which by its terms requires the consent of
all Lenders or each affected Lender may be effected with the consent of the
applicable Lenders other than Defaulting Lenders), provided that any such
amendment, waiver or consent that would (A) increase or extend the term of the
Commitment of such Defaulting Lender, (B) extend the date fixed for the payment
of principal or interest owing to such Defaulting Lender hereunder, (C) reduce
the principal amount of any obligation owing to such Defaulting Lender, (D)
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or (E) alter the terms of this proviso, will require the consent of
such Defaulting Lender.
In the event that any Lender (a “Non-Consenting Lender”) shall refuse to consent
to a waiver or amendment to, or a departure from, the provisions of this
Agreement which requires the consent of all Lenders and that has been consented
to by the Administrative Agent and the Required Lenders, then the Borrower shall
have the right, upon written demand to such Non-Consenting Lender and the
Administrative Agent given within 30 days after the first date on which such
consent was solicited in writing from the Lenders by the Administrative Agent (a
“Consent Request Date”), to cause such Non-Consenting Lender to assign its
rights and obligations under this Agreement (including, without limitation, its
Commitment or Commitments, the Loans owing to it and the Note or Notes, if any,
held by it) to a Replacement Lender, provided that (i) as of such Consent
Request Date, no Default or Event of Default shall have occurred and be
continuing, (ii) as of the date of the Borrower’s written demand to replace such
Non-Consenting Lender, no Default or Event of Default shall have occurred and be
continuing other than a Default or Event of Default that resulted solely from
the subject matter of the waiver or amendment for which such consent was being
solicited from the Lenders by the Administrative Agent and (iii) the replacement
of any Non-Consenting Lender shall be consummated in accordance with and subject
to the provisions of Section 11.13. The Replacement Lender shall purchase such
interests of the Non‑Consenting Lender and shall assume the rights and
obligations of the Non-Consenting Lender under this Agreement upon execution by
the Replacement Lender of an Assignment and Assumption delivered pursuant to
Section 11.06.
11.02    Notices; Effectiveness; Electronic Communication.
(a)    Notices Generally. Except in the case of notices and other communications
expressly permitted to be given by telephone (and except as provided in
subsection (b) below), all notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by telecopier as follows, and all
notices and other communications expressly permitted hereunder to be given by
telephone shall be made to the applicable telephone number, as follows:


108

--------------------------------------------------------------------------------




(i)    if to the Borrower, the Administrative Agent, any L/C Issuer or any Swing
Line Lender, to the address, telecopier number, electronic mail address or
telephone number specified for such Person on Schedule 11.02; and
(ii)    if to any other Lender, to the address, telecopier number, electronic
mail address or telephone number specified in its Administrative Questionnaire
(including, as appropriate, notices delivered solely to the Person designated by
a Lender on its Administrative Questionnaire then in effect for the delivery of
notices that may contain material non-public information relating to the
Borrower).
Notices and other communications sent by hand or overnight courier service, or
mailed by certified or registered mail, shall be deemed to have been given when
received; notices and other communications sent by telecopier shall be deemed to
have been given when sent (except that, if not given during normal business
hours for the recipient, shall be deemed to have been given at the opening of
business on the next business day for the recipient). Notices and other
communications delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).
(b)    Electronic Communications. Notices and other communications to the
Lenders and the L/C Issuers hereunder may be delivered or furnished by
electronic communication (including e‑mail and Internet or intranet websites)
pursuant to procedures approved by the Administrative Agent, provided that the
foregoing shall not apply to notices to any Lender or any L/C Issuer pursuant to
Article II if such Lender or such L/C Issuer, as applicable, has notified the
Administrative Agent that it is incapable of receiving notices under such
Article by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it,
provided that approval of such procedures may be limited to particular notices
or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
(c)    The Platform. THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM
LIABILITY FOR ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH BORROWER MATERIALS OR THE PLATFORM. In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender, any L/C Issuer or any
other Person for losses, claims, damages, liabilities or expenses of any kind
(whether in tort, contract or otherwise) arising out of the Borrower’s or the
Administrative Agent’s transmission of Borrower Materials through the Internet,


109

--------------------------------------------------------------------------------




except to the extent that such losses, claims, damages, liabilities or expenses
are determined by a court of competent jurisdiction by a final and nonappealable
judgment to have resulted from the gross negligence or willful misconduct of
such Agent Party; provided, however, that in no event shall any Agent Party have
any liability to the Borrower, any Lender, any L/C Issuer or any other Person
for indirect, special, incidental, consequential or punitive damages (as opposed
to direct or actual damages).
(d)    Change of Address, Etc. Each of the Borrower, the Administrative Agent,
the L/C Issuers and the Swing Line Lenders may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
other parties hereto. Each other Lender may change its address, telecopier or
telephone number for notices and other communications hereunder by notice to the
Borrower, the Administrative Agent, the L/C Issuers and the Swing Line Lenders.
In addition, each Lender agrees to notify the Administrative Agent from time to
time to ensure that the Administrative Agent has on record (i) an effective
address, contact name, telephone number, telecopier number and electronic mail
address to which notices and other communications may be sent and (ii) accurate
wire instructions for such Lender. Furthermore, each Public Lender agrees to
cause at least one individual at or on behalf of such Public Lender to at all
times have selected the “Private Side Information” or similar designation on the
content declaration screen of the Platform in order to enable such Public Lender
or its delegate, in accordance with such Public Lender’s compliance procedures
and applicable Law, including United States Federal and state securities Laws,
to make reference to Borrower Materials that are not made available through the
“Public Side Information” portion of the Platform and that may contain material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal or state securities laws.
(e)    Reliance by Administrative Agent, L/C Issuer and Lenders. The
Administrative Agent, the L/C Issuers and the Lenders shall be entitled to rely
and act upon any notices (including telephonic Committed Revolving Loan Notices,
Term Loan Notices and Swing Line Loan Notices) purportedly given by or on behalf
of the Borrower even if (i) such notices were not made in a manner specified
herein, were incomplete or were not preceded or followed by any other form of
notice specified herein, or (ii) the terms thereof, as understood by the
recipient, varied from any confirmation thereof. The Borrower shall indemnify
the Administrative Agent, the L/C Issuers, each Lender and the Related Parties
of each of them from all losses, costs, expenses and liabilities resulting from
the reliance by such Person on each notice purportedly given by or on behalf of
the Borrower. All telephonic notices to and other telephonic communications with
the Administrative Agent may be recorded by the Administrative Agent, and each
of the parties hereto hereby consents to such recording.
11.03    No Waiver; Cumulative Remedies; Enforcement. No failure by any Lender,
any L/C Issuer or the Administrative Agent to exercise, and no delay by any such
Person in exercising, any right, remedy, power or privilege hereunder shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Loan Parties or any of them shall be vested
exclusively in, and all actions and proceedings at law in connection with such
enforcement shall be instituted and maintained exclusively by, the
Administrative Agent in accordance with Section 9.02 for the benefit of all the
Lenders and the L/C Issuers; provided, however, that the foregoing shall not
prohibit (a) the Administrative Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as
Administrative Agent) hereunder and under the other Loan Documents, (b) any L/C
Issuer or Swing Line Lender from exercising the rights and remedies


110

--------------------------------------------------------------------------------




that inure to its benefit (solely in its capacity as L/C Issuer or Swing Line
Lender, as the case may be) hereunder and under the other Loan Documents, (c)
any Lender from exercising setoff rights in accordance with Section 11.08
(subject to the terms of Section 2.14), or (d) any Lender from filing proofs of
claim or appearing and filing pleadings on its own behalf during the pendency of
a proceeding relative to any Loan Party under any Debtor Relief Law; and
provided, further, that if at any time there is no Person acting as
Administrative Agent hereunder and under the other Loan Documents, then (i) the
Required Lenders shall have the rights otherwise ascribed to the Administrative
Agent pursuant to Section 9.02 and (ii) in addition to the matters set forth in
clauses (b), (c) and (d) of the preceding proviso and subject to Section 2.14,
any Lender may, with the consent of the Required Lenders, enforce any rights and
remedies available to it and as authorized by the Required Lenders.
11.04    Expenses; Indemnity; Damage Waiver.
(a)    Costs and Expenses. The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated); provided, however, that the Administrative Agent shall provide the
Borrower with copies of invoices from counsel which invoices shall include
details of the work performed and the amounts billed therefor, (ii) all
reasonable out-of-pocket expenses incurred by the L/C Issuers in connection with
the issuance, amendment, renewal or extension of any Letter of Credit or any
demand for payment thereunder and (iii) all out-of-pocket expenses incurred by
the Administrative Agent, any Lender or any L/C Issuer (including the fees,
charges and disbursements of any counsel for the Administrative Agent, any
Lender or any L/C Issuer, in connection with the enforcement or protection of
its rights (A) in connection with this Agreement and the other Loan Documents,
including its rights under this Section, or (B) in connection with the Loans
made or Letters of Credit issued hereunder, including all such out‑of‑pocket
expenses incurred during any workout, restructuring or negotiations in respect
of such Loans or Letters of Credit.
(b)    Indemnification by the Borrower. The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender and each L/C
Issuer, and each Related Party of any of the foregoing Persons (each such Person
being called an “Indemnitee”) against, and hold each Indemnitee harmless from,
any and all losses, claims, damages, liabilities and related expenses (including
the fees, charges and disbursements of any counsel for any Indemnitee), incurred
by any Indemnitee or asserted against any Indemnitee by any third party or by
the Borrower or any other Loan Party arising out of, in connection with, or as a
result of (i) the execution or delivery of this Agreement, any other Loan
Document or any agreement or instrument contemplated hereby or thereby, the
performance by the parties hereto of their respective obligations hereunder or
thereunder, the consummation of the transactions contemplated hereby or thereby,
or, in the case of the Administrative Agent (and any sub-agent thereof) and its
Related Parties only, the administration of this Agreement and the other Loan
Documents (including in respect of any matters addressed in Section 3.01),
(ii) any Loan or Letter of Credit or the use or proposed use of the proceeds
therefrom (including any refusal by any L/C Issuer to honor a demand for payment
under a Letter of Credit if the documents presented in connection with such
demand do not strictly comply with the terms of such Letter of Credit),
(iii) any actual or alleged presence or release of Hazardous Materials on or
from any property owned or operated by the Borrower or any of its Subsidiaries,
or any Environmental Liability related in any way to the Borrower or any of its
Subsidiaries, or (iv) any actual or prospective claim, litigation, investigation
or proceeding relating to any of the foregoing, whether based on contract, tort
or any other theory, whether brought by a third party or by the Borrower or any
other Loan Party, and regardless of


111

--------------------------------------------------------------------------------




whether any Indemnitee is a party thereto; provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses (x) are determined by a court of
competent jurisdiction by final and nonappealable judgment to have resulted from
the gross negligence or willful misconduct of such Indemnitee or (y) result from
a claim brought by the Borrower or any other Loan Party against an Indemnitee
for breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such other Loan Party has obtained a
final and nonappealable judgment in its favor on such claim as determined by a
court of competent jurisdiction.
(c)    Indemnification and Reimbursement by the Lender Parties. To the extent
that the Borrower for any reason fails to indefeasibly pay or reimburse any
amount required under subsection (a) or (b) of this Section 11.04 to be paid or
reimbursed by it to the Administrative Agent (or any sub-agent thereof), any L/C
Issuer or any Related Party of any of the foregoing, each Lender Party severally
agrees to:
(i)    indemnify the Administrative Agent (or any such sub-agent) and such L/C
Issuer or such Related Party, as the case may be, from and against such Lender
Party’s Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements of any kind or nature whatsoever that is imposed on,
incurred by, or asserted against the Administrative Agent or such L/C Issuer in
any way relating to or arising out of the Loan Documents or any action taken or
omitted by the Administrative Agent or such L/C Issuer, as applicable, under the
Loan Documents; provided, however, that no Lender Party shall be liable for any
portion of such liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses or disbursements resulting from the
Administrative Agent’s or such L/C Issuer’s gross negligence or willful
misconduct as found in a final, non-appealable judgment by a court of competent
jurisdiction; and
(ii)    pay to the Administrative Agent (or any such sub-agent), such L/C Issuer
or such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) or such L/C Issuer in its capacity as such, or against any
Related Party of any of the foregoing acting for the Administrative Agent (or
any such sub-agent) or such L/C Issuer in connection with such capacity.
The obligations of the Lenders under this subsection (c) are subject to the
provisions of Section 2.13(d).
(d)    Waiver of Consequential Damages, Etc. To the fullest extent permitted by
applicable law, the Borrower shall not assert, and hereby waives, any claim
against any Indemnitee, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
arising out of, in connection with, or as a result of, this Agreement, any other
Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or Letter of Credit or the
use of the proceeds thereof. No Indemnitee referred to in subsection (b) above
shall be liable for any damages arising from the use by unintended recipients of
any information or other materials distributed to such unintended recipients by
such Indemnitee through telecommunications, electronic or other information
transmission systems in connection with this Agreement or the other Loan
Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross


112

--------------------------------------------------------------------------------




negligence or willful misconduct of such Indemnitee as determined by a final and
nonappealable judgment of a court of competent jurisdiction.
(e)    Payments. All amounts due under this Section shall be payable not later
than ten Business Days after demand therefor.
(f)    Survival. The agreements in this Section shall survive the resignation of
the Administrative Agent, any L/C Issuer and any Swing Line Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.
11.05    Payments Set Aside. To the extent that any payment by or on behalf of
the Borrower is made to the Administrative Agent, any L/C Issuer or any Lender,
or the Administrative Agent, any L/C Issuer or any Lender exercises its right of
setoff, and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by the
Administrative Agent, such L/C Issuer or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
and each L/C Issuer severally agrees to pay to the Administrative Agent upon
demand its applicable share (without duplication) of any amount so recovered
from or repaid by the Administrative Agent, plus interest thereon from the date
of such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
and the L/C Issuers under clause (b) of the preceding sentence shall survive the
payment in full of the Obligations and the termination of this Agreement.
11.06    Successors and Assigns.
(a)    Successors and Assigns Generally. The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby, except that neither the
Borrower nor any other Loan Party may assign or otherwise transfer any of its
rights or obligations hereunder without the prior written consent of the
Administrative Agent and each Lender and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section 11.06, (ii) by
way of participation in accordance with the provisions of subsection (d) of this
Section 11.06, (iii) by way of pledge or assignment of a security interest
subject to the restrictions of subsection (f) of this Section 11.06 (and any
other attempted assignment or transfer by any party hereto shall be null and
void). Nothing in this Agreement, expressed or implied, shall be construed to
confer upon any Person (other than the parties hereto, their respective
successors and assigns permitted hereby, Participants to the extent provided in
subsection (d) of this Section 11.06 and, to the extent expressly contemplated
hereby, the Related Parties of each of the Administrative Agent, the L/C Issuers
and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
(b)    Assignments by Lenders. Any Lender may at any time assign to one or more
assignees all or a portion of its rights and obligations under this Agreement
(including all or a portion of its Commitment and the Loans (including for
purposes of this subsection (b), participations in L/C Obligations and in Swing
Line Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:
(i)    Minimum Amounts.


113

--------------------------------------------------------------------------------




(A)    in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and
(B)    in any case not described in Section 11.06b)a)i)A) of this Section, the
aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than U.S.$15,000,000 unless each of the Administrative
Agent and, so long as no Event of Default has occurred and is continuing, the
Borrower otherwise consents (each such consent not to be unreasonably withheld
or delayed); provided, however, that concurrent assignments to members of an
Assignee Group and concurrent assignments from members of an Assignee Group to a
single Eligible Assignee (or to an Eligible Assignee and members of its Assignee
Group) will be treated as a single assignment for purposes of determining
whether such minimum amount has been met.
(ii)    Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned, except that this clause (ii) shall not apply to rights in respect of a
Swing Line Lender’s rights and obligations in respect of Swing Line Loans;
(iii)    Required Consents. No consent shall be required for any assignment
except to the extent required by Section 11.06b)a)i)B) and, in addition:
(A)    the consent of the Borrower (such consent not to be unreasonably
withheld) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; provided that the Borrower shall
be deemed to have consented to any such assignment unless it shall object
thereto by written notice to the Administrative Agent within five (5) Business
Days after having received notice thereof;
(B)    the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person that is not a Lender, an Affiliate of such Lender or an Approved Fund
with respect to such Lender;
(C)    the consent of the applicable L/C Issuer (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding); and
(D)    the consent of the Swing Line Lenders (such consent not to be
unreasonably withheld or delayed) shall be required if such assignment is to a
Person


114

--------------------------------------------------------------------------------




that is not a Lender, an Affiliate of such Lender or an Approved Fund with
respect to such Lender.
(iv)    Assignment and Assumption. The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount of U.S.$3,500; provided,
however, that the Administrative Agent may, in its sole discretion, elect to
waive such processing and recordation fee in the case of any assignment. The
assignee, if it is not a Lender, shall deliver to the Administrative Agent an
Administrative Questionnaire.
(v)    No Assignment to Certain Persons. No such assignment shall be made (A) to
the Borrower, any Guarantor, or any of the Borrower’s Affiliates or
Subsidiaries, (B) to any Defaulting Lender or any of its Subsidiaries, or any
Person who, upon becoming a Lender hereunder, would constitute any of the
foregoing Persons described in this clause (B), (C) to a natural person, or (D)
unless an Event of Default is then continuing, to any Competitor of Borrower.
(vi)    Certain Additional Payments. In connection with any assignment of rights
and obligations of any Defaulting Lender hereunder, no such assignment shall be
effective unless and until, in addition to the other conditions thereto set
forth herein, the parties to the assignment shall make such additional payments
to the Administrative Agent in an aggregate amount sufficient, upon distribution
thereof as appropriate (which may be outright payment, purchases by the assignee
of participations or subparticipations, or other compensating actions, including
funding, with the consent of the Borrower and the Administrative Agent, the
applicable pro rata share of Loans previously requested but not funded by the
Defaulting Lender, to each of which the applicable assignee and assignor hereby
irrevocably consent), to (x) pay and satisfy in full all payment liabilities
then owed by such Defaulting Lender to the Administrative Agent or any Lender
hereunder (and interest accrued thereon) and (y) acquire (and fund as
appropriate) its full pro rata share of all Loans and participations in Letters
of Credit and Swing Line Loans in accordance with its Applicable Percentage.
Notwithstanding the foregoing, in the event that any assignment of rights and
obligations of any Defaulting Lender hereunder shall become effective under
applicable Law without compliance with the provisions of this paragraph, then
the assignee of such interest shall be deemed to be a Defaulting Lender for all
purposes of this Agreement until such compliance occurs.
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, and 11.04 with
respect to facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection (b) shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section 11.06.


115

--------------------------------------------------------------------------------




(c)    Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrower (and such agency being solely for tax purposes), shall
maintain at the Administrative Agent’s Office a copy of each Assignment and
Assumption delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Commitments of, and principal amounts of the
Loans and L/C Obligations owing to, each Lender pursuant to the terms hereof
from time to time (the “Register”). The entries in the Register shall be
conclusive, absent manifest error, and the Borrower, the Administrative Agent
and the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. In addition, the
Administrative Agent shall maintain on the Register information regarding the
designation, and revocation of designation, of any Lender as a Defaulting
Lender. The Register shall be available for inspection by the Borrower and any
Lender, at any reasonable time and from time to time upon reasonable prior
notice.
(d)    Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Administrative Agent, sell participations to any
Person (other than a natural person, a Defaulting Lender, the Borrower, any
Guarantor, or any of the Borrower’s Affiliates or Subsidiaries, or, unless an
Event of Default is then continuing, any Competitor of Borrower) (each, a
“Participant”) in all or a portion of such Lender’s rights and/or obligations
under this Agreement (including all or a portion of its Commitment and/or the
Loans (including such Lender’s participations in L/C Obligations and/or Swing
Line Loans) owing to it); provided that (i) such Lender’s obligations under this
Agreement shall remain unchanged, (ii) such Lender shall remain solely
responsible to the other parties hereto for the performance of such obligations
and (iii) the Borrower, the Administrative Agent, the Lenders and the L/C
Issuers shall continue to deal solely and directly with such Lender in
connection with such Lender’s rights and obligations under this Agreement.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement, provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification described in the first proviso to
Section 11.01 that affects such Participant. Subject to subsection (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to subsection (b) of
this Section 11.06. To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 11.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.14 as though it were
a Lender.
(e)    Limitations upon Participant Rights. A Participant shall not be entitled
to receive any greater payment under Section 3.01 or 3.04 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 3.01 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 3.01(e)(a)(i) as though it were a Lender.
(f)    Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank or any
other central bank in accordance with applicable local laws or regulations;
provided that no such pledge or assignment shall release such Lender from any of
its obligations hereunder or substitute any such pledgee or assignee for such
Lender as a party hereto.


116

--------------------------------------------------------------------------------




(g)    Resignation as L/C Issuer or Swing Line Lender after Assignment.
Notwithstanding anything to the contrary contained herein, if at any time an L/C
Issuer assigns all of its Commitment and Loans pursuant to subsection (b) above,
such L/C Issuer may, upon 30 days’ notice to the Borrower and the Lenders,
resign as (i) an L/C Issuer and/or (ii) as a Swing Line Lender. In the event of
any such resignation as an L/C Issuer or a Swing Line Lender, the Borrower shall
be entitled to appoint from among the Lenders a successor L/C Issuer or Swing
Line Lender hereunder, subject to such Lender’s consent, in its sole and
absolute discretion; provided, however, that no failure by the Borrower to
appoint any such successor shall affect the resignation of an L/C Issuer or
Swing Line Lender, as the case may be. If an L/C Issuer resigns, it shall retain
all the rights, powers, privileges and duties of an L/C Issuer hereunder with
respect to all Letters of Credit outstanding as of the effective date of its
resignation as an L/C Issuer and all L/C Obligations with respect thereto
(including the right to require the Lenders to make Base Rate Committed
Revolving Loans or fund risk participations in Unreimbursed Amounts pursuant to
Section 2.04(c)). If a Swing Line Lender resigns, it shall retain all the rights
of a Swing Line Lender provided for hereunder with respect to Swing Line Loans
made by it and outstanding as of the effective date of such resignation,
including the right to require the Lenders to make Base Rate Committed Revolving
Loans or fund risk participations in outstanding Swing Line Loans pursuant to
Section 2.05(c). Upon the appointment of a successor L/C Issuer and/or Swing
Line Lender, (a) such successor shall succeed to and become vested with all of
the rights, powers, privileges and duties of the retiring L/C Issuer or Swing
Line Lender, as the case may be, and (b) the successor L/C Issuer shall issue
letters of credit in substitution for the Letters of Credit, if any, outstanding
at the time of such succession or make other arrangements satisfactory to the
resigning L/C Issuer to effectively assume the obligations of the resigning L/C
Issuer with respect to such Letters of Credit.
11.07    Treatment of Certain Information; Confidentiality. Each of the
Administrative Agent, the Lenders and the L/C Issuers agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, consultants, trustees,
advisors and representatives (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent required or requested by any regulatory authority purporting to have
jurisdiction over it (including any self-regulatory authority, such as the
National Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process, (d)
to any other party hereto, (e) in connection with the exercise of any remedies
hereunder or under any other Loan Document or any action or proceeding relating
to this Agreement or any other Loan Document or the enforcement of rights
hereunder or thereunder, (f) subject to an agreement containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights and obligations under this Agreement or any Eligible Assignee invited to
be a Lender pursuant to Section 2.16(c) or (ii) any actual or prospective party
(or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap, derivative
or other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (g) on a
confidential basis to (i) any rating agency in connection with rating the
Borrower or its Subsidiaries or the Facility or (ii) the CUSIP Service Bureau or
any similar agency in connection with the issuance and monitoring of CUSIP
numbers with respect to the Facility, (h) with the consent of the Borrower or
(i) to the extent such Information (x) becomes publicly available other than as
a result of a breach of this Section or (y) becomes available to the
Administrative Agent, any Lender, any L/C Issuer or any of their respective
Affiliates on a nonconfidential basis from a source other than the Borrower. In
addition, the Administrative Agent and the Lenders may disclose the existence of
this Agreement and information about this Agreement to market data collectors,
similar service providers to the lending industry and service providers to the
Agents and the Lenders in connection with the administration of this Agreement,
the other Loan Documents, and the Commitments. For purposes of this Section,
“Information” means all information received from the


117

--------------------------------------------------------------------------------




Borrower or any Subsidiary relating to the Borrower or any Subsidiary or any of
their respective businesses, other than any such information that is available
to the Administrative Agent, any Lender or any L/C Issuer on a nonconfidential
basis prior to disclosure by the Borrower or any Subsidiary, provided that, in
the case of information received from the Borrower or any Subsidiary after the
date hereof, such information is clearly identified at the time of delivery as
confidential. Any Person required to maintain the confidentiality of Information
as provided in this Section shall be considered to have complied with its
obligation to do so if such Person has exercised the same degree of care to
maintain the confidentiality of such Information as such Person would accord to
its own confidential information.
Each of the Administrative Agent, the Lenders and the L/C Issuers acknowledges
that (a) the Information may include material non-public information concerning
the Borrower or a Subsidiary, as the case may be, (b) it has developed
compliance procedures regarding the use of material non-public information and
(c) it will handle such material non-public information in accordance with
applicable Law, including United States Federal and state securities Laws.
11.08    Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender, each L/C Issuer and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by applicable law, to set off and apply any and all deposits (general
or special, time or demand, provisional or final, in whatever currency) at any
time held and other obligations (in whatever currency) at any time owing by such
Lender, such L/C Issuer or any such Affiliate to or for the credit or the
account of the Borrower or any other Loan Party against any and all of the
obligations of the Borrower or such Loan Party now or hereafter existing under
this Agreement or any other Loan Document to such Lender or such L/C Issuer,
irrespective of whether or not such Lender or such L/C Issuer shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Borrower or such Loan Party may be contingent or unmatured or
are owed to a branch or office of such Lender or such L/C Issuer different from
the branch or office holding such deposit or obligated on such indebtedness;
provided, that in the event that any Defaulting Lender shall exercise any such
right of setoff, (x) all amounts so set off shall be paid over immediately to
the Administrative Agent for further application in accordance with the
provisions of Section 2.18 and, pending such payment, shall be segregated by
such Defaulting Lender from its other funds and deemed held in trust for the
benefit of the Administrative Agent and the Lenders, and (y) the Defaulting
Lender shall provide promptly to the Administrative Agent a statement describing
in reasonable detail the Obligations owing to such Defaulting Lender as to which
it exercised such right of setoff. The rights of each Lender, each L/C Issuer
and their respective Affiliates under this Section are in addition to other
rights and remedies (including other rights of setoff) that such Lender, such
L/C Issuer or their respective Affiliates may have. Each Lender and each L/C
Issuer agrees to notify the Borrower and the Administrative Agent promptly after
any such setoff and application, provided that the failure to give such notice
shall not affect the validity of such setoff and application.
11.09    Interest Rate Limitation. Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”). If the Administrative Agent or
any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower. In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.


118

--------------------------------------------------------------------------------




11.10    Counterparts; Integration; Effectiveness. This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract. This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof. Except
as provided in Section 5.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto. Delivery of an executed
counterpart of a signature page of this Agreement by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Agreement.
11.11    Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied or any Letter of Credit shall remain outstanding.
11.12    Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction. Without limiting the foregoing provisions of this Section
11.12, if and to the extent that the enforceability of any provisions in this
Agreement relating to Defaulting Lenders shall be limited by Debtor Relief Laws,
as determined in good faith by the Administrative Agent, an L/C Issuer or a
Swing Line Lender, as applicable, then such provisions shall be deemed to be in
effect only to the extent not so limited.
11.13    Replacement of Lenders. If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender is a Defaulting Lender or a Non-Consenting
Lender, then the Borrower may, at its sole expense and effort, upon notice to
such Lender (a “Departing Lender”) and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in, and consents required by, Section 11.06), all
of its interests, rights and obligations under this Agreement and the related
Loan Documents to a Replacement Lender that shall assume such obligations (which
assignee may be another Lender, if a Lender accepts such assignment), provided
that:
(a)    the Borrower shall have paid to the Administrative Agent the assignment
fee specified in Section 11.06(b);
(b)    such Lender shall have received payment of an amount equal to 100% of the
outstanding principal of its Loans and L/C Advances, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder and under the other
Loan Documents (including any amounts


119

--------------------------------------------------------------------------------




under Section 3.05) from the applicable Replacement Lender (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
(c)    in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;
(d)    such assignment does not conflict with applicable Laws; and
(e)    in the case of any assignment resulting from a Lender becoming a
Non-Consenting Lender, the applicable Replacement Lender shall have consented to
the applicable amendment, waiver or consent.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply. Each Departing Lender required to make an assignment pursuant to
this Section 11.13 shall promptly execute and deliver an Assignment and
Assumption with the applicable Replacement Lender. If such Departing Lender does
not execute and deliver to the Administrative Agent a duly completed Assignment
and Assumption and/or any other documentation necessary to reflect such
replacement within a period of time deemed reasonable by the Administrative
Agent after the later of (i) the date on which the Replacement Lender executes
and delivers such Assignment and Assumption and/or such other documentation and
(ii) the date on which the Departing Lender receives all payments described in
clause (b) of this Section 11.13, then such Departing Lender shall be deemed to
have executed and delivered such Assignment and Assumption and/or such other
documentation as of such date and the Borrower shall be entitled (but not
obligated) to execute and deliver such Assignment and Assumption and/or such
other documentation on behalf of such Departing Lender.
11.14    Governing Law; Jurisdiction; Etc.
(a)    GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
(b)    SUBMISSION TO JURISDICTION. THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE
NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT.
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT, ANY LENDER OR ANY L/C ISSUER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST


120

--------------------------------------------------------------------------------




THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.
(c)    WAIVER OF VENUE. THE BORROWER AND EACH OTHER LOAN PARTY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY
OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION
OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION 11.14. EACH
OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED
BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
(d)    SERVICE OF PROCESS. EACH PARTY HERETO IRREVOCABLY CONSENTS TO SERVICE OF
PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02. EACH GUARANTOR
HEREBY IRREVOCABLY APPOINTS PARENT, WITH AN OFFICE ON THE DATE HEREOF AT 27777
FRANKLIN ROAD, SUITE 200, SOUTHFIELD, MICHIGAN 48034, UNITED STATES, AS ITS
AGENT TO RECEIVE, ON BEHALF OF SUCH PERSON, SERVICE OF COPIES OF THE SUMMONS AND
COMPLAINT AND ANY OTHER PROCESS WHICH MAY BE SERVED IN ANY SUCH ACTION OR
PROCEEDING. SUCH SERVICE MAY BE MADE BY MAILING OR DELIVERING A COPY OF SUCH
PROCESS TO SUCH PERSON IN CARE OF THE PARENT AT PARENT’S ABOVE ADDRESS, AND EACH
SUCH PERSON HEREBY IRREVOCABLY AUTHORIZES AND DIRECTS PARENT TO ACCEPT SUCH
SERVICE ON ITS BEHALF. PARENT HEREBY IRREVOCABLY CONSENTS TO SUCH APPOINT AS
AGENT FOR SERVICE OF PROCESS FOR EACH GUARANTOR. NOTHING IN THIS AGREEMENT WILL
AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY APPLICABLE LAW.
(e)    Without prejudice to any other mode of service allowed under any
applicable law, each Loan Party not formed or incorporated in the United States,
if any: (i) will irrevocably appoint the Initial Process Agent (as defined
below) as its agent for service of process in relation to any proceedings before
the courts described in Section 11.14(b) in connection with the Loan Documents
and (ii) agrees that failure by any Process Agent (as defined below) to notify
any Loan Party of the process will not invalidate the proceedings concerned. If
any Person appointed as a Process Agent is unable for any reason to act as agent
for service of process, the Borrower shall immediately (and in any event within
ten (10) days of such event taking place) appoint another process agent on terms
acceptable to the Administrative Agent (such replacement process agent and the
Initial Process Agent, each a "Process Agent"). Failing this, the Administrative
Agent may appoint another process agent for this purpose. "Initial Process
Agent" means a nationally recognized company that regularly provides process
agent services and that is reasonably approved by the Administrative Agent.
11.15    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE


121

--------------------------------------------------------------------------------




THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO
HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.
11.16    No Advisory or Fiduciary Responsibility. In connection with all aspects
of each transaction contemplated hereby (including in connection with any
amendment, waiver or other modification hereof or of any other Loan Document),
the Borrower and each other Loan Party acknowledges and agrees, and acknowledges
its Affiliates’ understanding, that: (i) (A) the arranging and other services
regarding this Agreement provided by the Administrative Agent and the Arrangers
are arm’s-length commercial transactions between the Borrower, each other Loan
Party and their respective Affiliates, on the one hand, and the Administrative
Agent and the Arrangers, on the other hand, (B) each of the Borrower and the
other Loan Parties has consulted its own legal, accounting, regulatory and tax
advisors to the extent it has deemed appropriate, and (C) the Borrower and each
other Loan Party is capable of evaluating, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (ii) (A) the Administrative Agent and the Arrangers are
and have been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as
an advisor, agent or fiduciary for the Borrower, any other Loan Party or any of
their respective Affiliates, or any other Person and (B) neither the
Administrative Agent nor any Arranger has any obligation to the Borrower, any
other Loan Party or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth
herein and in the other Loan Documents; and (iii) the Administrative Agent and
the Arrangers and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from those of the Borrower, the
other Loan Parties and their respective Affiliates, and neither the
Administrative Agent nor any Arranger has any obligation to disclose any of such
interests to the Borrower, any other Loan Party any of their respective
Affiliates. To the fullest extent permitted by law, each of the Borrower and the
other Loan Parties hereby waives and releases any claims that it may have
against the Administrative Agent and any Arranger with respect to any breach or
alleged breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.
11.17    Electronic Execution of Assignments and Certain Other Documents. The
words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption or in any amendment or other modification hereof
(including waivers and consents) shall be deemed to include electronic
signatures or the keeping of records in electronic form, each of which shall be
of the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act.
11.18    USA PATRIOT Act; Beneficial Ownership. Each Lender that is subject to
the Patriot Act and the Administrative Agent (for itself and not on behalf of
any Lender) hereby notifies the Borrower that (a) pursuant to the requirements
of the Patriot Act and other anti-money laundering and anti-terrorism laws and
regulations, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act. The Parent and the Borrower shall, and shall cause each of
their Subsidiaries to, promptly following a request by the Administrative Agent
or any Lender, provide all documentation and other information that the
Administrative Agent or such Lender requests in order to comply with its ongoing
obligations under applicable “know your customer” and anti-money laundering
rules and regulations, including the Patriot


122

--------------------------------------------------------------------------------




Act, the Trading with the Enemy Act and such other anti-money laundering and
anti-terrorism laws and regulations and (b) pursuant to the Beneficial Ownership
Regulation, it is required, with respect to any Borrower that qualifies as a
“legal entity customer” under the Beneficial Ownership Regulation, to obtain a
Beneficial Ownership Certification in connection with the execution and delivery
of this Agreement. The Parent and the Borrower shall, and shall cause each of
their Subsidiaries to, provide, to the extent commercially reasonable, such
information and take such actions as are reasonably requested by the
Administrative Agent or any Lenders in order to assist the Administrative Agent
and the Lenders in maintaining compliance with the Patriot Act, the Trading with
the Enemy Act and such other anti-money laundering and anti-terrorism laws and
regulations.
11.19    ENTIRE AGREEMENT. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT
THE FINAL AGREEMENT AMONG THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS AMONG THE PARTIES.
11.20    Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Loan Document or in any other
agreement, arrangement or understanding among any such parties, each party
hereto acknowledges that any liability of any EEA Financial Institution arising
under any Loan Document, to the extent such liability is unsecured, may be
subject to the write-down and conversion powers of an EEA Resolution Authority
and agrees and consents to, and acknowledges and agrees to be bound by:
(a)    the application of any Write-Down and Conversion Powers by an EEA
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution; and
(b)    the effects of any Bail-In Action on any such liability, including, if
applicable:
(i)    a reduction in full or in part or cancellation of any such liability;
(ii)    a conversion of all, or a portion of, such liability into shares or
other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEA Resolution
Authority.
11.21    Judgment Currency.
(a)    If, for the purposes of obtaining judgment in any court, it is necessary
to convert a sum due hereunder in any currency (the “Original Currency”) into
another currency (the “Other Currency”), the parties hereto agree, to the
fullest extent permitted by law, that the rate of exchange used shall be that at
which in accordance with normal banking procedures the Administrative Agent
could purchase the Original Currency with the Other Currency at Citibank’s
principal office in London at 11:00 a.m. (London Time) on the Business Day
immediately preceding the day on which any such judgment, or any relevant part
thereof, is paid or otherwise satisfied.


123

--------------------------------------------------------------------------------




(b)    The obligations of any Loan Party in respect of any sum due from such
Loan Party to the Administrative Agent or any Lender hereunder shall,
notwithstanding any judgment in such Other Currency, be discharged only to the
extent that on the Business Day following receipt by the Administrative Agent or
such Lender (including by the Administrative Agent on behalf of such Lender), as
applicable, of any sum adjudged to be so due in the Other Currency the
Administrative Agent or such Lender may in accordance with normal banking
procedures purchase the Original Currency with the Other Currency. If the
Original Currency so purchased is less than the sum originally due to the
Administrative Agent or such Lender in the Original Currency, each Loan Party
agrees, as a separate obligation and notwithstanding any such judgment, to
indemnify the Administrative Agent and/or such Lender against such loss, and if
the amount of the Original Currency so purchased exceeds the sum originally due
to the Administrative Agent or such Lender in the Original Currency, the
Administrative Agent or such Lender shall remit such excess to the Loan Party
entitled to such amount.
11.22    Acknowledgement Regarding Any Supported QFCs. To the extent that the
Loan Documents provide support, through a guarantee or otherwise, for Secured
Hedge Agreements or any other agreement or instrument that is a QFC (such
support, “QFC Credit Support” and each such QFC a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
Federal Deposit Insurance Corporation under the Federal Deposit Insurance Act
and Title II of the Dodd-Frank Wall Street Reform and Consumer Protection Act
(together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support
(with the provisions below applicable notwithstanding that the Loan Documents
and any Supported QFC may in fact be stated to be governed by the laws of the
State of New York and/or of the United States or any other state of the United
States):
(a)    In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b)    As used in this Section 10.25, the following terms have the following
meanings:
(i)    “BHC Act Affiliate” of a party means an “affiliate” (as such term is
defined under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such
party.
(ii)    “Covered Entity” means any of the following:


124

--------------------------------------------------------------------------------




(A)    a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 252.82(b);
(B)    a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. § 47.3(b); or
(C)    a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
(iii)    “Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
(iv)    “QFC” has the meaning assigned to the term “qualified financial
contract” in, and shall be interpreted in accordance with, 12 U.S.C.
5390(c)(8)(D).
11.23    Parent Liability. The Administrative Agent and the Lenders acknowledge
and agree that the Parent’s liability for the Guaranteed Obligations (as defined
in the Parent Guaranty) shall not at any time exceed an amount equal to the then
aggregate fair market value at such time of all of the Parent’s assets other
than its Equity Interests in the Borrower.
[SIGNATURE PAGES TO FOLLOW]






125

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
BORROWER:


SUN COMMUNITIES OPERATING LIMITED PARTNERSHIP, a Michigan limited partnership


By:
Sun Communities, Inc., a Maryland corporation,

its general partner


By: /s/ Karen J. Dearing            
Karen J. Dearing
Its:
Executive Vice President







[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------





PARENT GUARANTOR:


SUN COMMUNITIES, INC., a Maryland corporation


                                
By:     /s/ Karen J. Dearing            
             Karen J. Dearing
Its:
Executive Vice President









[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------







SUBSIDIARY GUARANTORS:
                    
APPLE ORCHARD, L.L.C., a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing            
Karen J. Dearing
Its:
Executive Vice President





COUNTRY MEADOWS VILLAGE MOBILE HOME PARK, LLC, a Michigan limited liability
company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its manager



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing            
Karen J. Dearing
Its:
Executive Vice President



[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------




CP COMAL FARMS LIMITED PARTNERSHIP, a Michigan limited partnership


By:
Comal Farms Manager LLC, a Michigan limited liability company, its general
partner



By:
SunChamp LLC, a Michigan limited liability company, its sole member



By:
Sun/Forest LLC, a Michigan limited liability company, its manager



By:
Sun/Forest Holdings LLC, a Michigan limited liability company, its manager



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its manager



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





CP WOODLAKE LIMITED PARTNERSHIP, a Michigan limited partnership


By:
Woodlake Manager LLC, a Michigan limited liability company, its general partner



By:
SunChamp LLC, a Michigan limited liability company, its sole member



By:
Sun/Forest LLC, a Michigan limited liability company, its manager



By:
Sun/Forest Holdings LLC, a Michigan limited liability company, its manager



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its manager



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing


[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------




Its:
Executive Vice President





FC EAST FORK CROSSING LLC, a Michigan limited liability company


By:
East Fork Crossing Manager LLC, a Michigan limited liability company, its
manager



By:
SunChamp LLC, a Michigan limited liability company, its sole member



By:
Sun/Forest LLC, a Michigan limited liability company, its manager



By:
Sun/Forest Holdings LLC, a Michigan limited liability company, its manager



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its manager



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





FC GLEN LAUREL LLC, a Michigan limited liability company


By:
Glen Laurel Manager LLC, a Michigan limited liability company, its manager



By:
SunChamp LLC, a Michigan limited liability company, its sole member



By:
Sun/Forest LLC, a Michigan limited liability company, its manager



By:
Sun/Forest Holdings LLC, a Michigan limited liability company, its manager



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its manager



By:
Sun Communities, Inc., a Maryland corporation, its general partner





[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------




By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





FC MEADOWBROOK LLC, a Michigan limited liability company


By:
Meadowbrook Manager LLC, a Michigan limited liability company, its manager



By:
SunChamp LLC, a Michigan limited liability company, its sole member



By:
Sun/Forest LLC, a Michigan limited liability company, its manager



By:
Sun/Forest Holdings LLC, a Michigan limited liability company, its manager



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its manager



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: _/s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





FC PEBBLE CREEK LLC, a Michigan limited liability company


By:
Pebble Creek Manager LLC, a Michigan limited liability company, its manager



By:
SunChamp LLC, a Michigan limited liability company, its sole member



By:
Sun/Forest LLC, a Michigan limited liability company, its manager



By:
Sun/Forest Holdings LLC, a Michigan limited liability company, its manager



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its manager





[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------




By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President

FC RIVER RANCH LIMITED PARTNERSHIP, a Michigan limited partnership


By:
River Ranch Manager LLC, a Michigan limited liability company, its general
partner



By:
SunChamp LLC, a Michigan limited liability company, its sole member



By:
Sun/Forest LLC, a Michigan limited liability company, its manager



By:
Sun/Forest Holdings LLC, a Michigan limited liability company, its manager



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its manager



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





FC STONEBRIDGE LIMITED PARTNERSHIP, a Michigan limited partnership


By:
Stonebridge Manager LLC, a Michigan limited liability company, its general
partner



By:
SunChamp LLC, a Michigan limited liability company, its sole member



By:
Sun/Forest LLC, a Michigan limited liability company, its manager



By:
Sun/Forest Holdings LLC, a Michigan limited liability company, its manager



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its manager



[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------






By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





FC SUMMIT RIDGE LIMITED PARTNERSHIP, a Michigan limited partnership


By:
Summit Ridge Manager LLC, a Michigan limited liability company, its general
partner



By:
SunChamp LLC, a Michigan limited liability company, its sole member



By:
Sun/Forest LLC, a Michigan limited liability company, its manager



By:
Sun/Forest Holdings LLC, a Michigan limited liability company, its manager



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its manager



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





FC SUNSET RIDGE LIMITED PARTNERSHIP, a Michigan limited partnership


By:
Sunset Ridge Manager LLC, a Michigan limited liability company, its general
partner



By:
SunChamp LLC, a Michigan limited liability company, its sole member



By:
Sun/Forest LLC, a Michigan limited liability company, its manager



By:
Sun/Forest Holdings LLC, a Michigan limited liability company, its manager





[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------




By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its manager



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





GCP MAPLEWOOD, LLC, a Delaware limited liability company


By:
GCP Maplewood Holding, LLC, a Delaware limited liability company, its sole
member    



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





HIDDEN RIDGE AN RV COMMUNITY, LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its manager



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: _/s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





NHC-FL103, LLC a Delaware limited liability company


By:
Carefree Property Mezz 1 LLC, a Delaware limited liability company, its sole
member



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member





[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------




By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President













NHC-FL109, LLC a Delaware limited liability company


By:
Carefree Property Mezz 1 LLC, a Delaware limited liability company, its sole
member



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





NHC-FL120, LLC a Delaware limited liability company


By:
Carefree Property Mezz 1 LLC, a Delaware limited liability company, its sole
member



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





NHC-FL125, LLC a Delaware limited liability company


By:
Carefree Property Mezz 1 LLC, a Delaware limited liability company, its sole
member



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------






By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President









NHC-FL137, LLC a Delaware limited liability company


By:
Carefree Property Mezz 1 LLC, a Delaware limited liability company, its sole
member



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





NHC-FL140, LLC a Delaware limited liability company


By:
NRVC-HOLDING CO. LLC, a Delaware limited liability company, its sole member



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





NHC-FL143, LLC a Delaware limited liability company


By:
NRVC-HOLDING CO. LLC, a Delaware limited liability company, its sole member



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member





[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------




By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President







[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------




NHC-FL144, LLC a Delaware limited liability company


By:
NRVC-HOLDING CO. LLC, a Delaware limited liability company, its sole member



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





NHC-FL204, LLC a Delaware limited liability company


By:
NHC Mezz Borrower LLC, a Delaware limited liability company, its sole member



By:
National Home Communities, LLC, a Delaware limited liability company, its sole
member



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





NHC-TX101, LLC a Delaware limited liability company


By:
Carefree Property Mezz 1 LLC, a Delaware limited liability company, its sole
member



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President







[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------




NHC-TX102, LLC a Delaware limited liability company


By:
Carefree Property Mezz 1 LLC, a Delaware limited liability company, its sole
member



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SHEFFIELD MHP, LLC, a Michigan limited liability company


By:
Sun QRS Sheffield, Inc., a Michigan corporation, its manager



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SR HUNTER’S CROSSING LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SUN 49ER VILLAGE RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President



[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------








SUN ARBOR TERRACE LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: _/s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SUN BLAZING STAR LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SUN BLUEBERRY HILL LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: _/s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President



SUN CIDER MILL CROSSINGS LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner





[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------




By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President

SUN CLUB NAPLES LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SUN COMMUNITIES TEXAS LIMITED PARTNERSHIP, a Michigan limited partnership


By:
Sun Texas QRS, Inc., a Michigan corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SUN COUNTRYSIDE ATLANTA LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President



[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------




SUN GRAND LAKE LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SUN GWYNN’S ISLAND RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SUN HUNTERS GLEN LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its manager



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: _/s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SUN INDIAN CREEK RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        


[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------




Karen J. Dearing
Its:
Executive Vice President

SUN KIMBERLY ESTATES LLC, a Michigan limited liability company


By:
Sun Communities Funding Limited Partnership, a Michigan limited partnership, its
sole member



By:
Sun Communities Funding GP L.L.C., a Michigan limited liability company, its
general partner



By:
SCF Manager Inc., a Michigan corporation, its manager



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SUN LA HACIENDA RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SUN LAKE JOSEPHINE RV, LLC a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President







[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------




SUN LAKE LAURIE RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SUN NAPLES GARDENS LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SUN NEWPOINT RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SUN NORTH LAKE ESTATES LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        


[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------




Karen J. Dearing
Its:
Executive Vice President

SUN ORANGE CITY LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SUN PETERS POND RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SUN POOL 1 LLC, a Michigan limited liability company


By:
Sun QRS Pool 1, Inc., a Michigan corporation, its manager



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SUN POOL 8 LLC, a Michigan limited liability company


By:
Sun QRS Pool 8, Inc., a Michigan corporation, its manager



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President







[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------




SUN ROCK CRUSHER CANYON RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SUN SACO RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SUN SEAPORT RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: _/s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SUN SILVER STAR LLC, a Michigan limited liability company


By:
Sun QRS Pool 9, Inc., a Michigan corporation, its manager



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President







[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------




SUN THREE LAKES LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SUN TRS FORT WHALEY LLC, a Michigan limited liability company


By:
Sun Home Services, Inc., a Michigan corporation, its sole member



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SUN TRS FRONTIER LLC, a Michigan limited liability company


By:
Sun Home Services, Inc., a Michigan corporation, its sole member



By: _/s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SUN VINES RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President







[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------




SUN WAGON WHEEL RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SUN WESTWARD HO RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





SUN WILD ACRES RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President



SUN WINE COUNTRY RV LLC, a Michigan limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        


[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------




Karen J. Dearing
Its:
Executive Vice President

VIZCAYA LAKES COMMUNITIES, LLC, a Delaware limited liability company


By:
GCP Murex Holding, LLC, a Delaware limited liability company, its sole
member    



By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its sole member



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing    
Karen J. Dearing
Its:
Executive Vice President





WARREN DUNES VILLAGE MHP, LLC, a Delaware limited liability company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its manager



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President





WINDSOR WOODS VILLAGE MOBILE HOME PARK, LLC, a Michigan limited liability
company


By:
Sun Communities Operating Limited Partnership, a Michigan limited partnership,
its manager



By:
Sun Communities, Inc., a Maryland corporation, its general partner



By: /s/ Karen J. Dearing        
Karen J. Dearing
Its:
Executive Vice President









[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------




ADMINISTRATIVE AGENT:
CITIBANK, N.A., as Administrative Agent, a Lender, L/C Issuer and Swing Line
Lender

By:
/s/ Christopher J. Albano    
Name: Christopher J. Albano
Title: Authorized Signatory



[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------




LENDERS:
BANK OF AMERICA, N.A., as a Lender
By:
/s/ Michael J. Kauffman    
Name: Michael J. Kauffman
Title: Vice President



[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------






BANK OF MONTREAL, as a Lender
By:
/s/ Lloyd Baron    
Name: Lloyd Baron
Title: Vice President











































[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------








FIFTH THIRD BANK, AN OHIO BANKING CORPORATION, as a Lender
By:
/s/ Michael P. Perillo    
Name: Michael P. Perillo
Title: Director





[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------






REGIONS BANK, as a Lender
By:
/s/ Kyle D. Upton    
Name: Kyle D. Upton
Title: Vice President





[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------






ROYAL BANK OF CANADA, as a Lender
By:
/s/ William Behuniak    
Name: William Behuniak
Title: Authorized Signatory







[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------






PNC BANK, NATIONAL ASSOCIATION, as a Lender
By:
/s/ Margaret Kilner Grady    
Name: Margaret Kilner Grady
Title: Vice President





[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------






U.S. BANK NATIONAL ASSOCIATION, as a Lender
By:
/s/ Curt M. Steiner    
Name: Curt M. Steiner
Title: Senior Vice President





[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------






JPMORGAN CHASE BANK, N.A., as a Lender
By:
/s/ Austin Lotito    
Name: Austin Lotito
Title: Vice President





[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------






ASSOCIATED BANK, N.A., as a Lender
By:
/s/ Mitch Vega    
Name: Mitch Vega
Title: Vice President





[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------






FLAGSTAR BANK, FSB, as a Lender
By:
/s/ Michael J. Wentrack    
Name: Michael J. Wentrack
Title: First Vice President



[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------






Chemical Bank, a Michigan state chartered bank, as a Lender
By:
/s/ Ron Konstantinasly    
Name: Ron Konstantinasly
Title: Vice President





















[Signature Page to Third A&R Credit Agreement]

--------------------------------------------------------------------------------





SCHEDULE 1.01(A)


Commitments



COMMITTED REVOLVING LOAN FACILITY - USD COMMITTED REVOLVING LOANS
Lender
Revolving Credit Commitment
Initial Applicable Percentage
Citibank, N.A.
U.S.$ 65,050,361
11.83 %
Bank of America, N.A.
U.S.$ 65,050,360
11.83 %
Bank of Montreal
U.S.$ 57,822,542
10.51 %
Fifth Third Bank, an Ohio Banking Corporation
U.S.$ 54,208,633
9.86 %
Regions Bank
U.S.$ 54,208,633
9.86 %
RBC Capital Markets
U.S.$ 54,208,633
9.86 %
PNC Bank, N.A.
U.S.$ 43,366,906
7.88 %
US Bank
U.S.$ 43,366,906
7.88 %
JPMorgan Chase Bank, N.A.
U.S.$ 43,366,906
7.88 %
Associated Bank, N.A.
U.S.$ 21,683,453
3.94 %
Flagstar Bank
U.S.$ 26,000,000
4.73 %
Chemical Bank
U.S.$ 21,666,667
3.94 %
Total
U.S.$550,000,000.00
100%



COMMITTED REVOLVING LOAN FACILITY – AUD/USD COMMITTED REVOLVING LOANS
Lender
U.S. Dollar Equivalent Commitment


Initial Applicable Percentage
Citibank, N.A.
U.S.$ 12,949,639
12.95 %
Bank of America, N.A.
U.S.$ 12,949,640
12.95 %
Bank of Montreal
U.S.$ 11,510,791
11.51 %
Fifth Third Bank, an Ohio Banking Corporation
U.S.$ 10,791,367
10.79 %
Regions Bank
U.S.$ 10,791,367
10.79 %
RBC Capital Markets
U.S.$ 10,791,367
10.79 %
PNC Bank, N.A.
U.S.$ 8,633,094
8.63 %
US Bank
U.S.$ 8,633,094
8.63 %
JPMorgan Chase Bank, N.A.
U.S.$ 8,633,094
8.63 %
Associated Bank, N.A.
U.S.$ 4,316,547
4.32 %
Flagstar Bank
U.S.$ 0
0 %
Chemical Bank
U.S.$ 0
0 %
Total
U.S.$100,000,000.00
100%











Sch. 1.01(A)

--------------------------------------------------------------------------------




TERM LOAN FACILITY
Lender
U.S. Dollar Equivalent Commitment


Applicable Percentage
Citibank, N.A.
U.S.$ 12,000,000
12.00 %
Bank of America, N.A.
U.S.$ 12,000,000
12.00 %
Bank of Montreal
U.S.$ 10,666,667
10.67 %
Fifth Third Bank, an Ohio Banking Corporation
U.S.$ 10,000,000
10.00 %
Regions Bank
U.S.$ 10,000,000
10.00 %
RBC Capital Markets
U.S.$ 10,000,000
10.00 %
PNC Bank, N.A.
U.S.$ 8,000,000
8.00 %
US Bank
U.S.$ 8,000,000
8.00 %
JPMorgan Chase Bank, N.A.
U.S.$ 8,000,000
8.00 %
Associated Bank, N.A.
U.S.$ 4,000,000
4.00 %
Flagstar Bank
U.S.$ 4,000,000
4.00 %
Chemical Bank
U.S.$ 3,333,333
3.33 %
Total
U.S.$100,000,000.00
100%





LETTERS OF CREDIT
L/C Issuer
Letter of Credit Commitment
Citibank, N.A.
U.S.$ 21,666,667.00
Bank of America, N.A.
U.S.$ 21,666,667.00
Bank of Montreal
U.S.$ 21,666,666.00
Total
U.S.$ 65,000,000.00



SWING LINE LOANS
Swing Line Lender
Swing Line Commitment
Citibank, N.A.
U.S.$ 21,666,667.00
Bank of America, N.A.
U.S.$ 21,666,667.00
Bank of Montreal
U.S.$ 21,666,666.00
Total
U.S.$ 65,000,000.00









Sch. 1.01(A)

--------------------------------------------------------------------------------





SCHEDULE 1.01(B)
INTENTIONALLY OMITTED













--------------------------------------------------------------------------------





SCHEDULE 1.01(C)


Existing Letters of Credit


LC #
Project
AMOUNT
EXPIRATION
DENOMINATION
69601609
Castaways
$600,000.00
August 18, 2019
USD
69604700
Lost Dutchman
$150,000.00
July 8, 2020
USD
69604712
Sun Valley
$105,000.00
July 8, 2020
USD
69607489
Swan Meadow
$161,000.00
July 1, 2020
USD
69609432
JP Morgan Loan
$240,000.00
April 1, 2020
USD
69612175
Frontier Town
$33,179.65
June 1, 2020
USD
69613846
Jellystone Park at Larkspur
$245,000.00
July 18, 2019
USD
69613968
River Run Ranch
$2,094,841.44
July 31, 2019
USD
69614912
Frontier Town
$94,910.00
December 31, 2019
USD
69615177
Frontier Town
$136,484.16
December 31, 2020
USD
69616194
Fort Whaley
$29,375.00
April 15, 2020
USD












SCHEDULE 1.01(D)


Guarantors


1.
Sun Communities, Inc., a Maryland corporation

2.
Apple Orchard, L.L.C., a Michigan limited liability company

3.
Country Meadows Village Mobile Home Park, LLC, a Michigan limited liability
company

4.
CP Comal Farms Limited Partnership, a Michigan limited partnership

5.
CP Woodlake Limited Partnership, a Michigan limited partnership

6.
FC East Fork Crossing LLC, a Michigan limited liability company

7.
FC Glen Laurel LLC, a Michigan limited liability company

8.
FC Meadowbrook LLC, a Michigan limited liability company

9.
FC Pebble Creek LLC, a Michigan limited liability company

10.
FC River Ranch Limited Partnership, a Michigan limited partnership

11.
FC Stonebridge Limited Partnership, a Michigan limited partnership

12.
FC Summit Ridge Limited Partnership, a Michigan limited partnership



Sch. 1.01(A)

--------------------------------------------------------------------------------




13.
FC Sunset Ridge Limited Partnership, a Michigan limited partnership

14.
GCP Maplewood, LLC, a Delaware limited liability company

15.
Hidden Ridge An RV Community, LLC, a Michigan limited liability company

16.
NHC-FL103, LLC, a Delaware limited liability company

17.
NHC-FL109, LLC, a Delaware limited liability company

18.
NHC-FL120, LLC, a Delaware limited liability company

19.
NHC-FL125, LLC, a Delaware limited liability company

20.
NHC-FL137, LLC, a Delaware limited liability company

21.
NHC-FL140, LLC, a Delaware limited liability company

22.
NHC-FL143, LLC, a Delaware limited liability company

23.
NHC-FL144, LLC, a Delaware limited liability company

24.
NHC-FL204, LLC, a Delaware limited liability company

25.
NHC-TX101, LLC, a Delaware limited liability company

26.
NHC-TX102, LLC, a Delaware limited liability company

27.
Sheffield MHP, LLC, a Michigan limited liability company

28.
SR Hunter’s Crossing LLC, a Michigan limited liability company

29.
Sun 49er Village RV LLC, a Michigan limited liability company

30.
Sun Arbor Terrace LLC, a Michigan limited liability company

31.
Sun Blazing Star LLC, a Delaware limited liability company

32.
Sun Blueberry Hill LLC, a Michigan limited liability company

33.
Sun Cider Mill Crossings LLC, a Michigan limited liability company

34.
Sun Club Naples LLC, a Michigan limited liability company

35.
Sun Communities Texas Limited Partnership, a Michigan limited partnership

36.
Sun Countryside Atlanta LLC, a Michigan limited liability company

37.
Sun Grand Lake LLC, a Michigan limited liability company

38.
Sun Gwynn’s Island RV LLC, a Michigan limited liability company

39.
Sun Hunters Glen LLC, a Michigan limited liability company

40.
Sun Indian Creek RV LLC, a Michigan limited liability company

41.
Sun Kimberly Estates LLC, a Michigan limited liability company

42.
Sun La Hacienda RV LLC, a Michigan limited liability company

43.
Sun Lake Josephine RV, LLC, a Michigan limited liability company

44.
Sun Lake Laurie RV LLC, a Michigan limited liability company

45.
Sun Naples Gardens LLC, a Michigan limited liability company

46.
Sun Newpoint RV LLC, a Michigan limited liability company

47.
Sun North Lake Estates LLC, a Michigan limited liability company

48.
Sun Orange City LLC, a Michigan limited liability company

49.
Sun Peters Pond RV LLC, a Michigan limited liability company

50.
Sun Pool 1 LLC, a Michigan limited liability company

51.
Sun Pool 8 LLC, a Michigan limited liability company

52.
Sun Rock Crusher Canyon RV LLC, a Michigan limited liability company

53.
Sun Saco RV LLC, a Michigan limited liability company

54.
Sun Seaport RV LLC, a Michigan limited liability company

55.
Sun Silver Star LLC, a Michigan limited liability company

56.
Sun Three Lakes LLC, a Michigan limited liability company

57.
Sun TRS Fort Whaley LLC, a Michigan limited liability company

58.
Sun TRS Frontier LLC, a Michigan limited liability company

59.
Sun Vines RV LLC, a Michigan limited liability company

60.
Sun Wagon Wheel RV LLC, a Michigan limited liability company

61.
Sun Westward Ho RV LLC, a Michigan limited liability company

62.
Sun Wild Acres RV LLC, a Michigan limited liability company

63.
Sun Wine Country RV LLC, a Michigan limited liability company



Sch. 1.01(D) – 1



--------------------------------------------------------------------------------




64.
Vizcaya Lakes Communities, LLC, a Delaware limited liability company

65.
Warren Dunes Village MHP, LLC, a Delaware limited liability company

66.
Windsor Woods Village Mobile Home Park, LLC, a Michigan limited liability
company





Sch. 1.01(D) – 2



--------------------------------------------------------------------------------





SCHEDULE 1.01(E)


SunChamp Collateral


1.Open-end Mortgage and Security Agreement, dated January 31, 2000, by and
between FC EAST FORK CROSSING LLC, a Michigan limited liability company (the
“Borrower”), and CONSECO FINANCE SERVICING CORP., a Delaware corporation, of
record in the Recorder’s Office of Clermont County, Ohio, as instrument number
200000003789, Book 1249, Page 1895.
2.Assignment of Rents, Leases, Profits and Contracts, dated January 31, 2000, by
and between FC EAST FORK CROSSING LLC, a Michigan limited liability company, and
CONSECO FINANCE SERVICING CORP., a Delaware corporation, of record in the
Recorder’s Office of Clermont County, Ohio, as instrument number 200000003790,
Book 1249, Page 1922.
3.Cross Default and Cross Collateral Agreement, dated January 31, 2000, by and
between FC EAST FORK CROSSING LLC, FC MEADOWBROOK LLC, FC PEBBLE CREEK LLC, FC
RIVER RANCH LIMITED PARTNERSHIP, FC STONEBRIDGE LIMITED PARTNERSHIP, FC SUMMIT
RIDGE LIMITED PARTNERSHIP, FC SUNSET RIDGE LIMITED PARTNERSHIP, and CONSECO
FINANCE SERVICING CORP., a Delaware corporation, of record in the Recorder’s
Office of Clermont County, Ohio, as instrument number 200000003792, Book 1249,
Page 1938.
4.Cross Default and Cross Collateral Agreement, dated August 30, 2002, by and
between FC EAST FORK CROSSING LLC, FC MEADOWBROOK LLC, FC PEBBLE CREEK LLC, FC
RIVER RANCH LIMITED PARTNERSHIP, FC STONEBRIDGE LIMITED PARTNERSHIP, FC SUMMIT
RIDGE LIMITED PARTNERSHIP, FC SUNSET RIDGE LIMITED PARTNERSHIP, FC GLEN LAUREL
LLC, and CONSECO FINANCE SERVICING CORP., a Delaware corporation, of record in
the Recorder’s Office of Clermont County, Ohio, Book 1288, Page 1495.
5.Intercreditor and Subordination Agreement, dated January 31, 2000, by and
between CONSECO FINANCE SERVICING CORP., a Delaware corporation, SUN COMMUNITIES
MEZZANINE LENDER, LLC, and FC EAST FORK CROSSING LLC, a Michigan limited
liability company, of record in the Recorder’s Office of Clermont County, Ohio,
as instrument number 200000003793, Book 1249, Page 1982.
6.Open-End Mortgage, Security Agreement, Assignment of Leases and Rents and
Financing Statement, dated February 4, 2000, by FC EAST FORK CROSSING LLC, a
Michigan limited liability company, in favor of SUN COMMUNITIES MEZZANINE
LENDER, LLC, a Michigan limited liability company, recorded in Book 1249, Page
1992, Instrument number 200000003794 in the Recorder’s Office of Clermont
County, Ohio.


7.Deed of Trust (With Security Agreement, Assignment of Rents and Leases and
Financing Statement) dated May 1, 2000, CP COMAL FARMS LIMITED PARTNERSHIP, a
Michigan limited partnership, in favor of Bryan C. Birkeland, as trustee, for
the benefit of CONSECO FINANCE SERVICING CORP.,


Sch. 1.01(E) – 1



--------------------------------------------------------------------------------




a Delaware corporation, beneficiary, recorded in the Comal County Clerk’s
Official Public Records, document number 200006013593.
8.Absolute Assignment of Leases and Rents, dated May 1, 2000, by and between CP
COMAL FARMS LIMITED PARTNERSHIP, a Michigan limited partnership, and CONSECO
FINANCE SERVICING CORP., a Delaware corporation, recorded in the Comal County
Clerk’s Official Public Records, document number 200006013594.




9.Intercreditor and Subordination Agreement, dated May 1, 2000, by and between
CONSECO FINANCE SERVICING CORP., a Delaware corporation, SUN COMMUNITIES TEXAS
MEZZANINE LENDER LIMITED PARTNERSHIP, and CP COMAL FARMS LIMITED PARTNERSHIP,
recorded in the Comal County Clerk’s Official Public Records, document number
200006013597.


10.Modification to Deed of Trust, dated June 29, 2001, by CP COMAL FARMS LIMITED
PARTNERSHIP, a Michigan limited partnership, in favor of Bryan C. Birkeland, as
trustee, recorded, in the Comal County Clerk’s Official Public Records, document
number 200106023421.
11.Deed of Trust (With Security Agreement, Assignment of Leases and Rents and
Financing Statement) dated December 29, 1999, by CP COMAL FARMS LIMITED
PARTNERSHIP, a Michigan limited partnership, in favor of James M. Nias, as
trustee, for the benefit of SUN COMMUNITIES MEZZANINE LENDER, LLC, a Michigan
limited liability company, recorded in the Comal County Clerk’s Official Public
Records, document number 200006002028.
12.Deed of Trust, Assignment of Leases and Security Agreement dated August 30,
2000, by and between FC GLEN LAUREL LLC, in favor of Ashley L. Hogewood, Jr.,
trustee, for the benefit of CONSECO FINANCE SERVICING CORP., a Delaware
corporation, beneficiary, recorded in Book 2967, Page 111, Cabarrus County
Registry.
13.Assignment of Rents, Leases, Profits and Contracts, dated August 30, 2000, by
and between FC GLEN LAUREL LLC, a Michigan limited liability company, and
CONSECO FINANCE SERVICING CORP., a Delaware corporation, recorded in Book 2967,
Page 135, Cabarrus County Registry.
14.Cross Default and Cross Collateral Agreement dated August 30, 2000, by and
between FC EAST FORK CROSSING LLC, FC MEADOWBROOK, LLC, FC PEBBLE CREEK LLC, FC
RIVER RANCH LIMITED PARTNERSHIP, FC STONEBRIDGE RIDGE LIMITED PARTNERSHIP, FC
GLEN LAUREL LLC, and CONSECO FINANCE SERVICING CORP., a Delaware corporation,
recorded in Book 2967, Page 157, Cabarrus County Registry.
15.Intercreditor and Subordination Agreement, dated August 30, 2000, by and
between CONSECO FINANCE SERVICING CORP., a Delaware corporation, SUN COMMUNITIES
MEZZANINE LENDER LLC, and FC GLEN LAUREL LLC, recorded in Book 2967, Page 145,
Cabarrus County Registry.


Sch. 1.01(E) – 2



--------------------------------------------------------------------------------




16.Deed of Trust and Security Agreement, dated August 30, 2000, by FC GLEN
LAUREL LLC, a Michigan limited liability company, in favor of R. Frank Gray, as
trustee, for the benefit of SUN COMMUNITIES MEZZANINE LENDER, LLC, a Michigan
limited liability company, recorded in Book 2967, Page 200 of the Cabarrus
County Registry, North Carolina, document number 021504.
17.Deed of Trust, Assignment of Leases and Security Agreement dated January 31,
2000 by FC MEADOWBROOK LLC, in favor of Ashley L. Hogewood, Jr., trustee, for
the benefit of CONSECO FINANCE SERVICING CORP., a Delaware corporation,
beneficiary, recorded in Book 11072, Page 650, as instrument number 2000016226,
Mecklenburg County Public Registry.
18.Assignment of Rents, Leases, Profits and Contracts, dated January 31, 2000 by
and between FC MEADOWBROOK LLC, a Michigan limited liability company, and
CONSECO FINANCE SERVICING CORP., a Delaware corporation, recorded in Book 11072,
Page 687, as instrument number 2000016227, Mecklenburg County Public Registry.
19.Cross Default and Cross Collateral Agreement, dated August 30, 2000, by and
between FC EAST FORK CROSSING LLC, FC MEADOWBROOK LLC, FC PEBBLE CREEK LLC, FC
RIVER RANCH LIMITED PARTNERSHIP, FC STONEBRIDGE LIMITED PARTNERSHIP, FC SUMMIT
RIDGE LIMITED PARTNERSHIP, FC SUNSET RIDGE LIMITED PARTNERSHIP, FC GLEN LAUREL
LLC, and CONSECO FINANCE SERVICING CORP., a Delaware corporation, recorded in
Book 11871, Page 680, as instrument number 2001009011, Mecklenburg County Public
Registry.
20.Intercreditor and Subordination Agreement, dated January 31, 2000, by and
between CONSECO FINANCE SERVICING CORP., a Delaware corporation, SUN COMMUNITIES
MEZZANINE LENDER, LLC, and FC MEADOWBROOK LLC, a Michigan limited liability
company, recorded in Book 11092, Page 359, as instrument number 2000021242,
Mecklenburg County Public Registry.
21.Deed of Trust and Security Agreement, dated February 4, 2000, by FC
MEADOWBROOK LLC, a Michigan limited liability company, in favor of R. Frank
Gray, as trustee, for the benefit of SUN COMMUNITIES MEZZANINE LENDER, LLC, a
Michigan limited liability company, recorded in Book 11072, Page 788 of the
Mecklenburg County Registry, North Carolina, document number 2000016230.
22.Mortgage and Security Agreement, dated January 31, 2000, by and between FC
PEBBLE CREEK, LLC, and CONSECO FINANCE SERVICING CORP., a Delaware corporation,
recorded as instrument number 2000-003252, in the Office of the Recorder of
Johnson County, Indiana.
23.Assignment of Rents, Leases, Profits and Contracts, dated January 31, 2000,
by and between FC PEBBLE CREEK, LLC, a Michigan limited liability company, and
CONSECO FINANCE SERVICING CORP., a Delaware corporation, recorded as instrument
number 2000-003253 in the Office of the Recorder of Johnson County, Indiana.
24.Cross Default and Cross Collateral Agreement, dated August 30, 2000, by and
between FC EAST FORK


Sch. 1.01(E) – 3



--------------------------------------------------------------------------------




CROSSING LLC, FC MEADOWBROOK LLC, FC PEBBLE CREEK LLC, FC RIVER RANCH LIMITED
PARTNERSHIP, FC STONEBRIDGE LIMITED PARTNERSHIP, FC SUMMIT RIDGE LIMITED
PARTNERSHIP, FC SUNSET RIDGE LIMITED PARTNERSHIP, FC GLEN LAUREL LLC, and
CONSECO FINANCE SERVICING CORP., a Delaware corporation, recorded as instrument
number 2000-025417 in the Office of the Recorder of Johnson County, Indiana.
25.Intercreditor and Subordination Agreement, dated January 31, 2000, by and
between CONSECO FINANCE SERVICING CORP., a Delaware corporation, SUN COMMUNITIES
MEZZANINE LENDER, LLC, and FC PEBBLE CREEK, LLC, a Michigan limited liability
company, recorded as instrument number 2000-003256, in the Office of the
Recorder of Johnson County, Indiana.
26.Mortgage, Security Agreement, Assignment of Leases and Rents and Financing
Statement, dated February 4, 2000, by FC PEBBLE CREEK LLC, a Michigan limited
liability company, for the benefit of SUN COMMUNITIES MEZZANINE LENDER, LLC, a
Michigan limited liability company, recorded as instrument number 2000-003255 in
the Office of the Recorder of Johnson County, Indiana.
27.Deed of Trust (With Security Agreement, Assignment of Rents and Leases and
Financing Statement) dated May 6, 2000, by and between CP WOODLAKE LIMITED
PARTNERSHIP, a Michigan limited partnership, and Bryan C. Birkeland, as trustee,
for the benefit of CONSECO FINANCE SERVICING CORP., a Delaware corporation,
beneficiary, recorded in the Bexar County Clerk’s Official Public Records, file
number 2000-0076877, Vol. 8413, Page 1212, such Deed of Trust.


28.Absolute Assignment of Leases and Rents, dated May 6, 2000, by and between CP
WOODLAKE LIMITED PARTNERSHIP, a Michigan limited partnership, and CONSECO
FINANCE SERVICING CORP., a Delaware corporation, recorded in the Bexar County
Clerk’s Official Public Records, file number 2000-0076878, Vol. 8413, Page 1247.




29.Intercreditor and Subordination Agreement, dated May 6, 2000, by and between
CONSECO FINANCE SERVICING CORP., a Delaware corporation, SUN COMMUNITIES TEXAS
MEZZANINE LENDER LIMITED PARTNERSHIP, and CP WOODLAKE LIMITED PARTNERSHIP,
recorded in the Bexar County Clerk’s Official Public Records, file number
2000-0076881, Vol. 8413, Page 1285.


30.Deed of Trust (With Security Agreement, Assignment of Leases and Rents and
Financing Statement) dated December 29, 1999, by CP WOODLAKE LIMITED
PARTNERSHIP, a Michigan limited partnership in favor of James M. Nias, as
trustee, for the benefit of SUN COMMUNITIES MEZZANINE LENDER, LLC, a Michigan
limited liability company, recorded in the Bexar County Clerk’s Official Public
Records, document number 2000-0010656, Volume 8281, Page 416, such Deed of
Trust.


31.Deed of Trust (with Security Agreement, Assignment of Rents and Leases and
Financing Statement) dated January 31, 2000, by and between FC STONEBRIDGE
LIMITED PARTNERSHIP, a Michigan


Sch. 1.01(E) – 4



--------------------------------------------------------------------------------




limited partnership, and Larry A. Jack, as trustee, for the benefit of CONSECO
FINANCE SERVICING CORP., a Delaware corporation, beneficiary, recorded in the
Bexar County Clerk’s Official Public Records, file number 2000-0021821, Vol.
8303, Page 2032.
32.Absolute Assignment of Leases and Rents, dated January 31, 2000, by and
between FC STONEBRIDGE LIMITED PARTNERSHIP, a Michigan limited partnership, and
CONSECO FINANCE SERVICING CORP., a Delaware corporation; recorded in Bexar
County Clerk’s Official Public Records, file number 2000-0021822, Vol. 8303,
Page 2073.
33.Cross Default and Cross Collateral Agreement, dated January 31, 2000, by and
between FC EAST FORK CROSSING LLC, FC MEADOWBROOK LLC, FC PEBBLE CREEK LLC, FC
RIVER RANCH LIMITED PARTNERSHIP, FC STONEBRIDGE LIMITED PARTNERSHIP, FC SUMMIT
RIDGE LIMITED PARTNERSHIP, FC SUNSET RIDGE LIMITED PARTNERSHIP, and CONSECO
FINANCE SERVICING CORP., a Delaware corporation, recorded in the Bexar County
Clerk’s Official Public Records, file number 2000-0021824, Vol. 8304, Page 0015.
34.Cross Default and Cross Collateral Agreement, dated August 30, 2000, by and
between FC EAST FORK CROSSING LLC, FC MEADOWBROOK LLC, FC PEBBLE CREEK LLC, FC
RIVER RANCH LIMITED PARTNERSHIP, FC STONEBRIDGE LIMITED PARTNERSHIP, FC SUMMIT
RIDGE LIMITED PARTNERSHIP, FC SUNSET RIDGE LIMITED PARTNERSHIP, FC GLEN LAUREL
LLC, AND CONSECO FINANCE SERVICING CORP., a Delaware corporation, recorded in
the Bexar County Clerk’s Official Public Records, file number 2000-0197960, Vol.
8648, Page 1205.
35.Intercreditor and Subordination Agreement, dated January 31, 2000, by and
between CONSECO FINANCE SERVICING CORP., a Delaware corporation, SUN COMMUNITIES
TEXAS MEZZANINE LENDER LIMITED PARTNERSHIP, and FC STONEBRIDGE LIMITED
PARTNERSHIP, recorded in the Bexar County Clerk’s Official Public Records, file
number 2000-0021825, Vol. 8304, Page 0060.
36.Deed of Trust (with Security Agreement, Assignment of Leases and Rents and
Financing Statement) dated February 4, 2000, by FC STONEBRIDGE LIMITED
PARTNERSHIP, a Michigan limited partnership, in favor of James M. Nias, as
trustee, for the benefit of SUN COMMUNITIES TEXAS MEZZANINE LENDER LIMITED
PARTNERSHIP, a Michigan limited partnership, beneficiary, recorded under
document number 20000-0021826, Vol. 8304, Page 81, in the Bexar County Clerk’s
Official Public Records, Texas.
37.Deed of Trust (with Security Agreement, Assignment of Rents and Leases and
Financing Statement) dated February 15, 2000, by FC RIVER RANCH LIMITED
PARTNERSHIP, a Michigan limited partnership, in favor of Bryan C. Birkeland, as
trustee, for the benefit of CONSECO FINANCE SERVICING CORP., a Delaware
corporation, beneficiary, recorded in the Travis County Clerk’s Official Public
Records, documents number 2000033217.
38.Absolute Assignment of Leases and Rents, dated February 15, 2000, by and
between FC RIVER RANCH LIMITED PARTNERSHIP, a Michigan limited partnership, and
CONSECO FINANCE SERVICING


Sch. 1.01(E) – 5



--------------------------------------------------------------------------------




CORP., a Delaware corporation, recorded in Travis County Clerk’s Official Public
Records, document number 2000033218.
39.Cross Default and Cross Collateral Agreement, dated August 30, 2000, by and
between FC EAST FORK CROSSING LLC, FC MEADOWBROOK LLC, FC PEBBLE CREEK LLC, FC
RIVER RANCH LIMITED PARTNERSHIP, FC STONEBRIDGE LIMITED PARTNERSHIP, FC SUMMIT
RIDGE LIMITED PARTNERSHIP, FC SUNSET RIDGE LIMITED PARTNERSHIP, FC GLEN LAUREL
LLC, and CONSECO FINANCE SERVICING CORP., a Delaware corporation, recorded in
the Travis County Clerk’s Official Public Records, document number 2000176487.
40.Intercreditor and Subordination Agreement, dated February 15, 2000, by and
between CONSECO FINANCE SERVICING CORP., a Delaware corporation, SUN COMMUNITIES
TEXAS MEZZANINE LENDER LIMITED PARTNERSHIP, and FC RIVER RANCH LIMITED
PARTNERSHIP, recorded in the Travis County Clerk’s Official Public Records,
document number 2000033220.
41.Deed of Trust (with Security Agreement, Assignment of Leases and Rents and
Financing Statement) dated January 26, 2000, by FC RIVER RANCH LIMITED
PARTNERSHIP, a Michigan limited partnership, in favor of James M. Nias, as
trustee, for the benefit of SUN COMMUNITIES TEXAS MEZZANINE LENDER LIMITED
PARTNERSHIP, a Michigan limited partnership, recorded in the Travis County
Clerk’s Official Public Records, documents number 200003322.
42.Deed of Trust (with Security Agreement, Assignment of Rents and Leases and
Financing Statement) dated January 31, 2000, by and between FC SUMMIT RIDGE
LIMITED PARTNERSHIP, a Michigan limited partnership, and Larry A. Jack, as
trustee, for the benefit of CONSECO FINANCE SERVICING CORP., a Delaware
corporation, beneficiary, recorded in the Bexar County Clerk’s Official Public
Records, file number 2000-0021834, Vol. 8304, Page 0180.
43.Absolute Assignment of Leases and Rents, dated January 31, 2000, by and
between FC SUMMIT RIDGE LIMITED PARTNERSHIP, a Michigan limited partnership, and
CONSECO FINANCE SERVICING CORP., a Delaware corporation, recorded in the Bexar
County Clerk’s Official Public Records, file number 2000-0021835, Vol. 8304,
Page 0218.
44.Cross Default and Cross Collateral Agreement, dated January 31, 2000, by and
between FC EAST FORK CROSSING LLC, FC MEADOWBROOK LLC, FC PEBBLE CREEK LLC, FC
RIVER RANCH LIMITED PARTNERSHIP, FC STONEBRIDGE LIMITED PARTNERSHIP, FC SUMMIT
RIDGE LIMITED PARTNERSHIP, FC SUNSET RIDGE LIMITED PARTNERSHIP, and CONSECO
FINANCE SERVICING CORP., a Delaware corporation, recorded in the Bexar County
Clerk’s Official Public Records, file number 2000-0021837, Vol. 8304, Page 0248.
45.Intercreditor and Subordination Agreement, dated January 31, 2000, by and
between CONSECO FINANCE SERVICING CORP., a Delaware corporation, SUN COMMUNITIES
TEXAS MEZZANINE LENDER LIMITED PARTNERSHIP, and FC SUMMIT RIDGE LIMITED
PARTNERSHIP, recorded in Bexar County Clerk’s Official Public Records, file
number 2000-0021838, Vol. 8304, Page 0292.


Sch. 1.01(E) – 6



--------------------------------------------------------------------------------




46.Deed of Trust (with Security Agreement, Assignment of Rents and Leases and
Financing Statement) dated February 4, 2000, by and between FC SUMMIT RIDGE
LIMITED PARTNERSHIP, a Michigan limited partnership, in favor of James M. Nias,
as trustee, for the benefit of SUN COMMUNITIES TEXAS MEZZANINE LENDER LIMITED
PARTNERSHIP, a Michigan limited partnership, beneficiary, recorded under
document number 2000-0021839, Vol. 8304, Page 310, in the Bexar County Clerk’s
Official Public Records, Texas.
47.Deed of Trust (With Security Agreement, Assignment of Leases and Rents and
Financing Statement) dated January 24, 2000, by FC SUNSET RIDGE LIMITED
PARTNERSHIP, a Michigan limited partnership, in favor of Bryan C. Birkeland, as
trustee, for the benefit of CONSECO FINANCE SERVICING CORP., a Delaware
corporation, beneficiary, recorded under document number 0002793, Vol., 1631,
Page 52, in the Official Public Records of Hays County, Texas.


48.Absolute Assignment of Leases and Rents, dated January 24, 2000, by and
between FC SUNSET RIDGE LIMITED PARTNERSHIP, a Michigan limited partnership, and
CONSECO FINANCE SERVICING CORP., a Delaware corporation, recorded under document
number 0002795, Vol. 1631, Page 104, in the Official Public Records of Hays
County, Texas.


49.Cross Default and Cross Collateral Agreement, dated January 18, 2000, by and
between FC EAST FORK CROSSING LLC, FC MEADOWBROOK LLC, FC PEBBLE PARTNERSHIP, FC
SUMMIT RIDGE LIMITED PARTNERSHIP, FC SUNSET RIDGE LIMITED PARTNERSHIP, and
CONSECO FINANCE SERVICING CORP., a Delaware corporation, recorded under document
number 0002796, Vol. 1631, Page 120, in the Official Public Records of Hays
County, Texas.


50.Cross Default and Cross Collateral Agreement, dated August 30, 2000, by and
between FC EAST FORK CROSSING LLC, FC MEADOWBROOK LLC, FC PEBBLE CREEK LLC, FC
RIVER RANCH LIMITED PARTNERSHIP, FC STONEBRIDGE LIMITED PARTNERSHIP, FC SUMMIT
RIDGE LIMITED PARTNERSHIP, FC SUNSET RIDGE LIMITED PARTNERSHIP, FC GLEN LAUREL
LLC, and CONSECO FINANCE SERVICING CORP., a Delaware corporation, recorded under
document number 00028199, Vol. 1745, Page 706, in the Official Public Records of
Hays County, Texas.


51.Intercreditor and Subordination Agreement, dated January 26, 2000, by and
between CONSECO FINANCE SERVICING CORP., a Delaware corporation, SUN COMMUNITIES
TEXAS MEZZANINE LENDER LIMITED PARTNERSHIP, and FC SUNSET RIDGE LIMITED
PARTNERSHIP, recorded under document number 0002797, Vol. 1631, Page 164, in the
Official Public Records of Hays County, Texas.


52.Deed of Trust (With Security Agreement, Assignment of Leases and Rents and
Financing Statement) dated January 26, 2000, by FC SUNSET RIDGE LIMITED
PARTNERSHIP, a Michigan limited


Sch. 1.01(E) – 7



--------------------------------------------------------------------------------




partnership, in favor of James M. Nias, as trustee, for the benefit of SUN
COMMUNITIES TEXAS MEZZANINE LENDER LIMITED PARTNERSHIP, a Michigan limited
partnership, beneficiary, recorded under document number 0002794, Vol. 1631,
Page 86, in the Official Public Records of Hays County, Texas.








Sch. 1.01(E) – 8



--------------------------------------------------------------------------------





SCHEDULE 1.01(F)
INTENTIONALLY OMITTED






Sch. 1.01(F)

--------------------------------------------------------------------------------





SCHEDULE 1.01(G)


INTENTIONALLY OMITTED


Sch. 1.01(G)

--------------------------------------------------------------------------------





SCHEDULE 1.01(H)


INTENTIONALLY OMITTED


Sch. 1.01(H)

--------------------------------------------------------------------------------





SCHEDULE 1.01(I)
SunChamp Collateral Assignments


Sch. 1.01(I) – 1

--------------------------------------------------------------------------------




1.
THAT CERTAIN COLLATERAL ASSIGNMENT OF MORTGAGE AND SECURITY AGREEMENT,
ASSIGNMENT OF RENTS, LEASES, PROFITS AND CONTRACTS, CROSS DEFAULT AND CROSS
COLLATERAL AGREEMENTS, AND INTERCREDITOR AND SUBORDINATION AGREEMENT OF EVEN
DATE HEREOF BY AND BETWEEN SUN FINANCIAL LLC, A MICHIGAN LIMITED LIABILITY
COMPANY, AS ASSIGNOR, AND CITIBANK, N.A., AS ASSIGNEE, ENCUMBERING THE PROPERTY
KNOWN AS EAST FORK CROSSING LOCATED IN BATAVIA, OHIO, AS FURTHER DESCRIBED
THEREIN.

2.
THAT CERTAIN COLLATERAL ASSIGNMENT OF MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT
OF LEASES AND RENTS AND FINANCING STATEMENT, AND INTERCREDITOR AND SUBORDINATION
AGREEMENT OF EVEN DATE HEREOF BY AND BETWEEN SUN COMMUNITIES MEZZANINE LENDER,
LLC, A MICHIGAN LIMITED LIABILITY COMPANY, AS ASSIGNOR, AND CITIBANK, N.A., AS
ASSIGNEE, ENCUMBERING THE PROPERTY KNOWN AS EAST FORK CROSSING LOCATED IN
BATAVIA, OHIO, AS FURTHER DESCRIBED THEREIN.

3.
THAT CERTAIN COLLATERAL ASSIGNMENT OF DEED OF TRUST, ABSOLUTE ASSIGNMENT OF
LEASES AND RENTS, CROSS DEFAULT AND CROSS COLLATERAL AGREEMENTS, AND
INTERCREDITOR AND SUBORDINATION AGREEMENT, A MICHIGAN LIMITED PARTNERSHIP, AS
ASSIGNOR, AND CITIBANK, N.A., AS ASSIGNEE, ENCUMBERING THE PROPERTY KNOWN AS
COMAL FARMS LOCATED IN NEW BRAUNFELS, TEXAS, AS FURTHER DESCRIBED THEREIN.

4.
THAT CERTAIN COLLATERAL ASSIGNMENT OF DEED OF TRUST AND INTERCREDITOR AND
SUBORDINATION AGREEMENT OF EVEN DATE HEREOF BY AND BETWEEN SUN COMMUNITIES
MEZZANINE LENDER LLC, A MICHIGAN LIMITED LIABILITY COMPANY, AS ASSIGNOR, AND
CITIBANK, N.A., AS ASSIGNEE, ENCUMBERING THE PROPERTY KNOWN AS COMAL FARMS
LOCATED IN NEW BRAUNFELS, TEXAS, AS FURTHER DESCRIBED THEREIN.

5.
THAT CERTAIN COLLATERAL ASSIGNMENT OF DEED OF TRUST, ASSIGNMENT OF RENTS,
LEASES, PROFITS AND CONTRACTS, CROSS DEFAULT AND CROSS COLLATERAL AGREEMENTS,
AND INTERCREDITOR AND SUBORDINATION AGREEMENT OF EVEN DATE HEREOF BY AND BETWEEN
SUN FINANCIAL LLC, A MICHIGAN LIMITED LIABILITY COMPANY, AS ASSIGNOR, AND
CITIBANK, N.A., AS ASSIGNEE, ENCUMBERING THE PROPERTY KNOWN AS GLEN LAUREL
LOCATED IN CONCORD, NORTH CAROLINA, AS FURTHER DESCRIBED THEREIN.

6.
THAT CERTAIN COLLATERAL ASSIGNMENT OF DEED OF TRUST AND SECURITY AGREEMENT AND
INTERCREDITOR AND SUBORDINATION AGREEMENT OF EVEN DATE HEREOF BY AND BETWEEN SUN
COMMUNITIES MEZZANINE LENDER, LLC, A MICHIGAN LIMITED LIABILITY COMPANY, AS
ASSIGNOR, AND CITIBANK, N.A., AS ASSIGNEE, ENCUMBERING THE PROPERTY KNOWN AS
GLEN LAUREL LOCATED IN CONCORD, NORTH CAROLINA, AS FURTHER DESCRIBED THEREIN.

7.
THAT CERTAIN COLLATERAL ASSIGNMENT OF DEED OF TRUST, ASSIGNMENT OF RENTS,
LEASES, PROFITS AND CONTRACTS, CROSS DEFAULT AND CROSS COLLATERAL AGREEMENT, AND
INTERCREDITOR AND SUBORDINATION AGREEMENT OF EVEN DATE HEREOF BY AND BETWEEN SUN
FINANCIAL LLC, A MICHIGAN LIMITED LIABILITY COMPANY, AS ASSIGNOR, AND CITIBANK,
N.A., AS ASSIGNEE, ENCUMBERING THE PROPERTY KNOWN AS MEADOWBROOK LOCATED IN
CHARLOTTE, NORTH CAROLINA, AS FURTHER DESCRIBED THEREIN.

8.
THAT CERTAIN COLLATERAL ASSIGNMENT OF DEED OF TRUST AND SECURITY AGREEMENT AND
INTERCREDITOR AND SUBORDINATION AGREEMENT OF EVEN DATE



Sch. 1.01(I) – 2

--------------------------------------------------------------------------------




HEREOF BY AND BETWEEN SUN COMMUNITIES MEZZANINE LENDER, LLC, A MICHIGAN LIMITED
LIABILITY COMPANY, AS ASSIGNOR, AND CITIBANK, N.A., AS ASSIGNEE, ENCUMBERING THE
PROPERTY KNOWN AS MEADOWBROOK LOCATED IN CHARLOTTE, NORTH CAROLINA, AS FURTHER
DESCRIBED THEREIN.
9.
THAT CERTAIN COLLATERAL ASSIGNMENT OF MORTGAGE AND SECURITY AGREEMENT,
ASSIGNMENT OF RENTS, LEASES, PROFITS AND CONTRACTS, CROSS DEFAULT AND CROSS
COLLATERAL AGREEMENT, AND INTERCREDITOR AND SUBORDINATION AGREEMENT OF EVEN DATE
HEREOF BY AND BETWEEN SUN FINANCIAL LLC, A MICHIGAN LIMITED LIABILITY COMPANY,
AS ASSIGNOR, AND CITIBANK, N.A., AS ASSIGNEE, ENCUMBERING THE PROPERTY KNOWN AS
PEBBLE CREEK LOCATED IN GREENWOOD, INDIANA, AS FURTHER DESCRIBED THEREIN.

10.
THAT CERTAIN COLLATERAL ASSIGNMENT OF MORTGAGE, SECURITY AGREEMENT, ASSIGNMENT
OF LEASES AND RENTS AND FINANCING STATEMENT, AND INTERCREDITOR AND SUBORDINATION
AGREEMENT OF EVEN DATE HEREOF BY AND BETWEEN SUN COMMUNITIES MEZZANINE LENDER,
LLC, A MICHIGAN LIMITED LIABILITY COMPANY, AS ASSIGNOR, AND CITIBANK, N.A., AS
ASSIGNEE, ENCUMBERING THE PROPERTY KNOWN AS PEBBLE CREEK LOCATED IN GREENWOOD,
INDIANA, AS FURTHER DESCRIBED THEREIN.

11.
THAT CERTAIN COLLATERAL ASSIGNMENT OF DEED OF TRUST, ABSOLUTE ASSIGNMENT OF
LEASES AND RENTS, CROSS DEFAULT AND CROSS COLLATERAL AGREEMENT, AND
INTERCREDITOR AND SUBORDINATION AGREEMENT OF EVEN DATE HEREOF BY AND BETWEEN SUN
FINANCIAL TEXAS LIMITED PARTNERSHIP, A MICHIGAN LIMITED PARTNERSHIP, AS
ASSIGNOR, AND CITIBANK, N.A., AS ASSIGNEE, ENCUMBERING THE PROPERTY KNOWN AS
WOODLAKE LOCATED IN SAN ANTONIO, TEXAS, AS FURTHER DESCRIBED THEREIN.

12.
THAT CERTAIN COLLATERAL ASSIGNMENT OF DEED OF TRUST AND INTERCREDITOR AND
SUBORDINATION AGREEMENT OF EVEN DATE HEREOF BY AND BETWEEN SUN COMMUNITIES
MEZZANINE LENDER LLC, A MICHIGAN LIMITED LIABILITY COMPANY, AS ASSIGNOR, AND
CITIBANK, N.A., AS ASSIGNEE, ENCUMBERING THE PROPERTY KNOWN AS WOODLAKE LOCATED
IN SAN ANTONIO, TEXAS, AS FURTHER DESCRIBED THEREIN.

13.
THAT CERTAIN COLLATERAL ASSIGNMENT OF DEED OF TRUST, ABSOLUTE ASSIGNMENT OF
LEASES AND RENTS, CROSS DEFAULT AND CROSS COLLATERAL AGREEMENTS, AND
INTERCREDITOR AND SUBORDINATION AGREEMENT OF EVEN DATE HEREOF BY AND BETWEEN SUN
FINANCIAL TEXAS LIMITED PARTNERSHIP, A MICHIGAN LIMITED PARTNERSHIP, AS
ASSIGNOR, AND CITIBANK, N.A., AS ASSIGNEE, ENCUMBERING THE PROPERTY KNOWN AS
STONEBRIDGE LOCATED IN SAN ANTONIO, TEXAS, AS FURTHER DESCRIBED THEREIN.

14.
THAT CERTAIN COLLATERAL ASSIGNMENT OF DEED OF TRUST AND INTERCREDITOR AND
SUBORDINATION AGREEMENT OF EVEN DATE HEREOF BY AND BETWEEN SUN COMMUNITIES TEXAS
MEZZANINE LENDER LIMITED PARTNERSHIP, A MICHIGAN LIMITED PARTNERSHIP, AS
ASSIGNOR, AND CITIBANK, N.A., AS ASSIGNEE, ENCUMBERING THE PROPERTY KNOWN AS
STONEBRIDGE LOCATED IN SAN ANTONIO, TEXAS, AS FURTHER DESCRIBED THEREIN.

15.
THAT CERTAIN COLLATERAL ASSIGNMENT OF DEED OF TRUST, ABSOLUTE ASSIGNMENT OF
LEASES AND RENTS, CROSS DEFAULT AND CROSS COLLATERAL AGREEMENT, AND
INTERCREDITOR AND SUBORDINATION AGREEMENT OF EVEN DATE HEREOF BY AND BETWEEN SUN
FINANCIAL TEXAS LIMITED PARTNERSHIP, A



Sch. 1.01(I) – 3

--------------------------------------------------------------------------------




MICHIGAN LIMITED PARTNERSHIP, AS ASSIGNOR, AND CITIBANK, N.A., AS ASSIGNEE,
ENCUMBERING THE PROPERTY KNOWN AS RIVER RANCH LOCATED IN AUSTIN, TEXAS, AS
FURTHER DESCRIBED THEREIN.
16.
THAT CERTAIN COLLATERAL ASSIGNMENT OF DEED OF TRUST AND INTERCREDITOR AND
SUBORDINATION AGREEMENT OF EVEN DATE HEREOF BY AND BETWEEN SUN COMMUNITIES TEXAS
MEZZANINE LENDER LIMITED PARTNERSHIP, A MICHIGAN LIMITED PARTNERSHIP, AS
ASSIGNOR, AND CITIBANK, N.A., AS ASSIGNEE, ENCUMBERING THE PROPERTY KNOWN AS
RIVER RANCH LOCATED IN AUSTIN, TEXAS, AS FURTHER DESCRIBED THEREIN.

17.
THAT CERTAIN COLLATERAL ASSIGNMENT OF DEED OF TRUST, ABSOLUTE ASSIGNMENT OF
LEASES AND RENTS, CROSS DEFAULT AND CROSS COLLATERAL AGREEMENTS, AND
INTERCREDITOR AND SUBORDINATION AGREEMENT OF EVEN DATE HEREOF BY AND BETWEEN SUN
FINANCIAL TEXAS LIMITED PARTNERSHIP, A MICHIGAN LIMITED PARTNERSHIP, AS
ASSIGNOR, AND CITIBANK, N.A., AS ASSIGNEE, ENCUMBERING THE PROPERTY KNOWN AS
SUMMIT RIDGE LOCATED IN CONVERSE, TEXAS, AS FURTHER DESCRIBED THEREIN.

18.
THAT CERTAIN COLLATERAL ASSIGNMENT OF DEED OF TRUST AND INTERCREDITOR AND
SUBORDINATION AGREEMENT OF EVEN DATE HEREOF BY AND BETWEEN SUN COMMUNITIES TEXAS
MEZZANINE LENDER LIMITED PARTNERSHIP, A MICHIGAN LIMITED PARTNERSHIP, AS
ASSIGNOR, AND CITIBANK, N.A., AS ASSIGNEE, ENCUMBERING THE PROPERTY KNOWN AS
SUMMIT RIDGE LOCATED IN CONVERSE, TEXAS, AS FURTHER DESCRIBED THEREIN.

19.
THAT CERTAIN COLLATERAL ASSIGNMENT OF DEED OF TRUST, ABSOLUTE ASSIGNMENT OF
LEASES AND RENTS, CROSS DEFAULT AND CROSS COLLATERAL AGREEMENT, AND
INTERCREDITOR AND SUBORDINATION AGREEMENT OF EVEN DATE HEREOF BY AND BETWEEN SUN
FINANCIAL TEXAS LIMITED PARTNERSHIP, A MICHIGAN LIMITED PARTNERSHIP, AS
ASSIGNOR, AND CITIBANK, N.A., AS ASSIGNEE, ENCUMBERING THE PROPERTY KNOWN AS
SUNSET RIDGE LOCATED IN KYLE, TEXAS, AS FURTHER DESCRIBED THEREIN.

20.
THAT CERTAIN COLLATERAL ASSIGNMENT OF DEED OF TRUST AND INTERCREDITOR AND
SUBORDINATION AGREEMENT OF EVEN DATE HEREOF BY AND BETWEEN SUN COMMUNITIES TEXAS
MEZZANINE LENDER LIMITED PARTNERSHIP, A MICHIGAN LIMITED PARTNERSHIP, AS
ASSIGNOR, AND CITIBANK, N.A., AS ASSIGNEE, ENCUMBERING THE PROPERTY KNOWN AS
SUNSET RIDGE LOCATED IN KYLE, TEXAS, AS FURTHER DESCRIBED THEREIN.







Sch. 1.01(I) – 4

--------------------------------------------------------------------------------





SCHEDULE 1.01(J)
SunChamp Property Owner Entities


SunChamp
Property Owner Entity
SunChamp Property
CP Comal Farms Limited Partnership
Comal Farms (New Braunfels, TX)
FC East Fork Crossing LLC
East Fork Crossing (Batavia, OH)
FC Glen Laurel LLC
Glen Laurel (Concord, NC)
FC Meadowbrook LLC
Meadowbrook (Charlotte, NC)
FC Pebble Creek LLC
Pebble Creek (Greenwood, IN)
FC River Ranch Limited Partnership
River Ranch (Austin, TX)
FC Stonebridge Limited Partnership
Stonebridge (San Antonio, TX)
FC Summit Ridge Limited Partnership
Summit Ridge (Converse, TX)
FC Sunset Ridge Limited Partnership
Sunset Ridge (Kyle, TX)
CP Woodlake Limited Partnership
Woodlake Trails (San Antonio, TX)









Sch. 1.01(J)

--------------------------------------------------------------------------------





SCHEDULE 2.01
Existing Interest Periods


PRODUCT DESCRIPTION
BORROWER NAME
OUTSTANDING PRINCIPAL
USD EQUIVALENT
VALUE DATE
MATURITY DATE
# OF DAYS
BASE RATE
MARGIN
ALL IN RATE
Borrower LIBOR Drawdown Prod
Sun Communities Operating LP
7,000,000.00
7,000,000.00
5/16/2019
5/23/2019
7
2.39
1.35
3.74
Borrower LIBOR Drawdown Prod
Sun Communities Operating LP
226,000,000.00
226,000,000.00
5/16/2019
5/23/2019
7
2.39
1.35
3.74







    


Sch. 2.01 – 1

--------------------------------------------------------------------------------





SCHEDULE 4.01
Unencumbered Assets


Property Name
RV/MH
MSA
1.    49er Village
RV
Sacramento-Arden-Arcade-Roseville, CA
2.    Arbor Terrace
RV
North Port-Sarasota-Bradenton, FL
3.    Austin Lone Star
RV
Austin-Round Rock, TX
4.    Blazing Star
RV
San Antonio-New Braunfels, TX
5.    Blueberry Hill
RV
Tampa-St. Petersburg-Clearwater, FL
6.    Central Park
RV
Lakeland-Winter Haven, FL
7.    Cider Mill Crossing
MH
Detroit-Ann Arbor-Flint, MI
8.    Citrus Hill
RV
Tampa-St. Petersburg-Clearwater, FL
9.    Club Naples
RV
Naples, FL
10.    Comal Farms
MH
San Antonio-New Braunfels, TX
11.    Country Meadows Village
MH
Grand Rapids-Wyoming, MI
12.    Countryside Village of Atlanta
MH
Atlanta, GA
13.    Daytona Beach
RV
Deltona-Daytona Beach-Ormond Beach, FL
14.    East Fork Crossing
MH
Cincinnati-Hamilton, OH-KY-IN
15.    Fort Whaley
RV
Baltimore-Towson, MD
16.    Frontier
RV
Baltimore-Towson, MD
17.    Glen Laurel
MH
Charlotte-Gastonia-Rock Hill, NC-SC
18.    Grand Lake
MH
Ocala, FL
19.    Gwynn's Island
RV
Norfolk-Virginia Beach-Newport News
20.    Hidden Ridge an RV Resort
MH
Grand Rapids-Muskegon-Holland, MI
21.    Hidden River
RV
Tampa-St. Petersburg-Clearwater, FL
22.    Hill Country
RV
San Antonio-New Braunfels, TX
23.    Homosassa River RV Resort
RV
Homosassa Springs, FL
24.    Hunters Crossing
MH
Detroit-Ann Arbor-Flint, MI
25.    Hunters Glen
MH
Grand Rapids-Muskegon-Holland, MI
26.    Indian Creek
RV
Cleveland-Akron
27.    Kimberly Estates
MH
Monroe, MI
28.    La Hacienda
RV
Austin/San Marcos, TX
29.    Lake Josephine
RV
Sebring, FL
30.    Lake Laurie
RV
Philadelphia-Wilmington-Atlantic City
31.    Lakeland
RV
Lakeland-Winter Haven, FL
32.    Liberty Farm
MH
Gary, IN
33.    Meadowbrook
MH
Charlotte-Gastonia-Rock Hill, NC-SC
34.    Merrymeeting
MH
Portland, ME
35.    Naples Gardens
RV
Naples, FL
36.    New Point
RV
Virginia Beach-Norfolk-Newport News
37.    North Lake Estates
RV
Cape Coral-Fort Myers, FL
38.    Ocean Breeze
RV
Port St-Lucie, FL



Sch. 4.01 – 1

--------------------------------------------------------------------------------




39.    Orange City
RV
Daytona Beach, FL
40.    Orchard Lake
MH
Cincinnati-Hamilton, OH-KY-IN
41.    Pebble Creek
MH
Indianapolis, IN
42.    Pecan Branch
MH
Austin-Round Rock, TX
43.    Pelican RV Resort
RV
Miami-Fort Lauderdale- Port St. Lucie, FL
44.    Peters Pond
RV
Barnstable-Yarmouth
45.    River Ranch
MH
Austin-Round Rock, TX
46.    Rock Crusher
RV
Homosassa Springs, FL
47.    Saco/Old Orchard Beach KOA
MH
Portland, ME
48.    Seaport
RV
New York-Northern New Jersey-Long Island
49.    Settler’s Rest
RV
Tampa-St. Petersburg-Clearwater, FL
50.    Sheffield Estates
MH
Detroit-Ann Arbor-Flint, MI
51.    Stonebridge
MH
San Antonio-New Braunfels, TX
52.    Summit Ridge
MH
San Antonio-New Braunfels, TX
53.    Sunset Ridge - TX
MH
Austin/San Marcos, TX
54.    Tallowwood Isle
MH
Miami-Fort Lauderdale-Port St. Lucie, FL
55.    Three Lakes
RV
Tampa-St. Petersburg-Clearwater, FL
56.    Treetops
RV
Dallas-Fort Worth-Arlington, TX
57.    Vines RV Resort
RV
San Luis Obispo/Atascadero/Paso Robles, CA
58.    Vizcaya Lakes
MH
Punta Gorda, FL
59.    Wagon Wheel
RV
Portland, ME
60.    Warren Dunes Village
MH
Benton Harbor, MI
61.    Westward Ho
RV
Chicago-Naperville-Joliet
62.    Wild Acres
RV
Portland, ME
63.    Windsor Woods Village
MH
Grand Rapids-Muskegon-Holland, MI
64.    Wine Country RV Resort
RV
San Luis Obispo/Atascadero/Paso Robles, CA
65.    Woodlake Trails
MH
San Antonio-New Braunfels, TX





Sch. 4.01 – 2

--------------------------------------------------------------------------------





SCHEDULE 6.06
Litigation


None.


Sch. 6.06

--------------------------------------------------------------------------------





SCHEDULE 6.09
Environmental Matters






None.


Sch. 6.06

--------------------------------------------------------------------------------





SCHEDULE 6.13
Subsidiaries; Equity Interests


Pass-Through Subsidiaries


1.
481 Associates, a Florida general partnership

2.
1008 Tuscany, LLC, a Mississippi limited liability company

3.
AIOP Brentwood West, L.L.C., a Delaware limited liability company

4.
AIOP Florida Properties I, L.L.C., a Delaware limited liability company

5.
AIOP Florida Properties II, L.L.C., a Delaware limited liability company

6.
AIOP Gulfstream Harbor, L.L.C., a Delaware limited liability company

7.
AIOP Gulfstream Outlots, L.L.C., a Delaware limited liability company

8.
AIOP Lost Dutchman Notes, L.L.C., a Delaware limited liability company

9.
AIOP Serendipity, L.L.C., a Delaware limited liability company

10.
ALL Acquisition, L.L.C., a Delaware limited liability company

11.
AMLL Mountain View Estates, LLC, a Delaware limited liability company

12.
AMLL Mountain View Estates Holding, LLC, a Delaware limited liability company

13.
Apple Carr Village MHP Holding Company #1, LLC, a Michigan limited liability
company

14.
Apple Carr Village Mobile Home Park, LLC, a Michigan limited liability company

15.
Apple Orchard, L.L.C., a Michigan limited liability company

16.
Aspen-Alpine Project, LLC, a Michigan limited liability company

17.
Aspen-Brentwood Project, LLC, a Michigan limited liability company

18.
Aspen-Byron Project, LLC, a Michigan limited liability company

19.
Aspen-Country Project, LLC, a Michigan limited liability company

20.
Aspen-Ft. Collins Limited Partnership, a Michigan limited partnership

21.
Aspen-Grand Project, LLC, a Michigan limited liability company

22.
Aspen-Holland Estates, LLC, a Michigan limited liability company

23.
Aspen-Town & Country Associates II, LLC, a Michigan limited liability company

24.
Asset Investors Operating Partnership, L.P., a Delaware limited partnership

25.
Audubon Point RV Park II LLC, a Mississippi limited liability company

26.
Blue Heron Delaware One LLC, a Delaware limited liability company

27.
Blue Heron Delaware Two LLC, a Delaware limited liability company

28.
Brentwood Delaware One LLC, a Delaware limited liability company

29.
Brentwood Delaware Two LLC, a Delaware limited liability company

30.
Brookside Village MHP Holding Company #1, LLC, a Michigan limited liability
company

31.
Brookside Village Mobile Home Park, LLC, a Michigan limited liability company

32.
Carefree Broadacre Mezz 1 LLC, a Delaware limited liability company

33.
Carefree Communities CA LLC, a Delaware limited liability company

34.
Carefree Communities LLC, a Delaware limited liability company

35.
Carefree Property Mezz 1 LLC, a Delaware limited liability company

36.
Carefree Shadowwood, LLC, a Delaware limited liability company

37.
Carriage Cove, LLC, a Delaware limited liability company

38.
Carriage Cove Holding, LLC, a Delaware limited liability company

39.
Castle Amalco Real Estate Holdings ULC, a British Columbia unlimited liability
company

40.
CAX Cypress Greens, L.L.C., a Delaware limited liability company

41.
CAX La Casa Blanca, L.L.C., a Delaware limited liability company

42.
CAX La Casa Blanca East, L.L.C., a Delaware limited liability company

43.
CAX Lakeshore, L.L.C., a Delaware limited liability company

44.
CAX Rancho Mirage, L.L.C., a Delaware limited liability company

45.
CC RP LLC, a Delaware limited liability company

46.
CGVII, LLC, a North Carolina limited liability company

47.
Cider Mill Village Mobile Home Park, LLC, a Michigan limited liability company



Sch. 6.13 – 1

--------------------------------------------------------------------------------




48.
Comal Farms Manager LLC, a Michigan limited liability company

49.
Community Blue Heron Pines Joint Venture LLC, a Delaware limited liability
company

50.
Community Brentwood Joint Venture LLC, a Delaware limited liability company

51.
Community Savanna Club Joint Venture, a Delaware general partnership

52.
Country Hills Village Mobile Home Park, LLC, a Michigan limited liability
company

53.
Country Meadows Village MHP Holding Company #1, LLC, a Michigan limited
liability company

54.
Country Meadows Village Mobile Home Park, LLC, a Michigan limited liability
company

55.
CP Comal Farms Limited Partnership, a Michigan limited partnership

56.
CP Woodlake Limited Partnership, a Michigan limited partnership

57.
Deerwood I Holding, LLC, a Delaware limited liability company

58.
Deerwood II Holding, LLC, a Delaware limited liability company

59.
Deerwood I Park, LLC, a Delaware limited liability company

60.
Deerwood II Park, LLC, a Delaware limited liability company

61.
Dutton Mill Village, LLC, a Michigan limited liability company

62.
Egelcraft, LLC, a Delaware limited liability company

63.
East Fork Crossing Manager LLC, a Michigan limited liability company

64.
FC East Fork Crossing LLC, a Michigan limited liability company

65.
FC Glen Laurel LLC, a Michigan limited liability company

66.
FC Meadowbrook LLC, a Michigan limited liability company

67.
FC Pebble Creek LLC, a Michigan limited liability company

68.
FC River Ranch Limited Partnership, a Michigan limited partnership

69.
FC Stonebridge Limited Partnership, a Michigan limited partnership

70.
FC Summit Ridge Limited Partnership, a Michigan limited partnership

71.
FC Sunset Ridge Limited Partnership, a Michigan limited partnership

72.
Field of Dreams Financing LLC, a Maryland limited liability company

73.
Field of Dreams Holding Company, LLC, a Maryland limited liability company

74.
Fiesta SPE, L.L.C., an Arizona limited liability company

75.
Fox Creek Reserve, L.L.C., a Delaware limited liability company

76.
GCP Countryside GP, LLC, a Delaware limited liability company

77.
GCP Countryside Limited Partnership, a Delaware limited partnership

78.
GCP Countryside Montana, LLC, a Delaware limited liability company

79.
GCP Countryside Montana Holding, LLC, a Delaware limited liability company

80.
GCP Fairfield Village, LLC, a Delaware limited liability company

81.
GCP Kings Pointe, LLC, a Delaware limited liability company

82.
GCP LaCosta Holding, LLC, a Delaware limited liability company

83.
GCP Lake Pointe Village, LLC, a Delaware limited liability company

84.
GCP Lakeshore, LLC, a Delaware limited liability company

85.
GCP Lamplighter, LLC, a Delaware limited liability company

86.
GCP Lamplighter Holding, LLC, a Delaware limited liability company

87.
GCP Maplewood, LLC, a Delaware limited liability company

88.
GCP Maplewood Holding, LLC, a Delaware limited liability company

89.
GCP Maplewood Two, LLC, a Delaware limited liability company

90.
GCP Murex Holding, LLC, a Delaware limited liability company

91.
GCP Oak Creek, LLC, a Delaware limited liability company

92.
GCP Oak Creek Holding, LLC, a Delaware limited liability company

93.
GCP Parkside Holding, LLC, a Delaware limited liability company

94.
GCP Parkside Village, LLC, a Delaware limited liability company

95.
GCP Plantation Landings, LLC, a Delaware limited liability company

96.
GCP Plantation Landings Holding, LLC, a Delaware limited liability company

97.
GCP Skyline, LLC, a Delaware limited liability company

98.
GCP Smart Holding, LLC, a Delaware limited liability company

99.
GCP Smart Parent, LLC, a Delaware limited liability company

100.
GCP Stewartville, LLC, a Delaware limited liability company

101.
GCP Sundance, LLC, a Delaware limited liability company



Sch. 6.13 – 2

--------------------------------------------------------------------------------




102.
GCP Swan Meadow, LLC, a Delaware limited liability company

103.
GCP Town and Country, LLC, a Delaware limited liability company

104.
GCP Town and Country Holding, LLC, a Delaware limited liability company

105.
GCP Valley View, LLC, a Delaware limited liability company

106.
GCP Walden Woods One, LLC, a Delaware limited liability company

107.
GCP Walden Woods Two, LLC, a Delaware limited liability company

108.
GCP Westside Ridge, LLC, a Delaware limited liability company

109.
Glen Laurel Manager LLC, a Michigan limited liability company

110.
Golden Valley TRS JV LLC, a Michigan limited liability company

111.
Green Courte R.E.Fund, LLC, a Delaware limited liability company

112.
GTSC, LLC, a Delaware limited liability company

113.
Guadalupe River TRS JV LLC, a Michigan limited liability company

114.
Hagerstown TRS JV LLC, a Michigan limited liability company

115.
Hamptons Holding, LLC, a Delaware limited liability company

116.
Hamptons Park, LLC, a Delaware limited liability company

117.
Hickory Hills Village, LLC, a Michigan limited liability company

118.
Hickory Hills Village MHP Holding Company #1, LLC, a Michigan limited liability
company

119.
Hidden Ridge An RV Community, LLC, a Michigan limited liability company

120.
Hidden Ridge RV Park Holding Company #1, LLC, a Michigan limited liability
company

121.
High Point Associates, L.P., a Delaware limited partnership

122.
High Point GP One LLC, a Michigan limited liability company

123.
Hill Country Resorts Bev. Co., LLC, a Texas limited liability company

124.
Hill Country Resorts, LLC, a Texas limited liability company

125.
Hill Country Resorts SUB1, LLC, a Texas limited liability company

126.
Hill Country Resorts SUB2, LLC, a Texas limited liability company

127.
Hill Country TRS JV LLC, a Michigan limited liability company

128.
Holiday West Village Mobile Home Park, LLC, a Michigan limited liability company

129.
Kerrville Camp-Resort, LLC, a Texas limited liability company

130.
LaCosta Property, LLC, a Delaware limited liability company

131.
Lakeshore Landings, LLC, a Delaware limited liability company

132.
Lazy River Resort, LLC, a New York limited liability company

133.
Lazy River TRS JV LLC, a Michigan limited liability company

134.
Leisure Village MHP Holding Company #1, LLC, a Michigan limited liability
company

135.
Leisure Village Mobile Home Park, LLC, a Michigan limited liability company

136.
LIW Limited Partnership, a Michigan limited partnership

137.
Luray TRS JV LLC, a Michigan limited liability company

138.
Maple Brook, L.L.C., an Illinois limited liability company

139.
Meadowbrook Manager LLC, a Michigan limited liability company

140.
Meadow Lake Development Company LLC, a Michigan limited liability company

141.
Memphis TRS JV LLC, a Michigan limited liability company

142.
MI-TE-JO Campground TRS JV LLC, a Michigan limited liability company

143.
Miami Lakes GP One LLC, a Delaware limited liability company

144.
Miami Lakes Venture Associates LLC, a Delaware limited liability company

145.
Mountain View Resorts, LLC, a Virginia limited liability company

146.
National Home Communities, LLC, a Delaware limited liability company

147.
NHC-AZ101, LLC, a Delaware limited liability company

148.
NHC-CA101, LLC, a Delaware limited liability company

149.
NHC-FL101, LLC, a Delaware limited liability company

150.
NHC-FL102, LLC, a Delaware limited liability company

151.
NHC-FL103, LLC, a Delaware limited liability company

152.
NHC-FL104, LLC, a Delaware limited liability company

153.
NHC-FL105, LLC, a Delaware limited liability company

154.
NHC-FL106, LLC, a Delaware limited liability company

155.
NHC-FL107, LLC, a Delaware limited liability company



Sch. 6.13 – 3

--------------------------------------------------------------------------------




156.
NHC-FL108, LLC, a Delaware limited liability company

157.
NHC-FL109, LLC, a Delaware limited liability company

158.
NHC-FL110, LLC, a Delaware limited liability company

159.
NHC-FL111, LLC, a Delaware limited liability company

160.
NHC-FL112, LLC, a Delaware limited liability company

161.
NHC-FL113, LLC, a Delaware limited liability company

162.
NHC-FL114, LLC, a Delaware limited liability company

163.
NHC-FL115, LLC, a Delaware limited liability company

164.
NHC-FL116, LLC, a Delaware limited liability company

165.
NHC-FL117, LLC, a Delaware limited liability company

166.
NHC-FL118, LLC, a Delaware limited liability company

167.
NHC-FL119, LLC, a Delaware limited liability company

168.
NHC-FL120, LLC, a Delaware limited liability company

169.
NHC-FL122, LLC, a Delaware limited liability company

170.
NHC-FL123, LLC, a Delaware limited liability company

171.
NHC-FL124, LLC, a Delaware limited liability company

172.
NHC-FL125, LLC, a Delaware limited liability company

173.
NHC-FL126, LLC, a Delaware limited liability company

174.
NHC-FL127, LLC, a Delaware limited liability company

175.
NHC-FL128, LLC, a Delaware limited liability company

176.
NHC-FL129, LLC, a Delaware limited liability company

177.
NHC-FL130, LLC, a Delaware limited liability company

178.
NHC-FL130A, LLC, a Delaware limited liability company

179.
NHC-FL131, LLC, a Delaware limited liability company

180.
NHC-FL132, LLC, a Delaware limited liability company

181.
NHC-FL133, LLC, a Delaware limited liability company

182.
NHC-FL134, LLC, a Delaware limited liability company

183.
NHC-FL135, LLC, a Delaware limited liability company

184.
NHC-FL136, LLC, a Delaware limited liability company

185.
NHC-FL137, LLC, a Delaware limited liability company

186.
NHC-FL138, LLC, a Delaware limited liability company

187.
NHC-FL139, LLC, a Delaware limited liability company

188.
NHC-FL140, LLC, a Delaware limited liability company

189.
NHC-FL141, LLC, a Delaware limited liability company

190.
NHC-FL142, LLC, a Delaware limited liability company

191.
NHC-FL143, LLC, a Delaware limited liability company

192.
NHC-FL144, LLC, a Delaware limited liability company

193.
NHC-FL145, LLC, a Delaware limited liability company

194.
NHC-FL201, LLC, a Delaware limited liability company

195.
NHC-FL202, LLC, a Delaware limited liability company

196.
NHC-FL203, LLC, a Delaware limited liability company

197.
NHC-FL204, LLC, a Delaware limited liability company

198.
NHC-FL205, LLC, a Delaware limited liability company

199.
NHC-FL206, LLC, a Delaware limited liability company

200.
NHC-FL207, LLC, a Delaware limited liability company

201.
NHC-FL208, LLC, a Delaware limited liability company

202.
NHC-FL209, LLC, a Delaware limited liability company

203.
NHC-FL210, LLC, a Delaware limited liability company

204.
NHC-FL212, LLC, a Delaware limited liability company

205.
NHC-MA101, LLC, a Delaware limited liability company

206.
NHC-NC101, LLC, a Delaware limited liability company

207.
NHC-NJ101, LLC, a Delaware limited liability company

208.
NHC-NJ102, LLC, a Delaware limited liability company

209.
NHC-NJ103, LLC, a Delaware limited liability company



Sch. 6.13 – 4

--------------------------------------------------------------------------------




210.
NHC-TX101, LLC, a Delaware limited liability company

211.
NHC-TX102, LLC, a Delaware limited liability company

212.
NHC-TX103, LLC, a Delaware limited liability company

213.
NHC-TX104, LLC, a Delaware limited liability company

214.
NHC Mezz Borrower LLC, a Delaware limited liability company

215.
Northgate Golden Valley, LLC, a North Carolina limited liability company

216.
Northgate Ossipee, LLC, a New Hampshire limited liability company

217.
Northgate Ossipee Lessee, LLC, a New Hampshire limited liability company

218.
Northgate Ossipee Storage, LLC, a New Hampshire limited liability company

219.
NRVC-Holding Co. LLC, a Delaware limited liability company

220.
NRVC Valley Investment LLC, a Delaware limited liability company

221.
Oak Island Village MHP Holding Company #1, LLC, a Michigan limited liability
company

222.
Oak Island Village Mobile Home Park, LLC, a Michigan limited liability company

223.
Oak Ridge, L.L.C., an Illinois limited liability company

224.
Origen Financial Services LLC, a Delaware limited liability company

225.
Palm Creek Holdings LLC, an Arizona limited liability company

226.
Palm Key Village Holding, LLC, a Delaware limited liability company

227.
Palm Key Village Park, LLC, a Delaware limited liability company

228.
Park Place Community, L.L.C., a Delaware limited liability company

229.
Park Royale MHP, L.L.C, a Delaware limited liability company

230.
Pebble Creek Manager LLC, a Michigan limited liability company

231.
Pelican Bay Communities, LLC, a Delaware limited liability company

232.
Pelican Commercial, LLC, a Delaware limited liability company

233.
Pinebrook Village Mobile Home Park, LLC, a Michigan limited liability company

234.
Prime-Forest Partners, a Florida general partnership

235.
Quarryville Resorts GP, LLC, a Michigan limited liability company

236.
Quarryville Resorts, LP, a Pennsylvania limited partnership

237.
Quarryville TRS JV LLC, a Michigan limited liability company

238.
Rancho Alipaz Owner LLC, a Michigan limited liability company

239.
Rancho Alipaz Owner II LLC, a Michigan limited liability company

240.
Rancho Alipaz Owner III LLC, a Michigan limited liability company

241.
R.E.Fund Newport, LLC, a Delaware limited liability company

242.
River Haven Operating Company LLC, a Michigan limited liability company

243.
River Ranch Manager LLC, a Michigan limited liability company

244.
River Ridge Equities LLC, a Michigan limited liability company

245.
River Ridge Investments LLC, a Michigan limited liability company

246.
Riverside Golf Course Community, L.L.C., a Delaware limited liability company

247.
Riverside Utilities, L.L.C., a Delaware limited liability company

248.
Route 27 Associates, LTD., a Florida limited partnership

249.
Royal Palm Village, L.L.C., a Delaware limited liability company

250.
Savanna Eagles Retreat, L.L.C., a Delaware limited liability company

251.
Savanna Landlord, L.L.C., a Delaware limited liability company

252.
Savanna Links, L.L.C., a Delaware limited liability company

253.
Savanna Preserve, L.L.C., a Delaware limited liability company

254.
Sea Breeze GP One LLC, a Michigan limited liability company

255.
Sea Breeze Limited Partnership, a Delaware limited partnership

256.
Shaddix Communities, LTD., a Florida limited partnership

257.
Sheffield MHP, LLC, a Michigan limited liability company

258.
Sky Harbor Property, LLC, a Delaware limited liability company

259.
SNF Mezz 1 LLC, a Delaware limited liability company

260.
SNF Property LLC, a Delaware limited liability company

261.
Southport Springs Holding, LLC, a Delaware limited liability company

262.
Southport Springs Park, LLC, a Delaware limited liability company

263.
Southwood Village MHP Holding Company #1, LLC, a Michigan limited liability
company



Sch. 6.13 – 5

--------------------------------------------------------------------------------




264.
Southwood Village Mobile Home Park, LLC, a Michigan limited liability company

265.
SR East LLC, a Delaware limited liability company

266.
SR Hunter’s Crossing LLC, a Michigan limited liability company

267.
SR Silver Springs LLC, a Michigan limited liability company

268.
SR West LLC, a Michigan limited liability company

269.
SR West II LLC, a Michigan limited liability company

270.
SSI Amalco Real Estate Holdings ULC, a British Columbia unlimited liability
company

271.
SSI Canada Property LP, a Delaware limited partnership

272.
SSI Mezz 1 LP, a Delaware limited partnership

273.
SSI Mezz 2 LP, a Delaware limited partnership

274.
Stockton Delta Resort, LLC, a California limited liability company

275.
Stonebridge Manager LLC, a Michigan limited liability company

276.
Stonebrook Community, L.L.C., a Delaware limited liability company

277.
Summit Ridge Manager LLC, a Michigan limited liability company

278.
Sun 49er Village RV LLC, a Michigan limited liability company

279.
Sun ACQ LLC, a Michigan limited liability company

280.
Sun Adirondack Gateway RV LLC, a Michigan limited liability company

281.
Sun AIOP GP LLC, a Delaware limited liability company

282.
Sun Apple Creek LLC, a Michigan limited liability company

283.
Sun Arbor Terrace LLC, a Michigan limited liability company

284.
Sun Arbor Woods, LLC, a Michigan limited liability company

285.
Sun Archview RV LLC, a Michigan limited liability company

286.
Sun Ariana LLC, a Michigan limited liability company

287.
Sun Assignment, LLC, a Michigan limited liability company

288.
Sun Autumn Ridge Estates LLC, a Michigan limited liability company

289.
Sun Bell Crossing LLC, a Michigan limited liability company

290.
Sun Big Timber RV LLC, a Michigan limited liability company

291.
Sun Blazing Star LLC, a Michigan limited liability company

292.
Sun Blueberry Hill LLC, a Michigan limited liability company

293.
Sun Boulder Ridge LLC, a Michigan limited liability company

294.
Sun Boulder Ridge Vacant LLC, a Michigan limited liability company

295.
Sun Branch Creek LLC, a Michigan limited liability company

296.
Sun Buena Vista MH LLC, a Michigan limited liability company

297.
Sun Caliente Sands, LLC, a Michigan limited liability company

298.
Sun Camelot Villa LLC, a Michigan limited liability company

299.
Sun Candlelight Village LLC, a Michigan limited liability company

300.
Sun Canyonlands RV LLC, a Michigan limited liability company

301.
Sun Carolina Pines RV LLC, a Michigan limited liability company

302.
Sun Carrington Pointe LLC, a Michigan limited liability company

303.
Sun Cave Creek LLC, a Michigan limited liability company

304.
SunChamp Holdings LLC, a Michigan limited liability company

305.
SunChamp LLC, a Michigan limited liability company

306.
Sun Chula Vista Bayfront RV LLC, a Michigan limited liability company

307.
Sun Chula Vista Existing Park RV LLC, a Michigan limited liability company

308.
Sun Cider Mill Crossings LLC, a Michigan limited liability company

309.
Sun Club Naples LLC, a Michigan limited liability company

310.
Sun Cobus Green LLC, a Michigan limited liability company

311.
Sun Colony in the Wood GP LLC, a Michigan limited liability company

312.
Sun Communities Acquisitions, LLC, a Michigan limited liability company

313.
Sun Communities Finance, LLC, a Michigan limited liability company

314.
Sun Communities Financial LLC, a Michigan limited liability company

315.
Sun Communities Funding GP L.L.C., a Michigan limited liability company

316.
Sun Communities Funding II LLC, a Michigan limited liability company

317.
Sun Communities Funding Limited Partnership, a Michigan limited partnership



Sch. 6.13 – 6

--------------------------------------------------------------------------------




318.
Sun Communities Mezzanine Lender, LLC, a Michigan limited liability company

319.
Sun Communities Texas Limited Partnership, a Michigan limited partnership

320.
Sun Communities Texas Mezzanine Lender Limited Partnership, a Michigan limited
partnership

321.
Sun Compass RV, LLC, a Michigan limited liability company

322.
Sun Continental North LLC, a Michigan limited liability company

323.
Sun Countryside Atlanta LLC, a Michigan limited liability company

324.
Sun Countryside Lake Lanier LLC, a Michigan limited liability company

325.
Sun Country Village LLC, a Michigan limited liability company

326.
Sun Cutler Estates LLC, a Michigan limited liability company

327.
Sun Deerfield Run LLC, a Michigan limited liability company

328.
Sun Driftwood RV LLC, a Michigan limited liability company

329.
Sun Dunedin Motel LLC, a Michigan limited liability company

330.
Sun Eagle Crest LLC, a Michigan limited liability company

331.
Sun Emerald Coast RV, LLC, a Michigan limited liability company

332.
Sun Emerald Coast RV Storage, LLC, a Michigan limited liability company

333.
Sun Financial, LLC, a Michigan limited liability company

334.
Sun Financial Texas Limited Partnership, a Michigan limited partnership

335.
Sun Fisherman’s Cove LLC, a Michigan limited liability company

336.
Sun FM2016 LLC, a Delaware limited liability company

337.
Sun/Forest Holdings LLC, a Michigan limited liability company

338.
Sun/Forest LLC, a Michigan limited liability company

339.
Sun Forest Meadows LLC a Michigan limited liability company

340.
Sun Four Seasons LLC, a Michigan limited liability company

341.
Sun Gold Coaster LLC, a Michigan limited liability company

342.
Sun GP L.L.C., a Michigan limited liability company

343.
Sun Grand Lake LLC, a Michigan limited liability company

344.
Sun Groves LLC, a Michigan limited liability company

345.
Sun Gwinnett LLC, a Michigan limited liability company

346.
Sun Gwynn’s Island RV LLC, a Michigan limited liability company

347.
Sun Gypsum Mill Development LLC, a Michigan limited liability company

348.
Sun Gypsum Mill East LLC, a Michigan limited liability company

349.
Sun Gypsum Mill West LLC, a Michigan limited liability company

350.
Sun Hacienda Del Rio LLC, a Michigan limited liability company

351.
Sun Hamlin LLC, a Michigan limited liability company

352.
Sun Hatch Court LLC, a Michigan limited liability company

353.
Sun Hawaiian Holly LLC, a Michigan limited liability company

354.
Sun HG Limited Partnership, a Michigan limited partnership

355.
Sun Hid’n Pines RV LLC, a Michigan limited liability company

356.
Sun Holly Forest LLC, a Michigan limited liability company

357.
Sun Hotel LLC, a Michigan limited liability company

358.
Sun Hunters Glen LLC, a Michigan limited liability company

359.
Sun INA Equity LLC, a Michigan limited liability company

360.
Sun Indian Creek LLC, a Michigan limited liability company

361.
Sun Indian Creek RV LLC, a Michigan limited liability company

362.
Sun Island Lakes LLC, a Michigan limited liability company

363.
Sun Jelly-Birchwood NY RV LLC, a Michigan limited liability company

364.
Sun Jelly-Larkspur CO RV LLC, a Michigan limited liability company

365.
Sun Jelly-WNY RV LLC, a Michigan limited liability company

366.
Sun Kimberly Estates LLC, a Michigan limited liability company

367.
Sun King’s Court II LLC, a Michigan limited liability company

368.
Sun Kings Lake LLC, a Michigan limited liability company

369.
Sun Knollwood LLC, a Michigan limited liability company

370.
Sun Lafayette Place LLC, a Michigan limited liability company

371.
Sun La Hacienda RV LLC, a Michigan limited liability company



Sch. 6.13 – 7

--------------------------------------------------------------------------------




372.
Sun Lake Josephine RV, LLC, a Michigan limited liability company

373.
Sun Lake Juliana LLC, a Michigan limited liability company

374.
Sun Lake Laurie RV LLC, a Michigan limited liability company

375.
Sun Lake San Marino LLC, a Michigan limited liability company

376.
Sun Lakeside Crossing LLC, a Michigan limited liability company

377.
Sun Lakeview LLC, a Michigan limited liability company

378.
Sun Lazy J LLC, a Michigan limited liability company

379.
Sun Leaf Verde RV LLC, a Michigan limited liability company

380.
Sun Lender RV LLC, a Michigan limited liability company

381.
Sun Life Associates Limited Partnership, an Arizona limited partnership

382.
Sun Life Trailer Resort Limited Partnership, an Arizona limited partnership

383.
Sun LIW GP LLC, a Michigan limited liability company

384.
Sun Massey’s Landing RV LLC, a Michigan limited liability company

385.
Sun Meadowbrook FL LLC, a Michigan limited liability company

386.
Sun Meadowlands Gibraltar LLC, a Delaware limited liability company

387.
Sun MHC Development LLC, a Michigan limited liability company

388.
Sun Moab Valley RV LLC, a Michigan limited liability company

389.
Sun Naples Gardens LLC, a Michigan limited liability company

390.
Sun Newpoint RV LLC, a Michigan limited liability company

391.
Sun NG Acquisitions LLC, a Michigan limited liability company

392.
Sun NG Glen Ellis RV LLC, a Michigan limited liability company

393.
Sun NG Jelly-Lone Star TX RV LLC, a Michigan limited liability company

394.
Sun NG LLC, a Michigan limited liability company

395.
Sun NG RV Resorts LLC, a Delaware limited liability company

396.
Sun North Lake Estates LLC, a Michigan limited liability company

397.
Sun Northville Crossing LLC, a Michigan limited liability company

398.
Sun Oakcrest LLC, a Michigan limited liability company

399.
Sun Oakcrest II LLC, a Michigan limited liability company

400.
SUNOA, LLC, a Michigan limited liability company

401.
Sun Oceanside Beachfront RV LLC, a Michigan limited liability company

402.
Sun Ocean West Expansion, LLC, a Michigan limited liability company

403.
Sun Ocean West, LLC, a Michigan limited liability company

404.
Sun Orange City LLC, a Michigan limited liability company

405.
Sun Orange Tree LLC, a Michigan limited liability company

406.
Sun Paso Robles RV LLC, a Michigan limited liability company

407.
Sun Pecan Park RV LLC, a Michigan limited liability company

408.
Sun Peters Pond RV LLC, a Michigan limited liability company

409.
Sun Petoskey RV Kampgrounds LLC, a Michigan limited liability company

410.
Sun Petoskey RV, LLC, a Michigan limited liability company

411.
Sun Pheasant Ridge Limited Partnership, a Michigan limited partnership

412.
Sun Pine Hills LLC, a Michigan limited liability company

413.
Sun Pine Ridge LLC, a Michigan limited liability company

414.
Sun Pine Trace Limited Partnership, a Michigan limited partnership

415.
Sun Pony Express RV LLC, a Michigan limited liability company

416.
Sun Pool 1 LLC, a Michigan limited liability company

417.
Sun Pool 3 LLC, a Michigan limited liability company

418.
Sun Pool 8 LLC, a Michigan limited liability company

419.
Sun Rainbow RV LLC, a Michigan limited liability company

420.
Sun Rancho Alipaz LLC, a Michigan limited liability company

421.
Sun Receivables LLC, a Delaware limited liability company

422.
Sun Reunion Lake RV LLC, a Michigan limited liability company

423.
Sun Richmond Industrial LLC, a Michigan limited liability company

424.
Sun Richmond LLC, a Michigan limited liability company

425.
Sun River Plantation RV LLC, a Michigan limited liability company



Sch. 6.13 – 8

--------------------------------------------------------------------------------




426.
Sun River Ridge II LLC, a Michigan limited liability company

427.
Sun River Ridge Limited Partnership, a Michigan limited partnership

428.
Sun River Run Ranch RV LLC, a Michigan limited liability company

429.
Sun Rock Crusher Canyon RV LLC, a Michigan limited liability company

430.
Sun Rudgate Lender LLC, a Michigan limited liability company

431.
Sun RV Sunset Lakes, LLC, a Michigan limited liability company

432.
Sun Saco RV LLC, a Michigan limited liability company

433.
Sun Saddle Brook Limited Partnership, a Michigan limited partnership

434.
Sun Saddle Oak LLC, a Michigan limited liability company

435.
Sun Sands Resort RV LLC, a Michigan limited liability company

436.
Sun Scio Farms LLC, a Michigan limited liability company

437.
Sun Seaport RV LLC, a Michigan limited liability company

438.
Sun Seashore RV, LLC, a Michigan limited liability company

439.
Sun Secured Financing Houston Limited Partnership, a Michigan limited
partnership

440.
Sun Secured Financing LLC, a Michigan limited liability company

441.
Sunset Ridge Manager LLC, a Michigan limited liability company

442.
Sun Shelby Forest LLC, a Michigan limited liability company

443.
Sun Shelby West LLC, a Michigan limited liability company

444.
Sun Siesta Bay LLC, a Michigan limited liability company

445.
Sun Siesta Bay Vacant LLC, a Michigan limited liability company

446.
Sun Silver Creek RV Resort LLC, a Michigan limited liability company

447.
Sun Silver Creek RV Resort II LLC, a Michigan limited liability company

448.
Sun Silver Star LLC, a Michigan limited liability company

449.
Sun Smith Creek Crossing LLC, a Michigan limited liability company

450.
Sun Southfork LLC, a Michigan limited liability company

451.
Sun Springing LLC, a Michigan limited liability company

452.
Sun Strafford Lake RV LLC, a Michigan limited liability company

453.
Sun Sunlake Estates LLC, a Michigan limited liability company

454.
Sun Sunset Beach RV LLC, a Michigan limited liability company

455.
Sun Sylvan Lender LLC, a Michigan limited liability company

456.
Sun Tampa East, LLC, a Michigan limited liability company

457.
Sun The Colony LLC, a Michigan limited liability company

458.
Sun Three Lakes LLC, a Michigan limited liability company

459.
Sun Thunderhill II LLC, a Michigan limited liability company

460.
Sun TRS LL Castaways LLC, a Michigan limited liability company

461.
Sun Valley Arizona, L.L.C., a Delaware limited liability company

462.
Sun Villa MHC LLC, a Michigan limited liability company

463.
Sun Vines RV LLC, a Michigan limited liability company

464.
Sun Vista Del Lago LLC, a Delaware limited liability company

465.
Sun Wagon Wheel RV LLC, a Michigan limited liability company

466.
Sun Water Oak Expansion LLC, a Michigan limited liability company

467.
Sun Westbrook Senior Village LLC, a Michigan limited liability company

468.
Sun Westward Ho RV LLC, a Michigan limited liability company

469.
Sun Wild Acres RV LLC, a Michigan limited liability company

470.
Sun Windham Hills LLC, a Michigan limited liability company

471.
Sun Wine Country RV LLC, a Michigan limited liability company

472.
Sun/York L.L.C., a Michigan limited liability company

473.
Sungenia Development Pty Ltd, an Australia proprietary limited company

474.
Sungenia LandCo Pty Ltd, an Australia proprietary limited company

475.
Sungenia Land Trust, an Australia trust

476.
Sungenia OpCo Pty Ltd, an Australia proprietary limited company

477.
Sungenia Operations Trust, an Australia trust

478.
Sycamore Village MHP Holding Company #1, LLC, a Michigan limited liability
company

479.
Sycamore Village Mobile Home Park, LLC, a Michigan limited liability company



Sch. 6.13 – 9

--------------------------------------------------------------------------------




480.
Tamarac Village MHP Holding Company #1, LLC, a Michigan limited liability
company

481.
Tamarac Village Mobile Home Park, LLC, a Michigan limited liability company

482.
Three Ponds Resort, LLC, a New Hampshire limited liability company

483.
Thunderhill Estates, L.L.C., a Delaware limited liability company

484.
Tower Park & Marina TRS JV LLC, a Michigan limited liability company

485.
Tower Park Restaurant, LLC, a California limited liability company

486.
Vizcaya Lakes Communities, LLC, a Delaware limited liability company

487.
Warren Dunes Village MHP Holding Company #1, LLC, a Michigan limited liability
company

488.
Warren Dunes Village MHP, LLC, a Delaware limited liability company

489.
Waverly Shores Village II LLC, a Michigan limited liability company

490.
Waverly Shores Village Mobile Home Park, LLC, a Michigan limited liability
company

491.
Westward Shores TRS JV LLC, a Michigan limited liability company

492.
Wildwood Titleholder, LLC, a Delaware limited liability company

493.
Windmill Village Holding, LLC, a Delaware limited liability company

494.
Windmill Village Park, LLC, a Delaware limited liability company

495.
Windsor Woods Village MHP Holding Company #1, LLC, a Michigan limited liability
company

496.
Windsor Woods Village Mobile Home Park, LLC, a Michigan limited liability
company

497.
WM Pismo Beach Holdings, LLC, a Delaware limited liability company

498.
Woodlake Manager LLC, a Michigan limited liability company

499.
Woodlands Church Lake, L.L.C., a Delaware limited liability company



QRS Subsidiaries
1.
SCF Manager Inc., a Michigan corporation

2.
Sun High Point QRS, Inc., a Michigan corporation

3.
Sun QRS Gwinnett, Inc., a Michigan corporation

4.
Sun QRS, Inc., a Michigan corporation

5.
Sun QRS Knollwood, Inc., a Michigan corporation

6.
Sun QRS Pool 1, Inc., a Michigan corporation

7.
Sun QRS Pool 2, Inc., a Michigan corporation

8.
Sun QRS Pool 4, Inc., a Michigan corporation

9.
Sun QRS Pool 8, Inc., a Michigan corporation

10.
Sun QRS Pool 9, Inc., a Michigan corporation

11.
Sun QRS Pool 13, Inc., a Michigan corporation

12.
Sun QRS Pool A, Inc., a Michigan corporation

13.
Sun QRS Pool B, Inc., a Michigan corporation

14.
Sun QRS Ridge, Inc., a Michigan corporation

15.
Sun QRS River Ridge, Inc., a Michigan corporation

16.
Sun QRS Sheffield, Inc., a Michigan corporation

17.
Sun Sea Breeze QRS, Inc., a Michigan corporation

18.
Sun Secured Financing GP, Inc., a Michigan corporation

19.
Sun Texas QRS, Inc., a Michigan corporation

TRS Subsidiaries and Disregarded Entities Owned by TRS Subsidiaries
1.
Bright Insurance Agency, Inc., a Michigan corporation

2.
Carefree Canada TRS Inc., an Ontario corporation

3.
Hitching Post Recreation, Inc., a Florida corporation

4.
Ingenia Communities Fund, an Australian entity

5.
Ingenia Communities Holdings Limited, an Australian entity

6.
Ingenia Communities Management Trust, an Australian trust

7.
Lakeshore Utilities, Inc., a Delaware corporation

8.
Lakeshore Utilities, L.L.C., a Delaware limited liability company



Sch. 6.13 – 10

--------------------------------------------------------------------------------




9.
McIntosh Utilities, Inc., a Florida non-profit corporation

10.
SNF TRS LLC, a Delaware limited liability company

11.
SSI Mezz 1 GP Inc., an Ontario corporation

12.
SSI Mezz 2 GP Inc., an Ontario corporation

13.
SSI Property GP Inc., an Ontario corporation

14.
SSI TRS GP Inc., an Ontario corporation

15.
SSI TRS LP, an Ontario limited partnership

16.
SUI TRS, Inc., a Michigan corporation

17.
Sun Bear Commercial, LLC, a Michigan limited liability company

18.
Sun Communities Canada, Inc., an Ontario corporation

19.
Sun Communities Springing Corp., a Michigan corporation

20.
Sun Grand Lake Golf, Inc., a Michigan corporation

21.
Sun Home Services Canada, Inc., an Ontario corporation

22.
Sun Home Services, Inc., a Michigan corporation

23.
Sun INA Development LLC, a Michigan limited liability company

24.
Sunlake Estates Utilities, L.L.C., a Delaware limited liability company

25.
Sun MA, LLC, a Michigan limited liability company

26.
Sun NG TRS Jelly-Lone Star TX LLC, a Michigan limited liability company

27.
Sun Park Owned Homes LLC, a Michigan limited liability company

28.
Sun Resort Amenities LLC, a Michigan limited liability company

29.
Sun River Plantation TRS LLC, a Michigan limited liability company

30.
Sun TRS 49er Village LLC, a Michigan limited liability company

31.
Sun TRS Archview LLC, a Michigan limited liability company

32.
Sun TRS Big Timber LLC, a Michigan limited liability company

33.
Sun TRS Blazing Star LLC, a Michigan limited liability company

34.
Sun TRS Blueberry Hill LLC, a Michigan limited liability company

35.
Sun TRS Blue Heron Pines LLC, a Michigan limited liability company

36.
Sun TRS Buttonwood Bay LLC, a Michigan limited liability company

37.
Sun TRS Canyonlands LLC, a Michigan limited liability company

38.
Sun TRS Carolina Pines LLC, a Michigan limited liability company

39.
Sun TRS Cava Robles LLC, a Michigan limited liability company

40.
Sun TRS Chula Vista Existing Park LLC, a Michigan limited liability company

41.
Sun TRS Cypress Greens LLC, a Michigan limited liability company

42.
Sun TRS Driftwood LLC, a Michigan limited liability company

43.
Sun TRS Fort Whaley LLC, a Michigan limited liability company

44.
Sun TRS Frontier LLC, a Michigan limited liability company

45.
Sun TRS Gas Archview LLC, a Michigan limited liability company

46.
Sun TRS Gas Canyonlands LLC, a Michigan limited liability company

47.
Sun TRS Gwynn’s Island LLC, a Michigan limited liability company

48.
Sun TRS Hidden Ridge LLC, a Michigan limited liability company

49.
Sun TRS Hid N Pines LLC, a Michigan limited liability company

50.
Sun TRS Hill Country LLC, a Michigan limited liability company

51.
Sun TRS Indian Creek FL LLC, a Michigan limited liability company

52.
Sun TRS Indian Creek LLC, a Michigan limited liability company

53.
Sun TRS Jelly-Birchwood NY LLC, a Michigan limited liability company

54.
Sun TRS Jelly-Larkspur CO LLC, a Michigan limited liability company

55.
Sun TRS Jelly-WNY LLC, a Michigan limited liability company

56.
Sun TRS La Hacienda LLC, a Michigan limited liability company

57.
Sun TRS Lake Laurie LLC, a Michigan limited liability company

58.
Sun TRS Lake Rudolph LLC, a Michigan limited liability company

59.
Sun TRS LIW LLC, a Michigan limited liability company

60.
Sun TRS LL Southport Springs LLC, a Michigan limited liability company

61.
Sun TRS Massey LLC, a Michigan limited liability company

62.
Sun TRS Moab Valley LLC, a Michigan limited liability company



Sch. 6.13 – 11

--------------------------------------------------------------------------------




63.
Sun TRS Newpoint LLC, a Michigan limited liability company

64.
Sun TRS Northgate LLC, a Michigan limited liability company

65.
Sun TRS North Lake LLC, a Michigan limited liability company

66.
Sun TRS Ocean Breeze LLC, a Michigan limited liability company

67.
Sun TRS Ocean Club LLC, a Michigan limited liability company

68.
Sun TRS Oceanside Beachfront LLC, a Michigan limited liability company

69.
Sun TRS Palm Creek LLC, a Michigan limited liability company

70.
Sun TRS Peters Pond LLC, a Michigan limited liability company

71.
Sun TRS Reunion Lake LLC, a Michigan limited liability company

72.
Sun TRS River Run Ranch LLC, a Michigan limited liability company

73.
Sun TRS Riverside LLC, a Michigan limited liability company

74.
Sun TRS Rock Crusher Canyon LLC, a Michigan limited liability company

75.
Sun TRS Saco LLC, a Michigan limited liability company

76.
Sun TRS Sands RV LLC, a Michigan limited liability company

77.
Sun TRS Seaport LLC, a Michigan limited liability company

78.
Sun TRS Seashore LLC, a Michigan limited liability company

79.
Sun TRS Siesta Bay LLC, a Michigan limited liability company

80.
Sun TRS Southport Springs LLC, a Michigan limited liability company

81.
Sun TRS Sun N Fun RV Resort LLC, a Michigan limited liability company

82.
Sun TRS Sunset Lakes LLC, a Michigan limited liability company

83.
Sun TRS The Hamptons LLC, a Michigan limited liability company

84.
Sun TRS Vines LLC, a Michigan limited liability company

85.
Sun TRS Wagon Wheel LLC, a Michigan limited liability company

86.
Sun TRS Westward Ho LLC, a Michigan limited liability company

87.
Sun TRS Wild Acres LLC, a Michigan limited liability company

88.
Sun TRS Wine Country LLC, a Michigan limited liability company

89.
Sun TRS Castaways LLC, a Michigan limited liability company

90.
Sun TRS Castaways SPE, Inc., a Michigan corporation

91.
Sun Vacation Rentals LLC, a Michigan limited liability company

92.
Sun Water Oak Golf, Inc., a Michigan corporation

93.
Wildwood Sales TRS, LLC, a Delaware limited liability company





Sch. 6.13 – 12

--------------------------------------------------------------------------------





SCHEDULE 8.01
Existing Liens


1.
As permitted pursuant to Section 8.01 of the Credit Agreement.







Sch. 8.01

--------------------------------------------------------------------------------





SCHEDULE 11.02
Administrative Agent’s Office; Certain Addresses for Notices
BORROWER:  


Sun Communities, Inc.
27777 Franklin Road, Suite 200
Southfield, Michigan 48034
Attn: Chief Financial Officer
Phone: 248-208-2560
Facsimile: 248-864-0162
Email: kdearing@suncommunities.com
Web Address: http://www.suncommunities.com


with copies to:


Jaffe Raitt Heuer & Weiss, P.C.
27777 Franklin Road – Suite 2500
Southfield, MI 48034
Attn: Arthur A. Weiss
P: 248.351.3000
F: 248.351.3082
Email:aweiss@jaffelaw.com


Jaffe Raitt Heuer & Weiss, P.C.
27777 Franklin Road – Suite 2500
Southfield, MI 48034
Attn: Jeffrey M. Weiss
Ph: 248.727.1465
Fax: 248.351.3082
Email: jweiss@jaffelaw.com


Jaffe Raitt Heuer & Weiss, P.C.
27777 Franklin Road – Suite 2500
Southfield, MI 48034
Attn: Alicia Schehr
Ph: 248.727.1448
Fax: 248.351.3082
Email: aschehr@jaffelaw.com




Sch. 11.02 – 1

--------------------------------------------------------------------------------






ADMINISTRATIVE AGENT:
For Payments and Requests for Credit Extensions:
Citibank, N.A.
1615 Brett Road, Ops III
New Castle, Delaware 19720
Attention: Malia Gibson
Phone: (302) 894-6002
Email: malia.genise.gibson@citi.com
Ref: Sun Communities


Other Notices as Administrative Agent:
Citibank, N.A.
1615 Brett Road, Ops III
New Castle, Delaware 19720
Attention: Malia Gibson
Phone: (302) 894-6002
Email: malia.genise.gibson@citi.com
Ref: Sun Communities


L/C ISSUERS:
Citi Institutional Client Group | Real Estate Risk
283 King George Road – E3-C-116A
Warren, New Jersey 07059
Attention: Miguel A. Saez
Phone: (212) 816-7312
Email: Miguel.A.Saez@Citi.com
Ref: Sun Communities


Bank of America, N.A.
Global Trade Operations
One Fleet Way, 2nd Floor
Scranton, PA 18507
Phone: (800) 370-7519, Trade Product Opt. #1
Fax: (800) 755-8743
Email: scranton_standby_lc@bankofamerica.com


Bank of Montreal
250 Yonge Street
Toronto, Ontario MHB 2l7 CA
Attention: Marina Radman
Phone: (416) 592-6402
Email: marina.radman@bmo.com












Sch. 11.02 – 2

--------------------------------------------------------------------------------










SWING LINE LENDERS:


Citibank, N.A.
1615 Brett Road, Ops III
New Castle, Delaware 19720
Attention: Malia Gibson
Phone: (302) 894-6002
Email: malia.genise.gibson@citi.com
Ref: Sun Communities


Bank of America, N.A.
c/o Michael J. Kauffman
135 S LaSalle Street
Chicago, IL 60603
Attention: Swati Gupta
Phone: (415) 436-3683
Fax: (312) 453-6948
Email: sgupta118@bankofamerica.com
Bank_of_America_As_Lender_3@baml.com


Bank of Montreal
115 S. Lasalle, 23rd Fl West
Chicago, Il 60603
Attn: Joyce Kidd
Loan Servicing Team Lead
Commercial Mid-Market US
Email:     gfs.csgroupc@bmo.com
joyce.kidd@bmo.com
Phone: (312) 461-4173
Fax: (312) 293-5283






Sch. 11.02 – 3